 
 
II 
Calendar No. 447 
111th CONGRESS 2d Session 
H. R. 5136 
IN THE SENATE OF THE UNITED STATES 
 
June 28, 2010 
Received; read twice and placed on the calendar 
 
AN ACT 
To authorize appropriations for fiscal year 2011 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2011. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Implementing Management for Performance and Related Reforms to Obtain Value in Every Acquisition Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Sec. 4. Treatment of successor contingency operation to Operation Iraqi Freedom. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Subtitle B—Army Programs 
Sec. 111. Procurement of early infantry brigade combat team increment one equipment. 
Sec. 112. Report on Army battlefield network plans and programs. 
Sec. 113. Limitation on use of funds for line-haul tractors. 
Subtitle C—Navy Programs 
Sec. 121. Incremental funding for procurement of large naval vessels. 
Sec. 122. Multiyear procurement of F/A–18E, F/A–18F, and EA–18G aircraft. 
Sec. 123. Report on naval force structure and missile defense. 
Subtitle D—Air Force Programs 
Sec. 131. Preservation and storage of unique tooling for F–22 fighter aircraft. 
Subtitle E—Joint and Multiservice Matters 
Sec. 141. Limitation on procurement of F–35 Lightning II aircraft. 
Sec. 142. Limitations on biometric systems funds. 
Sec. 143. Counter-improvised explosive device initiatives database. 
Sec. 144. Study on lightweight body armor solutions. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Report requirements for replacement program of the Ohio-class ballistic missile submarine. 
Sec. 212. Limitation on obligation of funds for F–35 Lightning II aircraft program. 
Sec. 213. Inclusion in annual budget request and future-years defense program of sufficient amounts for continued development and procurement of competitive propulsion system for F–35 Lightning II aircraft. 
Sec. 214. Separate program elements required for research and development of Joint Light Tactical Vehicle. 
Subtitle C—Missile Defense Programs 
Sec. 221. Limitation on availability of funds for missile defenses in Europe. 
Sec. 222. Repeal of prohibition of certain contracts by Missile Defense Agency with foreign entities. 
Sec. 223. Phased, adaptive approach to missile defense in Europe. 
Sec. 224. Homeland defense hedging policy. 
Sec. 225. Independent assessment of the plan for defense of the homeland against the threat of ballistic missiles. 
Sec. 226. Study on ballistic missile defense capabilities of the United States. 
Sec. 227. Reports on standard missile system. 
Subtitle D—Reports 
Sec. 231. Report on analysis of alternatives and program requirements for the Ground Combat Vehicle program. 
Sec. 232. Cost benefit analysis of future tank-fired munitions. 
Sec. 233. Annual comptroller general report on the VH–(XX) presidential helicopter acquisition program. 
Sec. 234. Joint assessment of the joint effects targeting system. 
Subtitle E—Other Matters 
Sec. 241. Escalation of force capabilities. 
Sec. 242. Pilot program to include technology protection features during research and development of defense systems. 
Sec. 243. Pilot program on collaborative energy security. 
Sec. 244. Report on regional advanced technology clusters. 
Sec. 245. Sense of Congress affirming the importance of Department of Defense participation in development of next generation semiconductor technologies. 
Title III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environmental Provisions 
Sec. 311. Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota. 
Sec. 312. Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine. 
Sec. 313. Testing and certification plan for operational use of an aviation biofuel derived from materials that do not compete with food stocks. 
Sec. 314. Report identifying hybrid or electric propulsion systems and other fuel-saving technologies for incorporation into tactical motor vehicles. 
Sec. 315. Exception to alternative fuel procurement requirement. 
Sec. 316. Information sharing relating to investigation of exposure to drinking water contamination at Camp Lejeune, North Carolina. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Technical amendments to requirement for service contract inventory. 
Sec. 322. Repeal of conditions on expansion of functions performed under prime vendor contracts for depot-level maintenance and repair. 
Sec. 323. Pilot program on best value for contracts for private security functions. 
Sec. 324. Standards and certification for private security contractors. 
Sec. 325. Prohibition on establishing goals or quotas for conversion of functions to performance by Department of Defense civilian employees. 
Sec. 326. Treatment of employer contributions to health benefits and retirement plans for purposes of cost-comparisons of contractor and civilian employee performance of Department of Defense functions. 
Subtitle D—Reports 
Sec. 331. Revision to reporting requirement relating to operation and financial support for military museums. 
Sec. 332. Additional reporting requirements relating to corrosion prevention projects and activities. 
Sec. 333. Modification and repeal of certain reporting requirements. 
Sec. 334. Report on Air Sovereignty Alert mission. 
Sec. 335. Report on the SEAD/DEAD mission requirement for the Air Force. 
Sec. 336. Requirement to update study on strategic seaports. 
Sec. 337. Study and report on feasibility of joint usage of the NASA Shuttle Logistics Depot. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Permanent authority to accept and use landing fees charged for use of domestic military airfields by civil aircraft. 
Sec. 342. Improvement and extension of Arsenal Support Program Initiative. 
Sec. 343. Extension of authority to reimburse expenses for certain Navy mess operations. 
Sec. 344. Limitation on obligation of funds for the Army Human Terrain System. 
Sec. 345. Limitation on obligation of funds pending submission of classified justification material. 
Sec. 346. Limitation on retirement of C–130 aircraft from Air Force inventory. 
Sec. 347. Commercial sale of small arms ammunition in excess of military requirements. 
Sec. 348. Limitation on Air Force fiscal year 2011 force structure announcement implementation. 
Subtitle F—Other Matters 
Sec. 351. Expedited processing of background investigations for certain individuals. 
Sec. 352. Adoption of military working dogs by family members of deceased or seriously wounded members of the Armed Forces who were handlers of the dogs. 
Sec. 353. Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines. 
Sec. 354. Technical correction to obsolete reference relating to use of flexible hiring authority to facilitate performance of certain Department of Defense functions by civilian employees. 
Sec. 355. Inventory and study of budget modeling and simulation tools. 
Sec. 356. Sense of Congress regarding continued importance of High-Altitude Aviation Training Site, Colorado. 
Sec. 357. Department of Defense study on simulated tactical flight training in a sustained g environment. 
Sec. 358. Study of effects of new construction of obstructions on military installations and operations. 
Sec. 359. Sense of Congress regarding fire-resistant utility ensembles for National Guard personnel in civil authority missions. 
Sec. 360. Authority to make excess nonlethal supplies available for domestic emergency assistance. 
Sec. 361. Recovery of missing Department of Defense property. 
Sec. 362. Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2011 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Age for health care professional appointments and mandatory retirements. 
Sec. 502. Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority. 
Sec. 503. Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards. 
Sec. 504. Administrative removal of officers from list of officers recommended for promotion. 
Sec. 505. Eligibility of officers to serve on boards of inquiry for separation of regular officers for substandard performance and other reasons. 
Sec. 506. Temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer. 
Subtitle B—Reserve Component Management 
Sec. 511. Preseparation counseling for members of the reserve components. 
Sec. 512. Military correction board remedies for National Guard members. 
Sec. 513. Removal of statutory distribution limits on Navy reserve flag officer allocation. 
Sec. 514. Assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit program. 
Sec. 515. Temporary authority for temporary employment of non-dual status military technicians. 
Sec. 516. Revised structure and functions of Reserve Forces Policy Board. 
Sec. 517. Merit Systems Protection Board and judicial remedies for National Guard technicians. 
Subtitle C—Joint Qualified Officers and Requirements 
Sec. 521. Technical revisions to definition of joint matters for purposes of joint officer management. 
Sec. 522. Changes to process involving promotion boards for joint qualified officers and officers with joint staff experience. 
Sec. 523. Secure electronic delivery of Certificate of Release or Discharge from Active Duty (DD Form 214). 
Subtitle D—General Service Authorities 
Sec. 531. Extension of temporary authority to order retired members of the Armed Forces to active duty in high-demand, low-density assignments. 
Sec. 532. Correction of military records. 
Sec. 533. Modification of Certificate of Release or Discharge from Active Duty (DD Form 214) to specifically identify a space for inclusion of e-mail address. 
Sec. 534. Recognition of role of female members of the Armed Forces and Department of Defense review of military occupational specialties available to female members. 
Sec. 535. Matters covered by preseparation counseling for members of the Armed Forces and their spouses. 
Sec. 536. Department of Defense policy concerning homosexuality in the Armed Forces. 
Subtitle E—Military Justice and Legal Matters 
Sec. 541. Continuation of warrant officers on active duty to complete disciplinary action. 
Sec. 542. Enhanced authority to punish contempt in military justice proceedings. 
Sec. 543. Limitations on use in personnel action of information contained in criminal investigative report or in index maintained for law enforcement retrieval and analysis. 
Sec. 544. Protection of child custody arrangements for parents who are members of the Armed Forces deployed in support of a contingency operation. 
Sec. 545. Improvements to Department of Defense domestic violence programs. 
Sec. 546. Public release of restricted annex of Department of Defense Report of the Independent Review Related to Fort Hood pertaining to oversight of the alleged perpetrator of the attack. 
Subtitle F—Member Education and Training Opportunities and Administration 
Sec. 551. Repayment of education loan repayment benefits. 
Sec. 552. Active duty obligation for graduates of the military service academies participating in the Armed Forces Health Professions Scholarship and Financial Assistance program. 
Sec. 553. Waiver of maximum age limitation on admission to service academies for certain enlisted members who served during Operation Iraqi Freedom or Operation Enduring Freedom. 
Sec. 554. Report of feasibility and cost of expanding enrollment authority of Community College of the Air Force to include additional members of the Armed Forces. 
Subtitle G—Defense Dependents’ Education 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Enrollment of dependents of members of the Armed Forces who reside in temporary housing in Department of Defense domestic dependent elementary and secondary schools. 
Subtitle H—Decorations, Awards, and Commemorations 
Sec. 571. Notification requirement for determination made in response to review of proposal for award of a Medal of Honor not previously submitted in timely fashion. 
Sec. 572. Department of Defense recognition of spouses of members of the Armed Forces. 
Sec. 573. Department of Defense recognition of children of members of the Armed Forces. 
Sec. 574. Clarification of persons eligible for award of bronze star medal. 
Sec. 575. Award of Vietnam Service Medal to veterans who participated in Mayaguez rescue operation. 
Sec. 576. Authorization for award of Medal of Honor to certain members of the Army for acts of valor during the Civil War, Korean War, or Vietnam War. 
Sec. 577. Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War. 
Sec. 578. Program to commemorate 60th anniversary of the Korean War. 
Sec. 579. Establishment of Combat Medevac Badge. 
Sec. 580. Retroactive award of Army Combat Action Badge. 
Sec. 580A. Review regarding award of Medal of Honor to Jewish American World War I veterans. 
Subtitle I—Military Family Readiness Matters 
Sec. 581. Appointment of additional member of Department of Defense Military Family Readiness Council. 
Sec. 582. Director of the Office of Community Support for Military Families With Special Needs. 
Sec. 583. Pilot program of personalized career development counseling for military spouses. 
Sec. 584. Modification of Yellow Ribbon Reintegration Program. 
Sec. 585. Importance of Office of Community Support for Military Families with Special Needs. 
Sec. 586. Comptroller General report on Department of Defense Office of Community Support for Military Families with Special Needs. 
Sec. 587. Comptroller General report on Exceptional Family Member Program. 
Sec. 588. Comptroller General review of Department of Defense military spouse employment programs. 
Sec. 589. Report on Department of Defense military spouse education programs. 
Sec. 590. Annual leave for family of deployed members of the uniformed services. 
Sec. 590A. Codification and continuation of Joint Family Support Assistance Program. 
Subtitle J—Other Matters 
Sec. 591. Establishment of Junior Reserve Officers’ Training Corps units for students in grades above sixth grade. 
Sec. 592. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 593. Admission of defense industry civilians to attend United States Air Force Institute of Technology. 
Sec. 594. Date for submission of annual report on Department of Defense STARBASE Program. 
Sec. 595. Extension of deadline for submission of final report of Military Leadership Diversity Commission. 
Sec. 596. Enhanced authority for members of the Armed Forces and Department of Defense and Coast Guard civilian employees and their families to accept gifts from non-Federal entities. 
Sec. 597. Report on performance and improvements of Transition Assistance Program. 
Sec. 598. Sense of Congress regarding assisting members of the Armed Forces to participate in apprenticeship programs. 
Sec. 599. Report on expansion of number of heirloom chest awarded to surviving families. 
Sec. 600. Increase of maximum age for children eligible for medical care under CHAMPVA program. 
Sec. 600A. Transfer of Troops-to-Teachers Program from Department of Education to Department of Defense. 
Sec. 600B. Enhancements to the Troops-to-Teachers Program. 
Sec. 600C. Support from Department of Education to help cover costs of new State programs under National Guard Youth Challenge Program. 
Sec. 600D. Study of treatment of members of the reserve components. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2011 increase in military basic pay. 
Sec. 602. Basic allowance for housing for two-member couples when one or both members are on sea duty. 
Sec. 603. Allowances for purchase of required uniforms and equipment. 
Sec. 604. Increase in amount of family separation allowance. 
Sec. 605. One-time special compensation for transition of assistants providing aid and attendance care to members of the uniformed services with catastrophic injuries or illnesses. 
Sec. 606. Expansion of definition of senior enlisted member to include senior enlisted member serving within a combatant command. 
Sec. 607. Ineligibility of certain Federal civilian employees for Reservist income replacement payments on account of availability of comparable benefits under another program. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Sec. 617. Treatment of officers transferring between Armed Forces for receipt of aviation career special pay. 
Sec. 618. Increase in maximum amount of special pay for duty subject to hostile fire or imminent danger or for duty in foreign area designated as an imminent danger area. 
Sec. 619. Special payment to members of the Armed Forces and civilian employees of the Department of Defense killed or wounded in attacks directed at members or employees outside of combat zone, including those killed or wounded in certain 2009 attacks. 
Subtitle C—Travel and Transportation Allowances 
Sec. 631. Extension of authority to provide travel and transportation allowances for inactive duty training outside of normal commuting distances. 
Sec. 632. Travel and transportation allowances for attendance of designated persons at Yellow Ribbon Reintegration events. 
Sec. 633. Mileage reimbursement for use of privately owned vehicles. 
Subtitle D—Retired Pay and Survivor Benefits 
Sec. 641. Elimination of cap on retired pay multiplier for members with greater than 30 years of service who retire for disability. 
Sec. 642. Equity in computation of disability retired pay for reserve component members wounded in action. 
Sec. 643. Elimination of the age requirement for health care benefits for non-regular service retirees. 
Sec. 644. Clarification of effect of ordering reserve component member to active duty to receive authorized medical care on reducing eligibility age for receipt of non-regular service retired pay. 
Sec. 645. Special survivor indemnity allowance for recipients of pre-Survivor Benefit Plan annuity affected by required offset for dependency and indemnity compensation. 
Sec. 646. Payment date for retired and retainer pay. 
Sec. 647. Sense of Congress concerning age and service requirements for retired pay for non-regular service. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 651. Shared construction costs for shopping malls or similar facilities containing a commissary store and one or more nonappropriated fund instrumentality activities. 
Sec. 652. Addition of definition of morale, welfare, and recreation telephone services for use in contracts to provide such services for military personnel serving in combat zones. 
Sec. 653. Feasibility study on establishment of full exchange store in the Northern Mariana Islands. 
Sec. 654. Continued operation of commissary and exchange stores serving Brunswick Naval Air Station, Maine. 
Subtitle F—Alternative Career Track Pilot Program 
Sec. 661. Pilot program to evaluate alternative career track for commissioned officers to facilitate an increased commitment to academic and professional education and career-broadening assignments. 
Subtitle G—Other Matters 
Sec. 671. Participation of members of the Armed Forces Health Professions Scholarship and Financial Assistance program in active duty health profession loan repayment program. 
Sec. 672. Retention of enlistment, reenlistment, and student loan benefits received by military technicians (dual status). 
Sec. 673. Cancellation of loans of members of the Armed Forces made from student loan funds. 
Sec. 674. Report on provision of additional incentives for recruitment and retention of health care professionals for reserve components. 
Sec. 675. Flexible commencement dates for availability of homeowner assistance for members of the Armed Forces permanently reassigned during mortgage crisis. 
Sec. 676. Exclusion of persons convicted of committing certain sex offenses from receiving certain burial-related benefits and funeral honors. 
Sec. 677. Scholarship program for veterans for pursuit of graduate and post-graduate degrees in behavioral health sciences. 
Title VII—Health Care Provisions 
Subtitle A—Improvements to Health Benefits 
Sec. 701. Extension of prohibition on increases in certain health care costs. 
Sec. 702. Extension of dependent coverage under TRICARE. 
Sec. 703. Survivor dental benefits. 
Sec. 704. Aural screenings for members of the Armed Forces. 
Sec. 705. Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program. 
Sec. 706. Suicide among members of the Individual Ready Reserve and individual mobilization augmentees. 
Sec. 707. Provision of information to members of the reserve components regarding health care benefits. 
Subtitle B—Health Care Administration 
Sec. 711. Administration of TRICARE. 
Sec. 712. Updated terminology for the Army medical service corps. 
Sec. 713. Clarification of licensure requirements applicable to military health-care professionals who are members of the national guard performing duty while in title 32 status. 
Sec. 714. Annual report on joint health care facilities of the Department of Defense and the Department of Veterans Affairs. 
Sec. 715. Improvements to oversight of medical training for Medical Corps officers. 
Sec. 716. Study on reimbursement for costs of health care provided to ineligible individuals. 
Sec. 717. Limitation on transfer of funds to Department of Defense-Department of Veterans Affairs medical facility demonstration project. 
Sec. 718. Enterprise risk assessment of health information technology programs. 
Subtitle C—Other Matters 
Sec. 721. Improving aural protection for members of the Armed Forces. 
Sec. 722. Comprehensive policy on neurocognitive assessment by the military health care system. 
Sec. 723. National Casualty Care Research Center. 
Sec. 724. Report on feasibility of study on breast cancer among female members of the Armed Forces. 
Sec. 725. Assessment of post-traumatic stress disorder by military occupation. 
Sec. 726. Visiting NIH Senior Neuroscience Fellowship Program. 
Sec. 727. Pilot program on payment for treatment of members of the Armed Forces and veterans for traumatic brain injury and post-traumatic stress disorder. 
Sec. 728. Post-traumatic stress disorder counseling for civilian victims of the Fort Hood shooting and other similar incidents. 
Sec. 729. Sense of Congress concerning the implementation of the congressionally-mandated recommendations of the Institute of Medicine study. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Disclosure to litigation support contractors. 
Sec. 802. Designation of F135 and F136 engine development and procurement programs as major subprograms. 
Sec. 803. Conforming amendments relating to inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements. 
Sec. 804. Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies. 
Sec. 805. Prohibition on contracts with entities engaging in commercial activity in the energy sector of Iran. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Extension of authority to procure certain fibers; limitation on specification. 
Sec. 812. Small arms production industrial base matters. 
Sec. 813. Additional definition relating to production of specialty metals within the United States. 
Subtitle C—Studies and Reports 
Sec. 821. Studies to analyze alternative models for acquisition and funding of technologies supporting network-centric operations. 
Sec. 822. Annual joint report and Comptroller General review on contracting in Iraq and Afghanistan. 
Sec. 823. Extension of Comptroller General review and report on contracting in Iraq and Afghanistan. 
Sec. 824. Interim report on review of impact of covered subsidies on acquisition of KC–45 aircraft. 
Sec. 825. Reports on Joint Capabilities Integration and Development System. 
Subtitle D—Other Matters 
Sec. 831. Extension of authority for defense acquisition challenge program. 
Sec. 832. Energy savings performance contracts. 
Sec. 833. Consideration of sustainable practices in procurement of products and services. 
Sec. 834. Definition of materials critical to national security. 
Sec. 835. Determination of strategic or critical rare earth materials for defense applications. 
Sec. 836. Review of national security exception to competition. 
Sec. 837. Inclusion of bribery in disclosure requirements of the Federal awardee performance and integrity information system. 
Sec. 838. Requirement for entities with facility clearances that are not under foreign ownership control or influence mitigation. 
Sec. 839. Report related to minority-owned, women-owned, and disadvantaged-owned small businesses. 
Sec. 840. Defense industrial base priority for rare earth neodymium iron boron magnets. 
Sec. 841. Sense of Congress regarding cost savings through reductions in waste, fraud, and abuse. 
Sec. 842. Procurement of articles, materials, and supplies for use outside the United States. 
Sec. 843. Additional information on waivers under Buy American Act by Department of Defense required to be included in annual report. 
Sec. 844. Requirement to include effects on domestic jobs in periodic assessments of defense capability. 
Sec. 845. Extension of regulations on contractors performing private security functions. 
Sec. 846. Procurement of photovoltaic devices. 
Sec. 847. Requirement for contracts in Iraq and Afghanistan to use employees and not independent contractors for private security services. 
Sec. 848. Consideration of unfair competitive advantage in evaluation of offers for KC–X aerial refueling aircraft program. 
Sec. 849. Debarment of BP and its subsidiaries. 
Sec. 850. Office of Federal Procurement Policy Act amendments. 
Sec. 851. Requirement to justify the use of factors other than cost or price as the predominate factors in evaluating competitive proposals for defense procurement contracts. 
Sec. 852. Penalties on contractors not providing information to databases on contracts in Iraq and Afghanistan. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps. 
Sec. 902. Realignment of the organizational structure of the Office of the Secretary of Defense to carry out the reduction required by law in the number of Deputy Under Secretaries of Defense. 
Sec. 903. Unified medical command. 
Subtitle B—Space Activities 
Sec. 911. Integrated space architectures. 
Subtitle C—Intelligence-Related Matters 
Sec. 921. Five-year extension of authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Space and counterspace intelligence analysis. 
Sec. 923. Audits of intelligence community by Government Accountability Office. 
Subtitle D—Other Matters 
Sec. 931. Revisions to the board of regents for the Uniformed Services University of the Health Sciences. 
Sec. 932. Increased flexibility for Combatant Commander Initiative Fund. 
Sec. 933. Two-year extension of authorities relating to temporary waiver of reimbursement of costs of activities for nongovernmental personnel at Department of Defense Regional Centers for Security Studies. 
Sec. 934. Additional requirements for quadrennial roles and missions review in 2011. 
Sec. 935. Codification of congressional notification requirement before permanent relocation of any United States military unit stationed outside the United States. 
Title X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional appropriations for operations in Afghanistan, Iraq, and Haiti for fiscal year 2010. 
Sec. 1003. Budgetary effects of this Act. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Joint task forces support to law enforcement agencies conducting counterterrorism activities. 
Sec. 1013. Reporting requirement on expenditures to support foreign counter-drug activities. 
Sec. 1014. Support for counter-drug activities of certain foreign governments. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Requirements for long-range plan for construction of naval vessels. 
Sec. 1022. Requirements for the decommissioning of naval vessels. 
Sec. 1023. Requirements for the size of the Navy battle force fleet. 
Sec. 1024. Retention and status of certain naval vessels. 
Sec. 1025. Expressing the sense of Congress regarding the naming of a naval combat vessel after Father Vincent Capodanno. 
Subtitle D—Counterterrorism 
Sec. 1031. Extension of certain authority for making rewards for combating terrorism. 
Sec. 1032. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Certification requirements relating to the transfer of individuals detained at Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. 
Sec. 1034. Prohibition on the use of funds to modify or construct facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Comprehensive review of force protection policies. 
Sec. 1036. Fort Hood Follow-on Review Implementation Fund. 
Sec. 1037. Inspector General investigation of the conduct and practices of lawyers representing individuals detained at Naval Station, Guantanamo Bay, Cuba. 
Sec. 1038. Prohibition on use of funds to give Miranda warnings to Al Qaeda terrorists. 
Subtitle E—Studies and Reports 
Sec. 1041. Department of Defense aerospace-related mishap safety investigation reports. 
Sec. 1042. Interagency national security knowledge and skills. 
Sec. 1043. Report on establishing a Northeast Regional Joint Training Center. 
Sec. 1044. Comptroller General report on previously requested reports. 
Sec. 1045. Report on nuclear triad. 
Sec. 1046. Cybersecurity study and report. 
Sec. 1047. Study on common alignment of world regions in departments and agencies with international responsibilities. 
Sec. 1048. Required reports concerning bomber modernization, sustainment, and recapitalization efforts in support of the national defense strategy. 
Subtitle F—Other Matters 
Sec. 1051. National Defense Panel. 
Sec. 1052. Quadrennial defense review. 
Sec. 1053. Sale of surplus military equipment to State and local homeland security and emergency management agencies. 
Sec. 1054. Department of Defense rapid innovation program. 
Sec. 1055. Technical and clerical amendments. 
Sec. 1056. Budgeting for the sustainment and modernization of nuclear delivery systems. 
Sec. 1057. Limitation on nuclear force reductions. 
Sec. 1058. Sense of Congress on the Nuclear Posture Review. 
Sec. 1059. Strategic assessment of strategic challenges posed by potential competitors. 
Sec. 1060. Electronic access to certain classified information. 
Sec. 1061. Justice for victims of torture and terrorism. 
Sec. 1062. Policy regarding appropriate use of Department of Defense resources. 
Sec. 1063. Executive agent for preventing the introduction of counterfeit microelectronics into the defense supply chain. 
Sec. 1064. Shared information regarding training exercises. 
Sec. 1065. Sense of Congress regarding presidential letters of condolence to the families of members of the Armed Forces who have died by suicide. 
Sec. 1066. Findings and sense of Congress on Obesity and Federal Child Nutrition Programs. 
Sec. 1067. Sense of Congress regarding recreational hunting and fishing on military installations. 
Sec. 1068. Sense of Congress encouraging the President to order the United States flag to be flown over United States military and civilian outposts in Haiti during earthquake relief efforts. 
Sec. 1069. Study on optimal balance of manned and unmanned aerial vehicle capability. 
Title XI—Civilian Personnel Matters 
Sec. 1101. Authority for the Department of Defense to approve an alternate method of processing equal employment opportunity complaints within one or more component organizations under specified circumstances. 
Sec. 1102. Clarification of authorities at personnel demonstration laboratories. 
Sec. 1103. Special rule relating to certain overtime pay. 
Sec. 1104. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1105. Waiver of certain pay limitations. 
Sec. 1106. Services of post-combat case coordinators. 
Sec. 1107. Authority to waive maximum age limit for certain appointments. 
Sec. 1108. Sense of Congress regarding waiver of recovery of certain payments made under civilian employees voluntary separation incentive program. 
Sec. 1109. Suspension of DCIPS pay authority extended for a year. 
Sec. 1110. Federal Internship Programs. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Expansion of authority for support of special operations to combat terrorism. 
Sec. 1202. Addition of allied government agencies to enhanced logistics interoperability authority. 
Sec. 1203. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1204. Air Force scholarships for Partnership for Peace nations to participate in the Euro-NATO Joint Jet Pilot Training Program. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan 
Sec. 1211. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1212. Commanders’ Emergency Response Program. 
Sec. 1213. Modification of authority for reimbursement to certain coalition nations for support provided to United States military operations. 
Sec. 1214. Modification of report on responsible redeployment of United States Armed Forces from Iraq. 
Sec. 1215. Modification of reports relating to Afghanistan. 
Sec. 1216. No permanent military bases in Afghanistan. 
Sec. 1217. Authority to use funds for reintegration activities in Afghanistan. 
Sec. 1218. One-year extension of Pakistan Counterinsurgency Fund. 
Sec. 1219. Authority to use funds to provide support to coalition forces supporting military and stability operations in Iraq and Afghanistan. 
Sec. 1220. Requirement to provide United States brigade and equivalent units deployed to Afghanistan with the commensurate level of unit and theater-wide combat enablers. 
Sec. 1221. Limitation on availability of funds for elections in Afghanistan. 
Sec. 1222. Recommendations on oversight of contractors engaged in activities relating to Afghanistan. 
Sec. 1223. Report on long-term costs of Operation Iraqi Freedom and Operation Enduring Freedom. 
Subtitle C—Other matters 
Sec. 1231. NATO Special Operations Coordination Center. 
Sec. 1232. National Military Strategic Plan to Counter Iran. 
Sec. 1233. Report on Department of Defense’s plans to reform the export control system. 
Sec. 1234. Report on United States efforts to defend against threats posed by the advanced anti-access capabilities of potentially hostile foreign countries. 
Sec. 1235. Report on force structure changes in composition and capabilities at military installations in Europe. 
Sec. 1236. Sense of Congress on missile defense and New Start Treaty with Russian Federation. 
Sec. 1237. Report on the strategic implications of the successful negotiation of an incidents at sea agreement between the United States and the Government of Iran. 
Sec. 1238. Requirement to monitor and evaluate Department of Defense activities to counter violent extremism in Africa. 
Sec. 1239. Report on certain Iraqis affiliated with the United States. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Title XIV—OTHER AUTHORIZATIONS 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Study on working capital fund cash balances. 
Sec. 1403. Modification of certain working capital fund requirements. 
Sec. 1404. Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving Fund. 
Sec. 1405. National Defense Sealift Fund. 
Sec. 1406. Chemical agents and munitions destruction, defense. 
Sec. 1407. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1408. Defense Inspector General. 
Sec. 1409. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Revision to required receipt objectives for previously authorized disposals from the National Defense Stockpile. 
Subtitle C—Other Matters 
Sec. 1421. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1422. Plan for funding fuel infrastructure sustainment, restoration, and modernization requirements. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1504. Navy and Marine Corps procurement. 
Sec. 1505. Air Force procurement. 
Sec. 1506. Defense-wide activities procurement. 
Sec. 1507. Iron Dome short-range rocket defense program. 
Sec. 1508. National Guard and Reserve equipment. 
Sec. 1509. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1510. Research, development, test, and evaluation. 
Sec. 1511. Operation and maintenance. 
Sec. 1512. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1513. Limitations on Iraq Security Forces Fund. 
Sec. 1514. Military personnel. 
Sec. 1515. Working capital funds. 
Sec. 1516. Defense Health Program. 
Sec. 1517. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1518. Defense Inspector General. 
Sec. 1519. Continuation of prohibition on use of United States funds for certain facilities projects in Iraq. 
Sec. 1520. Availability of funds for rapid force protection in Afghanistan. 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Sec. 1523. Report on mine resistant ambush protected vehicles. 
Title XVI—Improved Sexual Assault Prevention and Response in the Armed Forces 
Sec. 1601. Definition of Department of Defense sexual assault prevention and response program and other definitions. 
Subtitle A—Immediate Actions to Improve Department of Defense Sexual Assault Prevention and Response Program 
Sec. 1611. Specific budgeting for Department of Defense sexual assault prevention and response program. 
Sec. 1612. Consistency in terminology, position descriptions, program standards, and organizational structures. 
Sec. 1613. Guidance for commanders. 
Sec. 1614. Commander consultation with victims of sexual assault. 
Sec. 1615. Oversight and evaluation. 
Sec. 1616. Sexual assault reporting hotline. 
Sec. 1617. Review of application of sexual assault prevention and response program to reserve components. 
Sec. 1618. Review of effectiveness of revised Uniform Code of Military Justice offenses regarding rape, sexual assault, and other sexual misconduct. 
Sec. 1619. Training and education programs for sexual assault prevention and response program. 
Sec. 1620. Use of sexual assault forensic medical examiners. 
Sec. 1621. Sexual Assault Advisory Board. 
Sec. 1622. Department of Defense Sexual Assault Advisory Council. 
Sec. 1623. Service-level sexual assault review boards. 
Sec. 1624. Renewed emphasis on acquisition of centralized Department of Defense sexual assault database. 
Subtitle B—Sexual Assault Prevention Strategy and Annual Reporting Requirement 
Sec. 1631. Comprehensive Department of Defense sexual assault prevention strategy. 
Sec. 1632. Annual report on sexual assaults involving members of the Armed Forces and sexual assault prevention and response program. 
Subtitle C—Amendments to Title 10 
Sec. 1641. Sexual Assault Prevention and Response Office. 
Sec. 1642. Sexual Assault Response Coordinators and Sexual Assault Victim Advocates. 
Sec. 1643. Sexual assault victims access to legal counsel and Victim Advocate services. 
Sec. 1644. Notification of command of outcome of court-martial involving charges of sexual assault. 
Sec. 1645. Copy of record of court-martial to victim of sexual assault involving a member of the Armed Forces. 
Sec. 1646. Medical care for victims of sexual assault. 
Sec. 1647. Privilege against disclosure of certain communications with Sexual Assault Victim Advocates. 
Sec. 1648. Expedited consideration and priority for application for consideration of a permanent change of station or unit transfer based on humanitarian conditions for victim of sexual assault. 
Subtitle D—Other Matters 
Sec. 1661. Recruiter selection and oversight. 
Sec. 1662. Availability of services under sexual assault prevention and response program for dependents of members, military retirees, Department of Defense civilian employees, and defense contractor employees. 
Sec. 1663. Application of sexual assault prevention and response program in training environments. 
Sec. 1664. Application of sexual assault prevention and response program in remote environments and joint basing situations. 
Title XVII—Federal information security 
Subtitle A—Federal information security amendments 
Sec. 1701. Coordination of Federal Information Policy. 
Sec. 1702. Information security acquisition requirements. 
Sec. 1703. Technical and conforming amendments. 
Sec. 1704. Effective date. 
Subtitle B—Federal chief technology officer 
Sec. 1711. Office of the Chief Technology Officer. 
Title XVIII—Guam World War II Loyalty Recognition Act 
Sec. 1801. Short title. 
Sec. 1802. Recognition of the suffering and loyalty of the residents of Guam. 
Sec. 1803. Payments for Guam World War II claims. 
Sec. 1804. Adjudication. 
Sec. 1805. Grants program to memorialize the occupation of Guam during World War II. 
Sec. 1806. Authorization of appropriations. 
Division B—MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
Sec. 2004. General reduction across division. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects and authorization of appropriations. 
Sec. 2102. Family housing. 
Sec. 2103. Use of unobligated Army military construction funds in conjunction with funds provided by the Commonwealth of Virginia to carry out certain fiscal year 2002 project. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2106. Extension of authorizations of certain fiscal year 2008 projects. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects and authorization of appropriations. 
Sec. 2202. Family housing. 
Sec. 2203. Technical amendment to reflect multi-increment fiscal year 2010 project. 
Sec. 2204. Extension of authorization of certain fiscal year 2008 project. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects and authorization of appropriations. 
Sec. 2302. Family housing. 
Sec. 2303. Extension of authorization of certain fiscal year 2007 project. 
Title XXIV—Defense Agencies Military Construction 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects and authorization of appropriations. 
Sec. 2402. Family housing. 
Sec. 2403. Energy conservation projects. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects and authorization of appropriations. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects and authorization of appropriations. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects and authorization of appropriations. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects and authorization of appropriations. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects and authorization of appropriations. 
Sec. 2606. Extension of authorizations of certain fiscal year 2008 projects. 
Title XXVII—Base Realignment and Closure Activities 
Subtitle A—Authorizations 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Subtitle B—Other Matters 
Sec. 2711. Transportation plan for BRAC 133 project under Fort Belvoir, Virginia, BRAC initiative. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Availability of military construction information on Internet. 
Sec. 2802. Authority to transfer proceeds from sale of military family housing to Department of Defense Family Housing Improvement Fund. 
Sec. 2803. Enhanced authority for provision of excess contributions for NATO Security Investment program. 
Sec. 2804. Duration of authority to use Pentagon Reservation Maintenance Revolving Fund for construction and repairs at Pentagon Reservation. 
Sec. 2805. Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility. 
Sec. 2806. Veterans to Work pilot program for military construction projects. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Notice-and-wait requirements applicable to real property transactions. 
Sec. 2812. Treatment of proceeds generated from leases of non-excess property involving military museums. 
Sec. 2813. Repeal of expired authority to lease land for special operations activities. 
Sec. 2814. Former Naval Bombardment Area, Culebra Island, Puerto Rico. 
Sec. 2815. Clarification of authority of Secretary to assist with development of public infrastructure in connection with the establishment or expansion of a military installation. 
Subtitle C—Provisions Related to Guam Realignment 
Sec. 2821. Sense of Congress regarding importance of providing community adjustment assistance to Government of Guam. 
Sec. 2822. Department of Defense assistance for community adjustments related to realignment of military installations and relocation of military personnel on Guam. 
Sec. 2823. Extension of term of Deputy Secretary of Defense’s leadership of Guam Oversight Council. 
Sec. 2824. Utility conveyances to support integrated water and wastewater treatment system on Guam. 
Sec. 2825. Report on types of facilities required to support Guam realignment. 
Sec. 2826. Report on civilian infrastructure needs for Guam. 
Sec. 2827. Comptroller General report on planned replacement Naval Hospital on Guam. 
Subtitle D—Energy Security 
Sec. 2831. Consideration of environmentally sustainable practices in Department energy performance plan. 
Sec. 2832. Plan and implementation guidelines for achieving Department of Defense goal regarding use of renewable energy to meet facility energy needs. 
Sec. 2833. Insulation retrofitting assessment for Department of Defense facilities. 
Subtitle E—Land Conveyances 
Sec. 2841. Conveyance of personal property related to waste-to-energy power plant serving Eielson Air Force Base, Alaska. 
Sec. 2842. Land conveyance, Whittier Petroleum, Oil, and Lubricant Tank Farm, Whittier, Alaska. 
Sec. 2843. Land conveyance, Fort Knox, Kentucky. 
Sec. 2844. Land conveyance, Naval Support Activity (West Bank), New Orleans, Louisiana. 
Sec. 2845. Land conveyance, former Navy Extremely Low Frequency communications project site, Republic, Michigan. 
Sec. 2846. Land conveyance, Marine Forces Reserve Center, Wilmington, North Carolina. 
Subtitle F—Other Matters 
Sec. 2851. Requirements related to providing world class military medical facilities. 
Sec. 2852. Naming of Armed Forces Reserve Center, Middletown, Connecticut. 
Title XXIX—Overseas Contingency Operations Military Construction  
Subtitle A—Fiscal Year 2010 Projects  
Sec. 2901. Authorized Army construction and land acquisition projects and authorization of appropriations. 
Sec. 2902. Authorized Air Force construction and land acquisition projects and authorization of appropriations. 
Subtitle B—Fiscal Year 2011 Projects 
Sec. 2911. Authorized Army construction and land acquisition projects and authorization of appropriations. 
Sec. 2912. Authorized Air Force construction and land acquisition projects and authorization of appropriations. 
Sec. 2913. Authorized Defense Wide Construction and Land Acquisition Projects and Authorization of Appropriations. 
Sec. 2914. Construction authorization for Department of Defense facilities in a foreign country. 
Subtitle C—Other Matters 
Sec. 2921. Notification of obligation of funds and quarterly reports. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Energy security and assurance. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Extension of authority relating to the International Materials Protection, Control, and Accounting Program of the Department of Energy. 
Sec. 3112. Energy parks initiative. 
Sec. 3113. Establishment of technology transfer centers. 
Sec. 3114. Aircraft procurement. 
Sec. 3115. Enhancing private-sector employment through technology transfer activities. 
Subtitle C—Reports 
Sec. 3121. Comptroller General report on NNSA biennial complex modernization strategy. 
Sec. 3122. Report on graded security protection policy. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2011. 
Sec. 3502. Extension of Maritime Security Fleet program. 
Sec. 3503. United States Merchant Marine Academy nominations of residents of the Northern Mariana Islands. 
Sec. 3504. Administrative expenses for Port of Guam Improvement Enterprise Program. 
Sec. 3505. Vessel loan guarantees: procedures for traditional and nontraditional applications. 
Division D—Implementing Management for Performance and Related Reforms to Obtain Value in Every Acquisition Act 
Sec. 100A. Short title. 
Sec. 100B. Definition of congressional defense committees. 
Title I—Defense Acquisition System 
Sec. 101. Performance management of the defense acquisition system. 
Sec. 102. Meaningful consideration by Joint Requirements Oversight Council of input from certain officials. 
Sec. 103. Performance management for the Joint Capabilities Integration and Development System. 
Sec. 104. Requirements for the acquisition of services. 
Sec. 105. Joint evaluation task forces. 
Sec. 106. Review of defense acquisition guidance. 
Sec. 107. Requirement to include references to services acquisition throughout the Federal Acquisition Regulation. 
Sec. 108. Procurement of military purpose nondevelopmental items. 
Title II—Defense Acquisition Workforce 
Sec. 201. Acquisition workforce excellence. 
Sec. 202. Amendments to the acquisition workforce demonstration project. 
Sec. 203. Incentive programs for civilian and military personnel in the acquisition workforce. 
Sec. 204. Career development for civilian and military personnel in the acquisition workforce. 
Sec. 205. Recertification and training requirements. 
Sec. 206. Information technology acquisition workforce. 
Sec. 207. Definition of acquisition workforce. 
Sec. 208. Defense Acquisition University curriculum review. 
Sec. 209. Cost estimating internship and scholarship programs. 
Sec. 210. Prohibition on personal services contracts for senior mentors. 
Title III—Financial Management 
Sec. 301. Incentives for achieving auditability. 
Sec. 302. Measures required after failure to achieve auditability. 
Sec. 303. Review of obligation and expenditure thresholds. 
Sec. 304. Disclosure and traceability of the cost of Department of Defense health care contracts. 
Title IV—Industrial Base 
Sec. 401. Expansion of the industrial base. 
Sec. 402. Commercial pricing analysis. 
Sec. 403. Contractor and grantee disclosure of delinquent Federal tax debts. 
Sec. 404. Independence of contract audits and business system reviews. 
Sec. 405. Blue ribbon panel on eliminating barriers to contracting with the Department of Defense. 
Sec. 406. Inclusion of the providers of services and information technology in the national technology and industrial base. 
Sec. 407. Construction of Act on competition requirements for the acquisition of services. 
Sec. 408.  Acquisition Savings Program. 
Sec. 409. Sense of Congress regarding compliance with the Berry Amendment, the Buy American Act, and labor standards of the United States. 
Sec. 410. Industrial Base Council and Fund. 
Title V—Other matters 
Sec. 501. Clothing allowance requirement. 
Sec. 502. Requirement that cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts.  
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
4.Treatment of successor contingency operation to Operation Iraqi FreedomAny law or regulation applicable to Operation Iraqi Freedom shall apply in the same manner and to the same extent to the successor contingency operation known as Operation New Dawn, except as specifically provided in this Act, any amendment made by this Act, or any other law enacted after the date of the enactment of this Act. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
AAuthorization of Appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Army as follows: 
(1)For aircraft, $5,986,361,000. 
(2)For missiles, $1,631,463,000. 
(3)For weapons and tracked combat vehicles, $1,616,245,000. 
(4)For ammunition, $1,946,948,000. 
(5)For other procurement, $9,398,728,000. 
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Navy as follows: 
(1)For aircraft, $19,132,613,000. 
(2)For weapons, including missiles and torpedoes, $3,350,894,000. 
(3)For shipbuilding and conversion, $15,724,520,000. 
(4)For other procurement, $6,450,208,000. 
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Marine Corps in the amount of $1,379,044,000. 
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement of ammunition for the Navy and the Marine Corps in the amount of $817,991,000. 
103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Air Force as follows: 
(1)For aircraft, $15,355,908,000. 
(2)For ammunition, $672,420,000. 
(3)For missiles, $5,470,772,000. 
(4)For other procurement, $17,911,730,000. 
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2011 for Defense-wide procurement in the amount of $4,399,768,000. 
BArmy Programs 
111.Procurement of early infantry brigade combat team increment one equipment 
(a)Limitation on production quantitiesExcept as provided in subsection (c), the Secretary of Defense may not procure more than two brigade sets of early-infantry brigade combat team increment one equipment (in this section referred to as a brigade set). 
(b)Applicability to long-lead production itemsThe limitation in subsection (a) includes procurement of a long-lead item for an element of a brigade set beyond the two brigade sets authorized under such subsection. 
(c)WaiverThe Under Secretary of Defense for Acquisition, Technology, and Logistics may waive the limitation in subsection (a) if— 
(1)the Under Secretary submits to Congress written certification that— 
(A)the initial operational test and evaluation of the brigade set has been completed; 
(B)the Director of Operational Test and Evaluation has submitted to Congress a report describing the results of the initial operational test and evaluation (as described in section 2399(b) of title 10, United States Code) and the comparative test of the brigade set; 
(C)all of the subsystems tested in the initial operational test and evaluation were tested in the intended production configuration; and 
(D)all radios planned for fielding with the brigade set have received the appropriate National Security Agency approvals, as determined by the Under Secretary; and 
(2)a period of 30 days has elapsed after the date on which the certification under paragraph (1) is received. 
(d)Exception for meeting operational need statement requirementsThe limitation in subsection (a) does not apply to the procurement of individual components of the brigade set if the procurement of such components is specifically intended to address an operational need statement requirement (as described in Army Regulation 71–9 or a successor regulation). 
112.Report on Army battlefield network plans and programs 
(a)Report requiredNot later than March 1, 2011, the Secretary of the Army shall submit to the congressional defense committees a report on plans for fielding tactical communications network equipment. Such report shall include— 
(1)an explanation of the current communications architecture of every level of the Army; 
(2)an explanation of the future communications architecture of every level of the Army; 
(3)the quantities and types of new equipment that the Secretary plans to procure in the 5-year period following the date on which the report is submitted in order to develop the architecture described in paragraph (2); 
(4)a list of the equipment described in paragraph (3) that is included in the budget of the President for fiscal year 2012 (as submitted to Congress pursuant to section 1105 of title 31, United States Code); and 
(5)for each item included in the list of equipment described in paragraph (3)— 
(A)an updated average procurement unit cost for each year of the covered 5-year period; and 
(B)the updated total Army acquisition objective. 
(b)Limitation on obligation of fundsExcept as provided in subsection (c), of the funds authorized to be appropriated by this or any other Act for fiscal year 2011 for procurement, Army, for tactical radios or tactical communications network equipment, not more than 50 percent may be obligated or expended until the date that is 15 days after the date on which the report is submitted under subsection (a). 
(c)Exception for meeting operational need statement requirementsThe limitation in subsection (b) does not apply to the procurement of tactical radio or tactical communications network equipment if the procurement of such equipment is specifically intended to address an operational need statement requirement (as described in Army Regulation 71–9 or a successor regulation). 
(d)Tactical communications network equipment definedIn this section, the term tactical communications network equipment means all electronic communications systems operated by a tactical unit (of brigade size or smaller) of the Army. 
113.Limitation on use of funds for line-haul tractors 
(a)LimitationNone of the funds authorized to be appropriated by section 101(5) for other procurement, Army, may be obligated or expended by the Secretary of the Army for line-haul tractors unless the source selection is made based on a full and open competition. 
(b)WaiverThe Secretary of the Army may waive the limitation under subsection (a) if the Secretary certifies to the congressional defense committees by not later than 90 days after the date of the enactment of this Act that a sole source selection— 
(1)is needed to fulfill mission requirements; or 
(2)is more cost effective than a full and open competition. 
CNavy Programs 
121.Incremental funding for procurement of large naval vessels 
(a)Incremental funding of large naval vesselsExcept as provided in subsection (b), the Secretary of the Navy may use incremental funding for the procurement of a large naval vessel over a period not to exceed the number of years equal to three-fourths of the total period of planned ship construction of such vessel. 
(b)LPD 26With respect to the vessel designated LPD 26, the Secretary may use incremental funding for the procurement of such vessel through fiscal year 2012 if the Secretary determines that such incremental funding— 
(1)is in the best interest of the overall shipbuilding efforts of the Navy; 
(2)is needed to provide the Secretary with the ability to facilitate changes to the shipbuilding industrial base of the Navy; and 
(3)will provide the Secretary with the ability to award a contract for construction of the vessel that provides the best value to the United States. 
(c)Condition for out-year contract paymentsA contract entered into under subsection (a) or (b) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after the fiscal year the vessel was authorized is subject to the availability of appropriations for that purpose for that later fiscal year. 
(d)DefinitionsIn this section: 
(1)The term large naval vessel means a vessel— 
(A)that is— 
(i)an aircraft carrier designated a CVN; 
(ii)an amphibious assault ship designated LPD, LHA, LHD, or LSD; or 
(iii)an auxiliary vessel; and 
(B)that has a light ship displacement of 17,000 tons or more. 
(2)The term total period of planned ship construction means the period of years beginning on the date of the first authorization of funding (not including funding requested for advance procurement) and ending on the date that is projected on the date of the first authorization of funding to be the delivery date of the vessel to the Navy. 
122.Multiyear procurement of F/A–18E, F/A–18F, and EA–18G aircraft 
(a)Multiyear procurement 
(1)Additional authoritySection 128 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2217) is amended by adding at the end the following new subsections: 
 
(e)Updated reportWith respect to a multiyear contract entered into under subsection (a), the Secretary of Defense may submit to the congressional defense committees an update to the report under section 2306b(l)(4) of title 10, United States Code, by not later than September 1, 2010. 
(f)Required authorityNotwithstanding any other provision of law, with respect to a multiyear contract entered into under subsection (a), this section shall be deemed to meet the requirements under subsection (i)(3) and (l)(3) of section 2306b of title 10, United States Code. 
(g)Exception to certain requirementSection 8008(b) of the Department of Defense Appropriations Act, 1998 (Public Law 105–56; 10 U.S.C. 2306b note) shall not apply to a multiyear contract entered into under subsection (a). 
(h)Use of funds 
(1)ProcurementIn accordance with paragraph (2), the Secretary of Defense shall ensure that all funds authorized to be appropriated for the advance procurement or procurement of F/A–18E, F/A–18F, or EA–18G aircraft under this section are obligated or expended for such purpose. 
(2)Use of excess fundsThe Secretary of Defense shall ensure that any excess funds are obligated or expended for the advance procurement or procurement of F/A–18E or F/A–18F aircraft under this section, regardless of whether such aircraft are in addition to the 515 F/A–18E and F/A–18F aircraft planned by the Secretary of the Navy. 
(3)Excess funds definedIn this subsection, the term excess funds, with respect to funds available for the advance procurement or procurement of F/A–18E, F/A–18F, or EA–18G aircraft under this section, means the amount of funds that is equal to the difference of— 
(A)the sum of— 
(i)the funds authorized to be appropriated by this Act or otherwise available for fiscal year 2010 for the advance procurement and procurement of F/A–18E, F/A–18F, or EA–18G aircraft; and 
(ii)the funding levels for the advance procurement and procurement of such aircraft for fiscal years 2011 through 2013 proposed by the Secretary of Defense in the future-years defense program for fiscal year 2011 submitted under section 221 of title 10, United States Code; and 
(B)the funds required to execute the multiyear contracts for the advance procurement and procurement of such aircraft under this section. . 
(2)Extension of certificationParagraph (2) of subsection (a) of such section is amended by striking a reference to March and inserting a reference to September. 
(b)Full funding certificationParagraph (1) of section 8011 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 10 U.S.C. 2306b note) is amended by inserting after within 30 days of enactment of this Act the following: (or in the case of a multiyear contract for the procurement of F/A–18E, F/A–18F, or EA–18G aircraft, by the date that is not less than 30 days prior to the contract award). 
123.Report on naval force structure and missile defense 
(a)ReportNot later than March 1, 2011, the Secretary of the Navy, in coordination with the Chief of Naval Operations, shall submit to the congressional defense committees a report on the requirements of the major combatant surface vessels with respect to missile defense. 
(b)Matters includedThe report shall include the following: 
(1)An analysis of whether the requirement for sea-based missile defense can be accommodated by upgrading Aegis ships that exist as of the date of the report or by procuring additional combatant surface vessels. 
(2)Whether such sea-based missile defense will require increasing the overall number of combatant surface vessels beyond the requirement of 88 cruisers and destroyers in the 313-ship fleet plan of the Navy. 
(3)The number of Aegis ships needed by each combatant commander to fulfill ballistic missile defense requirements, including (in consultation with the Chairman of the Joints Chiefs of Staff) the number of such ships needed to support the phased, adaptive approach to ballistic missile defense in Europe. 
(4)A discussion of the potential effect of ballistic missile defense operations on the ability of the Navy to meet surface fleet demands in each geographic area and for each mission set. 
(5)An evaluation of how the Aegis ballistic missile defense program can succeed as part of a balanced fleet of adequate size and strength to meet the security needs of the United States. 
(6)A description of both the shortfalls and the benefits of expected technological advancements in the sea-based missile defense program. 
(7)A description of the anticipated plan for deployment of Aegis ballistic missile ships within the context of the fleet response plan. 
DAir Force Programs 
131.Preservation and storage of unique tooling for F–22 fighter aircraftSubsection (b) of section 133 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.2219) is amended by striking 2010 and inserting 2011. 
EJoint and Multiservice Matters 
141.Limitation on procurement of F–35 Lightning II aircraft 
(a)LimitationExcept as provided in subsection (c), of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for aircraft procurement, Air Force, and aircraft procurement, Navy, for F–35 Lightning II aircraft, not more than an amount necessary for the procurement of 30 such aircraft may be obligated or expended unless— 
(1)the certifications under subsection (b) are received by the congressional defense committees on or before January 15, 2011; and 
(2)a period of 15 days has elapsed after the date of such receipt. 
(b)CertificationsNot later than January 15, 2011— 
(1)the Under Secretary of Defense for Acquisition, Technology, and Logistics shall certify in writing to the congressional defense committees that— 
(A)each of the 11 scheduled system development and demonstration aircraft planned in the schedule for delivery during 2010 has been delivered to the designated test location; 
(B)the initial service release has been granted for the F135 engine designated for the short take-off and vertical landing variant; 
(C)facility configuration and industrial tooling capability and capacity is sufficient to support production of at least 42 F–35 aircraft for fiscal year 2011; 
(D)block 1.0 software has been released and is in flight test; 
(E)the Secretary of Defense has— 
(i)determined that two F–35 aircraft from low-rate initial production 1 have met established criteria for acceptance; and 
(ii)accepted such aircraft for delivery; and 
(F)advance procurement funds appropriated for the advance procurement of F136 engines for fiscal years 2009 and 2010 have either been obligated or the Secretary of Defense has submitted a reprogramming action to the congressional defense committees that would reprogram such funds to meet other F136 development requirements; and 
(2)the Director of Operational Test and Evaluation shall certify in writing to the congressional defense committees that— 
(A)the F–35C aircraft designated as CF–1 has effectively accomplished its first flight; 
(B)the 394 F–35 aircraft test flights planned in the schedule to occur during 2010 have been completed with sufficient results; 
(C)95 percent of the 3,772 flight test points planned for completion in 2010 were accomplished; 
(D)the conventional take-off and land variant low observable signature flight test has been conducted and the results of such test have met or exceeded threshold key performance parameters; 
(E)six F136 engines have been made available for testing; and 
(F)not less than 1,000 test hours have been completed in the F136 system development and demonstration program. 
(c)WaiverAfter January 15, 2011, the Secretary of Defense may waive the limitation in subsection (a) if each of the following occurs: 
(1)The written certification described in subsection (b)(1) is submitted by the Under Secretary of Defense for Acquisition, Technology, and Logistics not later than January 15, 2011. 
(2)The Under Secretary of Defense for Acquisition, Technology, and Logistics certifies in writing to the congressional defense committees that the failure to fully achieve the milestones described in subsection (b)(2) will not— 
(A)delay or otherwise negatively affect the F–35 aircraft test schedule for fiscal year 2011; 
(B)impede production of 42 F–35 aircraft in such fiscal year; and 
(C)otherwise increase risk to the F–35 aircraft program. 
(3)A period of 30 days has elapsed after the date on which the certification under paragraph (2) is submitted to the congressional defense committees. 
(d)Schedule definedIn this section, the term schedule means the F–35 Lightning II program update schedule received by the congressional defense committees on March 15, 2010. 
142.Limitations on biometric systems funds 
(a)General limitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for biometrics programs and operations, not more than 85 percent may be obligated or expended until— 
(1)the Secretary of Defense submits to the congressional defense committees a report on the actions taken— 
(A)to implement subparagraphs (A) through (F) of paragraph (16) of the National Security Presidential Directive dated June 5, 2008 (NSPD–59); 
(B)to implement the recommendations of the Comptroller General of the United States included in the report of the Comptroller General numbered GAO–08–1065 dated September 2008; 
(C)to implement the recommendations of the Comptroller General included in the report of the Comptroller General numbered GAO–09–49 dated October 2008; 
(D)to fully and completely characterize the current biometrics architecture and establish the objective architecture for the Department of Defense; 
(E)to ensure that an official of the Office of the Secretary of Defense has the authority necessary to be responsible for ensuring that all funding for biometrics programs and operations is programmed, budgeted, and executed; and 
(F)to ensure that an officer within the Office of the Joint Chiefs of Staff has the authority necessary to be responsible for ensuring the development and implementation of common and interoperable standards for the collection, storage, and use of biometrics data by all combatant commanders and their commands; and 
(2)a period of 30 days has elapsed after the date on which the report is submitted under paragraph (1). 
(b)Specific limitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for biometrics programs and operations may be obligated or expended unless the Under Secretary of Defense for Acquisition, Technology, and Logistics (acting through the Director of Defense Biometrics) approves such obligation or expenditure in writing. 
143.Counter-improvised explosive device initiatives database 
(a)Comprehensive database 
(1)In generalThe Secretary of Defense, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall develop and maintain a comprehensive database containing appropriate information for coordinating, tracking, and archiving each counter-improvised explosive device initiative within the Department of Defense. The database shall, at a minimum, ensure the visibility of each counter-improvised explosive device initiative. 
(2)Use of informationUsing information contained in the database developed under paragraph (1), the Secretary, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall— 
(A)identify and eliminate redundant counter-improvised explosive device initiatives; 
(B)facilitate the transition of counter-improvised explosive device initiatives from funding under the Joint Improvised Explosive Device Defeat Fund to funding provided by the military departments; and 
(C)notify the appropriate personnel and organizations prior to a counter-improvised explosive device initiative being funded through the Joint Improvised Explosive Device Defeat Fund. 
(3)CoordinationIn carrying out paragraph (1), the Secretary shall ensure that the Secretary of each military department coordinates and collaborates on development of the database to ensure its interoperability, completeness, consistency, and effectiveness. 
(b)MetricsThe Secretary of Defense, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall— 
(1)develop appropriate means to measure the effectiveness of counter-improvised explosive device initiatives; and 
(2)prioritize the funding of such initiatives according to such means. 
(c)Elimination of prior notice requirementSubsection (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), is further amended— 
(1)by striking paragraph (4); and 
(2)by redesignating paragraph (5) as paragraph (4). 
(d)Counter-improvised explosive device initiative definedIn this section, the term counter-improvised explosive device initiative means any project, program, or research activity funded by any component of the Department of Defense that is intended to assist or support efforts to counter, combat, or defeat the use of improvised explosive devices. 
144.Study on lightweight body armor solutions 
(a)Study requiredThe Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct a study to— 
(1)assess the effectiveness of the processes used by the Secretary to identify and examine the requirements for lighter weight body armor systems; and 
(2)determine ways in which the Secretary may more effectively address the research, development, and procurement requirements regarding reducing the weight of body armor. 
(b)Matters coveredThe study conducted under subsection (a) shall include findings and recommendations regarding the following: 
(1)The requirement for lighter weight body armor and personal protective equipment and the ability of the Secretary to meet such requirement. 
(2)Innovative design ideas for more modular body armor that allow for scalable protection levels for various missions and threats. 
(3)The need for research, development, and acquisition funding dedicated specifically for reducing the weight of body armor. 
(4)The efficiency and effectiveness of current body armor funding procedures and processes. 
(5)Industry concerns, capabilities, and willingness to invest in the development and production of lightweight body armor initiatives. 
(6)Barriers preventing the development of lighter weight body armor (including such barriers with respect to technical, institutional, or financial problems). 
(7)Changes to procedures or policy with respect to lightweight body armor. 
(8)Other areas of concern not previously addressed by equipping boards, body armor producers, or program managers. 
(c)Submission to congressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted under subsection (a). 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $10,316,754,000. 
(2)For the Navy, $17,978,646,000. 
(3)For the Air Force, $27,269,902,000. 
(4)For Defense-wide activities, $20,908,006,000, of which $194,910,000 is authorized for the Director of Operational Test and Evaluation. 
BProgram Requirements, Restrictions, and Limitations 
211.Report requirements for replacement program of the Ohio-class ballistic missile submarine 
(a)FindingsCongress makes the following findings: 
(1)The sea-based strategic deterrence provided by the ballistic missile submarine force of the Navy has been essential to the national security of the United States since the deployment of the first ballistic missile submarine, the USS George Washington SSBN 598, in 1960. 
(2)Since 1960, a total of 59 submarines have served the United States to provide the sea-based strategic deterrence. 
(3)As of the date of the enactment of this Act, the sea-based strategic deterrence is provided by the tremendous capability of the 14 ships of the Ohio-class submarine force, which have been the primary sea-based deterrent force for more than two decades. 
(4)Ballistic missile submarines are the most survivable asset in the arsenal of the United States in the event of a surprise nuclear attack on the country because, being submerged for months at a time, these submarines are virtually undetectable to any adversary and therefore invulnerable to attack, thus providing the submarines with the ability to respond with significant force against any adversary who attacks the United States or its allies. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)as Ohio-class submarines reach the end of their service life and are retired, the United States must maintain the robust sea-based strategic deterrent force that has the ability to remain undetected by potential adversaries and must have the capability to deliver a retaliatory strike of such magnitude that no rational actor would dare attack the United States; 
(2)the Secretary of Defense should conduct a comprehensive analysis of the alternative capabilities to provide the sea-based strategic deterrence that includes consideration of different types and sizes of submarines, different types and sizes of missile systems, the number of submarines necessary to provide such deterrence, and the cost of each alternative; and 
(3)prior to requesting more than $1,000,000,000 in research and development funding to develop a replacement for the Ohio-class ballistic missile submarine force in advance of a Milestone A decision, the Secretary of Defense should have made available to Congress the guidance issued by the Director of Cost Assessment and Performance Evaluation with respect to the analysis of alternative capabilities and the results of such analysis. 
(c)Limitation 
(1)ReportOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for research and development for the Navy, not more than 50 percent may be obligated or expended to research or develop a submarine as a replacement for the Ohio-class ballistic missile submarine force unless— 
(A)the Secretary of Defense submits to the congressional defense committees a report including— 
(i)guidance issued by the Director of Cost Assessment and Performance Evaluation with respect to the analysis of alternative capabilities to provide the sea-based strategic deterrence currently provided by the Ohio-class ballistic missile submarine force and any other guidance relating to requirements for such alternatives intended to affect the analysis; 
(ii)an analysis of the alternative capabilities considered by the Secretary to continue the sea-based strategic deterrence currently provided by the Ohio-class ballistic missile submarine force, including— 
(I)the cost estimates for each alternative capability; 
(II)the operational challenges and benefits associated with each alternative capability; and 
(III)the time needed to develop and deploy each alternative capability; and 
(iii)detailed reasoning associated with the decision to replace the capability of sea-based deterrence provided by the Ohio-class ballistic missile submarine force with an alternative capability designed to carry the Trident II D5 missile; and 
(B)a period of 30 days has elapsed after the date on which the report under subparagraph (A) is submitted. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
212.Limitation on obligation of funds for F–35 Lightning II aircraft programOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for research, development, test, and evaluation for the F–35 Lightning II aircraft program, not more than 75 percent may be obligated until the date that is 15 days after the date on which the Under Secretary of Defense for Acquisition, Technology, and Logistics submits to the congressional defense committees certification in writing that all funds made available for fiscal year 2011 for the continued development and procurement of a competitive propulsion system for the F–35 Lightning II aircraft have been obligated. 
213.Inclusion in annual budget request and future-years defense program of sufficient amounts for continued development and procurement of competitive propulsion system for F–35 Lightning II aircraft 
(a)Annual budgetChapter 9 of title 10, United States Code, is amended by adding at the end the following new section: 
 
236.Budgeting for competitive propulsion system for F–35 Lightning II aircraft 
(a)Annual budgetEffective for the budget for fiscal year 2012 and each fiscal year thereafter, the Secretary of Defense shall include in the defense budget materials a request for such amounts as are necessary for the full funding of the continued development and procurement of a competitive propulsion system for the F–35 Lightning II aircraft. 
(b)Future-years defense programIn each future-years defense program submitted to Congress under section 221 of this title, the Secretary of Defense shall ensure that the estimated expenditures and proposed appropriations for the F–35 Lightning II aircraft, for each fiscal year of the period covered by that program, include sufficient amounts for the full funding of the continued development and procurement of a competitive propulsion system for the F–35 Lightning II aircraft. 
(c)Requirement to obligate and expend fundsOf the amounts authorized to be appropriated for fiscal year 2011 or any fiscal year thereafter, for research, development, test, and evaluation and procurement for the F–35 Lightning II aircraft program, the Secretary of Defense shall ensure the obligation and expenditure in each such fiscal year of sufficient annual amounts for the continued development and procurement of two options for the propulsion system for the F–35 Lightning II aircraft in order to ensure the development and competitive production for the propulsion system for such aircraft. 
(d)DefinitionsIn this section: 
(1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31. 
(2)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by at the end the following new item: 
 
 
236. Budgeting for competitive propulsion system for F–35 Lightning II aircraft.  . 
(c)Conforming repealSection 213 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is repealed. 
214.Separate program elements required for research and development of Joint Light Tactical VehicleIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2012, and each subsequent fiscal year, the Secretary shall ensure that within each research, development, test, and evaluation account of the Army and the Navy a separate, dedicated program element is assigned to the Joint Light Tactical Vehicle. 
CMissile Defense Programs 
221.Limitation on availability of funds for missile defenses in Europe 
(a)Limitation on construction and deployment of systemsNo funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2011 or any fiscal year thereafter may be obligated or expended for site activation, construction, preparation of equipment for, or deployment of a medium-range or long-range missile defense system in Europe until— 
(1)any nation agreeing to host such system has signed and ratified a missile defense basing agreement and a status of forces agreement; and 
(2)a period of 45 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees the report on the independent assessment of alternative missile defense systems in Europe required by section 235(c)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2235). 
(b)Limitation on procurement or deployment of interceptorsNo funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2011 or any fiscal year thereafter may be obligated or expended for the procurement (other than initial long-lead procurement) or deployment of operational missiles of a medium-range or long-range missile defense system in Europe until the Secretary of Defense, after receiving the views of the Director of Operational Test and Evaluation, submits to the congressional defense committees a report certifying that the proposed interceptor to be deployed as part of such missile defense system has demonstrated, through successful, operationally realistic flight testing, a high probability of working in an operationally effective manner and that such missile defense system has the ability to accomplish the mission. 
(c)Conforming repealSection 234 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2234) is repealed. 
222.Repeal of prohibition of certain contracts by Missile Defense Agency with foreign entitiesSection 222 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1055; 10 U.S.C. 2431 note) is repealed. 
223.Phased, adaptive approach to missile defense in Europe 
(a)Sense of congressIt is the sense of Congress that— 
(1)the new phased, adaptive approach to missile defense in Europe, announced by the President on September 17, 2009, should be supported by sound analysis, program plans, schedules, and technologies that are credible; 
(2)the cost, performance, and risk of such approach to missile defense should be well understood; and 
(3)Congress should have access to information regarding the analyses, plans, schedules, technologies, cost, performance, and risk of such approach to missile defense in order to conduct effective oversight. 
(b)Report required 
(1)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on the phased, adaptive approach to missile defense in Europe. 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)A discussion of the analyses conducted by the Secretary of Defense preceding the announcement of the phased, adaptive Approach to missile defense in Europe on September 17, 2009, including— 
(i)a description of any alternatives considered; 
(ii)the criteria used to analyze each such alternative; and 
(iii)the result of each analysis, including a description of the criteria used to judge each alternative. 
(B)A discussion of any independent assessments or reviews of alternative approaches to missile defense in Europe considered by the Secretary in support of the announcement of the phased, adaptive approach to missile defense in Europe on September 17, 2009. 
(C)A description of the architecture for each of the four phases of the phased, adaptive approach to missile defense in Europe, including— 
(i)the composition, basing locations, and quantities of ballistic missile defense assets, including ships, batteries, interceptors, radars and other sensors, and command and control nodes; 
(ii)program schedules and site-specific schedules with task activities, test plans, and knowledge and decision points; 
(iii)technology maturity levels of missile defense assets and plans for retiring technical risks; 
(iv)planned performance of missile defense assets and defended area coverage, including sensitivity analysis to various basing scenarios and varying threat capabilities (including simple and complex threats, liquid and solid-fueled ballistic missiles, and varying raid sizes); 
(v)operational concepts and how such operational concepts effect force structure and inventory requirements; 
(vi)total cost estimates and funding profiles, by year, for acquisition, fielding, and operations and support; and 
(vii)acquisition strategies. 
(3)GAOThe Comptroller General of the United States shall submit to the congressional defense committees a report assessing the report under paragraph (1) pursuant to section 232(g) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2431 note). 
(c)Limitation on fundsOf the amounts authorized to be appropriated by section 301(5) for operation and maintenance, Defense-wide, for the Office of the Secretary of Defense, not more than 95 percent of such amounts may be obligated or expended until the date on which the report required under subsection (b)(1) is submitted to the congressional defense committees. 
224.Homeland defense hedging policy 
(a)FindingsCongress finds the following: 
(1)As noted by the Director of National Intelligence, testifying before the Senate Select Committee on Intelligence on February 2, 2010, the Iranian regime continues to flout UN Security Council restrictions on its nuclear program…we judge Iran would likely choose missile delivery as its preferred method of delivering a nuclear weapon. Iran already has the largest inventory of ballistic missiles in the Middle East and it continues to expand the scale, reach, and sophistication of its ballistic missile forces—many of which are inherently capable of carrying a nuclear payload.. 
(2)The Unclassified Report on Military Power of Iran, dated April 2010, states that, with sufficient foreign assistance, Iran could probably develop and test an intercontinental ballistic missile (ICBM) capable of reaching the United States by 2015. Iran could also have an intermediate-range ballistic missile (IRBM) capable of threatening Europe.. 
(3)Under phase 3 of the phased, adaptive approach for missile defense in Europe (scheduled for 2018), the United States plans to deploy the standard missile–3 block IIA interceptor at sea- and land-based sites in addition to existing missile defense systems to provide coverage for all NATO allies in Europe against medium- and intermediate-range ballistic missiles. 
(4)Under phase 4 of the phased, adaptive approach for missile defense in Europe (scheduled for 2020), the United States plans to deploy the standard missile–3 block IIB interceptor to provide additional coverage of the United States against a potential intercontinental ballistic missile launched from the Middle East in the 2020 time frame. 
(5)According to the February 2010 Ballistic Missile Defense Review, the United States will continue the development and assessment of a two-stage ground-based interceptor as part of a hedging strategy and, as further noted by the Under Secretary of Defense for Policy during testimony before the Committee on Armed Services of the House of Representatives on October 1, 2009, we keep the development of the two-stage [ground-based interceptor] on the books as a hedge in case things come earlier, in case there’s any kind of technological challenge with the later models of the [standard missile–3].. 
(b)PolicyIt shall be the policy of the United States to— 
(1)field missile defense systems in Europe that— 
(A)provide protection against medium- and intermediate-range ballistic missile threats consistent with NATO policy and the phased, adapted approach for missile defense announced on September 17, 2009; and 
(B)have been confirmed to perform the assigned mission after successful, operationally realistic testing; 
(2)field missile defenses to protect the territory of the United States pursuant to the National Missile Defense Act of 1999 (Public Law 106–38; 10 U.S.C. 2431 note) and to test those systems in an operationally realistic manner; 
(3)ensure that the standard missile–3 block IIA interceptor planned for phase 3 of the phased, adaptive approach for missile defense is capable of addressing intermediate-range ballistic missiles launched from the Middle East and the standard missile–3 block IIB interceptor planned for phase 4 of such approach is capable of addressing intercontinental ballistic missiles launched from the Middle East; and 
(4)continue the development and testing of the two-stage ground-based interceptor to maintain it— 
(A)as a means of protection in the event that— 
(i)the intermediate-range ballistic missile threat to NATO allies in Europe materializes before the availability of the standard missile–3 block IIA interceptor; 
(ii)the intercontinental ballistic missile threat to the United States that cannot be countered with the existing ground-based missile defense system materializes before the availability of the standard missile–3 block IIB interceptor; or 
(iii)technical challenges or schedule delays affect the standard missile–3 block IIA interceptor or the standard missile–3 block IIB interceptor; and 
(B)as a complement to the missile defense capabilities deployed in Alaska and California for the defense of the United States. 
225.Independent assessment of the plan for defense of the homeland against the threat of ballistic missiles 
(a)FindingCongress finds that section 2 of the National Missile Defense Act of 1999 (Public Law 106–38; 10 U.S.C. 2431 note) states that it is the policy of the United States to deploy as soon as is technologically possible an effective National Missile Defense system capable of defending the territory of the United States against limited ballistic missile attack (whether accidental, unauthorized, or deliberate) with funding subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense. 
(b)AssessmentThe Secretary of Defense shall contract with an independent entity to conduct an assessment of the plans of the Secretary for defending the territory of the United States against the threat of attack by ballistic missiles, including electromagnetic pulse attacks, as such plans are described in the Ballistic Missile Defense Review submitted to Congress on February 1, 2010, and the report submitted to Congress under section 232 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2232). 
(c)ElementsThe assessment required by subsection (b) shall include an assessment of the following: 
(1)The ballistic missile threat, including electromagnetic pulse attacks, against which the homeland defense elements are intended to defend, including mobile or fixed threats that might arise from non-state actors and accidental or unauthorized launches. 
(2)The military requirements for defending the territory of the United States against such missile threats. 
(3)The capabilities of the missile defense elements available to defend the territory of the United States as of the date of the assessment. 
(4)The planned capabilities of the homeland defense elements, if different from the capabilities under paragraph (3). 
(5)The force structure and inventory levels necessary to achieve the planned capabilities of the elements described in paragraphs (3) and (4). 
(6)The infrastructure necessary to achieve such capabilities, including the number and location of operational silos. 
(7)The number of interceptor missiles necessary for operational assets, test assets (including developmental and operational test assets and aging and surveillance test assets), and spare missiles. 
(d)Report 
(1)In generalAt or about the same time the budget of the President for fiscal year 2012 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the congressional defense committees a report setting forth the results of the assessment required by subsection (b). 
(2)FormThe report shall be in unclassified form, but may include a classified annex. 
226.Study on ballistic missile defense capabilities of the United States 
(a)StudyThe Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, shall conduct a joint capabilities mix study on the ballistic missile defense capabilities of the United States. 
(b)ElementsThe study under paragraph (1) shall include, at a minimum, the following: 
(1)An assessment of the missile defense capability, force structure, and inventory sufficiency requirements of the combatant commanders based on the threat assessments and operational plans for each combatant command. 
(2)A discussion of the infrastructure necessary to achieve the ballistic missile defense capabilities, force structure, and inventory assessed under paragraph (1). 
(3)An analysis of mobile and fixed missile defense assets. 
(c)Report 
(1)In generalAt or about the same time the budget of the President for fiscal year 2012 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the congressional defense committees a report setting forth the results of the study under subsection (a). 
(2)FormThe report shall be in unclassified form, but may include a classified annex. 
227.Reports on standard missile system 
(a)ReportsNot later than 90 days after the date of the enactment of this Act, and each 180-day period thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the standard missile system, particularly with respect to standard missile–3 block IIA and standard missile–3 block IIB. 
(b)Matters includedThe reports under subsection (a) shall include the following: 
(1)A detailed discussion of the modernization, capabilities, and limitations of the standard missile. 
(2)A review of the standard missile’s comparison capability against all expected threats. 
(3)A report on the progress of complimentary systems, including, at a minimum, radar systems, delivery systems, and recapitalization of supporting software and hardware. 
(4)Any industrial capacities that must be maintained to ensure adequate manufacturing of standard missile technology and production ratio. 
DReports 
231.Report on analysis of alternatives and program requirements for the Ground Combat Vehicle program 
(a)Report requiredNot later than January 15, 2011, the Secretary of the Army shall provide to the congressional defense committees a report on the Ground Combat Vehicle program of the Army. Such report shall include— 
(1)the results of the analysis of alternatives conducted prior to milestone A, including any technical data; and 
(2)an explanation of any plans to adjust the requirements of the Ground Combat Vehicle program during the technology development phase of such program. 
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(c)Limitation on obligation of fundsOf the funds authorized to be appropriated by this or any other Act for fiscal year 2011 for research, development, test, and evaluation, Army, for development of the Ground Combat Vehicle, not more than 50 percent may be obligated or expended until the date that is 30 days after the date on which the report is submitted under subsection (a). 
232.Cost benefit analysis of future tank-fired munitions 
(a)Cost benefit analysis required 
(1)In generalThe Secretary of the Army shall conduct a cost benefit analysis of future munitions to be fired from the M1 Abrams series main battle tank to determine the proper investment to be made in tank munitions, including beyond line of sight technology. 
(2)ElementsThe cost benefit analysis under paragraph (1) shall include— 
(A)the predicted operational performance of future tank-fired munitions, including those incorporating beyond line of sight technology, based on the relevant modeling and simulation of future combat scenarios of the Army, including a detailed analysis on the suitability of each munition to address the full spectrum of targets across the entire range of the tank (including close range, mid-range, long-range, and beyond line of sight); 
(B)a detailed assessment of the projected costs to develop and field each tank-fired munition included in the analysis, including those incorporating beyond line of sight technology; and 
(C)a comparative analysis of each tank-fired munition included in the analysis, including suitability to address known capability gaps and overmatch against known and projected threats. 
(3)Munitions includedIn conducting the cost benefit analysis under paragraph (1), the Secretary shall include, at a minimum, the Mid-Range Munition, the Advanced Kinetic Energy round, and the Advanced Multipurpose Program. 
(b)ReportNot later than March 15, 2011, the Secretary shall submit to the congressional defense committees the cost benefit analysis under subsection (a). 
233.Annual comptroller general report on the VH–(XX) presidential helicopter acquisition program 
(a)Annual GAO ReviewDuring the period beginning on the date of the enactment of this Act and ending on March 1, 2018, the Comptroller General of the United States shall conduct an annual review of the VH–(XX) aircraft acquisition program. 
(b)Annual reports 
(1)In generalNot later than March 1 of each year beginning in 2011 and ending in 2018, the Comptroller General shall submit to the congressional defense committees a report on the review of the VH–(XX) aircraft acquisition program conducted under subsection (a). 
(2)Matters to Be IncludedEach report on the review of the VH–(XX) aircraft acquisition program shall include the following: 
(A)The extent to which the program is meeting development and procurement cost, schedule, performance, and risk mitigation goals. 
(B)With respect to meeting the desired initial operational capability and full operational capability dates for the VH–(XX) aircraft, the progress and results of— 
(i)developmental and operational testing of the aircraft; and 
(ii)plans for correcting deficiencies in aircraft performance, operational effectiveness, reliability, suitability, and safety. 
(C)An assessment of VH–(XX) aircraft procurement plans, production results, and efforts to improve manufacturing efficiency and supplier performance. 
(D)An assessment of the acquisition strategy of the VH–(XX) aircraft, including whether such strategy is in compliance with acquisition management best-practices and the acquisition policy and regulations of the Department of Defense. 
(E)A risk assessment of the integrated master schedule and the test and evaluation master plan of the VH–(XX) aircraft as it relates to— 
(i)the probability of success; 
(ii)the funding required for such aircraft compared with the funding programmed; and 
(iii)development and production concurrency. 
(3)Additional informationIn submitting to the congressional defense committees the first report under paragraph (1) and a report following any changes made by the Secretary of the Navy to the baseline documentation of the VH–(XX) aircraft acquisition program, the Comptroller General shall include, with respect to such program, an assessment of the sufficiency and objectivity of— 
(A)the analysis of alternatives; 
(B)the initial capabilities document; 
(C)the capabilities development document; and 
(D)the systems requirement document. 
234.Joint assessment of the joint effects targeting system 
(a)ReviewNot later than March 1, 2011, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall form a joint assessment team to review the joint effects targeting system. 
(b)ReportNot later than 30 days after the date on which the review under subsection (a) is completed, the Under Secretary shall submit to the congressional defense committees a report on the review. 
EOther Matters 
241.Escalation of force capabilities 
(a)Non-lethal demonstration programThe Secretary of Defense, acting through the Director of Operational Test and Evaluation and in consultation with the Executive Agent for Non-lethal Weapons, shall carry out a program to operationally test and evaluate non-lethal weapons that provide counter-personnel escalation of force options to members of the Armed Forces deploying in support of a contingency operation. 
(b)Technology testedTechnologies evaluated under subsection (a) shall include crowd control, area denial, space clearing, and personnel incapacitation tools. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that— 
(1)evaluates operational and situational suitability for each non-lethal weapon tested; 
(2)defines the tactics, techniques, and procedures approved for deployment of each non-lethal weapon by service; 
(3)identifies deployment schemes for each type of non-lethal weapon by service; and 
(4)details, by service, the number of units receiving pre-deployment training on each non-lethal weapon and the total number of units trained. 
(d)Procurement line itemIn the budget materials submitted to the President by the Secretary of Defense in connection with submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2012, and each subsequent fiscal year, the Secretary shall ensure that within each military department procurement account, a separate, dedicated procurement line item is designated for non-lethal weapons. 
242.Pilot program to include technology protection features during research and development of defense systems 
(a)Pilot programThe Secretary of Defense shall carry out a pilot program to develop and incorporate technology protection features in a designated system during the research and development phase of such system. 
(b)FundingOf the amounts authorized to be appropriated by this Act for research, development, test, and evaluation, Defense-wide, not more than $5,000,000 may be available to carry out this section. 
(c)Annual ReportsNot later than December 31 of each year in which the Secretary carries out the pilot program, the Secretary shall submit to the congressional defense committees a report on the pilot program established under this section, including a list of each designated system included in the program. 
(d)TerminationThe pilot program established under this section shall terminate on October 1, 2015. 
(e)DefinitionsIn this section: 
(1)The term designated system means any system (including a major system, as defined in section 2302(5) of title 10, United States Code) that the Under Secretary of Defense for Acquisition, Technology, and Logistics designates as being included in the pilot program established under this section. 
(2)The term technology protection features means the technical modifications necessary to protect critical program information, including anti-tamper technologies and other systems engineering activities intended to prevent or delay exploitation of critical technologies in a designated system. 
243.Pilot program on collaborative energy security 
(a)Pilot programThe Secretary of Defense, in coordination with the Secretary of Energy, shall carry out a collaborative energy security pilot program involving one or more partnerships between one military installation and one national laboratory, for the purpose of evaluating and validating secure, salable microgrid components and systems for deployment. 
(b)Selection of military installation and national laboratoryThe Secretary of Defense and the Secretary of Energy shall jointly select a military installation and a national laboratory for the purpose of carrying out the pilot program under this section. In making such selections, the Secretaries shall consider each of the following: 
(1)A commitment to participate made by a military installation being considered for selection. 
(2)The findings and recommendations of relevant energy security assessments of military installations being considered for selection. 
(3)The availability of renewable energy sources at a military installation being considered for selection. 
(4)Potential synergies between the expertise and capabilities of a national laboratory being considered for selection and the infrastructure, interests, or other energy security needs of a military installation being considered for selection. 
(5)The effects of any utility tariffs, surcharges, or other considerations on the feasibility of enabling any excess electricity generated on a military installation being considered for selection to be sold or otherwise made available to the local community near the installation. 
(c)Program elementsThe pilot program shall be carried out as follows: 
(1)Under the pilot program, the Secretaries shall evaluate and validate the performance of new energy technologies that may be incorporated into operating environments. 
(2)The pilot program shall involve collaboration with the Office of Electricity Delivery and Energy Reliability of the Department of Energy and other offices and agencies within the Department of Energy, as appropriate, and the Environmental Security Technical Certification Program of the Department of Defense. 
(3)Under the pilot program, the Secretary of Defense shall investigate opportunities for any excess electricity created for the military installation to be sold or otherwise made available to the local community near the installation. 
(4)The Secretary of Defense shall use the results of the pilot program as the basis for informing key performance parameters and validating energy components and designs that could be implemented in various military installations across the country and at forward operating bases. 
(5)The pilot program shall support the effort of the Secretary of Defense to use the military as a test bed to demonstrate innovative energy technologies. 
(d)Implementation and durationThe Secretary of Defense shall begin the pilot program under this section by not later than July 1, 2011. Such pilot program shall be not less than three years in duration. 
(e)Reports 
(1)Initial reportNot later than October 1, 2011, the Secretary of Defense shall submit to the appropriate congressional committees an initial report that provides an update on the implementation of the pilot program under this section, including an identification of the selected military installation and national laboratory partner and a description of technologies under evaluation. 
(2)Final reportNot later than 90 days after completion of the pilot program under this section, the Secretary shall submit to the appropriate congressional committees a report on the pilot program, including any findings and recommendations of the Secretary. 
(f)Funding 
(1)Department of DefenseOf the funds authorized to be appropriated by section 201 for fiscal year 2011 for research, development, test, and evaluation, Defense-wide, $5,000,000 is available to carry out this section. 
(2)Department of EnergyUpon determination by the Secretary of Energy that the program under this section is relevant and consistent with the mission of the Department of Energy to lead the modernization of the electric grid, enhance the security and reliability of the energy infrastructure, and facilitate recovery from disruptions to energy supply, the Secretary may transfer funds made available for the Office of Electricity Delivery and Energy Reliability of the Department of Energy in order to carry out this section. 
(g)DefinitionsFor purposes of this section: 
(1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Science and Technology of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Commerce, Science, and Transportation of the Senate. 
(2)The term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources (including generators, energy storage devices, and smart controls) that can operate with the utility grid or in an intentional islanding mode. 
(3)The term national laboratory means— 
(A)a national laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); or 
(B)a national security laboratory (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)). 
244.Report on regional advanced technology clusters 
(a)ReportNot later than March 1, 2011, the Secretary of Defense shall submit to the appropriate congressional committees a report on regional advanced technology clusters. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)An analysis of regional advanced technology clusters throughout the United States, including— 
(A)an estimate of the amount of public and private funding activities within each cluster; 
(B)an assessment of the technical competencies of each of these regional advanced technology clusters; 
(C)a comparison of the technical competencies of each regional advanced technology clusters with the technology needs of the Department of Defense; and 
(D)a review of current Department of Defense interaction, cooperation, or investment in regional advanced technology clusters. 
(2)A strategic plan for encouraging the development of innovative, advanced technologies, such as robotics and autonomous systems, to address national security, homeland security, and first responder challenges by— 
(A)enhancing regional advanced technology clusters that support the technology needs of the Department of Defense; and 
(B)identifying and assisting the expansion of additional new regional advanced technology clusters to foster research and development into emerging, disruptive technologies identified through strategic planning documents of the Department of Defense. 
(3)An identification of the resources needed to establish, sustain, or grow regional advanced technology clusters. 
(4)An identification of mechanisms for collaborating and cost sharing with other state, local, and Federal agencies with respect to regional advanced technology clusters, including any legal impediments that may inhibit collaboration or cost sharing. 
(c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: 
(A)The Committees on Armed Services, Appropriations, and Small Business of the House of Representatives. 
(B)The Committees on Armed Services, Appropriations, and Small Business and Entrepreneurship of the Senate. 
(2)The term regional advanced technology cluster means geographic centers focused on building science and technology-based innovation capacity in areas of local and regional strength to foster economic growth and improve quality of life. 
245.Sense of Congress affirming the importance of Department of Defense participation in development of next generation semiconductor technologies 
(a)FindingsCongress makes the following findings: 
(1)The next generation of weapons systems, battlefield sensors, and intelligence platforms will need to be lighter, more agile, consume less power, and have greater computational power, which can only be achieved by decreasing the feature size of integrated circuits to the nanometer scale. 
(2)There is a growing concern in the Department of Defense and the United States intelligence community over the offshore shift in development and production of high capacity semiconductors. Reliance on providers of semiconductors in the United States high tech industry will mitigate the security risks of such an offshore shift. 
(3)The use of extreme-ultraviolet lithography (EUVL) is recognized in the semiconductor industry as critical to the development of the next generation of integrated circuits. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should establish research and development facilities to take the lead in producing the next generation of integrated circuits; 
(2)the Department of Defense should support the establishment of a public-private partnership of defense laboratory scientists and engineers, university researchers, integrated circuit designers and fabricators, tool manufacturers, material and chemical suppliers, and metrology and inspection tool fabricators to develop extreme-ultraviolet lithography (EUVL) technologies on 300 micrometer and 450 micrometer wafers; and 
(3)the targeted feature size of integrated circuits for EUVL development in the United States should be the 15 nanometer node. 
IIIOPERATION AND MAINTENANCE 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $34,232,221,000. 
(2)For the Navy, $37,976,443,000. 
(3)For the Marine Corps, $5,568,340,000. 
(4)For the Air Force, $36,684,588,000. 
(5)For Defense-wide activities, $30,200,596,000. 
(6)For the Army Reserve, $2,942,077,000. 
(7)For the Naval Reserve, $1,374,764,000. 
(8)For the Marine Corps Reserve, $287,234,000. 
(9)For the Air Force Reserve, $3,311,827,000. 
(10)For the Army National Guard, $6,628,525,000. 
(11)For the Air National Guard, $5,980,139,000. 
(12)For the United States Court of Appeals for the Armed Forces, $14,068,000. 
(13)For the Acquisition Development Workforce Fund, $229,561,000. 
(14)For Environmental Restoration, Army, $444,581,000. 
(15)For Environmental Restoration, Navy, $304,867,000. 
(16)For Environmental Restoration, Air Force, $502,653,000. 
(17)For Environmental Restoration, Defense-wide, $10,744,000. 
(18)For Environmental Restoration, Formerly Used Defense Sites, $296,546,000. 
(19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $108,032,000. 
(20)For Cooperative Threat Reduction programs, $522,512,000. 
BEnergy and Environmental Provisions 
311.Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota 
(a)Authority to reimburse 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Hazardous Substance Superfund not more than $5,611,670.67 for fiscal year 2011. 
(2)Purpose of reimbursementA payment made under paragraph (1) is to reimburse the Environmental Protection Agency for all costs the Agency has incurred through fiscal year 2011 relating to the response actions performed by the Department of Defense under the Defense Environmental Restoration Program at the Twin Cities Army Ammunition Plant, Minnesota. 
(3)Interagency agreementThe reimbursement described in paragraph (2) is provided for in an interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Twin Cities Army Ammunition Plant that took effect in December 1987. 
(b)Source of fundsA payment under subsection (a) shall be made using funds authorized to be appropriated for fiscal year 2011 to the Department of Defense for operation and maintenance for Environmental Restoration, Army. 
(c)Use of fundsThe Environmental Protection Agency shall use the amounts transferred under subsection (a) to pay costs incurred by the Agency at the Twin Cities Army Ammunition Plant. 
312.Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine 
(a)Authority to transfer fundsFrom amounts authorized to be appropriated for fiscal year 2011 for the Department of Defense Base Closure Account 2005, and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer an amount of not more than $153,000 to the Hazardous Substance Superfund established under subchapter A of chapter 98 of the Internal Revenue Code of 1986. 
(b)Purpose of transferThe purpose of a transfer made under subsection (a) is to satisfy a stipulated penalty assessed by the Environmental Protection Agency on June 12, 2008, against Naval Air Station, Brunswick, Maine, for the failure of the Navy to sample certain monitoring wells in a timely manner pursuant to a schedule included in the Federal facility agreement for Naval Air Station, Brunswick, which was entered into by the Secretary of the Navy and the Administrator of the Environmental Protection Agency on October 19, 1990. 
(c)Acceptance of paymentIf the Secretary of Defense makes a transfer authorized under subsection (a), the Administrator of the Environmental Protection Agency shall accept the amount transferred as payment in full of the penalty referred to in subsection (b). 
313.Testing and certification plan for operational use of an aviation biofuel derived from materials that do not compete with food stocksNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a testing and certification plan for the operational use of a biofuel that— 
(1)is derived from materials that do not compete with food stocks; and 
(2)is suitable for use for military purposes as an aviation fuel or in an aviation-fuel blend. 
314.Report identifying hybrid or electric propulsion systems and other fuel-saving technologies for incorporation into tactical motor vehicles 
(a)Identification of usable alternative technologyNot later than 180 days after the date of the enactment of this Act, the Secretary of each military department shall submit to Congress a report identifying hybrid or electric propulsion systems and other vehicle technologies that reduce consumption of fossil fuels and are suitable for incorporation into the current fleet of tactical motor vehicles of each Armed Force under the jurisdiction of the Secretary. In identifying suitable alternative technologies, the Secretary shall consider the feasibility and cost of incorporating the technology, the design changes and amount of time required for incorporation, and the overall impact of incorporation on vehicle performance. 
(b)Hybrid definedIn this section, the term hybrid refers to a propulsion system, including the engine and drive train, that draws energy from onboard sources of stored energy that involve— 
(1)an internal combustion or heat engine using combustible fuel; and 
(2)a rechargeable energy storage system. 
315.Exception to alternative fuel procurement requirementSection 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142) is amended— 
(1)by striking No Federal agency and inserting (a) Requirement.—Except as provided in subsection (b), no Federal agency; and 
(2)by adding at the end the following: 
 
(b)ExceptionSubsection (a) does not prohibit a Federal agency from entering into a contract to purchase a generally available fuel that is not an alternative or synthetic fuel or predominantly produced from a nonconventional petroleum source, if— 
(1)the contract does not specifically require the contractor to provide an alternative or synthetic fuel or fuel from a nonconventional petroleum source; 
(2)the purpose of the contract is not to obtain an alternative or synthetic fuel or fuel from a nonconventional petroleum source; and 
(3)the contract does not provide incentives for a refinery upgrade or expansion to allow a refinery to use or increase its use of fuel from a nonconventional petroleum source. . 
316.Information sharing relating to investigation of exposure to drinking water contamination at Camp Lejeune, North CarolinaBy not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide the Agency for Toxic Substances and Disease Registry with an electronic inventory of all existing documents, records, and electronic data pertaining to the CERCLA listed and RCRA listed contamination sites at Camp Lejeune and all existing documents, records, and electronic data pertaining to the contaminated drinking water at Camp Lejeune. If after the date of enactment of this Act, the Secretary of Defense generates new documents, records and electronic data, or comes into possession of existing documents, records or electronic data not previously included in the electronic inventory, the Secretary of the Navy shall provide the Agency for Toxic Substances and Disease Registry with an updated electronic inventory incorporating the newly located or generated documents, records and electronic data. The Secretary of the Navy shall ensure that Department of Defense personnel with appropriate experience and expertise, including in the area of environmental engineering and the conduct of water modeling, working in conjunction with the Agency for Toxic Substances and Disease Registry, are utilized to identify, compile, and submit existing and new documents, records, and electronic data in Navy and Marine Corps records and electronic libraries that would assist the Agency for Toxic Substances and Disease Registry in gathering data relating to the contamination and remediation of Camp Lejeune base-wide drinking-water systems. 
CWorkplace and Depot Issues 
321.Technical amendments to requirement for service contract inventorySection 2330a(c)(1) of title 10, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by inserting after the first sentence the following new sentence: The guidance for compiling the inventory shall be issued by the Under Secretary of Defense for Personnel and Readiness, as supported by the Under Secretary of Defense (Comptroller) and the Under Secretary of Defense for Acquisition, Technology, and Logistics.; and 
(2)by striking subparagraph (E) and inserting the following new subparagraph (E): 
 
(E)The number and work location of contractor employees, expressed as full-time equivalents for direct labor, using direct labor hours and associated cost data collected from contractors. . 
322.Repeal of conditions on expansion of functions performed under prime vendor contracts for depot-level maintenance and repairSection 346 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 1979; 10 U.S.C. 2464 note) is repealed. 
323.Pilot program on best value for contracts for private security functions 
(a)Pilot program authorizedNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a pilot program under which the Secretary shall implement a best value procurement standard in entering into contracts for the provision of private security functions in Afghanistan and Iraq. In entering into a covered contract under the pilot program, in addition to taking into consideration the cost of the contract, the Secretary shall take into consideration each of the following: 
(1)Past performance. 
(2)Quality. 
(3)Delivery. 
(4)Management expertise. 
(5)Technical approach. 
(6)Experience of key personnel. 
(7)Management structure. 
(8)Risk. 
(9)Such other matters as the Secretary determines are appropriate. 
(b)JustificationA covered contract under the pilot program may not be awarded unless the contracting officer for the contract justifies in writing the reason for the award of the contract. 
(c)Annual reportNot later than January 15 of each year the pilot program under this section is carried out, the Secretary of Defense shall submit to the congressional defense committees an unclassified report containing each of the following: 
(1)A list of any covered contract awarded for private security functions in Afghanistan and Iraq under the pilot program. 
(2)A description of the matters that the Secretary of Defense took into consideration, in addition to cost, in awarding each such contract. 
(3)Any additional information or recommendations the Secretary considers appropriate to include with respect to the pilot program, the contracts awarded under the pilot program, or the considerations for evaluating such contracts. 
(d)Termination of programThe authority of the Secretary of Defense to carry out a pilot program under this section terminates on September 30, 2013. The termination of the authority shall not affect the validity of contracts that are awarded or modified during the period of the pilot program, without regard to whether the contracts are performed during the period. 
(e)Discretionary implementation after September 30, 2013After September 30, 2013, implementation of a best value procurement standard in entering into contracts for the provision of private security functions in Afghanistan and Iraq shall be at the discretion of the Secretary of Defense. 
(f)DefinitionsIn this section: 
(1)The term best value means providing the best overall benefit to the Government in accordance with the tradeoff process described in section 15.101–1 of title 48 of the Code of Federal Regulations. 
(2)The term covered contract means— 
(A)a contract of the Department of Defense for the performance of services; or 
(B)a task order or delivery order issued under such a contract. 
(3)The term private security functions means guarding, by a contractor under a covered contract, of personnel, facilities, or property of a Federal agency, the contractor, a subcontractor of a contractor, or a third party. 
324.Standards and certification for private security contractors 
(a)Third-party certification policy guidanceNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall issue policy guidance requiring, as a condition for award of a covered contract for the provision of private security functions, that each contractor receive certification from a third party that the contractor adheres to specified operational and business practice standards. The guidance shall— 
(1)establish criteria for defining standard practices for the performance of private security functions, which shall reflect input from industry representatives as well as the Inspector General of the Department of Defense; 
(2)establish criteria for weapons training programs for contractors performing private security functions, including minimum requirements for weapons training programs of instruction and minimum qualifications for instructors for such programs; and 
(3)identify organizations that can carry out the certifications. 
(b)Regulations requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense supplement to the Federal Acquisition Regulation to carry out the requirements of this section and the guidance issued under this section. 
(c)DefinitionsIn this section: 
(1)The term covered contract means— 
(A)a contract of the Department of Defense for the performance of services; 
(B)a subcontract at any tier under such contract; 
(C)a task order or delivery order issued under such a contract or subcontract. 
(2)The term contractor means, with respect to a covered contract, the contractor or subcontractor carrying out the covered contract. 
(3)The term private security functions means activities engaged in by a contractor under a covered contract as follows: 
(A)Guarding of personnel, facilities, or property of a Federal agency, the contractor or subcontractor, or a third party. 
(B)Any other activity for which personnel are required to carry weapons in the performance of their duties. 
(d) ExceptionThe requirements of this section shall not apply to contracts entered into by elements of the intelligence community in support of intelligence activities. 
325.Prohibition on establishing goals or quotas for conversion of functions to performance by Department of Defense civilian employees 
(a)ProhibitionThe Secretary of Defense may not establish, apply, or enforce any numerical goal, target, or quota for the conversion of Department of Defense function to performance by Department of Defense civilian employees, unless such goal, target, or quota is based on considered research and analysis, as required by section 235, 2330a, or 2463 of title 10, United States Code. 
(b)Decisions to insourceIn deciding which functions should be converted to performance by Department of Defense civilian employees pursuant to section 2463 of title 10, United States Code, the Secretary of Defense shall use the costing methodology outlined in the Directive-Type Memorandum 09–007 (Estimating and Comparing the Full Costs of Civilian and Military Manpower and Contractor Support) or any successor guidance for the determination of costs when costs are the sole basis for the decision. The Secretary of a military department may issue supplemental guidance to assist in such decisions affecting functions of that military department. 
(c)Reports 
(1)Report to CongressNot later than December 31, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on the decisions with respect to the conversion of functions to performance by Department of Defense civilian employees made during fiscal year 2010. Such report shall identify, for each such decision— 
(A)the agency or service of the Department involved in the decision; 
(B)the basis and rationale for the decision; and 
(C)the number of contractor employees whose functions were converted to performance by Department of Defense civilian employees. 
(2)Comptroller General reviewNot later than 120 days after the submittal of the report under paragraph (1), the Comptroller General of the United States shall submit to the congressional defense committees an assessment of the report. 
326.Treatment of employer contributions to health benefits and retirement plans for purposes of cost-comparisons of contractor and civilian employee performance of Department of Defense functionsSection 2463 of title 10, United States Code, is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (f): 
 
(f)Treatment of contributions to health and retirement plansFor purposes of conducting a cost comparison to determine whether to convert a function from contractor performance to performance by Department of Defense civilian employee, the costs of employer contributions made by the Department of Defense or by a contractor towards employer-sponsored health benefits and retirement benefits plans shall not be considered unless, in the case of such contributions made by a contractor, the contractor does not receive an advantage for reducing costs for the Department of Defense by— 
(1)not making an employer-sponsored health insurance plan available to the contractor employees who perform the function under the contract; 
(2)offering to such employees an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Federal Government for health benefits for civilian employees under chapter 89 of title 5, United States Code; or 
(3)offering to such employees a retirement benefit that, in any year, costs less than the annual retirement cost factor applicable to Federal employees under chapter 84 of title 5, United States Code. . 
DReports 
331.Revision to reporting requirement relating to operation and financial support for military museums 
(a)Change in frequency of reportSubsection (a) of section 489 of title 10, United States Code, is amended by striking As part of and all that follows through fiscal year— and inserting the following: As part of the budget materials submitted to Congress for every odd-numbered fiscal year, in connection with the submission of the budget for that fiscal year pursuant to section 1105 of title 31, the Secretary of Defense shall submit to Congress a report on military museums. In each such report, the Secretary shall identify all military museums that, during the most recently completed two fiscal-year period— 
(b)Repeal of required report elementSubsection (b) of such section is amended— 
(1)by striking paragraph (5); and 
(2)by redesignating paragraph (6) as paragraph (5). 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
489.Department of Defense operation and financial support for military museums: biennial report . 
(2)Table of sectionsThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 489 and inserting the following new item: 
 
 
489. Department of Defense operation and financial support for military museums: biennial report.  . 
332.Additional reporting requirements relating to corrosion prevention projects and activitiesSection 2228(e) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (C), by striking The and inserting For the fiscal year covered by the report and the preceding fiscal year, the; and 
(B)by adding at the end the following new subparagraph: 
 
(E)For the fiscal year covered by the report and the preceding fiscal year, the amount of funds requested in the budget for each project or activity described in subparagraph (E) compared to the funding requirements for the project or activity. ; 
(2)in paragraph (2)(B), by inserting before the period at the end the following: , including the annex to the report described in paragraph (3); and 
(3)by adding at the end the following new paragraph: 
 
(3)Each report under this section shall include, in an annex to the report, a copy of the annual corrosion report most recently submitted by the corrosion control and prevention executive of each military department under section 903(b)(5) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4567; 10 U.S.C. 2228 note). . 
333.Modification and repeal of certain reporting requirements 
(a)Modification of report on Army progressSection 323 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2146; 10 U.S.C. 229 note) is amended— 
(1)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and 
(2)in subsection (d), as so redesignated, by striking or (d). 
(b)Repeal of report on disposition of reserve equipmentTitle III of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended by striking section 349. 
(c)Repeal of report on readiness of ground forcesTitle III of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended by striking section 355. 
334.Report on Air Sovereignty Alert mission 
(a)Report requiredNot later than March 1, 2011, the Commander of the United States Northern Command and the North American Aerospace Defense Command (hereinafter in this section referred to as NORTHCOM) shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Service of the House of Representatives a report on the Air Sovereignty Alert (hereinafter in this section referred to as ASA) Mission and Operation Noble Eagle (hereinafter in this section referred to as ONE). 
(b)ConsultationNORTHCOM shall consult with the Director of the National Guard Bureau who shall be authorized to review and provide independent analysis and comments on the report required under subsection (a). 
(c)Contents of ReportThe report required under subsection (a) shall include each of the following: 
(1)An evaluation of the current ASA mission and ONE. 
(2)An evaluation of each of the following: 
(A)The current ability to perform the mission with regards to training, equipment, funding, and military construction. 
(B)Any current deficiencies in the mission. 
(C)Any changes in threats which would allow for any change in number of ASA sites or force structure required to support the ASA mission. 
(D)Future ability to perform the ASA mission with current and programmed equipment. 
(E)Coverage of units with respect to— 
(i)population centers covered; 
(ii)targets of value covered, including symbolic (national monuments, sports venue, and centers of commerce), critical infrastructure (nuclear plants, dams, bridges, and telecommunication nodes) and national security (military bases and organs of government); and 
(iii)an unclassified, notional area of responsibility conforming to the unclassified response time of unit represented graphically on a map and detailing total population covered and number of targets described in clause (ii). 
(3)Status of implementation of the recommendations made in the Government Accountability Office Report entitled Actions Needed to Improve Management of Air Sovereignty Alert Operations to Protect U.S. Airspace (GAO–09–184). 
(d)Means of Delivery of ReportThe report required by subsection (a) shall be unclassified, and NORTHCOM shall brief the Committees on Armed Services of the Senate and House of Representatives at the appropriate classification level. 
335.Report on the SEAD/DEAD mission requirement for the Air Force 
(a)Report RequiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Service of the House of Representatives a report describing the feasibility and desirability of designating the Suppression of Enemy Air Defenses/Destruction of Enemy Air Defenses (hereinafter in this section referred to as SEAD/DEAD) mission as a responsibility of the Air National Guard. 
(b)Contents of ReportThe report required under subsection (a) shall include each of the following: 
(1)An evaluation of the SEAD/DEAD mission, as in effect on the date of the enactment of this Act. 
(2)An evaluation of the following with respect to the SEAD/DEAD mission: 
(A)The current ability of the Air National Guard to perform the mission with regards to training, equipment, funding, and military construction. 
(B)Any current deficiencies of the Air National Guard to perform the mission. 
(C)The corrective actions and costs required to address any deficiencies described in subparagraph (B). 
(D)The need for SEAD/DEAD ranges to be constructed on existing ranges operated, controlled, or used by Air National Guard units based on geographic considerations of proximity and utility. 
(c)ConsultationThe Secretary of the Air Force shall consult with the Director of the National Guard Bureau who shall be authorized to review and provide independent analysis and comments on the report required under subsection (a). 
336.Requirement to update study on strategic seaportsThe Commander of the United States Transportation Command shall update the study entitled PORT LOOK 2008 Strategic Seaports Study. In updating the study under this section, the commander shall consider the infrastructure in the vicinity of a strategic port, including bridges, roads, and rail, and any issues relating to the capacity and condition of such infrastructure. 
337.Study and report on feasibility of joint usage of the NASA Shuttle Logistics Depot 
(a)StudyThe Secretary of Defense, in conjunction with the Administrator of the National Aeronautics and Space Administration, shall conduct a study of the feasibility of joint usage of the National Aeronautics and Space Administration Shuttle Logistics Depot in Cape Canaveral, Florida, to supplement requirements for products and services in support of reset initiatives, Advanced Technology Clusters, engineering and reverse engineering analysis, and development of innovative technology and processes to improve product procurement and reduce risk, cost, and cycle time of system delivery. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the committees on Armed Services of the Senate and House of Representatives a report on the study required under subsection (a). 
ELimitations and Extensions of Authority 
341.Permanent authority to accept and use landing fees charged for use of domestic military airfields by civil aircraft 
(a)In generalChapter 159 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2697.Acceptance and use of landing fees charged for use of domestic military airfields by civil aircraft 
(a)AuthorityThe Secretary of a military department may impose landing fees for the use by civil aircraft of domestic military airfields under the jurisdiction of that Secretary and may use any fees received under this section as a source of funding for the operation and maintenance of airfields of that department. 
(b)Uniform landing feesThe Secretary of Defense shall prescribe the amount of the landing fees that may be imposed under this section. Such fees shall be uniform among the military departments. 
(c)Use of proceedsAmounts received for a fiscal year in payment of landing fees imposed under this section for the use of a military airfield shall be credited to the appropriation that is available for that fiscal year for the operation and maintenance of that military airfield, shall be merged with amounts in the appropriation to which credited, and shall be available for that military airfield for the same period and purposes as the appropriation is available. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2697. Acceptance and use of landing fees charged for use of domestic military airfields by civil aircraft.  . 
342.Improvement and extension of Arsenal Support Program Initiative 
(a)Improvement 
(1)In generalSection 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 10 U.S.C. 4551 note) is amended— 
(A)in subsection (b), by striking paragraphs (3) and (4) and redesignating paragraphs (5) through (11) as paragraphs (3) through (9), respectively; 
(B)by striking subsection (d) and redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act. 
(b)Prioritization of program purposesThe Secretary of the Army shall— 
(1)prioritize the purposes of the Arsenal Support Program Initiative under section 343(b) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; U.S.C. 4551 note), as amended by subsection (a)(1)(A); and 
(2)issue guidance to the appropriate commands reflecting such priorities. 
(c)Extension 
(1)In generalSuch section, as amended by subsection (a)(1) of this section, is further amended— 
(A)in subsection (a), by striking 2010 and inserting 2012; and 
(B)in paragraph (1) of subsection (f), as redesignated by subsection (a)(1)(B) of this section, by striking 2010 and inserting 2012. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the submittal of the report required under subsection (d). 
(d)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report on the Arsenal Support Program Initiative that includes— 
(1)the Secretary’s determination with respect to the Army’s highest priorities from among the purposes of the Arsenal Support Program Initiative under section 343(b) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; U.S.C. 4551 note), as amended by subsection (a)(1)(A), reflecting the Secretary’s overall strategy to achieve desired results; 
(2)performance goals for the Arsenal Support Program Initiative; and 
(3)outcome-focused performance measures to assess the progress the Army has made toward addressing the purposes of the Arsenal Support Program Initiative. 
343.Extension of authority to reimburse expenses for certain Navy mess operationsSection 1014(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585) is amended by striking September 30, 2010 and inserting September 30, 2012. 
344.Limitation on obligation of funds for the Army Human Terrain System 
(a)LimitationOf the amounts authorized to be appropriated for the Human Terrain System (hereinafter in this section referred to as the HTS) that are described in subsection (b), not more than 50 percent of the amounts remaining unobligated as of the date of enactment of this Act may be obligated until the Secretary of the Army submits to the congressional defense committees each of the following: 
(1)The independent assessment of the HTS called for in the report of the Committee on Armed Services of the House of Representatives accompanying the National Defense Authorization Act for Fiscal Year 2010 (H. Rept. 111–166). 
(2)A validation of all HTS requirements, including any prior joint urgent operations needs statements. 
(3)A certification that policies, procedures, and guidance are in place to protect the integrity of social science researchers participating in HTS, including ethical guidelines and human studies research procedures. 
(b)Covered authorizations or appropriationsThe amounts authorized to be appropriated described in this subsection are amounts authorized to be appropriated for fiscal year 2011, including such amounts authorized to be appropriated for oversees contingency operations, for— 
(1)Operation and maintenance for HTS; 
(2)Procurement for Mapping the Human Terrain hardware and software; and 
(3)Research, development, test, and evaluation for Mapping the Human Terrain hardware and software. 
345.Limitation on obligation of funds pending submission of classified justification materialOf the amounts authorized to be appropriated in this title for fiscal year 2011 for the Office of the Secretary of Defense for budget activity four, line 270, not more than 90 percent may be obligated until 15 days after the information cited in the classified annex accompanying this Act relating to the provision of classified justification material to Congress is provided to the congressional defense committees. 
346.Limitation on retirement of C–130 aircraft from Air Force inventoryThe Secretary of the Air Force may not take any action to retire any C–130 aircraft from the inventory of the Air Force until 30 days after the date on which the Secretary submits to the congressional defense committees a written agreement between the Director of the Air National Guard, the Commander of Air Force Reserve Command, and the Chief of Staff of the Air Force. The agreement shall specify the following: 
(1)The number of and type of C–130 aircraft to be transferred, on a temporary basis, from the Air National Guard to the Air Force. 
(2)The schedule by which any C–130 aircraft transferred to the Air Force will be returned to the Air National Guard. 
(3)A description of the condition, including the estimated remaining service life, in which the C–130 aircraft will be returned to the Air National Guard following the period during which the aircraft are on loan to the Air Force. 
(4)A description of the allocation of resources, including the designation of responsibility for funding aircraft operations and maintenance, in fiscal year 2011, and detailed description of budgetary responsibilities through the remaining period the aircraft are on loan to the Air Force. 
(5)The designation of responsibility for funding depot maintenance requirements or modifications to the aircraft during the period the aircraft are on loan with the Air Force, or otherwise generated as a result of transfer. 
(6)The locations from which the C–130 aircraft will be transferred. 
(7)The manpower planning and certification that such a transfer will not result in manpower authorization reductions or resourcing at the Air National Guard facilities identified in paragraph (6). 
(8)The manner by which Air National Guard personnel affected by the transfer will maintain their skills and proficiencies in order to preserve readiness at the affected units. 
(9)Any other items the Director of the Air National Guard or the Commander of Air Force Reserve Command determine are necessary in order to ensure such a transfer will not negatively impact the ability of the Air National Guard and Air Force Reserve to accomplish their respective missions. 
347.Commercial sale of small arms ammunition in excess of military requirements 
(a)Commercial sale of small arms ammunitionSmall arms ammunition and ammunition components in excess of military requirements, including fired cartridge cases, which is not otherwise prohibited from commercial sale or certified by the Secretary of Defense as unserviceable or unsafe, may not be demilitarized or destroyed and shall be made available for commercial sale. 
(b)Deadline for guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to ensure compliance with subsection (a). Not later than 15 days after issuing such guidance, the Secretary shall submit to the congressional defense committees a letter of compliance providing notice of such guidance. 
348.Limitation on Air Force fiscal year 2011 force structure announcement implementationNone of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 may be obligated or expended for the purpose of implementing the Air Force fiscal year 2011 Force Structure Announcement until 45 days after— 
(1)the Secretary of the Air Force provides a detailed report to the Committees on Armed Services of the Senate and House of Representatives on the follow-on missions for bases affected by the 2010 Combat Air Forces restructure; and 
(2)the Secretary of the Air Force certifies to the Committees on Armed Services of the Senate and House of Representatives that the Air Sovereignty Alert Mission will be fully resourced with required funding, personnel, and aircraft. 
FOther Matters 
351.Expedited processing of background investigations for certain individuals 
(a)Expedited processing of security clearancesSection 1564 of title 10, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following new subsection (a): 
 
(a)Expedited processThe Secretary of Defense may prescribe a process for expediting the completion of the background investigations necessary for granting security clearances for— 
(1)Department of Defense personnel and Department of Defense contractor personnel who are engaged in sensitive duties that are critical to the national security; and 
(2)any individual who submits an application for a position as an employee of the Department of Defense for which a security clearance is required who is a member of the armed forces who was retired or separated for physical disability pursuant to chapter 61 of this title. ; and 
(2)by adding at the end the following new subsection: 
 
(f)Use of appropriated fundsThe Secretary of Defense may use funds authorized to be appropriated to the Department of Defense for operation and maintenance to conduct background investigations under this section for individuals described in subsection (a)(2). . 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a background investigation conducted after the date of the enactment of this Act. 
352.Adoption of military working dogs by family members of deceased or seriously wounded members of the Armed Forces who were handlers of the dogsSection 2583(c) of title 10, United States Code, is amended— 
(1)by inserting (1) before Military animals; and 
(2)by adding at the end the following new paragraph: 
 
(2)For purposes of making a determination under subsection (a)(2), unusual or extraordinary circumstances may include situations in which the handler of a military working dog is a member of the armed forces who is killed in action, dies of wounds received in action, or is so seriously wounded in action that the member will (or most likely will) receive a medical discharge. If the Secretary of the military department concerned determines that an adoption is justified in such a situation, the military working dog shall be made available for adoption only by the immediate family of the member. . 
353.Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines 
(a)Transportation on DOD vehicles and aircraftSubsection (a) of section 2649 of title 10, United States Code, is amended— 
(1)by inserting Authority.— before Whenever; and 
(2)by inserting , vehicles, or aircraft in the first sentence after vessels both places it appears. 
(b)Amounts charged for transportation in emergency, disaster, or humanitarian response cases 
(1)Limitation on amounts chargedThe second sentence of subsection (a) of such section is amended by inserting before the period the following: , except that in the case of transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance, any amount charged for such transportation may not exceed the cost of providing the transportation. 
(2)Crediting of receiptsSubsection (b) of such section is amended by striking Amounts and inserting Crediting of Receipts.—Any amount received under this section with respect to transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance may be credited to the appropriation, fund, or account used in incurring the obligation for which such amount is received. In all other cases, amounts. 
(c)Transportation during contingencies or disaster responsesSuch section is further amended by adding at the end the following new subsection: 
 
(c)Transportation of allied personnel during contingencies or disaster responses
(1)During the 5-year period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, when space is available on vessels, vehicles, or aircraft operated by the Department of Defense and the Secretary of Defense determines that operations in the area of a contingency operation or disaster response would be facilitated if allied forces or civilians were to be transported using such vessels, vehicles, or aircraft, the Secretary may provide such transportation on a noninterference basis, without charge. 
(2)Not later than March 1 of each year following a year in which the Secretary provides transportation under paragraph (1), the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report describing, in detail, the transportation so provided during that year. Each such report shall include a description of each of the following: 
(A)How the authority under paragraph (1) was used during the year covered by the report. 
(B)The frequency with which such authority was used during that year. 
(C)The rationale of the Secretary for each such use of the authority. 
(D)The total cost of the transportation provided under paragraph (1) during that year. 
(E)The appropriation, fund, or account credited and the total amount received as a result of providing transportation under paragraph (1) during that year. . 
(d)Conforming amendmentSection 2648 of such title is amended by inserting , vehicles, or aircraft after vessels in the matter preceding paragraph (1). 
(e)Technical amendments 
(1)The heading of section 2648 of such title is amended to read as follows: 
 
2648.Persons and supplies: sea, land, and air transportation . 
(2)The heading of section 2649 of such title is amended to read as follows: 
 
2649.Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft . 
(f)Clerical amendmentsThe table of sections at the beginning of chapter 157 of such title is amended by striking the items relating to sections 2648 and 2649 and inserting the following new items: 
 
 
2648. Persons and supplies: sea, land, and air transportation. 
2649. Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft.  . 
354.Technical correction to obsolete reference relating to use of flexible hiring authority to facilitate performance of certain Department of Defense functions by civilian employeesSection 2463(d)(1) of title 10, United States Code, is amended by striking under the National Security Personnel System, as established. 
355.Inventory and study of budget modeling and simulation tools 
(a)Inventory 
(1)Inventory requiredThe Comptroller General of the United States shall perform an inventory of all modeling and simulation tools used by the Department of Defense to develop and analyze the Department’s annual budget submission and to support decision making inside the budget process. In carrying out the inventory, the Comptroller General shall identify the purpose, scope, and levels of validation, verification, and accreditation of each such model and simulation. 
(2)ReportNot later than December 1, 2010, the Comptroller General shall submit to Committees on Armed Services of the Senate and House of Representatives and the Secretary of Defense a report on the inventory under paragraph (1) and the findings of the Comptroller General in carrying out the inventory. 
(b)Study 
(1)Study requiredBy not later than January 15, 2011, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to carry out a study examining the requirements for and capabilities of modeling and simulation tools used by the Department of Defense to support the annual budget process. A contract entered into under this paragraph shall specify that in carrying out the study, the center shall— 
(A)use the inventory performed by the Comptroller General under subsection (a) as a baseline; 
(B)examine the efficacy and sufficiency of the modeling and simulation tools used by the Department of Defense to support the development, analysis, and decision-making associated with the construction and validation of requirements used as a basis for the annual budget process of the Department; 
(C)examine the requirements and any capability gaps with respect to such modeling and simulation tools; 
(D)provide recommendations as to how the Department should best address the requirements and fill the capabilities gaps identified under subparagraph (C); 
(E)identify annual investment levels in modeling and simulation tools and certifications required to achieve a high degree of confidence in the relationship between the Department’s mission effectiveness and the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for a fiscal year; 
(F)examine the verification, validation, and accreditation requirements for each of the military services and provide recommendations with respect to establishing uniform standards for such requirements across all of the military services; and 
(G)recommend improvements to enhance the confidence, efficacy, and sufficiency of the modeling and simulation tools used by the Department of Defense in the development of the annual budget. 
(2)ReportNot later than January 1, 2012, the chief executive officer of the center that carries out the study pursuant to a contract under paragraph (1) shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the findings of the study. 
356.Sense of Congress regarding continued importance of High-Altitude Aviation Training Site, Colorado 
(a)FindingsCongress makes the following findings: 
(1)The High-Altitude Aviation Training Site in Gypsum, Colorado, is the only Department of Defense aviation school that provides an opportunity for rotor-wing military pilots to train in high-altitude, mountainous terrain, under full gross weight and power management operations. 
(2)The High-Altitude Aviation Training Site is operated by the Colorado Army National Guard and is available to pilots of all branches of the Armed Forces and to pilots of allied countries. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the High-Altitude Army Aviation Training Site continues to be critically important to ensuring the readiness and capabilities of rotor-wing military pilots; and 
(2)the Department of Defense should take all appropriate actions to prevent encroachment on the High-Altitude Army Aviation Training Site. 
357.Department of Defense study on simulated tactical flight training in a sustained g environment 
(a)Study requiredThe Secretary of Defense shall conduct a study on the effectiveness of simulated tactical flight training in a sustained g environment. In conducting the study, the Secretary shall include all relevant factors, including each of the following: 
(1)Training effectiveness. 
(2)Cost reductions. 
(3)Safety. 
(4)Research benefits. 
(5)Carbon emissions reduction. 
(6)Lifecycles of training aircraft. 
(b)Deadline for completionThe study required by subsection (a) shall be completed not later than 18 months after the date of the enactment of this Act. 
(c)Submission to CongressUpon completion of the study required by subsection (a), the Secretary shall submit the results of the study to the congressional defense committees. 
358.Study of effects of new construction of obstructions on military installations and operations 
(a)Designation of Department organizationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall designate a single organization within the Department of Defense to— 
(1)serve as the executive agent to carry out the study required by subsection (b); 
(2)serve as a clearinghouse to review applications filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, and received by the Department of Defense from the Secretary of Transportation; and 
(3)accelerate the development of planning tools to provide preliminary notice as to the acceptability to the Department of Defense of proposals included in an application submitted pursuant to such section. 
(b)Military installations and operations impact study 
(1)Study requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a study to identify any areas where military installations and military operations, including the use of air navigation facilities, navigable airspace, military training routes, and air defense radars, could be affected by any proposed construction, alteration, establishment, or expansion of a structure described in section 44718 of title 49, United States Code. 
(2)Military mission impact zonesThe Secretary of Defense shall publish a notice of the areas identified pursuant to the study under paragraph (1). Such areas shall be known as military mission impact zones. 
(c)Effect of Department of Defense Hazard assessmentA notice under subsection (a)(3) or (b)(2) shall not be considered to be a substitute for any assessment required by the Secretary of Transportation under section 44718 of title 49, United States Code. 
(d)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act (42 U.S.C. 4321 et seq.). 
(e)DefinitionsIn this section: 
(1)The term military training route means a training route developed as part of the Military Training Route Program, carried out jointly by the Federal Aviation Administration and the Secretary Defense, for use by the Armed Forces for the purpose of conducting low-altitude, high-speed military training. 
(2)The term high value military training route means a military training route that is in the highest quartile of military training routes used by the Department of Defense with respect to frequency of use. 
(3)The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code. 
(4)The term military operation means military navigable airspace, including high value military training routes, air defense radars, special use airspace, warning areas, and other military related systems. 
359.Sense of Congress regarding fire-resistant utility ensembles for National Guard personnel in civil authority missionsIt is the sense of Congress that the Chief of the National Guard Bureau should issue fire-resistant utility ensembles to National Guard personnel who are engaged, or likely to become engaged, in defense support to civil authority missions that routinely involve serious fire hazards, such as wildfire recovery efforts. 
360.Authority to make excess nonlethal supplies available for domestic emergency assistance 
(a)Domestic authoritySection 2557 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following new sentence: In addition, the Secretary may make nonlethal excess supplies of the Department available to support domestic emergency assistance activities.; and 
(2)in subsection (b)— 
(A)by inserting (1) before Excess; and 
(B)by adding at the end the following new paragraph: 
 
(2)Excess supplies made available under this section to support domestic emergency assistance activities shall be transferred to the Secretary of Homeland Security. The Secretary of Defense may provide assistance in the distribution of such supplies at the request of the Secretary of Homeland Security. . 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2557.Excess nonlethal supplies: availability for humanitarian relief, domestic emergency assistance, and homeless veterans assistance . 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 152 of such title is amended to read as follows: 
 
 
2557. Excess nonlethal supplies: availability for humanitarian relief, domestic emergency assistance, and homeless veterans assistance.  . 
361.Recovery of missing Department of Defense property 
(a)In generalSection 2789 of title 10, United States Code, is amended to read as follows: 
 
2789.Recovery of Department of Defense property: unauthorized or improper disposition 
(a)ProhibitionsNo member of the armed forces, civilian employee of the Government, employee or agent of a contractor, or any other person may sell, lend, pledge, barter, give, transfer, or otherwise dispose of any clothing, arms, articles, equipment, or any other military or Department of Defense property— 
(1)to any person not authorized to receive the property in accordance with applicable requirements established by the Department of Defense or a component thereof; or 
(2)in violation of applicable demilitarization regulations of the Department of Defense or a component thereof. 
(b)Seizure of improperly disposed of propertyIf a member of the armed forces, civilian employee of the Government, employee or agent of a contractor, or any other person has improperly disposed of military or Department of Defense property in violation of subsection (a), any civil or military officer of the United States or any State or local law enforcement official may seize the property, wherever found. Title to military or Department of Defense property disposed of in violation of subsection (a) remains with the United States. Possession of such property by a person who is neither a member of the armed forces nor an official of the United States is prima facie evidence that the property has been disposed of in violation of subsection (a). 
(c)Delivery of seized propertyAny official who seizes property under subsection (b) and is not authorized to retain it for the United States shall immediately deliver the property to an authorized member of the armed forces or other authorized official of the Department of Defense or the Department of Justice. 
(d)Retroactive enforcement authorizedThis section shall apply to any military or Department of Defense property which was the subject of unauthorized disposition any time after January 1, 2002. This section shall apply to significant military equipment which was the subject of unauthorized disposition at any time. 
(e)Severability clauseIn the event that any portion of this section is held unenforceable, all other portions of this section shall remain in full force and effect. 
(f)DefinitionIn this section, the term significant military equipment means defense articles on the United States Munitions List for which special export controls are warranted because of their capacity for substantial military utility or capability. . 
(b)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 165 of such title is amended to read as follows: 
 
 
2789. Recovery of Department of Defense property: unauthorized or improper disposition.  . 
362.Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability 
(a)Claims authority 
(1)In generalChapter 163 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2740.Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not availableThe Secretary of Defense and the Secretaries of the military departments, in paying a claim under section 3721 of title 31 arising from loss or damage to household goods stored or transported at the expense of the Department of Defense, may pay the claim on the basis of full replacement value in any of the following cases in which reimbursement for the full replacement value for the loss or damage is not available directly from a carrier under section 2636a of this title: 
(1)A case in which— 
(A)the lost or damaged goods were stored or transported under a contract, tender, or solicitation in accordance with section 2636a of this title that requires the transportation service provider to settle claims on the basis of full replacement value; and 
(B)the loss or damage occurred under circumstances that exclude the transportation service provider from liability. 
(2)A case in which— 
(A)the loss or damage occurred while the lost or damaged goods were in the possession of an ocean carrier that was transporting, loading, or unloading the goods under a Department of Defense contract for ocean carriage; and 
(B)the land-based portions of the transportation were under contracts, in accordance with section 2636a of this title, that require the land carriers to settle claims on the basis of full replacement value. 
(3)A case in which— 
(A)the lost or damaged goods were transported or stored under a contract or solicitation that requires at least one of the transportation service providers or carriers that handled the shipment to settle claims on the basis of full replacement value pursuant to section 2636a of this title; 
(B)the lost or damaged goods have been in the custody of more than one independent contractor or transportation service provider; and 
(C)a claim submitted to the delivering transportation service provider or carrier is denied in whole or in part because the loss or damage occurred while the lost or damaged goods were in the custody of a prior transportation service provider or carrier or government entity. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2740. Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not available.  . 
(b)Effective dateSection 2740 of title 10, United States Code, as added by subsection (a), shall apply with respect to losses incurred after the date of the enactment of this Act. 
IVMilitary Personnel Authorizations 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2011, as follows: 
(1)The Army, 569,400. 
(2)The Navy, 328,700. 
(3)The Marine Corps, 202,100. 
(4)The Air Force, 332,200. 
402.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 547,400. 
(2)For the Navy, 324,300. 
(3)For the Marine Corps, 202,100. 
(4)For the Air Force, 332,200. . 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2011, as follows: 
(1)The Army National Guard of the United States, 358,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 65,500. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 106,700. 
(6)The Air Force Reserve, 71,200. 
(7)The Coast Guard Reserve, 10,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2011, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,688. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,584. 
(6)The Air Force Reserve, 2,992. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2011 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,395. 
(2)For the Army National Guard of the United States, 27,210. 
(3)For the Air Force Reserve, 10,720. 
(4)For the Air National Guard of the United States, 22,394. 
414.Fiscal year 2011 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2011, may not exceed the following: 
(A)For the Army National Guard of the United States, 2,520. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2011, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2011, may not exceed 90. 
(b)Non-Dual Status Technicians DefinedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
(c)Conforming amendment to annual limitation on non-dual status technicians for the Army National GuardSection 10217(c)(2) of title 10, United States Code, is amended by striking 1,950 and inserting 2,870. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2011, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsThere is hereby authorized to be appropriated to the Department of Defense for military personnel for fiscal year 2011 a total of $138,540,700,000. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2011. 
VMilitary Personnel Policy 
AOfficer Personnel Policy Generally 
501.Age for health care professional appointments and mandatory retirements 
(a)Age for original appointment as a health professions officerSection 532(d)(2) of title 10, United States Code, is amended by striking reserve. 
(b)Additional categories of officers eligible for deferral of mandatory retirement for ageSection 1251(b) of such title is amended— 
(1)in paragraph (1), by striking the officer will be performing duties consisting primarily of providing patient care or performing other clinical duties. and inserting 
 the officer—
(A)will be performing duties consisting primarily of providing patient care or performing other clinical duties; or 
(B)is in a category of officers designated under subparagraph (D) of paragraph (2) whose duties will consist primarily of the duties described in clause (i), (ii), or (iii) of such subparagraph. ; and 
(2)in paragraph (2)— 
(A)by striking or at the end of subparagraph (B); 
(B)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(D)an officer in a category of officers designated by the Secretary concerned for the purposes of this paragraph as consisting of officers whose duties consist primarily of— 
(i)providing health care; 
(ii)performing other clinical care; or 
(iii)performing health-care related administrative duties. . 
502.Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority 
(a)Regular officers 
(1)Authority for appointments by commission in warrant officer w–1 gradeThe first sentence of section 571(b) of title 10, United States Code, is amended by striking by the Secretary concerned and inserting , except that, with respect to an armed force under the jurisdiction of the Secretary of a military department, the Secretary may provide by regulation that appointments in that grade shall be made by commission. 
(2)Appointing authorityThe second sentence of section 571(b) of such title is amended by inserting before the period at the end the following: , and appointments in the grade of regular warrant officer, W–1 (whether by warrant or commission), shall be made by the President, except that appointments in that grade in the Coast Guard shall be made by the Secretary of Homeland Security when it is not operating as a service in the Department of the Navy. 
(b)Reserve officersSubsection (b) of section 12241 of such title is amended to read as follows: 
 
(b)Appointments in permanent reserve warrant officer grades shall be made in the same manner as is prescribed for regular warrant officer grades by section 571(b) of this title. . 
(c)Presidential functionsExcept as otherwise provided by the President by Executive order, the provisions of Executive Order No. 13384 (10 U.S.C. 531 note) relating to the functions of the President under the second sentence of section 571(b) of title 10, United States Code, shall apply in the same manner to the functions of the President under section 12241(b) of title 10, United States Code. 
503.Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards 
(a)Nondisclosure of board proceedingsSection 613a of title 10, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Prohibition on disclosureThe proceedings of a selection board convened under section 573, 611, or 628 of this title may not be disclosed to any person not a member of the board, except as authorized or required to process the report of the board. This prohibition is a statutory exemption from disclosure, as described in section 552(b)(3) of title 5. ; 
(2)in subsection (b), by striking and records and inserting notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 573, 611, or 628 of this title, regardless of the date on which the board was convened. . 
(b)Reports of boardsSection 628(c)(2) of such title is amended by striking sections 576(d) and 576(f) and inserting sections 576(d), 576(f), and 613a. 
(c)Reserve boardsSection 14104 of such title is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Prohibition on disclosureThe proceedings of a selection board convened under section 14101 or 14502 of this title may not be disclosed to any person not a member of the board, except as authorized or required to process the report of the board. This prohibition is a statutory exemption from disclosure, as described in section 552(b)(3) of title 5. ; 
(2)in subsection (b), by striking and records and inserting notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 14101 or 14502 of this title, regardless of the date on which the board was convened. . 
504.Administrative removal of officers from list of officers recommended for promotion 
(a)Active-duty listSection 629 of title 10, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalIf an officer on the active-duty list is discharged or dropped from the rolls, transferred to a retired status, or found to have been erroneously included in a zone of consideration, after having been recommended for promotion to a higher grade under this chapter, but before being promoted, the officer shall be administratively removed from the promotion list under regulations prescribed by the Secretary concerned. . 
(b)Reserve active-status listSection 14310 of such title is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalIf an officer on the reserve active-status list is discharged or dropped from the rolls, transferred to a retired status, or found to have been erroneously included in a zone of consideration, after having been recommended for promotion to a higher grade under this chapter or after having been found qualified for Federal recognition in the higher grade under title 32, but before being promoted, the officer shall be administratively removed from the promotion list under regulations prescribed by the Secretary concerned. . 
505.Eligibility of officers to serve on boards of inquiry for separation of regular officers for substandard performance and other reasons 
(a)Active dutySection 1187 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking paragraphs (2) and (3) and inserting the following new paragraphs: 
 
(2)Each member of the board shall be senior in rank or grade to the officer being required to show cause for retention on active duty. 
(3)At least one member of the board— 
(A)shall be in or above the grade of major or lieutenant commander, if the grade of the officer being required to show cause for retention on active duty is below the grade of major or lieutenant commander; or 
(B)shall be in a grade above lieutenant colonel or commander, if the grade of the officer being required to show cause for retention on active duty is major or lieutenant commander or above. ; 
(2)in subsection (b), by striking that officer— and all that follows through the period at the end and inserting that officer meets the grade requirements of subsection (a)(2).; and 
(3)by adding at the end the following new subsection: 
 
(e)RegulationsThe Secretary of a military department may prescribe regulations limiting the eligibility of officers to serve on a board convened under this chapter to officers who, while otherwise qualified, are in the opinion of the Secretary best suited for that duty by reason of age, education, training, experience, length of service, or temperament. . 
(b)ReservesSection 14906 of such title is amended— 
(1)in subsection (a), by striking paragraphs (2) and (3) and inserting the following new paragraphs: 
 
(2)Each member of the board shall be senior in rank or grade to the officer being required to show cause for retention in an active status. 
(3)At least one member of the board— 
(A)shall be in or above the grade of major or lieutenant commander, if the grade of the officer being required to show cause for retention in an active status is below the grade of major or lieutenant commander; or 
(B)shall be in a grade above lieutenant colonel or commander, if the grade of the officer being required to show cause for retention in an active status is major or lieutenant commander or above. ; and 
(2)by adding at the end the following new subsection: 
 
(c)RegulationsThe Secretary of a military department may prescribe regulations limiting the eligibility of officers to serve on a board convened under this chapter to officers who, while otherwise qualified, are in the opinion of the Secretary best suited for that duty by reason of age, education, training, experience, length of service, or temperament. . 
506.Temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer 
(a)ArmySection 3911(b)(2) of title 10, United States Code, is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(b)Navy and marine corpsSection 6323(a)(2)(B) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(c)Air forceSection 8911(b)(2) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
BReserve Component Management 
511.Preseparation counseling for members of the reserve components 
(a)Requirement; exceptionSubsection (a)(1) of section 1142 of title 10, United States Code, is amended— 
(1)in the first sentence— 
(A)by striking Within and inserting (A) Within; and 
(B)by striking of each member and all that follows through the period at the end of the sentence and inserting the following: 
 of—
(i)each member of the armed forces whose discharge or release from active duty is anticipated as of a specific date; and 
(ii)each member of a reserve component not covered by clause (i) whose discharge or release from service is anticipated as of a specific date. ; and 
(2)in the second sentence, by striking A notation of the provision of such counseling and inserting the following: 
 
(B)A notation of the provision of preseparation counseling . 
(b)Clarification of covered mattersSubsection (b)(7) of such section is amended by striking from active duty. 
512.Military correction board remedies for National Guard membersSubsection (a) of section 1552 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking military record of the Secretary’s department and inserting military record of an armed force, including reserve components thereof, under the jurisdiction of the Secretary; and 
(2)by adding at the end the following new paragraph: 
 
(5)In the case of a member of the National Guard, the authority to correct any military record of the member under this section extends only to records generated while the member was in Federal service and does not apply to matters related to State government policy and procedures related to its National Guard. . 
513.Removal of statutory distribution limits on Navy reserve flag officer allocationSection 12004(c) of title 10, United States Code, is amended— 
(1)by striking paragraphs (2), (3), and (5); and 
(2)by redesignating paragraph (4) as paragraph (2). 
514.Assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit programSection 10216(d) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Paragraph (1) does not apply to a military technician (dual status) who is employed by the Air Force Reserve in an area other than the Air Force Reserve unit program, except that not more than 50 of such technicians may be assigned outside of the unit program at the same time. . 
515.Temporary authority for temporary employment of non-dual status military techniciansSection 10217 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking or at the end of paragraph (1); 
(B)by striking the period at the end of paragraph (2) and inserting ; or; and 
(C)by adding at the end the following new paragraph: 
 
(3)is hired as a temporary employee pursuant to the exception for temporary employment provided by subsection (d) and subject to the terms and conditions of such subsection. ; and 
(2)by adding at the end the following new subsection: 
 
(d)Exception for temporary employment
(1)Notwithstanding section 10218 of this title, the Secretary of the Army or the Secretary of the Air Force may employ, for a period not to exceed two years, a person to fill a vacancy created by the mobilization of a military technician (dual status) occupying a position under section 10216 of this title. 
(2)The duration of the temporary employment of a person in a military technician position under this subsection may not exceed the shorter of the following: 
(A)The period of mobilization of the military technician (dual status) whose vacancy is being filled by the temporary employee. 
(B)Two years. 
(3)No persons may be hired under the authority of this subsection after the end of the 2-year period beginning on the date of the enactment of this subsection. . 
516.Revised structure and functions of Reserve Forces Policy Board 
(a)Revised structure and functionsSection 10301 of title 10, United States Code, is amended to read as follows: 
 
10301.Reserve Forces Policy Board 
(a)FunctionsAs provided in section 175 of this title, there is in the Office of the Secretary of Defense a Reserve Forces Policy Board. The Board shall serve as an independent adviser to the Secretary of Defense to provide advice and recommendations to the Secretary on strategies, policies, and practices designed to improve and enhance the capabilities, efficiency, and effectiveness of the reserve components. The Board shall report directly to the Secretary to provide independent advice and recommendations to the Secretary on matters relating to the and reserve components. 
(b)MembershipThe Board consists of 20 members, appointed or designated as follows: 
(1)A civilian chairman appointed by the Secretary of Defense, who shall be a person who the Secretary determines has the knowledge of, and experience in, policy matters relevant to national security and reserve component matters required to carry out the duties of chairman. 
(2)Two reserve general officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Army, one of whom shall be a member of the Army National Guard of the United States and one of whom shall be a member of the Army Reserve. 
(3)Two reserve officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Navy, one of whom shall be a Navy Reserve flag officer and one of whom shall be a Marine Corps Reserve general officer. 
(4)Two reserve general officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Air Force, one of whom shall be a member of the Air National Guard of the United States and one of whom shall be a member of the Air Force Reserve. 
(5)One Coast Guard flag officer designated by the Secretary of Homeland Security when the Coast Guard is not operating as a service within the Department of the Navy, or designated by the Secretary of Defense, upon the recommendation of the Secretary of the Navy, when the Coast Guard is operating as a service in the Navy under section 3 of title 14. 
(6)Ten persons appointed or designated by the Secretary of Defense, each of whom shall be a United States citizen and have significant knowledge of and experience in policy matters relevant to national security and reserve component matters and shall be one of the following: 
(A)An individual not employed in any Federal or State department or agency. 
(B)An individual employed by a Federal or State department or agency. 
(C)An officer of a regular component on active duty, or an officer of a reserve component in an active status, who has served or is serving in a senior position on the Joint Staff, a combatant command headquarters staff, or a service headquarters staff. 
(7)A reserve officer of the Army, Navy, Air Force, or Marine Corps who is a general or flag officer recommended by the chairman and designated by the Secretary of Defense, who shall serve without vote— 
(A)as military adviser to the chairman; 
(B)as military executive officer of the Board; and 
(C)as supervisor of the Board operations and staff. 
(8)A senior enlisted member of a reserve component recommended by the chairman and appointed by the Secretary of Defense, who shall serve without vote as enlisted military adviser to the chairman. 
(c)Independent adviceIn the case of a member of the Board who is an officer or employee of the Department of Defense or a member of the armed forces, the advice provided in that member’s capacity as a member of the Board shall be rendered independently of the Board member’s other duties as an officer or employee of the Department of Defense or member of the armed forces. 
(d)Matters to be acted onThe Board shall act on those matters referred to it by the chairman and on any matter raised by a member of the Board. 
(e)StaffThe Board shall be supported by a staff consisting of one full-time officer from each of the reserve components listed in paragraphs (1) through (6) of section 10101 of this title who holds the grade of colonel, or in the case of the Navy the grade of captain, or who has been selected for promotion to that grade. These officers shall also serve as liaisons between their respective components and the Board. They shall perform their staff and liaison duties under the supervision of the military executive in an independent manner reflecting the independent nature of the Board. 
(f)Relationship to service reserve policy committees and boardsThis section does not affect the committees and boards prescribed within the military departments by sections 10302 through 10305 of this title, and a member of such a committee or board may, if otherwise eligible, be a member of the Board. . 
(b)Board membership transition provisionThe members of the Reserve Forces Policy Board as of the date of the enactment of this Act shall continue to serve on the Board in accordance with their respective terms of service as of such date, and except to ensure that the positions of chairman and military executive of the Board continue to be filled, and to ensure that the reserve components listed in paragraphs (1) through (7) of section 10101 of title 10, United States Code, continue to have representation, no appointment or designation of a member of the Board may be made after such date until the number of voting members of the Board is fewer than 18. Once the number of voting members is fewer than 18, vacancies in the Board membership shall be filled in accordance with section 10301 of title 10, United States Code, as amended by subsection (a). 
(c)Revision to annual report requirementSection 113(c)(2) of title 10, United States Code, is amended by striking the reserve programs of the Department of Defense and on any other matters and inserting any reserve component matter. 
517.Merit Systems Protection Board and judicial remedies for National Guard technicians 
(a)Elimination of restricted right of appeal 
(1)Current restriction to adjutant generalSubsection (f) of section 709 of title 32, United States Code, is amended by striking paragraph (4). 
(2)Stylistic and conforming amendmentsSuch subsection is further amended— 
(A)by striking the material preceding paragraph (1); 
(B)by capitalizing the first word in paragraphs (1), (2), (3), and (5); 
(C)by striking the semicolon at the end of paragraphs (1), (2), and (3) and inserting a period; 
(D)by redesignating paragraph (5) as paragraph (4); and 
(E)by adding at the end the following new paragraph: 
 
(5)This subsection shall be carried out under regulations prescribed by the Secretary concerned. . 
(b)Application of certain title 5 provisionsSection 709(g) of title 32, United States Code, is amended by striking Sections 2108, 3502, 7511, and 7512 and inserting Section 2108. 
(c)Application of adverse actions subchapterSection 7511(b) of title 5, United States Code, is amended— 
(1)by striking paragraph (5); and 
(2)by redesignating paragraphs (6) through (10) as paragraphs (5) through (9), respectively. 
CJoint Qualified Officers and Requirements 
521.Technical revisions to definition of joint matters for purposes of joint officer managementSection 668(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking multiple in the matter preceding subparagraph (A) and inserting integrated; and 
(B)by striking and at the end of the subparagraph (D) and inserting or; and 
(2)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)In the context of joint matters, the term integrated military forces refers to military forces that are involved in the planning or execution (or both) of operations involving participants from— 
(A)more than one military department; or 
(B)a military department and one or more of the following: 
(i)Other departments and agencies of the United States. 
(ii)The military forces or agencies of other countries. 
(iii)Non-governmental persons or entities. . 
522.Changes to process involving promotion boards for joint qualified officers and officers with joint staff experience 
(a)Board compositionSubsection (c) of section 612 of title 10, United States Code, is amended to read as follows: 
 
(c)
(1)Each selection board convened under section 611(a) of this title that will consider an officer described in paragraph (2) shall include at least one officer designated by the Chairman of the Joint Chiefs of Staff who is a joint qualified officer. 
(2)Paragraph (1) applies with respect to an officer who— 
(A)is serving in, or has served in, a joint duty assignment; 
(B)is serving on, or has served on, the Joint Staff; or 
(C)is a joint qualified officer. 
(3)The Secretary of Defense may waive the requirement in paragraph (1) in the case of— 
(A)any selection board of the Marine Corps; or 
(B)any selection board that is considering officers in specialties identified in paragraph (2) or (3) of section 619a(b) of this title. . 
(b)Information furnished to selection boardsSection 615 of such title is amended by striking in joint duty assignments of officers who are serving, or have served, in such assignments in subsections (b)(5) and (c) and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
(c)Action on report of selection boardsSection 618(b) of such title is amended— 
(1)in paragraph (1), by striking are serving, or have served, in joint duty assignments and inserting are serving on, or have served on, the Joint Staff or are joint qualified officers; 
(2)in subparagraphs (A) and (B) of paragraph (2), by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers; and 
(3)in paragraph (4), by striking in joint duty assignments and inserting who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
523.Secure electronic delivery of Certificate of Release or Discharge from Active Duty (DD Form 214)Section 596 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1168 note) is amended— 
(1)by inserting (a) Election to Forward Certificate to VA Offices— before The Secretary of Defense; and 
(2)by adding at the end the following new subsection: 
 
(b)Secure method of electronic delivery 
(1)Development and implementationThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall develop and implement a secure electronic method of forwarding the DD Form 214 to the appropriate office specified in subsection (a)(2). The Secretary of Veterans Affairs shall ensure that the method permits such offices to access the forms electronically using current computer operating systems. 
(2)Authority to cease deliveryIn developing the secure electronic method of forwarding DD Forms 214, the Secretary of Veterans Affairs shall ensure that the information provided is not disclosed or used for unauthorized purposes and may cease forwarding the forms electronically to an office specified in subsection (a)(2) if demonstrated problems arise. . 
DGeneral Service Authorities 
531.Extension of temporary authority to order retired members of the Armed Forces to active duty in high-demand, low-density assignments 
(a)Extension of authoritySection 688a(f) of title 10, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2012. 
(b)Report requiredNot later than April 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing an assessment by the Secretary of the need to extend the authority provided by section 688a of title 10, United States Code, beyond December 31, 2012. The report shall include, at a minimum, the following: 
(1)A list of the current types of high-demand, low-density capabilities (as defined in such section) for which the authority is being used to address operational requirements. 
(2)For each high-demand, low-density capability included in the list under paragraph (1), the number of retired members of the Armed Forces who have served on active duty at any time during each of fiscal years 2007 through 2010 under the authority. 
(3)A plan to increase the required active duty strength for the high-demand, low-density capabilities included in the list under paragraph (1) to eliminate the need to use the authority. 
532.Correction of military records 
(a)Improved documentation of correction board decisionsSection 1552(a)(3) of title 10, United States Code, is amended— 
(1)by inserting (A) after (3); and 
(2)by adding at the end the following new subparagraph: 
 
(B)In establishing correction procedures under subparagraph (A), the Secretary of a military department shall require that a board established under subsection (a)(1) present its findings and conclusions in an orderly and itemized fashion, with specific attention given to each issue presented by the claimant (or heir or representative) who requested the correction. This requirement applies to a request for correction received after the date of the enactment of this subparagraph, both during initial consideration of the request and upon subsequent consideration due to appeal or other circumstances. . 
(b)Improved documentation of review board decisions regarding discharge or dismissalSection 1553(b) of such title is amended— 
(1)by inserting (1) after (b); and 
(2)by adding at the end the following new paragraph: 
 
(2)In establishing review procedures for use by a board established under this section, the Secretary of a military department shall require that the board present its findings and conclusions in an orderly and itemized fashion, with specific attention given to each issue presented by the person who requested the review. This requirement applies to a request for review received after the date of the enactment of this paragraph, both during initial consideration of the request and upon subsequent consideration due to appeal or other circumstances. . 
(c)Boards reviewing retirement or separation without pay for physical disability 
(1)Members eligible to request reviewSubsection (a) of section 1554 of such title is amended— 
(A)by striking an officer and inserting a member or former member of the uniformed services; and 
(B)by striking his case and inserting the member’s case. 
(2)Improved documentation of board decisionsSubsection (b) of such section is amended— 
(A)by inserting (1) after (b); and 
(B)by adding at the end the following new paragraph: 
 
(2)In establishing review procedures for use by a board established under this section, the Secretary of a military department shall require that the board present its findings and conclusions in an orderly and itemized fashion, with specific attention given to each issue presented by the person who requested the review. This requirement applies to a request for review received after the date of the enactment of this paragraph, both during initial consideration of the request and upon subsequent consideration due to appeal or other circumstances. . 
(d)Limitation on reduction in personnel assigned to duty with service review agency1559(a) of such title is amended by striking December 31, 2010 and inserting December 31, 2013. 
533.Modification of Certificate of Release or Discharge from Active Duty (DD Form 214) to specifically identify a space for inclusion of e-mail addressThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to include a new Block, 19c., titled ELECTRONIC MAILING (E-MAIL) ADDRESS AFTER SEPARATION in order to permit a member of the Armed Forces to include an email address at which the member may be reached after the member’s discharge or release. 
534.Recognition of role of female members of the Armed Forces and Department of Defense review of military occupational specialties available to female members 
(a)FindingsCongress make the following findings: 
(1)Women are and have historically been an import part of all United States war efforts, voluntarily serving in every military conflict in United States history, including the Revolutionary War. 
(2)Approximately 34,000 women served in the Armed Forces in World War I, approximately 400,000 served in World War II, approximately 120,000 served in the Korean War, over 7,000 served in the Vietnam War, and more than 41,000 served in the first Gulf War. 
(3)Over 350,000 women serving in the Armed Forces make up approximate 15 percent of all active duty personnel, 15 percent of Reserves, and 17 percent of the National Guard. 
(4)Over 225,349 women have served in Operation Iraqi Freedom or Operation Enduring Freedom as members of the Armed Forces. 
(5)At least 120 female members of the Armed Forces have been killed in Iraq or Afghanistan, and, of the women killed, 66 were killed in combat. 
(6)The nature of war has changed in Iraq and Afghanistan, and, despite the prohibition on female members of the Armed Forces serving in combat, so has the role of female members of the Armed Forces. 
(b)Official recognitionCongress— 
(1)honors women who have served, and women who are currently serving, as members of the Armed Forces; and 
(2)encourages all people in the United States to recognize the service and achievements of female members of the Armed Forces and female veterans. 
(c)Reviews required 
(1)Reviews; elementsThe Secretary of Defense shall conduct a review of military occupational positions available to female members of the Armed Forces for the purpose of ensuring that female members have the maximum opportunity to compete and excel in the Armed Forces. The Secretary of Defense, in coordination with the Secretaries of the military departments, also shall review the collocation policy and other policies and regulations that restrict the service of female members to determine whether changes are needed, including legislative change, if necessary, to enhance the ability of women to serve in the Armed Forces. 
(2)Submission of resultsNot later than February 1, 2011, the Secretary of Defense shall submit to the congressional defense committee a report containing the results of the reviews. 
535.Matters covered by preseparation counseling for members of the Armed Forces and their spousesSection 1142(b) of title 10, United States Code, is amended— 
(1)in paragraph (5), by striking job placement counseling for the spouse and inserting inclusion of the spouse when counseling regarding the matters covered by paragraphs (9), (10), and (16) is provided, job placement counseling for the spouse, and the provision of information on survivor benefits available under the laws administered by the Secretary of Defense or the Secretary of Veterans Affairs; 
(2)in paragraph (9), by inserting before the period the following: , including information on budgeting, saving, credit, loans, and taxes; 
(3)in paragraph (10), by striking and employment and inserting , employment, and financial; 
(4)by striking paragraph (16) and inserting the following new paragraph: 
 
(16)Information on home loan services and housing assistance benefits available under the laws administered by the Secretary of Veterans Affairs and counseling on responsible borrowing practices. ; and 
(5)in paragraph (17), by inserting before the period the following: , and information regarding the means by which the member can receive additional counseling regarding the member’s actual entitlement to such benefits and apply for such benefits. 
536.Department of Defense policy concerning homosexuality in the Armed Forces 
(a)Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. 654 
(1)In generalOn March 2, 2010, the Secretary of Defense issued a memorandum directing the Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. 654 (section 654 of title 10, United States Code). 
(2)Objectives and scope of reviewThe Terms of Reference accompanying the Secretary’s memorandum established the following objectives and scope of the ordered review: 
(A)Determine any impacts to military readiness, military effectiveness and unit cohesion, recruiting/retention, and family readiness that may result from repeal of the law and recommend any actions that should be taken in light of such impacts. 
(B)Determine leadership, guidance, and training on standards of conduct and new policies. 
(C)Determine appropriate changes to existing policies and regulations, including but not limited to issues regarding personnel management, leadership and training, facilities, investigations, and benefits. 
(D)Recommend appropriate changes (if any) to the Uniform Code of Military Justice. 
(E)Monitor and evaluate existing legislative proposals to repeal 10 U.S.C. 654 and proposals that may be introduced in the Congress during the period of the review. 
(F)Assure appropriate ways to monitor the workforce climate and military effectiveness that support successful follow-through on implementation. 
(G)Evaluate the issues raised in ongoing litigation involving 10 U.S.C. 654. 
(b)Effective dateThe amendments made by subsection (f) shall take effect 60 days after the date on which the last of the following occurs: 
(1)The Secretary of Defense has received the report required by the memorandum of the Secretary referred to in subsection (a). 
(2)The President transmits to the congressional defense committees a written certification, signed by the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff, stating each of the following: 
(A)That the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff have considered the recommendations contained in the report and the report’s proposed plan of action. 
(B)That the Department of Defense has prepared the necessary policies and regulations to exercise the discretion provided by the amendments made by subsection (f). 
(C)That the implementation of necessary policies and regulations pursuant to the discretion provided by the amendments made by subsection (f) is consistent with the standards of military readiness, military effectiveness, unit cohesion, and recruiting and retention of the Armed Forces. 
(c)No immediate effect on current policySection 654 of title 10, United States Code, shall remain in effect until such time that all of the requirements and certifications required by subsection (b) are met. If these requirements and certifications are not met, section 654 of title 10, United States Code, shall remain in effect. 
(d)BenefitsNothing in this section, or the amendments made by this section, shall be construed to require the furnishing of benefits in violation of section 7 of title 1, United States Code (relating to the definitions of marriage and spouse and referred to as the Defense of Marriage Act). 
(e)No private cause of actionNothing in this section, or the amendments made by this section, shall be construed to create a private cause of action. 
(f)Treatment of 1993 policy 
(1)Title 10Upon the effective date established by subsection (b), chapter 37 of title 10, United States Code, is amended— 
(A)by striking section 654; and 
(B)in the table of sections at the beginning of such chapter, by striking the item relating to section 654. 
(2)Conforming amendmentUpon the effective date established by subsection (b), section 571 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note) is amended by striking subsections (b), (c), and (d). 
EMilitary Justice and Legal Matters 
541.Continuation of warrant officers on active duty to complete disciplinary actionSection 580 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)A warrant officer subject to discharge or retirement under this section, but against whom any action has been commenced with a view to trying the officer by court-martial, may be continued on active duty, without prejudice to such action, until the completion of such action. . 
542.Enhanced authority to punish contempt in military justice proceedings 
(a)In generalSection 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows: 
 
848. Art. 48.Contempts 
(a)Authority to punish contemptA military judge detailed to a court-martial, a court of inquiry, the Court of Appeals for the Armed Forces, a Court of Criminal Appeals, a provost court, or a military commission (other than a military commission established under chapter 47A of this title) may punish for contempt any person who— 
(1)uses any menacing word, sign, or gesture in the presence of the military judge during the proceedings of the court-martial, court, or military commission; 
(2)disturbs the proceedings of the court-martial, court, or military commission by any riot or disorder; or 
(3)willfully disobeys its lawful writ, process, order, rule, decree, or command. 
(b)PunishmentA person punished for contempt under this section may be confined for not more than 30 days, fined in an amount of not more than $1,000, or both. . 
(b)Effective dateSection 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), as amended by subsection (a), shall apply with respect to acts of contempt committed after the date of the enactment of this Act. 
543.Limitations on use in personnel action of information contained in criminal investigative report or in index maintained for law enforcement retrieval and analysis 
(a)LimitationsChapter 53 of title 10, United States Code, is amended by inserting after section 1034 the following new section: 
 
1034a.Criminal investigative report or index maintained for law enforcement retrieval and analysis: limitations on use in personnel actions 
(a)Prohibition on use in personnel actionsExcept as provided in subsection (b), information relating to the titling or indexing of a member of the armed forces contained in any criminal investigative report prepared by any entity of the Department of Defense or index maintained by any entity of the Department of Defense for the purpose of potential retrieval and analysis by Department law enforcement organizations may not be used in connection with any personnel action involving the member. 
(b)Authorized exceptionsThe prohibition in subsection (a) does not preclude the use of information relating to the titling or indexing of a member— 
(1)in connection with law enforcement activities; 
(2)in a judicial or administrative action involving the member regarding the alleged offense referenced in the criminal investigative report or index; or 
(3)in a personnel action if— 
(A)the member has been adjudged guilty of the alleged offense referenced in the criminal investigative report or index by military non-judicial or judicial proceedings or by civilian judicial proceedings; 
(B)a record of the proceedings is presented in connection with the personnel action; and 
(C)the member is provided the opportunity to present additional information in response to the record of the proceedings. 
(c)DefinitionsIn this section: 
(1)IndexingThe term indexing refers to the procedure whereby a Department of Defense criminal investigative agency submits identifying information concerning subjects, victims, or incidentals of investigations for addition to the Defense Clearance and Investigations Index. 
(2)TitlingThe term titling refers to the process by which a Department of Defense criminal investigative agency places the name of a person in the title block of a criminal investigative report at a time when the agency has credible information that the person committed a criminal offense. The titling, however, does not connote any degree of guilt or innocence. 
(3)Personnel actionThe term personnel action, with respect to a member, means any recommendation, action, or decision impacting or affecting any aspect of the military service of the member. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1034 the following new item: 
 
 
1034a. Criminal investigative report or index maintained for law enforcement retrieval and analysis: limitations on use in personnel actions.  . 
544.Protection of child custody arrangements for parents who are members of the Armed Forces deployed in support of a contingency operation 
(a)Child Custody ProtectionTitle II of the Servicemembers Civil Relief Act (50 U.S.C. App. 521 et seq.) is amended by adding at the end the following new section: 
 
208.Child custody protection 
(a)Restriction on Change of CustodyIf a motion for change of custody of a child of a servicemember is filed while the servicemember is deployed in support of a contingency operation, no court may enter an order modifying or amending any previous judgment or order, or issue a new order, that changes the custody arrangement for that child that existed as of the date of the deployment of the servicemember, except that a court may enter a temporary custody order if the court finds that it is in the best interest of the child. 
(b)Completion of DeploymentIn any preceding covered under subsection (a), a court shall require that, upon the return of the servicemember from deployment in support of a contingency operation, the custody order that was in effect immediately preceding the date of the deployment of the servicemember is reinstated, unless the court finds that such a reinstatement is not in the best interest of the child, except that any such finding shall be subject to subsection (c). 
(c)Exclusion of Military Service From Determination of Child’s Best InterestIf a motion for the change of custody of the child of a servicemember is filed, no court may consider the absence of the servicemember by reason of deployment, or possibility of deployment, in determining the best interest of the child. 
(d)No Federal right of actionNothing in this section shall create a Federal right of action. 
(e)PreemptionIn any case where State or Federal law applicable to a child custody proceeding under State or Federal law provides a higher standard of protection to the rights of the parent who is a servicemember than the rights provided under this section, the State or Federal court shall apply the State or Federal standard. 
(f)Contingency Operation DefinedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code, except that the term may include such other deployments as the Secretary may prescribe. . 
(b)Clerical AmendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to title II the following new item: 
 
 
208. Child custody protection.  . 
545.Improvements to Department of Defense domestic violence programs 
(a)Immediate actions required 
(1)Entry of data into law enforcement systemsThe Secretary of Defense shall ensure that all command actions related to domestic violence incidents involving members of the Army, Navy, Air Force, or Marine Corps are entered into all Department of Defense law enforcement systems. 
(2)Issuance of family advocacy program guidanceThe Secretary of Defense shall issue Department of Defense Family Advocacy Program guidance. 
(b)Implementation of outstanding comptroller general recommendationsConsistent with the recommendations contained in the report of the Comptroller General of the United States titled Status of Implementation of GAO’s 2006 Recommendations on the Department of Defense’s Domestic Violence Program (GAO–10–577R), the Secretary of Defense shall complete, not later than one year after the date of enactment of this Act, implementation of actions to address the following recommendations: 
(1)Defense incident-based reporting systemThe Secretary of Defense shall develop a comprehensive management plan to address deficiencies in the data captured in the Defense Incident-Based Reporting System to ensure the system can provide an accurate count of the domestic violence incidents that are reported throughout the Department of Defense. 
(2)Adequate personnelThe Secretary of Defense shall develop a plan to ensure that adequate personnel are available to implement recommendations made by the Defense Task Force on Domestic Violence. 
(3)Domestic violence training data for chaplainsThe Secretary of Defense shall develop a plan to collect domestic violence training data for chaplains. 
(4)Oversight frameworkThe Secretary of Defense shall develop an oversight framework for Department of Defense domestic violence programs, to include oversight of implementation of recommendations made by the Defense Task Force on Domestic Violence, budgeting, and policy compliance. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the planned actions required under subsections (a) and (b). 
546.Public release of restricted annex of Department of Defense Report of the Independent Review Related to Fort Hood pertaining to oversight of the alleged perpetrator of the attack 
(a)Release requiredNot later than 10 days after the date of the enactment of this Act, the Secretary of Defense shall release publicly the restricted annex, described in subsection (b), that was part of the January 2010 Department of Defense Report of the Independent Review Related to Fort Hood and the attack there on November 5, 2009. 
(b)Material subject to release; exceptionThe restricted annex referred to in subsection (a) is the document described on page 9 of the January 2010 Department of Defense Report of the Independent Review Related to Fort Hood, which provided the detailed findings, recommendations, and complete supporting discussions of the Independent Review pertaining to the oversight of the alleged perpetrator of the November 2009 attack. No part of the restricted annex shall be exempted from public release, except— 
(1)materials that the Secretary of Defense determines may imperil, if disclosed, any criminal investigation or prosecution related to the attack; and 
(2)in accordance with section 1102 of title 10, United States Code, the memorandum summarizing the results of the medical quality assurance records relating to the care provided patients by the alleged perpetrator of the attack. 
FMember Education and Training Opportunities and Administration 
551.Repayment of education loan repayment benefits 
(a)Enlisted members on active duty in specified military specialtiesSection 2171 of title 10, United States Code, is amended by adding at the end the following new subsections: 
 
(g)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 16301 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. 
(h)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability. . 
(b)Members of selected reserveSection 16301 of such title is amended by adding at the end the following new subsections: 
 
(h)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 2171 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. 
(i)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability. . 
552.Active duty obligation for graduates of the military service academies participating in the Armed Forces Health Professions Scholarship and Financial Assistance program 
(a)United states military academy graduatesSection 4348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in the Armed Forces Health Professions Scholarship and Financial Assistance program under subchapter I of chapter 105 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the program. . 
(b)United States naval academy graduatesSection 6959(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the midshipman participates in the Armed Forces Health Professions Scholarship and Financial Assistance program under subchapter I of chapter 105 of this title, the midshipman will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the program. . 
(c)United States air force academy graduatesSection 9348(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in the Armed Forces Health Professions Scholarship and Financial Assistance program under subchapter I of chapter 105 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the program. . 
(d)Effective DateThe amendments made by this section shall apply with respect to appointments to the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy beginning with the first class of candidates nominated for appointment to these military service academies after the date of the enactment of this Act. 
553.Waiver of maximum age limitation on admission to service academies for certain enlisted members who served during Operation Iraqi Freedom or Operation Enduring Freedom 
(a)Waiver authorityThe Secretary of the military department concerned may waive the maximum age limitation specified in section 4346(a), 6958(a)(1), or 9346(a) of title 10, United States Code, for the admission of a candidate to the United States Military Academy, the United States Naval Academy, or the United States Air Force Academy, if the candidate, otherwise satisfies the eligibility requirements for admission to that academy, and— 
(1)is an enlisted member of the Armed Forces and, as a result of service on active duty in a theater of operations for Operation Iraqi Freedom or Operation Enduring Freedom, was or is prevented from being admitted to that academy before the member reached the maximum age specified in such sections; or 
(2)possesses an exceptional overall record that the Secretary concerned determines sets the candidate apart from all other candidates. 
(b)Limitation of waiver 
(1)Maximum ageA waiver may not be granted under subsection (a) to a member of the Armed Forces described in such subsection if the member would pass the member’s twenty-sixth birthday by July 1 of the year in which the member would enter the military service academy. 
(2)Maximum numberNo more than five members of the Armed Forces may attend each of the military service academies at any one time pursuant to a waiver granted under subsection (a)(2). 
(c)Duration of waiver authorityThe authority to grant a waiver under subsection (a) expires on September 30, 2015. 
554.Report of feasibility and cost of expanding enrollment authority of Community College of the Air Force to include additional members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report, prepared in consultation with the Secretary of the Air Force, evaluating the feasibility and cost of authorizing enlisted members of the Army, Navy, Marine Corps and Coast Guard to enroll in Community College of the Air Force programs offered under section 9315 of title 10, United States Code. 
GDefense Dependents’ Education 
561.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $50,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b). 
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocationsOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $15,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of such section 572. 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
562.Enrollment of dependents of members of the Armed Forces who reside in temporary housing in Department of Defense domestic dependent elementary and secondary schoolsSection 2164(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)
(A)The Secretary may, at the discretion of the Secretary, permit dependents of members of the armed forces described in subparagraph (B) to enroll in an educational program provided by the Secretary pursuant to this subsection without regard to the requirement in paragraph (1) with respect to residence on a military installation. 
(B)Subparagraph (A) applies only if— 
(i)the dependents reside in temporary housing (regardless of whether the temporary housing is on Federal property) in lieu of permanent living quarters on a military installation; and 
(ii)the Secretary determines that the circumstances of such living arrangements justify extending the enrollment authority to include such dependents. 
(C)The Secretary shall prescribe regulations to ensure consistent application of this paragraph. . 
HDecorations, Awards, and Commemorations 
571.Notification requirement for determination made in response to review of proposal for award of a Medal of Honor not previously submitted in timely fashionSection 1130(b) of title 10, United States Code, is amended— 
(1)by inserting (1) after (b); and 
(2)by adding at the end the following new paragraph: 
 
(2)If a determination under this section includes a favorable recommendation for the award of the Medal of Honor, submission of the detailed discussion of the rationale supporting the determination shall be made through the Secretary of Defense. . 
572.Department of Defense recognition of spouses of members of the Armed Forces 
(a)Establishment and presentation of lapel buttonsChapter 57 of title 10, United States Code, is amended by inserting after section 1126 the following new section: 
 
1126a.Spouse of combat veteran lapel button: eligibility and presentation 
(a)Design and eligibilityA lapel button, to be known as the spouse-of-a-combat-veteran lapel button, shall be designed, as approved by the Secretary of Defense, to identify and recognize the spouse of a member of the armed forces who is serving or has served in a combat zone for a period of more than 30 days. 
(b)PresentationThe Secretary concerned may authorize the use of appropriated funds to procure spouse-of-a-combat-veteran lapel buttons and to provide for their presentation to eligible spouses of members. 
(c)Exception to time period requirementThe 30-day periods specified in subsections (a) and (b) do not apply if the member is killed or wounded in the combat zone before the expiration the period. 
(d)License To Manufacture and Sell Lapel ButtonsSection 901(c) of title 36 shall apply with respect to the spouse-of-a-combat-veteran lapel button authorized by this section. 
(e)Combat zone definedIn this section, the term combat zone has the meaning given that term in section 112(c)(2) of the Internal Revenue Code of 1986. 
(f)RegulationsThe Secretary of Defense shall issue such regulations as may be necessary to carry out this section. The Secretary shall ensure that the regulations are uniform for each armed force to the extent practicable. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1126 the following new item: 
 
 
1126a. Spouse-of-a-combat-veteran lapel button: eligibility and presentation.  . 
(c)ImplementationIt is the sense of Congress that, as soon as practicable once the spouse-of-a-combat-veteran lapel button become available, the Secretary of Defense— 
(1)should widely announce the availability of spouse-of-a-combat-veteran lapel buttons through military and public information channels; and 
(2)should encourage commanders at all levels to conduct ceremonies recognizing the support provided by spouses of members of the Armed Forces and to use the ceremonies as an opportunity for members to present their spouses with a spouse-of-a-combat-veteran lapel button. 
573.Department of Defense recognition of children of members of the Armed Forces 
(a)Establishment and presentation of lapel buttonsChapter 57 of title 10, United States Code, is amended by inserting after section 1126a, as added by section 572, the following new section: 
 
1126b.Children of members commemorative lapel button: eligibility and presentation 
(a)Design and eligibilityA lapel button, to be known as the children of military service members commemorative lapel button, shall be designed, as approved by the Secretary of Defense, to identify and recognize an eligible child dependent of a member of the armed forces who serves on active duty for a period of more than 30 days. 
(b)PresentationThe Secretary concerned may authorize the use of appropriated funds to procure children of military service members commemorative lapel buttons and to provide for their presentation to eligible child dependents. 
(c)License To Manufacture and Sell Lapel ButtonsSection 901(c) of title 36 shall apply with respect to the children of military service members commemorative lapel button authorized by this section. 
(d)Eligible child dependent definedIn this section, the term eligible child dependent means a dependent of a member of the armed forces described in subparagraph (D) or (I) of section 1072(2) of this title. 
(e)RegulationsThe Secretary of Defense shall issue such regulations as may be necessary to carry out this section. The Secretary shall ensure that the regulations are uniform for each armed force to the extent practicable. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1126a the following new item: 
 
 
1126b. Children of members commemorative lapel button: eligibility and presentation.  . 
(c)ImplementationIt is the sense of Congress that, as soon as practicable once the children of military service members commemorative lapel button become available, the Secretary of Defense— 
(1)should widely announce the availability of children of military service members commemorative lapel buttons through military and public information channels; and 
(2)should encourage commanders at all levels to conduct ceremonies recognizing the support provided by children of members of the Armed Forces and to use the ceremonies as an opportunity for members to present their children with a children of military service members commemorative lapel button. 
574.Clarification of persons eligible for award of bronze star medal 
(a)Limitation on eligible personsSection 1133 of title 10, United States Code, is amended to read as follows: 
 
1133.Bronze Star: limitation on persons eligible to receiveThe decoration known as the Bronze Star may only be awarded to a member of a military force who— 
(1)at the time of the events for which the decoration is to be awarded, was serving in a geographic area in which special pay is authorized under section 310 or paragraph (1) or (3) of section 351(a) of title 37; or 
(2)receives special pay under section 310 or paragraph (1) or (3) of section 351(a) of title 37 as a result of those events. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by striking the item relating to section 1133 and inserting the following new item: 
 
 
1133. Bronze Star: limitation on persons eligible to receive.  . 
(c)Application of amendmentThe amendment made by subsection (a) applies to the award of the Bronze Star after October 30, 2000. 
575.Award of Vietnam Service Medal to veterans who participated in Mayaguez rescue operation 
(a)In generalThe Secretary of the military department concerned shall, upon the application of an individual who is an eligible veteran, award that individual the Vietnam Service Medal, notwithstanding any otherwise applicable requirements for the award of that medal. Any such award shall be made in lieu of any Armed Forces Expeditionary Medal awarded the individual for the individual’s participation in the Mayaguez rescue operation. 
(b)Eligible veteranFor purposes of this section, the term eligible veteran means a member or former member of the Armed Forces who was awarded the Armed Forces Expeditionary Medal for participation in military operations known as the Mayaguez rescue operation of May 12–15, 1975. 
576.Authorization for award of Medal of Honor to certain members of the Army for acts of valor during the Civil War, Korean War, or Vietnam War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor under section 3741 of such title to the following former members of the Army for conspicuous acts of gallantry and intrepidity at the risk of their life and beyond the call of duty, as described in subsection (b): 
(1)First Lieutenant Alonzo H. Cushing, Civil War. 
(2)Private John A. Sipe, Civil War. 
(3)Chaplain (Captain) Emil J. Kapaun, Korean War. 
(4)Specialist Four Robert L. Towles, Vietnam War. 
(b)Acts of valor described 
(1)First Lieutenant Alonzo H. CushingIn the case of First Lieutenant Alonzo H. Cushing, the acts of valor referred to in subsection (a) are the actions of then First Lieutenant Alonzo H. Cushing while in command of Battery A, 4th United States Artillery, Army of the Potomac, at Gettysburg, Pennsylvania, on July 3, 1863, during the American Civil War. 
(2)Private John A. SipeIn the case of Private John A. Sipe, the acts of valor referred to in subsection (a) are the actions of then Private John A. Sipe of Company I of the 205th Regiment Pennsylvania Volunteers, part of the 2d Brigade, 3d Division, 9th Corps, Army of the Potomac, on March 25, 1865, during the American Civil War. 
(3)Chaplain Emil J. KapaunIn the case of Chaplain (Captain) Emil J. Kapaun, the acts of valor referred to in subsection (a) are the actions of Chaplain Emil J. Kapaun of 3d Battalion, 8th Cavalry Regiment, 1st Cavalry Division during the Battle of Unsan on November 1 and 2, 1950, and while a prisoner of war until his death on May 23, 1952, during the Korean War. 
(4)Specialist Four Robert L. TowlesIn the case of Specialist Four Robert L. Towles, the acts of valor referred to in subsection (a) are the actions of then Specialist Four Robert L. Towles of Company D, 2d Battalion, 7th Cavalry, 1st Cavalry Division on November 17, 1965, during the Vietnam War for which he was originally awarded the Bronze Star with V Device. 
577.Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of such title to former Captain Jay C. Copley of the United States Army for the acts of valor during the Vietnam War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Captain Jay C. Copley on May 5, 1968, as commander of Company C of the 1st Battalion, 50th Infantry, 173d Airborne Brigade during an engagement with a regimental-size enemy force in Bin Dinh Province, South Vietnam. 
578.Program to commemorate 60th anniversary of the Korean War 
(a)Commemorative Program AuthorizedThe Secretary of Defense may establish and conduct a program to commemorate the 60th anniversary of the Korean War (in this section referred to as the commemorative program). In conducting the commemorative program, the Secretary shall coordinate and support other programs and activities of the Federal Government, State and local governments, and other persons and organizations in commemoration of the Korean War. 
(b)ScheduleIf the Secretary of Defense establishes the commemorative program, the Secretary shall determine the schedule of major events and priority of efforts for the commemorative program to achieve the commemorative objectives specified in subsection (c). The Secretary may establish a committee to assist the Secretary in determining the schedule and conducting the commemorative program. 
(c)Commemorative Activities and ObjectivesThe commemorative program may include activities and ceremonies to achieve the following objectives: 
(1)To thank and honor veterans of the Korean War, including members of the Armed Forces who were held as prisoners of war or listed as missing in action, for their service and sacrifice on behalf of the United States. 
(2)To thank and honor the families of veterans of the Korean War for their sacrifices and contributions, especially families who lost a loved one in the Korean War. 
(3)To highlight the service of the Armed Forces during the Korean War and the contributions of Federal agencies and governmental and non-governmental organizations that served with, or in support of, the Armed Forces. 
(4)To pay tribute to the sacrifices and contributions made on the home front by the people of the United States during the Korean War. 
(5)To provide the people of the United States with a clear understanding and appreciation of the lessons and history of the Korean War. 
(6)To highlight the advances in technology, science, and medicine related to military research conducted during the Korean War. 
(7)To recognize the contributions and sacrifices made by the allies of the United States during the Korean War. 
(d)Use of The United States of America Korean War Commemoration and SymbolsSubsection (c) of section 1083 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1918), as amended by section 1067 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2134) and section 1052 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 764), shall apply to the commemorative program. 
(e)Commemorative Fund 
(1)Establishment of new accountIf the Secretary of Defense establishes the commemorative program, the Secretary the Treasury shall establish in the Treasury of the United States an account to be known as the Department of Defense Korean War Commemoration Fund (in this section referred to as the Fund). 
(2)Administration and use of fundThe Fund shall be available to, and administered by, the Secretary of Defense. The Secretary shall use the assets of the Fund only for the purpose of conducting the commemorative program and shall prescribe such regulations regarding the use of the Fund as the Secretary considers to be necessary. 
(3)DepositsThere shall be deposited into the Fund the following: 
(A)Amounts appropriated to the Fund. 
(B)Proceeds derived from the use by the Secretary of Defense of the exclusive rights described in subsection (c) of section 1083 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1918). 
(C)Donations made in support of the commemorative program by private and corporate donors. 
(4)AvailabilitySubject to paragraph (5), amounts in the Fund shall remain available until expended. 
(5)Treatment of unobligated funds; transferIf unobligated amounts remain in the Fund as of September 30, 2013, the Secretary of the Treasury shall transfer the amounts to the Department of Defense Vietnam War Commemorative Fund established pursuant to section 598(e) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 113 note). The transferred amounts shall be merged with, and available for the same purposes as, other amounts in the Department of Defense Vietnam War Commemorative Fund. 
(f)Acceptance of Voluntary Services 
(1)Authority to accept servicesNotwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program. 
(2)Compensation for work-related injuryA person providing voluntary services under this subsection shall be considered to be a Federal employee for purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries. The person shall also be considered a special governmental employee for purposes of standards of conduct and sections 202, 203, 205, 207, 208, and 209 of title 18, United States Code. A person who is not otherwise employed by the Federal Government shall not be considered to be a Federal employee for any other purpose by reason of the provision of voluntary services under this subsection. 
(3)Reimbursement of incidental expensesThe Secretary may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph. 
(g)Report requiredIf the Secretary of Defense conducts the commemorative program, the Inspector General of the Department of Defense shall submit to Congress, not later than 60 days after the end of the commemorative program, a report containing an accounting of— 
(1)all of the funds deposited into and expended from the Fund; 
(2)any other funds expended under this section; and 
(3)any unobligated funds remaining in the Fund as of September 30, 2013, that are transferred to the Department of Defense Vietnam War Commemorative Fund pursuant to subsection (e)(5). 
(h)Limitation on ExpendituresUsing amounts appropriated to the Department of Defense, the Secretary of Defense may not expend more than $5,000,000 to carry out the commemorative program. 
579.Establishment of Combat Medevac Badge 
(a)Army 
(1)In generalChapter 357 of title 10, United States Code, is amended by adding at the end the following new section: 
 
3757.Combat Medevac Badge 
(a)IssuanceThe Secretary of the Army shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Army served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)Eligibility RequirementsThe Secretary of the Army shall prescribe requirements for eligibility for the Combat Medevac Badge. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
3757. Combat Medevac Badge.  . 
(b)Navy and Marine Corps 
(1)In generalChapter 567 of title 10, United States Code, is amended by adding at the end the following new section: 
 
6259.Combat Medevac Badge 
(a)IssuanceThe Secretary of the Navy shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Navy or Marine Corps served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)Eligibility RequirementsThe Secretary of the Navy shall prescribe requirements for eligibility for the Combat Medevac Badge. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
6259. Combat Medevac Badge.  . 
(c)Air Force 
(1)In generalChapter 857 of title 10, United States Code, is amended by adding at the end the following new section: 
 
8757.Combat Medevac Badge 
(a)IssuanceThe Secretary of the Air Force shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Air Force served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)Eligibility RequirementsThe Secretary of the Air Force shall prescribe requirements for eligibility for the Combat Medevac Badge. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
8757. Combat Medevac Badge.  . 
(d)Award for service before date of enactmentIn the case of persons who, while a member of the Armed Forces, served in combat as a pilot or crew member of a helicopter medical evacuation ambulance during the period beginning on June 25, 1950, and ending on the date of enactment of this Act, the Secretary of the military department concerned shall issue the Combat Medevac Badge— 
(1)to each such person who is known to the Secretary before the date of enactment of this Act; and 
(2)to each such person with respect to whom an application for the issuance of the badge is made to the Secretary after such date in such manner, and within such time period, as the Secretary may require. 
580.Retroactive award of Army Combat Action Badge 
(a)Authority To awardThe Secretary of the Army may award the Army Combat Action Badge (established by order of the Secretary of the Army through Headquarters, Department of the Army Letter 600–05–1, dated June 3, 2005) to a person who, while a member of the Army, participated in combat during which the person personally engaged, or was personally engaged by, the enemy at any time during the period beginning on December 7, 1941, and ending on September 18, 2001 (the date of the otherwise applicable limitation on retroactivity for the award of such decoration), if the Secretary determines that the person has not been previously recognized in an appropriate manner for such participation. 
(b)Procurement of badgeThe Secretary of the Army may make arrangements with suppliers of the Army Combat Action Badge so that eligible recipients of the Army Combat Action Badge pursuant to subsection (a) may procure the badge directly from suppliers, thereby eliminating or at least substantially reducing administrative costs for the Army to carry out this section. 
580A.Review regarding award of Medal of Honor to Jewish American World War I veterans 
(a)Review requiredThe Secretary of the Army and the Secretary of the Navy shall review the service records of each Jewish American World War I veteran described in subsection (b) to determine whether that veteran should be posthumously awarded the Medal of Honor. 
(b)Covered jewish american war veteransThe Jewish American World War I veterans whose service records are to be reviewed under subsection (a) are the following: 
(1)Any Jewish American World War I veteran who was previously awarded the Distinguished Service Cross, the Navy Cross, or other military decoration for service during World War I. 
(2)Any other Jewish American World War I veteran whose name is submitted to the Secretary concerned for such purpose by the Jewish War Veterans of the United States of America before the end of the 1-year period beginning on the date of the enactment of this Act. 
(c)ConsultationsIn carrying out the review under subsection (a), the Secretary concerned shall consult with the Jewish War Veterans of the United States of America and with such other veterans service organizations as the Secretary considers appropriate. 
(d)Recommendation based on reviewIf the Secretary concerned determines, based upon the review under subsection (a) of the service records of any Jewish American World War I veteran, that the award of the Medal of Honor to that veteran is warranted, the Secretary shall submit to the President a recommendation that the President award the Medal of Honor posthumously to that veteran. 
(e)Authority to award medal of honorA Medal of Honor may be awarded posthumously to a Jewish American World War I veteran in accordance with a recommendation of the Secretary concerned under subsection (a). 
(f)Waiver of time limitationsAn award of the Medal of Honor may be made under subsection (e) without regard to— 
(1)section 3744, 6248, or 8744 of title 10, United States Code; and 
(2)any regulation or other administrative restriction on— 
(A)the time for awarding the Medal of Honor; or 
(B)the awarding of the Medal of Honor for service for which a Distinguished Service Cross, Navy Cross, or other military decoration has been awarded. 
(g)DefinitionsIn this section: 
(1)The term Jewish American World War I veteran means any person who served in the Armed Forces during World War I and identified himself or herself as Jewish on his or her military personnel records. 
(2)The term Secretary concerned means— 
(A)the Secretary of the Army, in the case of the Army; and 
(B)the Secretary of the Navy, in the case of the Navy and the Marine Corps. 
(3)The term World War I means the period beginning on April 6, 1917, and ending on November 11, 1918. 
IMilitary Family Readiness Matters 
581.Appointment of additional member of Department of Defense Military Family Readiness Council 
(a)Inclusion of spouse of general or flag officerSubsection (b) of section 1781a of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraph (E) as subparagraph (F); and 
(B)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)The spouse of a general or flag officer. ; and 
(2)in paragraph (2), by striking subparagraphs (C) and (D) and inserting subparagraphs (C), (D), and (E). 
(b)Clarification of appointment options for existing memberSubparagraph (F) of subsection (b)(1) of such section, as redesignated by subsection (a)(1)(A), is amended to read as follows: 
 
(F)In addition to the representatives appointed under subparagraphs (B) and (C), the senior enlisted advisor, or the spouse of a senior enlisted member, from each of the Army, Navy, Marine Corps, and Air Force. . 
(c)Appointment by Secretary of DefenseSubsection (b) of such section is further amended— 
(1)in paragraph (1)— 
(A)in subparagraph (B), by striking , who shall be appointed by the Secretary of Defense; 
(B)in subparagraph (C), by striking , who shall be appointed by the Secretary of Defense both places it appears; and 
(C)in subparagraph (D), by striking by the Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(3)The Secretary of Defense shall appoint the members of the Council required by subparagraphs (B) through (F) of paragraph (1). . 
582.Director of the Office of Community Support for Military Families With Special NeedsSubsection (c) of section 1781c of title 10, United States Code, is amended to read as follows: 
 
(c)Director
(1)The head of the Office shall be the Director of the Office of Community Support for Military Families With Special Needs, who shall be a member of the Senior Executive Service or a general officer or flag officer. 
(2)In the discharge of the responsibilities of the Office, the Director shall be subject to the supervision, direction, and control of the Under Secretary of Defense for Personnel and Readiness. . 
583.Pilot program of personalized career development counseling for military spouses 
(a)Pilot Program RequiredSection 1784a of title 10, United States Code, is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Personalized career development counseling 
(1)Pilot Program RequiredThe Secretary of Defense shall conduct a pilot program designed to provide personalized career development counseling to the spouses of members of the armed forces eligible for assistance under this section, including the development of strategies, step-by-step guidelines, and customizable milestones— 
(A)to promote a comprehensive, introspective review of personal skills, experience, goals, and requirements with a view to developing a personalized plan for career development; 
(B)to identify career options that are portable, personally rewarding, and compatible with personal strengths, skills, and experience; 
(C)to instruct and encourage the use of sound personal and professional management practices; and 
(D)to plan career attainment progression objectives and measure progress. 
(2)Incentives to fill critical civilian specialtiesIn conducting the pilot program, the Secretary shall consider methods to provide incentives for program participants to fill critical civilian specialties needed in the Department of Defense, including the following: 
(A)Mental health and other health care. 
(B)Social work. 
(C)Family welfare. 
(D)Contract and acquisition management. 
(E)Personal financial management. 
(F)Day care services. 
(G)Education. 
(H)Military resale system. 
(I)Morale, welfare and recreation activities. 
(J)Law enforcement. 
(3)Process reviewsThe Secretary shall include in the pilot program a periodic review, to be conducted by counselors, of progress made by participants to determine if changes to personal career strategies may be necessary. 
(4)Number of participantsThe Secretary of Defense shall enroll at least 75 military spouses in the pilot program, but not more than 150 military spouses. 
(5)Geographic coverage of pilot programThe pilot program shall be conducted in at least three separate geographic areas, as determined by the Secretary of Defense. 
(6)CounselorsThe Secretary of Defense may enter into contracts with career counselors to provide counseling services under the pilot program. There shall be at least one counselor in each of the geographic areas of the pilot program. 
(7)Annual evaluationThe Secretary of Defense shall conduct an annual evaluation of the pilot program to determine the following: 
(A)The effectiveness of the pilot program in improving the ability of participants to identify, develop, and obtain employment in portable career fields. 
(B)The self-reported levels of professional satisfaction of participants. 
(C)The quality of careers selected and pursued. 
(D)The rates of success— 
(i)as determined and evaluated by participants; and 
(ii)as determined by the Secretary. 
(8)Annual report 
(A)Report requiredThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives an annual report containing— 
(i)the results of the most-recent annual evaluation conducted under paragraph (7); and 
(ii)the matters required by subparagraph (B). 
(B)ContentsEach report under this paragraph shall contain, at a minimum, the following: 
(i)The number of participants in the pilot program. 
(ii)Recommendations for adjustments to the pilot program. 
(iii)Recommendations for extending the pilot program or implementing a permanent comprehensive career development for military spouses. 
(C)Time for submissionThe first report under this subsection shall be submitted not later than one year after the date of the commencement of counseling services under the pilot program. Subsequent reports shall be submitted for each year of the pilot program, with the final report being submitted not later than 90 days after the termination of the pilot program. 
(9)TerminationThe pilot program shall terminate at the end of the three-year period beginning on the date on which the Secretary of Defense notifies the Committees on Armed Services of the Senate and the House of Representatives of the commencement of counseling services under the pilot program. . 
(b)Implementation PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Committees on Armed Services of the Senate and the House of Representatives a plan to implement the pilot program under subsection (d) of section 1784a of title 10, United States Code, as added by subsection (a). 
584.Modification of Yellow Ribbon Reintegration Program 
(a)Office for Reintegration ProgramsSubsection (d)(1) of section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended— 
(1)by striking The Under and inserting the following: 
 
(A)In generalThe Under ; and 
(2)in the last sentence— 
(A)by striking The office may also and inserting the following: 
 
(B)Partnerships and accessThe office may ; 
(B)by inserting and the Department of Veterans Affairs after Administration; and 
(C)by adding at the end the following new sentence: Service and State-based programs may provide access to curriculum, training, and support for services to members and families from all components.. 
(b)Center for excellence in reintegrationSubsection (d)(2) of such section is amended by adding at the end the following new sentence: The Center shall develop and implement a process for evaluating the effectiveness of the Yellow Ribbon Reintegration Program in supporting the health and well-being of members of the Armed Forces and their families throughout the deployment cycle described in subsection (g). 
(c)State Deployment Cycle Support TeamsSubsection (f)(3) of such section is amended by inserting and community-based organizations after service providers. 
(d)Operation of Program during Deployment and Post-deployment-reconstitution phasesSubsection (g) of such section is amended— 
(1)in paragraph (3), by inserting and to decrease the isolation of families during deployment after combat zone; and 
(2)in paragraph (5)(A), by inserting , providing information on employment opportunities, after communities. 
(e)Additional outreach serviceSubsection (h) of such section, as amended by section 595(1) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 110–84; 123 Stat. 2338), is amended by adding at the end the following new paragraph: 
 
(15)Resiliency training to promote comprehensive programs for members of the Armed Forces to build mental and emotional resiliency for successfully meeting the demands of the deployment cycle. . 
585.Importance of Office of Community Support for Military Families with Special Needs 
(a)Sense of CongressIt is the sense of Congress that the Office of Community Support for Military Families with Special Needs, as established pursuant to section 1781c of title 10, United States Code, as added by section 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2304), is the best structure— 
(1)to determine what medical, educational, and other support services are required by military families with children who have a medical or educational special need; and 
(2)to ensure that those services are made available to military families with special needs. 
(b)Specific budgeting for OfficeEffective with the Program Objective Memorandum to be issued for fiscal year 2012 and thereafter and containing recommended programming and resource allocations for the Department of Defense, the Secretary of Defense shall specifically address the Office of Community Support for Military Families with Special Needs to ensure that a separate line of funding is allocated to the Office. 
586.Comptroller General report on Department of Defense Office of Community Support for Military Families with Special Needs 
(a)Report requiredThe Comptroller General of the United States shall prepare a report identifying— 
(1)the progress made in implementing the Office of Community Support for Military Families with Special Needs, as established pursuant to section 1781c of title 10, United States Code, as added by section 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2304); 
(2)the policies governing the operation of the Office; and 
(3)any gaps that still exist in ensuring that members of the Armed Forces who have dependents with special needs receive the support and services they deserve. 
(b)Elements of reportIn the report required by subsection (a), the Comptroller General shall specifically address the following: 
(1)The implementation of the responsibilities and duties assigned to the Office of Community Support for Military Families With Special Needs pursuant to subsections (d), (e), and (f) of section 1781c of title 10, United States Code. 
(2)The manner in which the Department of Defense and the military departments intend to ensure that feedback is provided to the Office of Community Support for Military Families With Special Needs to ensure that the services and policy put in place are appropriate. 
(c)RecommendationsThe Comptroller General shall include in the report required by subsection (a) specific recommendations on the establishment, reporting requirements, internal monitoring, and oversight of the Office of Community Support for Military Families With Special Needs by the Under Secretary of Defense for Personnel and Readiness to ensure that the mission of the Office is being accomplished. 
(d)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit the report required by subsection (a) to the congressional defense committees. 
587.Comptroller General report on Exceptional Family Member Program 
(a)Assessment requiredThe Comptroller General of the United States shall conduct an assessment of the Exceptional Family Member Program of the Department of Defense to review the operation of the program in each of the Armed Forces, including program policies, best practices, execution, implementation and strategic planning, to determine program variances and to make recommendations to improve and standardize program effectiveness and support for members of the Armed Forces who have dependents with special needs. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the assessment and review under subsection (a). 
588.Comptroller General review of Department of Defense military spouse employment programs 
(a)Comptroller general reviewThe Comptroller General of the United States shall carry out a review of all Department of Defense spouse employment programs. 
(b)Elements of reviewAt a minimum, the review shall address the following: 
(1)The efficacy and effectiveness of Department of Defense spouse employment programs. 
(2)All current Department of Defense programs that are in place to support military spouses or dependents for the purposes of employment assistance. 
(3)The types of military spouse employment programs that have been considered or used in the past by the Department of Defense. 
(4)The ways in which military spouse employment programs have changed in recent years. 
(5)The benefits or programs that are specifically available to support military spouses of members of the Armed Forces serving in Operation Iraqi Freedom or Operation Enduring Freedom. 
(6)The existing feedback mechanisms available for military spouses to express their views on the effectiveness and future direction of relevant Department of Defense programs and policies. 
(7)The degree of oversight provided by the Office of Personnel and Management regarding military spouse preferences. 
(c)Submission of resultsNot later than March 1, 2011, the Comptroller General shall submit to the congressional defense committees a report containing— 
(1)the results of the review; 
(2)the assumptions upon which the review was based and the validity and completeness of such assumptions; and 
(3)such recommendations as the Comptroller General considers necessary for improving Department of Defense spouse employment programs. 
589.Report on Department of Defense military spouse education programs 
(a)Review requiredThe Secretary of Defense shall carry out a review of all Department of Defense education programs designed to support spouses of members of the Armed Forces. 
(b)Elements of reviewAt a minimum, the review shall evaluate the following: 
(1)All current Department of Defense programs that are in place to advance military spouse education opportunities. 
(2)The efficacy and effectiveness of Department of Defense spouse education programs. 
(3)The effect that a lack military spouse education opportunities has on the ability to retain members of the Armed Forces. 
(4)A comparison of the costs associated with providing military spouse education opportunities to retain members rather than recruiting or training new members. 
(c)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(1)the results of the review; and 
(2)such recommendations as the Secretary considers necessary for improving Department of Defense spouse education programs. 
590.Annual leave for family of deployed members of the uniformed services 
(a)In generalPart III of title 38, United States Code, is amended by adding at the end the following new chapter: 
 
44Annual leave for family of deployed members of the uniformed services 
 
Sec.  
4401. Definitions. 
4402. Leave requirement. 
4403. Certification. 
4404. Employment and benefits protection. 
4405. Prohibited acts. 
4406. Enforcement. 
4407. Miscellaneous provisions.  
4401.DefinitionsIn this chapter: 
(1)The terms benefit, rights and benefits, employee, employer, and uniformed services have the meaning given such terms in section 4303 of this title. 
(2)The term contingency operation has the same meaning given such term in section 101(a)(13) of title 10. 
(3)The term eligible employee means an individual who is— 
(A)a family member of a member of a uniformed service; 
(B)an employee of the employer with respect to whom leave is requested under section 4402 of this title; and 
(C)not entitled to leave under section 102(a)(1)(E) of the Family Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)(E)). 
(4)The term family member means an individual who is, with respect to another individual, one of the following: 
(A)The spouse of the other individual. 
(B)A son or daughter of the other individual. 
(C)A parent of the other individual. 
(5)The term reduced leave schedule means a leave schedule that reduces the usual number of hours per workweek, or hours per workday, of an employee. 
(6)The terms spouse, son or daughter, and parent have the meaning given such terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). 
4402.Leave requirement 
(a)Entitlement to leaveIn any 12-month period, an eligible employee shall be entitled to two workweeks of leave for each family member of the eligible employee who, during such 12-month period— 
(1)is in the uniformed services; and 
(2)
(A)receives notification of an impending call or order to active duty in support of a contingency operation; or 
(B)is deployed in connection with a contingency operation. 
(b)Leave taken intermittently or on reduced leave schedule
(1)Leave under subsection (a) may be taken by an eligible employee intermittently or on a reduced leave schedule as the eligible employee considers appropriate. 
(2)The taking of leave intermittently or on a reduced leave schedule pursuant to this subsection shall not result in a reduction in the total amount of leave to which the eligible employee is entitled under subsection (a) beyond the amount of leave actually taken. 
(c)Paid leave permittedLeave granted under subsection (a) may consist of paid leave or unpaid leave as the employer of the eligible employee considers appropriate. 
(d)Relationship to paid leave
(1)If an employer provides paid leave to an eligible employee for fewer than the total number of workweeks of leave that the eligible employee is entitled to under subsection (a), the additional amount of leave necessary to attain the total number of workweeks of leave required under subsection (a) may be provided without compensation. 
(2)An eligible employee may elect, and an employer may not require the eligible employee, to substitute any of the accrued paid vacation leave, personal leave, or family leave of the eligible employee for leave provided under subsection (a) for any part of the total period of such leave the eligible employee is entitled to under such subsection. 
(e)Notice for leaveIn any case in which an eligible employee chooses to use leave under subsection (a), the eligible employee shall provide such notice to the employer as is reasonable and practicable. 
4403.Certification 
(a)In generalAn employer may require that a request for leave under section 4402(a) of this title be supported by a certification of entitlement to such leave. 
(b)Timeliness of certificationAn eligible employee shall provide, in a timely manner, a copy of the certification required by subsection (a) to the employer. 
(c)Sufficient certificationA copy of the notification, call, or order described in section 4402(a)(2) of this title shall be considered sufficient certification of entitlement to leave for purposes of providing certification under this section. The Secretary may prescribe such additional forms and manners of certification as the Secretary considers appropriate for purposes of providing certification under this section. 
4404.Employment and benefits protection 
(a)In generalAn eligible employee who takes leave under section 4402 of this title for the intended purpose of the leave shall be entitled, on return from such leave— 
(1)to be restored by the employer to the position of employment held by the eligible employee when the leave commenced; or 
(2)to be restored to an equivalent position with equivalent rights and benefits of employment. 
(b)Loss of benefitsThe taking of leave under section 4402 of this title shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced. 
(c)LimitationsNothing in this section shall be construed to entitle any restored employee to— 
(1)the accrual of any seniority or employment benefits during any period of leave; or 
(2)any right, benefit, or position of employment other than any right, benefit, or position to which the employee would have been entitled had the employee not taken the leave. 
4405.Prohibited acts 
(a)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this chapter. 
(b)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for opposing any practice made unlawful by this chapter. 
4406.EnforcementThe provisions of subchapter III of chapter 43 of this title shall apply with respect to the provisions of this chapter as if such provisions were incorporated into and made part of this chapter. 
4407.Miscellaneous provisionsThe provisions of subchapter IV of chapter 43 of this title shall apply with respect to the provisions of this chapter as if such provisions were incorporated into and made part of this chapter. . 
(b)Clerical amendmentsThe table of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 43 the following new item: 
 
 
44.Annual Leave for Family of Deployed Members of the Uniformed Services4401.  . 
590A.Codification and continuation of Joint Family Support Assistance Program 
(a)Codification and continuationChapter 88, of title 10, United States Code, is amended by inserting after section 1788 the following new section: 
 
1788a.Joint Family Support Assistance Program 
(a)Program requiredThe Secretary of Defense shall continue to carry out the program known as the Joint Family Support Assistance Program for the purpose of providing to families of members of the armed forces the following types of assistance: 
(1)Financial and material assistance. 
(2)Mobile support services. 
(3)Sponsorship of volunteers and family support professionals for the delivery of support services. 
(4)Coordination of family assistance programs and activities provided by Military OneSource, Military Family Life Consultants, counselors, the Department of Defense, other Federal agencies, State and local agencies, and non-profit entities. 
(5)Facilitation of discussion on military family assistance programs, activities, and initiatives between and among the organizations, agencies, and entities referred to in paragraph (4). 
(6)Non-medical counseling. 
(7)Such other assistance that the Secretary considers appropriate. 
(b)LocationsThe Secretary of Defense shall carry out the program in at least six areas of the United States selected by the Secretary. Up to three of the areas selected for the program shall be areas that are geographically isolated from military installations. 
(c)Resources and volunteersThe Secretary of Defense shall provide personnel and other resources of the Department of Defense necessary for the implementation and operation of the program and may accept and utilize the services of non-Government volunteers and non-profit entities under the program. 
(d)ProceduresThe Secretary of Defense shall establish procedures for the operation of the program and for the provision of assistance to families of members of the Armed Forces under the program. 
(e)Relation to family support centersThe program is not intended to operate in lieu of other family support centers, but is instead intended to augment the activities of the family support centers. . 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by inserting after the item relating to section 1788a the following new item: 
 
 
1788a. Joint Family Support Assistance Program.  . 
(c)Repeal of superceded provisionSection 675 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 119 Stat. 2273; 10 U.S.C. 1781 note) is repealed. 
JOther Matters 
591.Establishment of Junior Reserve Officers’ Training Corps units for students in grades above sixth gradeSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)
(1)In addition to units of the Junior Reserve Officers’ Training Corps established at public and private secondary educational institutions under subsection (a), the Secretary of each military department may carry out a pilot program to establish and support units at public and private educational institutions that are not secondary educational institutions to permit the enrollment of students in the Corps who, notwithstanding the limitation in subsection (b)(1), are in a grade above the sixth grade. Under the pilot program, the Secretary may authorize a course of military instruction of not less than two academic years’ duration, notwithstanding subsection (b)(3). 
(2)Except as provided in paragraph (1), a unit of the Junior Reserve Officers’ Training Corps established and supported under the pilot program must meet the requirements of this section. 
(3)The Secretary of the military department concerned shall conduct a review of the pilot program. The review shall include an evaluation of what impacts, if any, the pilot program may have on the operation of the Junior Reserve Officers’ Training Corps in secondary educational institutions. . 
592.Increase in number of private sector civilians authorized for admission to National Defense UniversitySection 2167(a) of title 10, United States Code, is amended by striking 20 full-time student positions and inserting 35 full-time student positions. 
593.Admission of defense industry civilians to attend United States Air Force Institute of Technology 
(a)Admission authorityChapter 901 of title 10, United States Code, is amended by inserting after section 9314 the following new section: 
 
9314a.United States Air Force Institute of Technology: admission of defense industry civilians 
(a)Admission authorized
(1)The Secretary of the Air Force may permit defense industry employees described in subsection (b) to receive instruction at the United States Air Force Institute of Technology in accordance with this section. Any such defense industry employee may be enrolled in, and may be provided instruction in, a program leading to a graduate degree in a defense focused curriculum related to aeronautics and astronautics, electrical and computer engineering, engineering physics, mathematics and statistics, operational sciences, or systems and engineering management. 
(2)No more than 125 defense industry employees may be enrolled at the United States Air Force Institute of Technology at any one time under the authority of paragraph (1). 
(3)Upon successful completion of the course of instruction at the United States Air Force Institute of Technology in which a defense industry employee is enrolled, the defense industry employee may be awarded an appropriate degree under section 9314 of this title. 
(b)Eligible defense industry employeesFor purposes of this section, an eligible defense industry employee is an individual employed by a private firm that is engaged in providing to the Department of Defense significant and substantial defense-related systems, products, or services. A defense industry employee admitted for instruction at the United States Air Force Institute of Technology remains eligible for such instruction only so long at that person remains employed by the same firm. 
(c)Annual determination by the Secretary of the Air ForceDefense industry employees may receive instruction at the United States Air Force Institute of Technology during any academic year only if, before the start of that academic year, the Secretary of the Air Force, or the designee of the Secretary, determines that providing instruction to defense industry employees under this section during that year— 
(1)will further the military mission of the United States Air Force Institute of Technology; and 
(2)will be done on a space-available basis and not require an increase in the size of the faculty of the school, an increase in the course offerings of the school, or an increase in the laboratory facilities or other infrastructure of the school. 
(d)Program requirementsThe Secretary of the Air Force shall ensure that— 
(1)the curriculum in which defense industry employees may be enrolled under this section is not readily available through other schools and concentrates on the areas of focus specified in subsection (a)(1) that are conducted by military organizations and defense contractors working in close cooperation; and 
(2)the course offerings at the United States Air Force Institute of Technology continue to be determined solely by the needs of the Department of Defense. 
(e)Tuition
(1)The United States Air Force Institute of Technology shall charge tuition for students enrolled under this section at a rate not less than the rate charged for employees of the United States outside the Department of the Air Force. 
(2)Amounts received by the United States Air Force Institute of Technology for instruction of students enrolled under this section shall be retained by the school to defray the costs of such instruction. The source, and the disposition, of such funds shall be specifically identified in records of the school. 
(f)Standards of conductWhile receiving instruction at the United States Air Force Institute of Technology, defense industry employees enrolled under this section, to the extent practicable, are subject to the same regulations governing academic performance, attendance, norms of behavior, and enrollment as apply to Government civilian employees receiving instruction at the school. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 9314 the following new item: 
 
 
9314a. United States Air Force Institute of Technology: admission of defense industry civilians.  . 
594.Date for submission of annual report on Department of Defense STARBASE ProgramSection 2193b(g) of title 10, United States Code, is amended by striking 90 days after the end of each fiscal year and inserting March 31 of each year. 
595.Extension of deadline for submission of final report of Military Leadership Diversity CommissionSection 596(e)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4478) is amended by striking 12 months and inserting 18 months. 
596.Enhanced authority for members of the Armed Forces and Department of Defense and Coast Guard civilian employees and their families to accept gifts from non-Federal entities 
(a)Codification and expansion of existing authority to cover additional members and employees 
(1)Codification and expansionChapter 155 of title 10, United States Code, is amended by inserting after section 2601 the following new section: 
 
2601a.Direct acceptance of gifts by members of the armed forces and Department of Defense and Coast Guard employees and their families 
(a)Regulations governing acceptance of gifts
(1)The Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) shall issue regulations to provide that, subject to such limitations as may be specified in such regulations, the following individuals may accept gifts from nonprofit organizations, private parties, and other sources outside the Department of Defense or the Department of Homeland Security: 
(A)A member of the armed forces described in subsection (c). 
(B)A civilian employee of the Department of Defense or Coast Guard described in subsection (d). 
(C)The family members of such a member or employee. 
(D)Survivors of such a member or employee who is killed. 
(2)The regulations required by this subsection shall apply uniformly to all elements of the Department of Defense and, to the maximum extent feasible, to the Coast Guard. 
(b)Exception to gift banA member of the armed forces described in subsection (c) and a civilian employee described in subsection (d) may accept gifts as provided in the regulations issued under subsection (a) notwithstanding section 7353 of title 5. 
(c)Covered membersThis section applies to a member of the armed forces who, while performing active duty, full-time National Guard duty, or inactive-duty training on or after September 11, 2001, incurred an injury or illness— 
(1)as described in section 1413a(e)(2) of this title; 
(2)in an operation or area designated as a combat operation or a combat zone by the Secretary of Defense in accordance with the regulations issued under subsection (a); or 
(3)under other circumstances determined by the Secretary concerned to warrant treatment analogous to members covered by paragraph (1) or (2). 
(d)Covered employeesThis section applies to a civilian employee of the Department of Defense or Coast Guard who, while an employee on or after September 11, 2001, incurred an injury or illness under a circumstance described in paragraph (1), (2), or (3) of subsection (c). 
(e)Gifts from certain sources prohibitedThe regulations issued under subsection (a) may not authorize the acceptance of a gift from a foreign government or international organization or their agents. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2601 the following new item: 
 
 
2601a. Direct acceptance of gifts by members of the armed forces and Department of Defense and Coast Guard employees and their families.  . 
(b)Repeal of superceded provisionSection 8127 of the Department of Defense Appropriations Act, 2006 (division A of Public Law 109–148; 119 Stat. 2730; 10 U.S.C. 2601 note prec.) is repealed. 
(c)Application of existing regulationsPending the issuance of the regulations required by subsection (a) of section 2601a of title 10, United States Code, as added by subsection (a), the regulations prescribed under section 8127 of the Department of Defense Appropriations Act, 2006 (division A of Public Law 109–148; 119 Stat. 2730; 10 U.S.C. 2601 note prec.) shall apply to the acceptance of gifts under such section 2601a. 
(d)Retroactive applicability of regulationsThe regulations issued under subsection (a) of section 2601a of title 10, United States Code, as added by subsection (a), shall, to the extent provided in such regulations, also apply to the acceptance of gifts during the period beginning on September 11, 2001, and ending on the date on which such regulations go into effect. 
597.Report on performance and improvements of Transition Assistance Program 
(a)Report requiredThe Secretary of Defense shall prepare a report on the Transition Assistance Program of the Department of Defense. 
(b)ElementsThe report shall include the following: 
(1)A statement and analysis of the rates of post-separation employment rates compared with the general population annually since September 11, 2001. 
(2)A chronological summary of the evolution and development of the Transition Assistance Program since September 11, 2001. 
(3)A description of efforts to transform the Transition Assistance Program from one of end-of-service transition to a life-cycle model, in which transition is considered throughout the career of a member of the Armed Forces. 
(4)An analysis of current and future challenges members continue to face upon entering the civilian work force, including a survey of the following individuals and organizations to identify strengths and shortcomings in the Transition Assistance Program: 
(A)A representational population of transitioning or recently separated members. 
(B)Employers with a track record of employing retired or separating members. 
(C)Veterans service organizations and advocacy groups. 
(5)Any recommendations, including recommendations for legislative action, that the Secretary of Defense considers appropriate to improve the organization, policies, consistency of quality, and efficacy of the Transition Assistance Program. 
(c)ConsultationThe Secretary of Defense shall prepare the report in consultation with the Secretary of Labor. 
(d)Submission of reportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit the report to the Committees on Armed Services of the Senate and the House of Representatives. 
598.Sense of Congress regarding assisting members of the Armed Forces to participate in apprenticeship programs 
(a)FindingsCongress makes the following findings: 
(1)Some members of the Armed Forces who are separated or released from active duty are having difficulty finding employment after their separation or release. 
(2)Some members who have served for long periods on active duty have the additional difficulty of translating their military experience into skill sets for civilian employment. 
(3)Apprenticeship programs bring immense value to the American workforce and to individuals who participate in such programs. 
(4)Apprenticeship programs assist in the building of résumés and skills of participants and help connect participants with employers and job opportunities. 
(5)Military units returning from deployment often operate at a reduced readiness status, which would allow members who are assigned to the unit, but who are in the process of being separated or released from active duty, to be available to participate in apprenticeship programs. 
(b)Sense of CongressIt is the sense of Congress that commanders of units of the Armed Forces should make every effort to permit members of the Armed Forces who are assigned to the unit, but who are in the process of being separated or released from active duty, to participate in an apprenticeship program that is registered under the Act of Aug. 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.). 
(c)Armed forces definedIn this section, the term Armed Forces means the Army, Navy, Air Force, and Marine Corps. 
599.Report on expansion of number of heirloom chest awarded to surviving familiesThe Secretary of the Army shall submit to the congressional defense committees a report on the heirloom chest policy of the Army, including— 
(1)a detailed explanation of such policy; 
(2)the plans of the Secretary to continue the heirloom chest program; and 
(3)an estimate of the procurement costs to expand the number of such chests to additional family members. 
600.Increase of maximum age for children eligible for medical care under CHAMPVA program 
(a)IncreaseSection 1781(c) of title 38, United States Code, is amended— 
(1)by striking twenty-three and inserting twenty-six; and 
(2)by striking twenty-third birthday and inserting twenty-sixth birthday. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to medical care provided on or after the date of the enactment of this Act. 
600A.Transfer of Troops-to-Teachers Program from Department of Education to Department of Defense 
(a)Transfer of functions 
(1)TransferThe responsibility and authority for operation and administration of the Troops-to-Teachers Program in chapter A of subpart 1 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.), is transferred from the Secretary of Education to the Secretary of Defense. 
(2)Effective dateThe transfer under paragraph (1) shall take effect on the first day of the first month beginning more than 180 days after the date of the enactment of this Act, or on such earlier date as the Secretary of Education and the Secretary of Defense may jointly provide. 
(b)Enactment of program authority in title 10, United States Code 
(1)In generalChapter 58 of title 10, United States Code, is amended by adding at the end the following new section: 
  
1154. Assistance to eligible members and former members to obtain employment as teachers: Troops-to-Teachers Program 
(a)DefinitionsIn this section: 
(1)ProgramThe term Program means the Troops-to-Teachers Program authorized by this section. 
(2)Member of the armed forcesThe term member of the armed forces includes a former member of the armed forces. 
(3)Charter schoolThe term charter school has the meaning given that term in section 5210 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i). 
(4)Additional termsThe terms elementary school, highly qualified teacher, local educational agency, secondary school, and state have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(b)Program authorizationThe Secretary may carry out a program (to be known as the Troops-to-Teachers Program)— 
(1)to assist eligible members of the armed forces described in subsection (d) to obtain certification or licensing as elementary school teachers, secondary school teachers, or vocational or technical teachers, and to become highly qualified teachers; and 
(2)to facilitate the employment of such members— 
(A)by local educational agencies or public charter schools that the Secretary of Education identifies as— 
(i)receiving grants under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) as a result of having within their jurisdictions concentrations of children from low-income families; or 
(ii)experiencing a shortage of highly qualified teachers, in particular a shortage of science, mathematics, special education, or vocational or technical teachers; and 
(B)in elementary schools or secondary schools, or as vocational or technical teachers. 
(c)Placement assistance and referral servicesThe Secretary may provide placement assistance and referral services to members of the armed forces who meet the criteria described in subsection (d), including meeting the education qualification requirements under subsection (d)(3)(B). Such members shall not be eligible for financial assistance under paragraphs (3) and (4) of subsection (e). 
(d)Eligibility and application process 
(1)Eligible membersThe following members of the armed forces are eligible for selection to participate in the Program: 
(A)Any member who— 
(i)on or after October 1, 1999, becomes entitled to retired or retainer pay under this title or title 14; 
(ii)has an approved date of retirement that is within one year after the date on which the member submits an application to participate in the Program; or 
(iii)has been transferred to the Retired Reserve. 
(B)Any member who, on or after January 8, 2002— 
(i)
(I)is separated or released from active duty after six or more years of continuous active duty immediately before the separation or release; or 
(II)has completed a total of at least ten years of active duty service, ten years of service computed under section 12732 of this title, or ten years of any combination of such service; and 
(ii)executes a reserve commitment agreement for a period of not less than three years under paragraph (5)(B). 
(C)Any member who, on or after January 8, 2002, is retired or separated for physical disability under chapter 61 of this title. 
(2)Submission of applications
(A)Selection of eligible members of the armed forces to participate in the Program shall be made on the basis of applications submitted to the Secretary within the time periods specified in subparagraph (B). An application shall be in such form and contain such information as the Secretary may require. 
(B)An application shall be considered to be submitted on a timely basis under subparagraph (A)(i), (B), or (C) of paragraph (1) if the application is submitted not later than four years after the date on which the member is retired or separated or released from active duty, whichever applies to the member. 
(3)Selection criteria; educational background requirements and honorable service requirement
(A)Subject to subparagraphs (B) and (C), the Secretary shall prescribe the criteria to be used to select eligible members of the armed forces to participate in the Program. 
(B)
(i)If a member of the armed forces is applying for assistance for placement as an elementary school or secondary school teacher, the Secretary shall require the member to have received a baccalaureate or advanced degree from an accredited institution of higher education. 
(ii)If a member of the armed forces is applying for assistance for placement as a vocational or technical teacher, the Secretary shall require the member— 
(I)to have received the equivalent of one year of college from an accredited institution of higher education and have six or more years of military experience in a vocational or technical field; or 
(II)to otherwise meet the certification or licensing requirements for a vocational or technical teacher in the State in which the member seeks assistance for placement under the Program. 
(C)A member of the armed forces is eligible to participate in the Program only if the member’s last period of service in the armed forces was honorable, as characterized by the Secretary concerned. A member selected to participate in the Program before the retirement of the member or the separation or release of the member from active duty may continue to participate in the Program after the retirement, separation, or release only if the member’s last period of service is characterized as honorable by the Secretary concerned. 
(4)Selection prioritiesIn selecting eligible members of the armed forces to receive assistance under the Program, the Secretary shall give priority to members who— 
(A)have educational or military experience in science, mathematics, special education, or vocational or technical subjects; and 
(B)agree to seek employment as science, mathematics, or special education teachers in elementary schools or secondary schools or in other schools under the jurisdiction of a local educational agency. 
(5)Other conditions on selection 
(A)The Secretary may not select an eligible member of the armed forces to participate in the Program and receive financial assistance unless the Secretary has sufficient appropriations for the Program available at the time of the selection to satisfy the obligations to be incurred by the United States under subsection (e) with respect to the member. 
(B)The Secretary may not select an eligible member of the armed forces described in paragraph (1)(B)(i) to participate in the Program under this section and receive financial assistance under subsection (e) unless the member executes a written agreement to serve as a member of the Selected Reserve of a reserve component of the armed forces for a period of not less than three years (in addition to any other reserve commitment the member may have). 
(e)Participation agreement and financial assistance 
(1)Participation agreement
(A)An eligible member of the armed forces selected to participate in the Program under subsection (b) and receive financial assistance under this subsection shall be required to enter into an agreement with the Secretary in which the member agrees— 
(i)within such time as the Secretary may require, to obtain certification or licensing as an elementary school teacher, secondary school teacher, or vocational or technical teacher, and to become a highly qualified teacher; and 
(ii)to accept an offer of full-time employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher for not less than three school years with a high-need local educational agency or public charter school, as such terms are defined in section 2102 of the Elementary and Secondary Education Act (20 U.S.C. 6602), to begin the school year after obtaining that certification or licensing. 
(B)The Secretary may waive the three-year commitment described in subparagraph (A)(ii) for a participant if the Secretary determines such waiver to be appropriate. If the Secretary provides the waiver, the participant shall not be considered to be in violation of the agreement and shall not be required to provide reimbursement under subsection (f), for failure to meet the three-year commitment. 
(2)Violation of participation agreement; exceptionsA participant in the Program shall not be considered to be in violation of the participation agreement entered into under paragraph (1) during any period in which the participant— 
(A)is pursuing a full-time course of study related to the field of teaching at an institution of higher education; 
(B)is serving on active duty as a member of the armed forces; 
(C)is temporarily totally disabled for a period of time not to exceed three years as established by sworn affidavit of a qualified physician; 
(D)is unable to secure employment for a period not to exceed 12 months by reason of the care required by a spouse who is disabled; 
(E)is a highly qualified teacher who is seeking and unable to find full-time employment as a teacher in an elementary school or secondary school or as a vocational or technical teacher for a single period not to exceed 27 months; or 
(F)satisfies the provisions of additional reimbursement exceptions that may be prescribed by the Secretary. 
(3)Stipend for participants
(A)Subject to subparagraph (B), the Secretary may pay to a participant in the Program selected under this section a stipend in an amount of not more than $5,000. 
(B)The total number of stipends that may be paid under subparagraph (A) in any fiscal year may not exceed 5,000. 
(4)Bonus for participants
(A)Subject to subparagraph (B), the Secretary may, in lieu of paying a stipend under paragraph (3), pay a bonus of $10,000 to a participant in the Program selected under this section who agrees in the participation agreement under paragraph (1) to become a highly qualified teacher and to accept full-time employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher for not less than three school years in a high-need school. 
(B)The total number of bonuses that may be paid under subparagraph (A) in any fiscal year may not exceed 3,000. 
(C)For purposes of subparagraph (A), the term high-need school means a public elementary school, public secondary school, or public charter school that meets one or more of the following criteria: 
(i)At least 50 percent of the students enrolled in the school were from low-income families (as described in subsection (b)(2)(A)(i)). 
(ii)The school has a large percentage of students who qualify for assistance under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). 
(5)Treatment of stipend and bonusA stipend or bonus paid under this subsection to a participant in the Program shall be taken into account in determining the eligibility of the participant for Federal student financial assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). 
(f)Reimbursement under certain circumstances 
(1)Reimbursement requiredA participant in the Program who is paid a stipend or bonus under this subsection shall be required to repay the stipend or bonus under the following circumstances: 
(A)The participant fails to obtain teacher certification or licensing, to become a highly qualified teacher, or to obtain employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher as required by the participation agreement under subsection (e)(1). 
(B)The participant voluntarily leaves, or is terminated for cause from, employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher during the three years of required service in violation of the participation agreement. 
(C)The participant executed a written agreement with the Secretary concerned under subsection (d)(5)(B) to serve as a member of a reserve component of the armed forces for a period of three years and fails to complete the required term of service. 
(2)Amount of reimbursementA participant required to reimburse the Secretary for a stipend or bonus paid to the participant under subsection (e) shall pay an amount that bears the same ratio to the amount of the stipend or bonus as the unserved portion of required service bears to the three years of required service. Any amount owed by the participant shall bear interest at the rate equal to the highest rate being paid by the United States on the day on which the reimbursement is determined to be due for securities having maturities of 90 days or less and shall accrue from the day on which the participant is first notified of the amount due. 
(3)Treatment of obligationThe obligation to reimburse the Secretary under this subsection is, for all purposes, a debt owing the United States. A discharge in bankruptcy under title 11 shall not release a participant from the obligation to reimburse the Secretary under this subsection. 
(4)Exceptions to reimbursement requirementA participant shall be excused from reimbursement under this subsection if the participant becomes permanently totally disabled as established by sworn affidavit of a qualified physician. The Secretary may also waive the reimbursement in cases of extreme hardship to the participant, as determined by the Secretary. 
(g)Relationship to educational assistance under montgomery gI billThe receipt by a participant in the Program of a stipend or bonus under this subsection (e) shall not reduce or otherwise affect the entitlement of the participant to any benefits under chapter 30 or 33 of title 38 or chapter 1606 of this title. 
(h)Participation by states 
(1)Discharge of state activities through consortia of statesThe Secretary may permit States participating in the Program to carry out activities authorized for such States under the Program through one or more consortia of such States. 
(2)Assistance to states
(A)Subject to subparagraph (B), the Secretary may make grants to States participating in the Program, or to consortia of such States, in order to permit such States or consortia of States to operate offices for purposes of recruiting eligible members of the armed forces for participation in the Program and facilitating the employment of participants in the Program as elementary school teachers, secondary school teachers, and vocational or technical teachers. 
(B)The total amount of grants made under subparagraph (A) in any fiscal year may not exceed $5,000,000. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1154. Troops-to-Teachers Program.  . 
(c)Conforming amendmentSection 1142(b)(4)(C) of such title is amended by striking under sections 1152 and 1153 of this title and the Troops-to-Teachers Program under section 2302 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672) and inserting under sections 1152, 1153, and 1154 of this title. 
(d)Termination of original program 
(1)Termination 
(A)Chapter A of subpart 1 of part C of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is repealed. 
(B)The table of contents in section 2 of part I of the Elementary and Secondary Education Act of 1965 is amended by striking the items relating to chapter A of subpart 1 of part C of said Act. 
(2)Existing agreementsThe repeal of such chapter shall not affect the validity or terms of any agreement entered into before the date of the enactment of this Act under chapter A of subpart 1 of part C of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.), or to pay assistance, make grants, or obtain reimbursement in connection with such an agreement as in effect before such repeal. 
(e)Effective dateThe amendments made by this section shall take effect on the effective date of the transfer under subsection (a). 
600B.Enhancements to the Troops-to-Teachers Program 
(a)Years of Service RequirementsSubsection (d) of section 1154 title 10, United States Code, as added by section 600A, is amended— 
(1)in paragraph (1)— 
(A)by striking or at the end of subparagraph (B); 
(B)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(D)commencing on or after September 11, 2001, serves at least four years on active duty (as such term is defined in section 101(d)(1) of this title, except that such term does not include a period of service described in paragraphs (1) through (3) of section 3311(d) of title 38) in the Armed Forces (excluding service on active duty in entry level or skills training) and, after completion of such service, is discharged or released as follows: 
(i)A discharge from active duty in the armed forces with an honorable discharge. 
(ii)A release after service on active duty in the armed forces characterized by the Secretary concerned as honorable service and placement on the retired list, transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or placement on the temporary disability retired list. 
(iii)A release from active duty in the armed forces for further service in a reserve component of the armed forces after service on active duty characterized by the Secretary concerned as honorable service. . 
(b)Definition of local education agency and public charter schoolsSuch section is further amended as follows: 
(1)Clause (i) of subsection (b)(2)(A) of such section is amended to read as follows: 
 
(i)receiving grants under part A of title I, a Bureau-funded school (as such term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021(3)), or public charter school; . 
(2)In subsection (e)(1)(A)(ii), by striking or public charter school receiving grants under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) and inserting receiving grants under part A of title I, a Bureau-funded school (as such term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021(3)) or public charter school. 
(c)Troops-to-teachers advisory boardSuch section is further amended by adding at the end the following new subsection: 
 
(f)Advisory board 
(1)EstablishmentNot later than 120 days after the date of enactment of section 1154 of this title, the Secretary of Education and the Secretary of Defense shall establish an advisory board composed of— 
(A)a representative from the Department of Defense; 
(B)a representative from the Department of Education; 
(C)representatives from 3 State offices that operate to recruit eligible members of the armed forces for participation in the Program and facilitating the employment of participants in the Program as elementary school teachers, secondary school teachers, and vocational or technical teachers; and 
(D)a representative from each of 3 veteran service organizations. 
(2)DutiesThe advisory board established under subsection (a) shall— 
(A)collect, consider, and disseminate feedback from participants and State offices described in subsection (a)(4) on— 
(i)the best practices for improving recruitment of eligible members of the Armed Forces in States, local educational agencies, and public charter schools under served by the Program; 
(ii)ensuring that high-need local educational agencies and public charter schools are aware of the Program and how to participate in it; 
(iii)coordinating the goals of the Program with other Federal, State, and local education needs and programs; and 
(iv)other activities that the advisory board deems necessary; and 
(B)not later than one year after the date of the enactment of section 1154 of this title, and annually thereafter, prepare and submit a report to the Committees on Health, Education, Labor, and Pensions and Armed Services of the Senate and the Committees on Education and Labor and Armed Services of the House of Representatives, which shall include— 
(i)information with respect to the activities of the advisory board; 
(ii)information with respect to the Program, including— 
(I)the number of participants in the Program; 
(II)the number of States participating in the Program; 
(III)local educational agencies and schools in where participants are employed; 
(IV)the grade levels at which participants teach; 
(V)the academic subjects taught by participants; 
(VI)rates of retention of participants by the local educational agencies and public charter schools employing participant; 
(VII)other demographic information as may be necessary to evaluate the effectiveness of the program; and 
(VIII)a review of the stipend and bonus available to participants under paragraphs (3) and (4)(A) of subsection (d); and 
(iii)recommendations for— 
(I)improvements to local, State, and Federal recruitment and retention efforts; 
(II)legislative or executive policy changes to improve the Program, enhance participant experience, and increase participation in the program; and 
(III)other changes necessary to ensure that the Program is meeting the purpose described in subsection (b). . 
600C.Support from Department of Education to help cover costs of new State programs under National Guard Youth Challenge ProgramParagraph (2) of section 509(d) of title 32, United States Code, is amended to read as follows: 
 
(2)The limitation in paragraph (1) may not be construed as a limitation on the amount of assistance that may be provided to a State program of the Program for a fiscal year from sources other than the Department of Defense. Using funds available to the Department of Education, the Secretary of Education may provide assistance to cover the difference between the amount provided by the Department of Defense and the total costs of operating a new State program of the Program during the first three full fiscal years in which the new State program is in operation. . 
600D.Study of treatment of members of the reserve components 
(a)StudyThe Inspector General of the Department of Defense shall conduct a study of the treatment of members of the reserve components. 
(b)Matters includedThe study under subsection (a) shall include the following: 
(1)An analysis of the treatment of members of the reserve components— 
(A)at mobilization and demobilization sites of the Army, including warrior transition units and joint medical battalions; and 
(B)during predeployment and postdeployment medical examinations under section 1074(f) of title 10, United States Code. 
(2)An analysis of the quality of care, treatment, and information that members of the reserve components receive before, during, and after deployment. 
(3)An analysis of patterns of treatment of members of the reserve components during the period following a deployment, including during medical examinations or other actions that could affect health care and disability benefits, as compared to the treatment of members of the regular components during such period. 
(4)Identification of any improvements needed so that members of the reserve components and members of the regular components are treated equally. 
(c)ReportNot later than December 31, 2010, the Inspector General shall submit to the congressional defense committees a report on the study under subsection (a). 
VICompensation and Other Personnel Benefits 
APay and Allowances 
601.Fiscal year 2011 increase in military basic pay 
(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2011 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made. 
(b)Increase in basic payEffective on January 1, 2011, the rates of monthly basic pay for members of the uniformed services are increased by 1.9 percent. 
602.Basic allowance for housing for two-member couples when one or both members are on sea duty 
(a)In generalSubparagraph (C) of section 403(f)(2) of title 37, United States Code, is amended to read as follows: 
 
(C)Notwithstanding section 421 of this title, a member of a uniformed service in a pay grade below pay grade E–6 who is assigned to sea duty and is married to another member of a uniformed service is entitled to a basic allowance for housing subject to the limitations of subsection (e). . 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2011. 
603.Allowances for purchase of required uniforms and equipment 
(a)Initial allowance for officersSection 415 of title 37, United States Code, is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; 
(B)by inserting Allowance for Officers in the Armed Forces.—(1) after (a); 
(C)by striking $400 and inserting $500; and 
(D)by adding at the end the following new paragraph: 
 
(2)The Secretary of a military department, with the approval of the Secretary of Defense, may increase the maximum amount of the allowance specified in paragraph (1) for officers of an armed force under the jurisdiction of the Secretary. The Secretary of Homeland Security, in the case of the Coast Guard when it is not operating as a service in the Navy, may increase the maximum amount of the allowance specified in paragraph (1) for officers of the Coast Guard. ;  
(2)in subsection (b), by inserting Exception.— after (b); and 
(3)in subsection (c)— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(B)by striking An allowance of $250 and inserting Public health service allowance.—(1) An allowance of $300; and 
(C)by inserting (2) before An officer. 
(b)Additional allowancesSection 416 of such title is amended— 
(1)in subsection (a), by striking $200 and inserting $250; and 
(2)in subsection (b)(1), by striking $400 and inserting $500. 
604.Increase in amount of family separation allowance 
(a)IncreaseSection 427(a)(1) of title 37, United States Code, is amended by striking $250 and inserting $285. 
(b)Application of amendmentThe amendment made by subsection (a) shall take effect on October 1, 2010, and apply with respect to months beginning on or after that date. 
605.One-time special compensation for transition of assistants providing aid and attendance care to members of the uniformed services with catastrophic injuries or illnesses 
(a)Transition compensation authorizedSection 439 of title 37, United States Code, is amended— 
(1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively; and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)One-time transitional compensation authorizedIn addition to monthly special compensation payable under subsection (a), the Secretary concerned may pay to a member eligible for monthly special compensation a one-time payment of not more than $3,500 for the transition of assistants providing aid and attendance care to the member as described in subsection (b)(2). . 
(b)Conforming and clerical amendmentsSuch section is further amended— 
(1)in subsection (c), by inserting of monthly compensation after Amount; 
(2)in subsection (d), by inserting of monthly compensation after Duration; and 
(3)in subsection (f), as redesignated by subsection (a)(1), by striking Monthly special compensation payable to a member under this section and inserting Special compensation paid to a member under subsection (a) or (e). 
606.Expansion of definition of senior enlisted member to include senior enlisted member serving within a combatant command 
(a)Basic payOn and after January 1, 2011, for purposes of establishing the rates of monthly basic pay for members of the uniformed services, the senior enlisted member of the Armed Forces serving within a combatant command (as defined in section 161(c) of title 10, United States Code) shall be treated in the same manner as the Sergeant Major of the Army, Master Chief Petty Officer of the Navy, Chief Master Sergeant of the Air Force, Sergeant Major of the Marine Corps, Master Chief Petty Officer of the Coast Guard, and Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff. 
(b)Rate of basic pay used to determine retired pay baseSection 1406(i)(3)(B) of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(vii)Senior enlisted member serving within a combatant command (as defined in section 161(c) of this title). . 
(c)Pay during terminal leave and while hospitalizedSection 210(c) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(7)The senior enlisted member serving within a combatant command (as defined in section 161(c) of title 10). . 
607.Ineligibility of certain Federal civilian employees for Reservist income replacement payments on account of availability of comparable benefits under another program 
(a)Ineligibility for paymentsSection 910(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)A member of a reserve component who is otherwise entitled to a payment under this section is not entitled to the payment for any month during which the member is also a civilian employee of the Federal Government entitled to— 
(A)a differential payment under section 5538 of title 5; or 
(B)a comparable benefit under an administratively established program for civilian employees absent from a position of employment with the Federal Government in order to perform active duty in the uniformed services. . 
(b)Effective dateSubsection (b)(3) of section 910 of title 37, United States Code, as added by subsection (a), shall apply with respect to payments under such section for months beginning on or after the date of the enactment of this Act. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 351(i), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. 
(8)Section 353(j), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(i), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of chapter 5 of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between armed forces. 
(8)Section 330(f), relating to accession bonus for officer candidates. 
616.One-year extension of authorities relating to payment of referral bonusesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 1030(i), relating to health professions referral bonus. 
(2)Section 3252(h), relating to Army referral bonus. 
617.Treatment of officers transferring between Armed Forces for receipt of aviation career special paySection 301b of title 37, United States Code, is amended— 
(1)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and 
(2)by inserting after subsection (g) the following new subsection (h): 
 
(h)Treatment of officers transferring from one armed force to another
(1)An officer who transfers from one armed force to another armed force shall receive the same compensation under this section as other officers in that armed force with the same number of years of aviation service performing similar aviation duties in the same weapon system, notwithstanding any additional active duty service obligation incurred as a result of the transfer. 
(2)Until December 31, 2015, the Secretary concerned shall continue, regardless of the number of years of aviation service of an officer, to pay compensation under this section to an officer who transferred or transfers from one armed force to an armed force under the jurisdiction of the Secretary concerned until the officer receives the same number of years of benefits as officers in that armed force with the same number of years of aviation service performing similar aviation duties in the same weapon system. In calculating the years of benefits received, the Secretary concerned shall include any year during which the officer received compensation under this section before the transfer. 
(3)An officer may not receive compensation under paragraph (2) for any period during which the officer is not qualified for compensation under subsection (b). . 
618.Increase in maximum amount of special pay for duty subject to hostile fire or imminent danger or for duty in foreign area designated as an imminent danger area 
(a)Special pay for duty subject to hostile fire or imminent dangerSection 310(b)(1) of title 37, United States Code, is amended by striking $225 a month and inserting $260 a month. 
(b)Hazardous duty paySection 351(b)(3) of such title is amended by striking $250 per month and inserting $260 per month. 
(c)Application of amendmentsThe amendments made by this section shall take effect on October 1, 2010, and apply with respect to months beginning on or after that date. 
619.Special payment to members of the Armed Forces and civilian employees of the Department of Defense killed or wounded in attacks directed at members or employees outside of combat zone, including those killed or wounded in certain 2009 attacks 
(a)Treatment of members and civilians killed or wounded in certain 2009 attacks 
(1)TreatmentFor purposes of all applicable Federal laws, regulations, and policies, a member of the Armed Forces or civilian employee of the Department of Defense who was killed or wounded in an attack described in paragraph (2) shall be deemed as follows: 
(A)In the case of a member, to have been killed or wounded in a combat zone as the result of an act of an enemy of the United States. 
(B)In the case of a civilian employee of the Department of Defense, to have been killed or wounded as the result of an act of an enemy of the United States while serving with the Armed Forces in a contingency operation. 
(2)Attacks describedParagraph (1) applies to— 
(A)the attack that occurred at Fort Hood, Texas, on November 5, 2009; and 
(B)the attack that occurred at a recruiting station in Little Rock, Arkansas, on June 1, 2009. 
(3)ExceptionParagraph (1) shall not apply to a member of the Armed Forces or a civilian employee of the Department of Defense whose death or wound as described in paragraph (1) is the result of the misconduct of the member or employee, as determined by the Secretary of Defense. 
(b)New special payment 
(1)In generalChapter 17 of title 37, United States Code, is amended by adding at the end the following new section: 
 
911.Special payment to members of the armed forces and civilian employees of the Department of Defense killed or wounded in attacks directed at members or employees outside of combat zone 
(a)Special payment requiredThe Secretary of Defense shall pay to a member of the armed forces or a civilian employee of the Department of Defense who is wounded in an attack under the circumstances described in subsection (b), or to an eligible survivor if the member or employee is killed in the attack or dies from wounds sustained in the attack, an amount of compensation equal to the amount determined in subsection (c) that would have accrued— 
(1)in the case of a member, on behalf of a member killed or wounded in a combat zone; and 
(2)in the case of an employee, on behalf of an employee killed or wounded while serving with the Armed Forces in a contingency operation. 
(b)Covered attacks 
(1)Attacks describedExcept as provided in paragraph (2), an attack covered by subsection (a) is any assault or battery resulting in bodily injury or death committed by an individual who the Secretary of Defense determines knowingly targeted— 
(A)a member of the armed forces on account of the military service of the member or the status of member as a member of the Armed Forces; or 
(B)a civilian employee of the Department of Defense on account of the employee’s employment with the Department of Defense or affiliation with the Department of Defense. 
(2)Geographic exclusionSubsection (a) does not apply to any attack that— 
(A)occurs in a combat zone; or 
(B)in the case of a civilian employee of the Department, occurs while the employee is serving with the armed forces in a contingency operation. 
(c)Calculation of compensation amountThe Secretary of Defense shall identify, in consultation with all relevant Federal agencies, including the Department of Veterans Affairs and the Internal Revenue Service, all Federal benefits provided to members of the armed forces and civilian employees of the Department of Defense killed or wounded in a combat zone, including special pays and the value of Federal tax advantages accruing because certain benefits are not subject to Federal income tax. The Secretary shall exclude from the calculation any Federal benefits provided regardless of the geographic location or circumstances of the death or injuries. 
(d)Exclusion of certain individualsSubsection (a) shall not apply to a member of the armed forces or civilian employee of the Department of Defense whose death or wound as described in subsection (b) is the result of the misconduct of the member or employee, as determined by the Secretary of Defense. 
(e)DefinitionsIn this section: 
(1)The term armed forces means the Army, Navy, Air Force, and Marine Corps. 
(2)The term combat zone means a combat operation or combat zone designated by the Secretary of Defense. 
(3)The term eligible survivor refers to the persons eligible to receive a death gratuity payment under section 1477 of title 10. In the case of a deceased member or employee, the eligible survivor who will receive the payment under subsection (a) shall be determined as provided in such section. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
911. Special payment to members of the armed forces and civilian employees of the Department of Defense killed or wounded in attacks directed at members or employees outside of combat zone.  . 
(3)Retroactive applicationSection 911 of title 37, United States Code, as added by paragraph (1), shall apply to any attack described in subsection (b) of such section occurring on or after November 6, 2009. 
(c)Purple heartThis section and the amendments made by this section shall not be construed to prohibit, authorize, or require the award of the Purple Heart to any member of the Armed Forces. 
CTravel and Transportation Allowances 
631.Extension of authority to provide travel and transportation allowances for inactive duty training outside of normal commuting distancesSection 408a(e) of title 37, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2011. 
632.Travel and transportation allowances for attendance of designated persons at Yellow Ribbon Reintegration events 
(a)Payment of travel costs authorized 
(1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 411k the following new section: 
 
411l.Travel and transportation allowances: attendance of designated persons at Yellow Ribbon Reintegration events 
(a)Allowance to facilitate attendanceUnder uniform regulations prescribed by the Secretaries concerned, travel and transportation described in subsection (c) may be provided for a person designated pursuant to subsection (b) to attend an event conducted under the Yellow Ribbon Reintegration Program established pursuant to section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) if the Secretary concerned determines that the presence of the person may contribute to the purposes of the event. 
(b)Covered personsA member of the uniformed services who is eligible to attend a Yellow Ribbon Reintegration Program event may designate one or more persons, including another member of the uniformed services, for purposes of receiving travel and transportation described in subsection (c) to attend a Yellow Ribbon Reintegration Program event. The designation of a person for purposes of this section may be changed at any time. 
(c)Authorized travel and transportation
(1)The transportation authorized by subsection (a) for a person designated under subsection (b) is round-trip transportation between the home or place of business of the person and the location of the Yellow Ribbon Reintegration Program event. 
(2)In addition to the transportation authorized by subsection (a), the Secretary concerned may provide a per diem allowance or reimbursement for the actual and necessary expenses of the travel, or a combination thereof, but not to exceed the rates established under section 404(d) of this title. 
(3)The transportation authorized by subsection (a) may be provided by any of the following means: 
(A)Transportation in-kind. 
(B)A monetary allowance in place of transportation in-kind at a rate to be prescribed by the Secretaries concerned. 
(C)Reimbursement for the commercial cost of transportation. 
(4)An allowance payable under this subsection may be paid in advance. 
(5)Reimbursement payable under this subsection may not exceed the cost of Government-procured commercial round-trip air travel. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 411k the following new item: 
 
 
411l. Travel and transportation allowances: attendance of designated persons at Yellow Ribbon Reintegration events.  . 
(b)ApplicabilityNo reimbursement may be provided under section 411l of title 37, United States Code, as added by subsection (a), for travel and transportation costs incurred before September 30, 2010. 
633.Mileage reimbursement for use of privately owned vehicles 
(a)Use of single standard mileage rate established by IRSSection 5704(a)(1) of title 5, United States Code, is amended by striking shall not exceed and inserting shall be equal to. 
(b)Prescription of mileage reimbursement ratesSection 5707(b) of such title is amended— 
(1)in paragraph (1), by striking subparagraph (A) and inserting the following new subparagraph: 
 
(A)The Administrator of General Services shall conduct periodic investigations of the cost of travel and the operation of privately owned airplanes and privately owned motorcycles by employees while engaged on official business, and shall report the results of such investigations to Congress at least once a year. ; and 
(2)in paragraph (2)(A), by striking clause (i) and inserting the following new clause: 
 
(i)shall prescribe a mileage reimbursement rate for privately owned automobiles which equals, as provided in section 5704(a)(1) of this title, the single standard mileage rate established by the Internal Revenue Service, and . 
DRetired Pay and Survivor Benefits 
641.Elimination of cap on retired pay multiplier for members with greater than 30 years of service who retire for disability 
(a)Computation of retired payThe table in section 1401(a) of title 10, United States Code, is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75%, after percentage of disability both places it appears; and 
(2)by striking column 4. 
(b)Recomputation of retired or retainer pay to reflect later active duty of members who first became members before September 8, 1980The table in section 1402(d) of such title is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75%, after percentage of disability; and 
(2)by striking column 4. 
(c)Recomputation of retired or retainer pay to reflect later active duty of members who first became members after September 7, 1980The table in section 1402a(d) of such title is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75 percent, after percentage of disability; and 
(2)by striking column 4. 
(d)Application of amendmentsThe tables in sections 1401(a), 1402(d), and 1402a(d) of title 10, United States Code, as in effect on the day before the date of the enactment of this Act, shall continue to apply to the computation or recomputation of retired or retainer pay for persons who first became entitled to retired or retainer pay under subtitle A of such title on or before the date of the enactment of this Act. The amendments made by this section shall apply only with respect to persons who first become entitled to retired or retainer pay under such subtitle after that date. 
642.Equity in computation of disability retired pay for reserve component members wounded in actionSection 1208(b) of title 10, United States Code, is amended by adding at the end the following new sentence: However, in the case of such a member who is retired under this chapter, or whose name is placed on the temporary disability retired list under this chapter, because of a disability incurred after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, for which the member is awarded the Purple Heart, the member shall be credited, for the purposes of this chapter, with the number of years of service that would be counted if computing the member’s years of service under section 12732 of this title.. 
643.Elimination of the age requirement for health care benefits for non-regular service retireesSection 1074(b) of title 10, United States Code, is amended— 
(1)by striking (1); and 
(2)by striking paragraph (2). 
644.Clarification of effect of ordering reserve component member to active duty to receive authorized medical care on reducing eligibility age for receipt of non-regular service retired paySection 12731(f)(2)(B) of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(iii)If a member described in subparagraph (A) is wounded or otherwise injured or becomes ill while serving on active duty pursuant to a call or order to active duty under a provision of law referred to in the first sentence of clause (i) or in clause (ii), and the member is then ordered to active duty under section 12301(h)(1) of this title to receive medical care for the wound injury, or illness, each day of active duty under that order for medical care shall be treated as a continuation of the original call or order to active duty for purposes of reducing the eligibility age of the member under this paragraph. . 
645.Special survivor indemnity allowance for recipients of pre-Survivor Benefit Plan annuity affected by required offset for dependency and indemnity compensationSection 644 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 1448 note) is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Special survivor indemnity allowance
(1)The Secretary concerned shall pay a monthly special survivor indemnity allowance under this subsection to a qualified surviving spouse described in subsection (a) if— 
(A)the surviving spouse is entitled to dependency and indemnity compensation under section 1311(a) of title 38, United States Code; and 
(B)the amount of the annuity to which the surviving spouse is entitled under subsection (b) is affected by paragraph (2)(A) of such subsection. 
(2)Subject to paragraph (3), the amount of the special survivor indemnity allowance paid to surviving spouse under paragraph (1) for a month shall be equal to— 
(A)for months during fiscal year 2009, $50; 
(B)for months during fiscal year 2010, $60; 
(C)for months during fiscal year 2011, $70; 
(D)for months during fiscal year 2012, $80; 
(E)for months during fiscal year 2013, $90; 
(F)for months during fiscal year 2014, $150; 
(G)for months during fiscal year 2015, $200; 
(H)for months during fiscal year 2016, $275; and 
(I)for months during fiscal year 2017, $310. 
(3)The amount of the special survivor indemnity allowance paid to an eligible survivor under paragraph (1) for any month may not exceed the amount of the annuity for that month that is subject to offset under subsection (b)(2)(A). 
(4)A special survivor indemnity allowance paid under paragraph (1) does not constitute an annuity, and amounts so paid are not subject to adjustment under any other provision of law. 
(5)The special survivor indemnity allowance shall be paid under paragraph (1) from amounts in the Department of Defense Military Retirement Fund established under section 1461 of title 10, United States Code. 
(6)Subject to paragraph (7), this subsection shall only apply with respect to the month that began on October 1, 2008, and subsequent months through the month ending on September 30, 2017. As soon as practicable after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, the Secretary concerned shall pay, in a lump sum, the total amount of the special survivor indemnity allowances due under paragraph (1) to a qualified surviving spouse for months since October 1, 2008, through the month in which the first allowance is paid under paragraph (1) to the qualified surviving spouse. 
(7)Effective on October 1, 2017, the authority provided by this subsection shall terminate. No special survivor indemnity allowance may be paid to any person by reason of this subsection for any period before October 1, 2008, or beginning on or after October 1, 2017. . 
646.Payment date for retired and retainer pay 
(a)Setting payment dateSection 1412 of title 10, United States Code, is amended— 
(1)by striking Amounts and inserting (a) Rounding.—Amounts; and 
(2)by adding at the end the following new subsection: 
 
(b)Payment dateAmounts of retired pay and retainer pay due a retired member of the uniformed services shall be paid on the first day of each month beginning after the month in which the right to such pay accrues. . 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
1412.Administrative provisions . 
(2)Table of sectionsThe table of sections at the beginning of chapter 71 of such title is amended by striking the item relating to section 1412 and inserting the following new item: 
 
 
1412. Administrative provisions.  . 
(c)Effective dateSubsection (b) of section 1412 of title 10, United States Code, as added by subsection (a), shall apply beginning with the first month that begins more than 30 days after the date of the enactment of this Act. 
647.Sense of Congress concerning age and service requirements for retired pay for non-regular serviceIt is the sense of Congress that— 
(1)the amendments made to section 12731 of title 10, United States Code, by section 647 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 160) were intended to reduce the minimum age at which members of a reserve component of the Armed Forces would begin receiving retired pay according to time spent deployed, by three months for every 90-day period spent on active duty over the course of a career, rather than limiting qualifying time to such periods wholly served within the same fiscal year, as interpreted by the Department of Defense; and 
(2)steps should be taken to correct this erroneous interpretation by the Department of Defense in order to ensure reserve component members receive the full retirement benefits intended to be provided by such section 12731. 
ECommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
651.Shared construction costs for shopping malls or similar facilities containing a commissary store and one or more nonappropriated fund instrumentality activitiesSection 2484(h)(2) of title 10, United States Code, is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C) and, in such subparagraph, by striking subparagraph (A) and inserting this paragraph; 
(2)in the first sentence of subparagraph (A), by inserting the Defense Commissary Agency or after may authorize; 
(3)by designating the second sentence of subparagraph (A) as subparagraph (B) and, in such subparagraph, by striking The Secretary may and inserting the following: If the construction contract is entered into by a nonappropriated fund instrumentality, the Secretary of Defense may; and 
(4)by adding at the end of subparagraph (B), as designated by paragraph (3), the following new sentence: If the construction contract is entered into by the Defense Commissary Agency, the Secretary may authorize the Defense Commissary Agency accept reimbursement from a nonappropriated fund instrumentality for the portion of the cost of the contract that is attributable to construction for nonappropriated fund instrumentality activities.. 
652.Addition of definition of morale, welfare, and recreation telephone services for use in contracts to provide such services for military personnel serving in combat zonesSection 885 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 265; 10 U.S.C. 2304 note) is amended by adding at the end the following new subsection: 
 
(c)morale, welfare, and recreation telephone services definedIn this section, the term morale, welfare, and recreation telephone services means unofficial telephone calling center services supporting calling centers provided by the Army and Air Force Exchange Service, Navy Exchange Service Command, Marine Corps exchanges, or any other nonappropriated fund instrumentality of the United States under the jurisdiction of the Armed Forces which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the Armed Forces. . 
653.Feasibility study on establishment of full exchange store in the Northern Mariana Islands 
(a)Study requiredThe Secretary of Defense shall conduct a study to determine the feasibility of replacing the Shoppette of the Army and Air Force Exchange Service in the Northern Mariana Islands with a full-service exchange store. In conducting the study, the Secretary shall consider the welfare of members of the Armed Forces serving in the Northern Mariana Islands and dependents of members residing in the Northern Mariana Islands. 
(b)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the results of the study conducted under subsection (a). 
654.Continued operation of commissary and exchange stores serving Brunswick Naval Air Station, MaineThe Secretary of Defense shall provide for the continued operation of each commissary or exchange store serving Brunswick Naval Air Station, Maine, through September 30, 2011, and may not take any action to reduce or to terminate the sale of goods at such stores during fiscal year 2011. 
FAlternative Career Track Pilot Program 
661.Pilot program to evaluate alternative career track for commissioned officers to facilitate an increased commitment to academic and professional education and career-broadening assignments 
(a)Program authorizedChapter 39 of title 10, United States Code, is amended by inserting after section 672 the following new section: 
 
673.Alternative career track for commissioned officers pilot program 
(a)Program authorized
(1)Under regulations prescribed pursuant to subsection (g) and approved by the Secretary of Defense, the Secretary of a military department may establish a pilot program for an armed force under the jurisdiction of the Secretary under which an eligible commissioned officer, while on active duty— 
(A)participates in a separate career track characterized by expanded career opportunities extending over a longer career; 
(B)agrees to an additional active duty service obligation of at least five years to be served concurrently with other active duty service obligations; and 
(C)would be required to accept further active duty service obligations, as determined by the Secretary, to be served concurrently with other active duty service obligations, including the active duty service obligation accepted under subparagraph (B), in connection with the officer’s entry into education programs, selection for career broadening assignments, acceptance of additional special and incentive pays, or selection for promotion. 
(2)The Secretary of the military department concerned may waive an active duty service obligation accepted under subparagraph (B) or (C) of paragraph (1) to facilitate the separation or retirement of a participant in the program. 
(3)The program shall be known as the Alternative Career Track Pilot Program (in this section referred to as the program). 
(b)Eligible officersCommissioned officers with between 13 and 18 years of service are eligible to volunteer to participate in the program. 
(c)Number of participantsNo more than 50 officers of each armed force may be selected per year to participate in the program. 
(d)Alternative career elements of program
(1)The Secretaries of the military departments may establish separate basic pay and special and incentive pay and promotion systems unique to the officers participating in the program, without regard to the requirements of this title, title 37, or administrative year group cohort designation. 
(2)The Secretaries of the military departments may establish separation and retirement policies for officers participating in the program without regard to grade and years of service requirements established under this title. 
(3)Participants serving in a grade below brigadier general or rear admiral (lower half) may serve in the grade without regard to the limits on the number of officers in the grade established under this title. 
(e)Treatment of general and flag officer participants
(1)A participant serving in a grade above colonel, or captain in the Navy, but below lieutenant general or vice admiral, shall be— 
(A)counted for purposes of general officer and flag officer limits on grade and the total number serving as general officers and flag officers, if the participant is serving in a position requiring the assignment of a military officer; but 
(B)excluded from limits on grade and the total number serving as general officers and flag officers, if the participant is serving in a position not typically occupied by a military officer. 
(2)A participant serving in the grade of lieutenant general, vice admiral, general, or admiral shall be counted for purposes of general officer and flag officer limits on grade and the total number serving as general officers and flag officers. 
(f)Return to standard career path; effect
(1)The Secretaries of the military departments retain the authority to involuntarily return an officer to the standard career path. 
(2)The Secretary of the military department concerned may return an officer to the standard career path at the request of the officer. 
(3)If the program is terminated pursuant to paragraph (4) or (5) of subsection (i), officers participating in the program at the time of the termination shall be returned to the standard career path with appropriate adjustments to their administrative record to ensure they are not penalized for participating in the pilot program. 
(4)An officer returned to the standard career path under paragraph (1), (2), or (3) shall retain the grade, date-of-rank, and basic pay level earned while a participant in the program but shall revert to the special and incentive pay authorities established in title 37 upon the expiration of the agreement between the Secretary and the officer providing any special and incentive pays under the program. Subsequent increases in the officer’s rate of monthly basic pay shall conform to the annual percentage increases in basic pay rates provided in the basic pay table. 
(5)Services will adjust the participating officer’s cohort year group to the appropriate year to ensure the officer remains competitive for all promotions and command opportunities in their standard career path. 
(g)Annual report
(1)The Secretaries of the military departments, in cooperation with the Secretary of Defense, shall submit to the Committees on Armed Services of the Senate and House of Representatives an annual report containing the findings and recommendations of the Secretary of Defense and the Secretaries of the military departments concerning the progress of the program for each armed force. 
(2)The Secretary of a military department, with the consent of the Secretary of Defense, may include in the report for a year a recommendation that the program be made permanent for an armed force under the jurisdiction of that Secretary. 
(h)RegulationsThe Secretary of each military department shall prescribe regulations to carry out the program. The regulations shall be subject to the approval of the Secretary of Defense. 
(i)Commencement; duration
(1)Before authorizing the commencement of the program for an armed force, the Secretary of the military department concerned, with the consent of the Secretary of Defense, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the detailed program structure of the alternative career track, associated personnel and compensation policies, implementing instructions and regulations, and a summary of the specific provisions of this title and title 37 to be waived under the program. The authority to conduct the program for that armed force commences 120 days after the date of the submission of the report. 
(2)The Secretary of the military department concerned, with the consent of the Secretary of Defense, may authorize revision of the program structure, associated personnel and compensation policies, implementing instructions and regulations, or laws waived, as submitted by the Secretary under paragraph (1). The Secretary of the military department concerned, with the consent of the Secretary of Defense, shall submit the proposed revisions to the Committees on Armed Services of the Senate and House of Representatives. The revisions shall take effect 120 days after the date of their submission. 
(3)If the program for an armed force has not commenced before December 31, 2015, as provided in paragraph (1), the authority to commence the program for that armed force terminates. 
(4)No officer may be accepted to participate in the program after December 31, 2026. 
(5)The Secretary of the military department concerned, with the consent of the Secretary of Defense, may terminate the pilot program for an armed force before the date specified in paragraph (4). Not later than 90 days after terminating the pilot program, the Secretary of the military department concerned, in cooperation with the Secretary of Defense, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the reasons for the termination. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 672 the following new item: 
 
 
673. Alternative career track for commissioned officers pilot program.  . 
GOther Matters 
671.Participation of members of the Armed Forces Health Professions Scholarship and Financial Assistance program in active duty health profession loan repayment programSection 2173(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The person is enrolled in the Armed Forces Health Professions Scholarship and Financial Assistance program under subchapter I of chapter 105 of this title for a number of years less than the number of years required to complete the normal length of the course of study required for the specific health profession. . 
672.Retention of enlistment, reenlistment, and student loan benefits received by military technicians (dual status) 
(a)Treatment of enlistment, reenlistment, and student loan benefitsSection 10216 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h)Retention of bonuses and other benefitsIf an individual is first employed as a military technician (dual status) while the individual is already a member of a reserve component, the Secretary concerned may not— 
(1)require the individual to repay any enlistment, reenlistment, or affiliation bonus provided to the individual in connection with the individual’s enlistment or reenlistment before such employment; or 
(2)terminate the individual’s participation in an educational loan repayment program under chapter 1609 of this title if the individual began such participation before such employment. . 
(b)Effective dateSubsection (h) of section 10216 of title 10, United States Code, as added by subsection (a), shall apply only with respect to individuals who are first employed as a military technician (dual status), as described in subsection (a)(1) of such section 10216, more than 180 days after the date of the enactment of this Act. 
673.Cancellation of loans of members of the Armed Forces made from student loan fundsSection 465(a) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is amended by adding at the end the following new paragraph: 
 
(8)For the purpose of this subsection, the term year of service where applied to service by a member of the Armed Forces described in paragraph (2)(D) means a qualified tour of duty that— 
(A)is for 6 months or longer; or 
(B)was less than 6 months because the member was discharged or released from active duty in the Armed Forces for an injury or disability incurred in or aggravated by service in the Armed Forces. . 
674.Report on provision of additional incentives for recruitment and retention of health care professionals for reserve componentsNot later than 90 days after the date of the enactment of this Act, the Surgeons General of the Army, Navy, and Air Force shall submit to Congress a report on their staffing needs for health care professionals in the active and reserve components of the Armed Forces. The report shall specifically identify the positions in most critical need for additional health care professionals, including the number of physicians needed and whether additional behavioral health professionals, such as psychologists and psychiatrists, are needed to treat members of the Armed Forces for the growing concerns of post traumatic stress disorder and traumatic brain injury. The report shall include recommendations for providing incentives for health care professionals with more than 20 years of clinical experience to join the active or reserve components, including whether changes in age or length of service requirements to qualify for partial retired pay for non-regular service could be used as a recruitment or retention incentives. 
675.Flexible commencement dates for availability of homeowner assistance for members of the Armed Forces permanently reassigned during mortgage crisis 
(a)Modification of reassignment, purchase, and sale datesSubsection (a)(3) of section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) is amended— 
(1)in subparagraph (C), by striking or an earlier end date designated by the Secretary and by inserting or an earlier start or end date designated by the Secretary under subsection (c)(3)(C) for a specific military base or installation; 
(2)in subparagraph (D), by inserting , or a later purchase date designated by the Secretary under subsection (c)(3)(C) for a specific military base or installation after July 1, 2006; and 
(3)in subparagraph (E), by striking between July 1, 2006, and September 30, 2012, or an earlier end date designated by the Secretary and inserting between the purchase date in effect for the military base or installation under subparagraph (D) and the end date in effect for the military base or installation under subparagraph (D). 
(b)Modification processSubsection (c)(3) of such section is amended by adding at the end the following new subparagraph: 
 
(C)Modification of reassignment, purchase, and sale datesIn exercising the authority under subsection (a)(3) to designate different reassignment, purchase, and sale dates for a specific military base or installation, the Secretary of Defense shall consult with the Secretary of Housing and Urban Development and the Secretary of the Treasury regarding the condition of housing markets in the area of the base or installation so that the Secretary of Defense has the information needed to effectively assist members of the Armed Forces and their families. . 
676.Exclusion of persons convicted of committing certain sex offenses from receiving certain burial-related benefits and funeral honors 
(a)Prohibition against interment or memorialization in National Cemetery Administration, Arlington National Cemetery, and certain State veterans’ cemeteries; prohibition against provision of Presidential memorial certificate, flag, and headstone or markerSection 2411(b) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)A person who is classified as a tier III sex offender under the Sex Offender Registration and Notification Act. . 
(b)Rule of constructionNothing in this Act shall be construed to terminate any benefit available to any person except those benefits specifically terminated by the amendment made by subsection (a). 
(c)Effective DateThe amendment made by subsection (a) shall apply with respect to interments and memorializations that occur on or after the date of the enactment of this Act. 
(d)Constitutional authorityThe constitutional authority on which this section rests is the power of Congress to make rules for the government and regulation of the land and naval forces, as enumerated in article I, section 8, clause 14 of the United States Constitution. 
677.Scholarship program for veterans for pursuit of graduate and post-graduate degrees in behavioral health sciences 
(a)Scholarship program 
(1)ProgramThe Secretary of Veterans Affairs shall carry out a program to provide scholarships to qualifying veterans for pursuit of a graduate or post-graduate degree in behavioral health sciences. 
(2)DesignationThe program carried out under this section shall be known as the Department of Veterans Affairs HONOR Scholarship Program (in this section referred to as the scholarship program). 
(b)Qualifying veteransFor purposes of this section, a qualifying veteran is any veteran who— 
(1)during service on active duty in the Armed Forces, participated for such period as the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall specify for purposes of the scholarship program in a theater of combat or during a contingency operation overseas; 
(2)was retired, discharged, separated, or released from service in the Armed Forces on or after a date (not earlier than August 2, 1990) specified by the Secretary of Defense for purposes of the scholarship program; 
(3)at the time of the submittal of an application to participate in the scholarship program, holds an undergraduate or graduate degree, as applicable, from an institution of higher education that qualifies the veteran for pursuit of a graduate or post-graduate degree in behavioral sciences; and 
(4)meets such other qualifications as the Secretary of Veterans Affairs may establish for purposes of the scholarship program. 
(c)ApplicationEach qualifying veteran seeking to participate in the scholarship program shall submit to the Secretary of Veterans Affairs an application therefor setting forth such information as the Secretary shall specify for purposes of the scholarship program. 
(d)AgreementEach qualifying veteran selected by the Secretary of Veterans Affairs for participation in the scholarship program shall enter into an agreement with the Secretary regarding participation in the scholarship program. The agreement shall contain such terms and conditions as the Secretary shall specify for purposes of the scholarship program. 
(e)Scholarships 
(1)In generalThe Secretary of Veterans Affairs shall provide to each qualifying veteran who enters into an agreement under subsection (d) a scholarship for such number of academic years as the Secretary shall specify in the agreement for pursuit of a graduate or post-graduate degree in behavioral health sciences at an institution of higher education offering such degree that is approved by the Secretary for purposes of the scholarship program. 
(2)ElementsThe scholarship provided a qualifying veteran for an academic year shall consist of payment of the following: 
(A)Tuition of the qualifying veteran for pursuit of the graduate or post-graduate degree concerned in the academic year. 
(B)Reasonable educational expenses of the qualifying veteran (including fees, books, and laboratory expenses) in pursuit of such degree in the academic year. 
(C)A stipend in connection with the pursuit of such degree in the academic year in such amount as the Secretary shall specify in the agreement of the qualifying veteran under subsection (d). 
(f)Obligated serviceEach qualifying veteran who participates in the scholarship program shall, after completion of the graduate or post-graduate degree concerned and as jointly provided by the Secretary of Veterans Affairs and the Secretary of Defense in the agreement of such qualifying veteran under subsection (d), perform service as follows: 
(1)Such service for the Department of Veterans Affairs in connection with the furnishing of mental health services to veterans, and for such period, as the Secretary of Veterans Affairs shall specify in the agreement. 
(2)Such service for the Department of Defense in connection with the furnishing of mental health services to members of the Armed Forces, and for such period, as the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, specify in the agreement. 
(3)Such combination of service described by paragraphs (1) and (2), and for such period, as the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, specify in the agreement. 
(g)Breach of agreementEach qualifying veteran participating in the scholarship who fails to complete satisfactorily the terms of the agreement of such qualifying veteran under subsection (d), whether through failure to obtain the graduate or post-graduate degree concerned or failure to perform service required of the qualifying veteran under subsection (f), shall be liable to the United States in such form and manner as the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, specify in the agreement. 
(h)Contingency operation definedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
VIIHealth Care Provisions 
AImprovements to Health Benefits 
701.Extension of prohibition on increases in certain health care costs 
(a)Charges under contracts for medical careSection 1097(e) of title 10, United States Code, is amended by striking September 30, 2009 and inserting September 30, 2011. 
(b)Charges for inpatient careSection 1086(b)(3) of such title is amended by striking September 30, 2010 and inserting September 30, 2011. 
702.Extension of dependent coverage under TRICARE 
(a)Dependent coverage 
(1)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110b.TRICARE program: extension of dependent coverage 
(a)In generalIn accordance with subsection (c), an individual described in subsection (b) shall be deemed to be a dependent (as described in section 1072(2)(D) of this title) for purposes of TRICARE coverage. 
(b)Individual describedAn individual described in this subsection is an individual who— 
(1)with respect to a member or former member of a uniformed service, is— 
(A)a child who has not attained the age of 26 and is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986); or 
(B)a person who— 
(i)is placed in the legal custody of the member or former member as a result of an order of a court of competent jurisdiction in the United States (or possession of the United States) for a period of at least 12 consecutive months; 
(ii)has not attained the age of 26; 
(iii)is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986); 
(iv)resides with the member or former member unless separated by the necessity of military service or to receive institutional care as a result of disability or incapacitation or under such other circumstances as the administering Secretary may by regulation prescribe; 
(v)is not otherwise a dependent of a member or a former member under any subparagraph of section 1072(2) of this title; and 
(vi)is not the child of a dependent who is described in subparagraph (D) or (I) of section 1072(2) and is a covered beneficiary; and 
(2)meets other criteria specified in regulations prescribed by the Secretary. 
(c)Premium
(1)The Secretary shall prescribe by regulation a premium for TRICARE coverage provided pursuant to this section to an individual described in subsection (b). 
(2)The monthly amount of the premium in effect for a month for TRICARE coverage pursuant to this section shall be an amount not to exceed the cost of coverage that the Secretary determines on an appropriate actuarial basis. 
(3)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection. 
(4)Amounts collected as premiums under this paragraph shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. 
(d)TRICARE coverage definedIn this section, the term TRICARE coverage means health care to which a dependent described in section 1072(2)(D) of this title is entitled under section 1076d, 1076e, 1079, 1086, or 1097 of this title. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1110a the following new item: 
 
 
1110b. TRICARE program: extension of dependent coverage.  . 
(b)Conforming amendmentParagraph (1) of section 1086(c) of title 10, United States Code, is amended by inserting after of this title the following: (or an individual described in section 1110b(b) who meets the requirements for a dependent under paragraph (1) or (2) of such section 1076(b)). 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2010. 
703.Survivor dental benefitsParagraph (2) of section 1076a(k) of title 10, United States Code, is amended to read as follows: 
 
(2)Such term includes any such dependent of a member who dies— 
(A)while on active duty for a period of more than 30 days; or 
(B)while such member is a member of the Ready Reserve. . 
704.Aural screenings for members of the Armed Forces 
(a)In generalParagraph (2) of section 1074f(b) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D)An aural screening, including an assessment of tinnitus. . 
(b)Effective dateSection 1074f(b)(2) of title 10, United States Code, as added by subsection (a) of this section, shall apply to members of the Armed Forces who are deployed or return from deployment on or after the date that is 30 days after the date of the enactment of this Act. 
705.Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits programDuring the period beginning on October 1, 2010, and ending on September 30, 2011, the cost sharing requirements established under paragraph (6) of section 1074g(a) of title 10, United States Code, for pharmaceutical agents available through retail pharmacies covered by paragraph (2)(E)(ii) of such section may not exceed amounts as follows: 
(1)In the case of generic agents, $3. 
(2)In the case of formulary agents, $9. 
(3)In the case of nonformulary agents, $22. 
706.Suicide among members of the Individual Ready Reserve and individual mobilization augmentees 
(a)FindingsCongress finds that a veteran who is a member of the Individual Ready Reserve (or who is an individual mobilization augmentee) and is not assigned to a unit that musters regularly and has an established support structure is less likely to be helped by existing suicide prevention programs carried out by the Secretary of Defense and the Secretary of Veterans Affairs. 
(b)In general 
(1)Suicide preventionChapter 55 of title 10, United States Code, is amended by adding after section 1074l the following new section: 
 
1074m.Suicide prevention for members of the Individual Ready Reserve and individual mobilization augmentees 
(a)In generalThe Secretary of Defense shall ensure that each covered member receives a telephone call described in subsection (b) not less than once every 90 days during the period in which— 
(1)the covered member is a member of the Individual Ready Reserve; or 
(2)the Secretary determines that the covered member is an individual mobilization augmentee. 
(b)Counseling callA telephone call described in this subsection is a call from properly trained personnel to determine the emotional, psychological, medical, and career needs and concerns of the covered member. 
(c)Referral
(1)The personnel making a telephone call described in subsection (b) shall refer a covered member identified as being at-risk of self-caused harm to the nearest emergency room for immediate evaluation and treatment by a qualified mental health care provider. 
(2)If a covered member is referred under paragraph (1), the Secretary shall confirm that the member has received the evaluation and any necessary treatment.  
(d)ReportsNot later than January 31 of each year, beginning in 2011, the Secretary shall submit to Congress a report on the number of covered members who have been referred for counseling or mental health treatment under this section, as well as the health and career status of such members. 
(e)Covered member definedIn this section, the term covered member means— 
(1)a member of the Individual Ready Reserve described in section 10144(b) of this title who has deployed to Afghanistan or Iraq in support of a contingency operation; or 
(2)a member of a reserve component who the Secretary determines is an individual mobilization augmentee who has deployed to Afghanistan or Iraq in support of a contingency operation. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074l the following new item: 
 
 
1074m. Suicide prevention for members of the Individual Ready Reserve and individual mobilization augmentees.  . 
707.Provision of information to members of the reserve components regarding health care benefits 
(a)Provision of informationThe Secretary of Defense shall ensure that each member of a reserve component of the Armed Forces who is mobilized or demobilized is provided, together with the orders providing for such mobilization or demobilization, a clear and comprehensive statement of the medical care and treatment to which such member is entitled under Federal law by reason of being so mobilized or demobilized. 
(b)FrequencyThe statement required to be provided a member under subsection (a) upon a mobilization or demobilization shall be provided to the member each time the member is mobilized or demobilized, as the case may be. 
(c)ElementsThe statement provided a member under subsection (a) shall include the following: 
(1)A clear, comprehensive statement of the medical care and treatment to which the member is entitled under Federal law by reason of being mobilized or demobilized, as applicable, including— 
(A)the nature and range of the care and treatment to which the member is entitled; 
(B)the departments and agencies of the Federal Government that will provide such care and treatment; 
(C)the period for which such care and treatment will be so provided; and 
(D)the obligations, if any, of the member in connection with the receipt of such care and treatment. 
(2)A clear, comprehensive statement of the health care insurance available under Federal law for the member’s family, if any, by reason of the mobilization or demobilization of the member. 
(3)A clear, comprehensive description of the mental health assessments available to the member before, during, and after deployment pursuant to section 708 of the national defense authorization act for fiscal year 2010 (Public Law 111–84; 123 Stat. 2376; 10 U.S.C. 1074f note). 
(4)Such other matters as the Secretary considers appropriate. 
BHealth Care Administration 
711.Administration of TRICARESubsection (a) of section 1073 of title 10, United States Code, is amended— 
(1)by striking Except and inserting (1) Except; and 
(2)by adding at the end the following new paragraph: 
 
(2)Except as otherwise provided in this chapter, the Secretary of Defense shall have sole responsibility for administering the TRICARE program and making any decision affecting such program. . 
712.Updated terminology for the Army medical service corpsParagraph (5) of section 3068 of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking Pharmacy, Supply, and Administration and inserting Administrative Health Services; 
(2)in subparagraph (C), by striking Sanitary Engineering and inserting Preventive Medicine Sciences; and 
(3)in subparagraph (D), by striking Optometry and inserting Clinical Health Sciences. 
713.Clarification of licensure requirements applicable to military health-care professionals who are members of the national guard performing duty while in title 32 statusSection 1094(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting or (3) after paragraph (2); 
(2)in paragraph (2), by inserting as being described in this paragraph after paragraph (1); and 
(3)by adding at the end the following new paragraph: 
 
(3)A health-care professional referred to in paragraph (1) as being described in this paragraph is a member of the National Guard who— 
(A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and 
(B)is performing training or duty under title 32 in response to an actual or potential disaster. . 
714.Annual report on joint health care facilities of the Department of Defense and the Department of Veterans Affairs 
(a)Annual reportsSection 1073b of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Annual report on joint health care facilities of the Department of Defense and the Department of Veterans Affairs
(1)At the same time that the budget of the President is submitted under section 1105(a) of title 31 for each fiscal year, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report on joint facilities. 
(2)Each report under paragraph (1) shall include the following: 
(A)A list of each military medical treatment facility of the Department of Defense that the Secretary of Defense is considering as a potential joint facility. 
(B)A list of each medical facility of the Department of Veterans Affairs that the Secretary of Veterans Affairs is considering as a potential joint facility. 
(C)A list of each military medical treatment facility of the Department of Defense and medical facility of the Department of Veterans Affairs that has been established as a joint facility. 
(3)
(A)Except as provided in subparagraph (B), no funds authorized to be appropriated or otherwise made available for fiscal year 2012 or any fiscal year thereafter for military medical treatment facilities of the Department of Defense may be obligated or expended to establish a joint facility unless both the military medical treatment facility of the Department of Defense and the medical facility of the Department of Veterans Affairs were included in a report under paragraph (1). 
(B)The Secretary of Defense may waive the limitation in subparagraph (A) with respect to establishing a joint facility not included in a report under paragraph (1) if— 
(i)the Secretary and the Secretary of Veterans Affairs jointly submit to the appropriate congressional committees— 
(I)written certification that the Secretaries began considering such joint facility after the most recent report under subsection (a) was submitted to the appropriate congressional committees; and 
(II)a report on such joint facility, including the location and the estimated cost; and 
(ii)a period of 30 days has elapsed after the date on which the certification and report under clause (i) are submitted to the appropriate congressional committees. 
(4)In this subsection: 
(A)The term appropriate congressional committees means— 
(i)the congressional defense committees; 
(ii)the Committee on Veterans’ Affairs of the House of Representatives; and 
(iii)the Committee on Veterans’ Affairs of the Senate. 
(B)The term joint facility means a military medical treatment facility of the Department of Defense and a medical facility of the Department of Veterans Affairs that are combined, operated jointly, or otherwise operated in such a manner that a facility of one department is operating in or with a facility of the other department. 
(C)The term medical facility, with respect to a facility of the Department of Veterans Affairs, has the meaning given that term in section 8101(3) of title 38. . 
(b)Title 38 
(1)In generalSubchapter IV of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section: 
 
8159.Limitation on establishment of joint facilities of the Department of Veterans Affairs and the Department of Defense 
(a)LimitationExcept as provided in subsection (b), no funds authorized to be appropriated or otherwise made available for fiscal year 2012 or any fiscal year thereafter for medical facilities of the Department of Veterans Affairs may be obligated or expended to establish a joint facility unless both the medical facility of the Department of Veterans Affairs and the military medical treatment facility of the Department of Defense were included in a report submitted by the Secretary of Veterans Affairs and the Secretary of Defense to the appropriate congressional committees under section 1073b(c) of title 10. 
(b)WaiverThe Secretary of Veterans Affairs may waive the limitation in subsection (a) with respect to establishing a joint facility not included in a report under section 1073b(c) of title 10 if— 
(1)the Secretary and the Secretary of Defense jointly submit to the appropriate congressional committees— 
(A)written certification that the Secretaries began considering such joint facility after the most recent report under section 1073b(c) of title 10 was submitted to the appropriate congressional committees; and 
(B)a report on such joint facility, including the location and the estimated cost; and 
(2)a period of 30 days has elapsed after the date on which the certification and report under paragraph (1) are submitted to the appropriate congressional committees. 
(c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— 
(A)the congressional defense committees (as defined in section 101(a)(16) of title 10); 
(B)the Committee on Veterans’ Affairs of the House of Representatives; and 
(C)the Committee on Veterans’ Affairs of the Senate. 
(2)The term joint facility means a military medical treatment facility of the Department of Defense and a medical facility of the Department of Veterans Affairs that are combined, operated jointly, or otherwise operated in such a manner that a facility of one department is operating in or with a facility of the other department. 
(3)The term medical facility has the meaning given that term in section 8101(3) of this title. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8158 the following new item: 
 
 
8159. Limitation on establishment of joint facilities of the Department of Veterans Affairs and the Department of Defense.  . 
715.Improvements to oversight of medical training for Medical Corps officers 
(a)Review of training programs for medical officersThe Secretary of Defense shall conduct a review of training programs for medical officers (as defined in section 101(b)(14) of title 10, United States Code) to ensure that the academic and military performance of such officers has been completely documented in military personnel records. The programs reviewed shall include, at a minimum, the following: 
(1)Programs at the Uniformed Services University of the Health Sciences that award a medical doctor degree. 
(2)Selected residency programs at military medical treatment facilities, as determined by the Secretary, to include at least one program in each of the specialties of— 
(A)anesthesiology; 
(B)emergency medicine; 
(C)family medicine; 
(D)general surgery; 
(E)neurology; 
(F)obstetrics/gynecology; 
(G)pathology; 
(H)pediatrics; and 
(I)psychiatry. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the findings of the review under subsection (a). 
716.Study on reimbursement for costs of health care provided to ineligible individuals 
(a)StudyThe Secretary of Defense shall conduct a study on the costs incurred by the United States on behalf of individuals— 
(1)who are not covered beneficiaries; and 
(2)who receive health care services from a health care provider under the TRICARE program. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study under subsection (a), including recommendations for legislative action that the Secretary considers appropriate to— 
(1)prevent individuals who are not covered beneficiaries from receiving health care services from a health care provider under the TRICARE program; and 
(2)recoup the costs of such health care from such individuals. 
(c)DefinitionsIn this section: 
(1)The term covered beneficiary has the meaning given that term in section 1072(5) of title 10, United States Code. 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of such title. 
717.Limitation on transfer of funds to Department of Defense-Department of Veterans Affairs medical facility demonstration projectThe Secretary of Defense may not transfer any funds authorized to be appropriated by this Act for fiscal year 2011 to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established in section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571) unless, before any such transfer— 
(1)the Secretary submits to the congressional defense committees, the Committee on Veterans’ Affairs of the House of Representatives, and the Committee on Veterans’ Affairs of the Senate a report providing— 
(A)notice of the proposed transfer; and 
(B)the exact amount and source of funds to be transferred; and 
(2)a period of 30 days has elapsed (excluding days of which either House of Congress is not in session) after the report is submitted under paragraph (1). 
718.Enterprise risk assessment of health information technology programs 
(a)StudyThe Secretary of Defense shall conduct an enterprise risk assessment methodology study of all health information technology programs of the Department of Defense. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the results of the study required under subsection (a). 
COther Matters 
721.Improving aural protection for members of the Armed Forces 
(a)In generalIn accordance with section 721 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4506), the Secretary of Defense shall examine methods to improve the aural protection for members of the Armed Forces in combat. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the methods to improve aural protection examined under subsection (a). 
722.Comprehensive policy on neurocognitive assessment by the military health care system 
(a)Comprehensive policy requiredNot later than September 30, 2011, the Secretary of Defense shall develop and implement a comprehensive policy on pre- and post-deployment neurocognitive assessment. 
(b)Scope of policyThe policy required by subsection (a) shall cover each of the following: 
(1)Require the administration of the same pre-deployment and post-deployment neurocognitive assessments to all members of the military who are preparing to deploy or have returned from deployment. 
(2)Require the standardization of testing procedures for neurocognitive assessments. 
(3)Provide for follow-up neurocognitive assessments as needed to create a longitudinal neurocognitive assessment record for the on-going care of members of the Armed Forces. 
(4)Ensure the neurocognitive assessment results and reports be made available to members of the Armed Forces and veterans for their personal use in health management. 
(c)UpdatesThe Secretary shall revise the policy required by subsection (a) on a periodic basis in accordance with experience and evolving best practice guidelines. 
(d)Annual report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, and on September 30 of each year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the policy required by subsection (a). 
(2)ElementsEach report required by paragraph (1) shall include the following: 
(A)A description of the policy implemented under subsection (b), and any revisions to such policy under subsection (d). 
(B)A description of the performance measures used to determine the effectiveness of the policy in improving the use of neurocognitive assessments throughout the Department of Defense. 
(e)Cognitive impairment screeningsUntil the comprehensive policy under subsection (a) is implemented, the Secretary shall use the same cognitive screening tool for pre-deployment and post-deployment screening to compare new data to previous baseline data for the purposes of detecting cognitive impairment (as described in section 1618(e)(6) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note)) for each member of the Armed Forces— 
(1)who returns from a deployment in support of a contingency operation; and 
(2)who completed a neurocognitive assessment prior to the implementation of a new pre-deployment and post-deployment screening tool. 
(f)Conclusion of studies on cognitive assessment toolsNot later than September 30, 2011, the Secretary of Defense shall complete any outstanding comparative studies on the effectiveness of various cognitive screening tools, including existing tools used for pre-deployment and post-deployment screenings, for the implementation of the comprehensive policy under subsection (a). 
723.National Casualty Care Research Center 
(a)DesignationNot later than October 1, 2011, the Secretary of Defense may designate a center to be known as the National Casualty Care Research Center (in this section referred to as the Center), which shall consist of the program known as the combat casualty care research program of the Army Medical Research and Materiel Command. 
(b)DirectorThe Secretary, in consultation with the commanding general of the Army Medical Research and Materiel Command, shall appoint a director of the Center. 
(c)Activities of the CenterIn addition to other functions performed by the combat casualty care research program, the Center shall— 
(1)provide a public-private partnership for funding clinical and experimental studies in combat injury; 
(2)integrate laboratory and clinical research to hasten improvements in care to members of the Armed Forces who are injured; 
(3)ensure that data from both military and civilian entities, including the Joint Theater Trauma Registry and the National Trauma Data Bank, are optimally used to establish research agendas and measure improvements in outcomes; 
(4)fund the full range of injury research and evaluation, including— 
(A)laboratory, translational, and clinical research; 
(B)point of wounding and pre-hospital care; 
(C)early resuscitative management; 
(D)initial and definitive surgical care; and 
(E)rehabilitation and reintegration into society; and 
(5)coordinate the collaboration of civilian and military institutions conducting trauma research. 
724.Report on feasibility of study on breast cancer among female members of the Armed Forces 
(a)ReportNot later than March 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility of conducting a case-control study described in subsection (b). 
(b)Case-control studyA case-control study described in this subsection is a case-control study on the incidence of breast cancer among covered members in order to determine whether covered members were at an elevated risk of having breast cancer, including the following: 
(1)A determination of the number of covered members who have been diagnosed with breast cancer. 
(2)A sample of covered members who have not been diagnosed with breast cancer who could serve as an appropriate comparison group. 
(3)A determination of demographic information and potential breast cancer risk factors regarding covered members who are included in the study, including— 
(A)race; 
(B)ethnicity; 
(C)age; 
(D)possible exposure to hazardous elements or chemical or biological agents (including any vaccines) and where such exposure occurred; 
(E)known breast cancer risk factors, including familial, reproductive, and anthropometric parameters; 
(F)the locations of duty stations that such member was assigned; 
(G)the locations in which such member was deployed; and 
(H)the geographic area of residence prior to deployment. 
(4)An analysis of the clinical characteristics of breast cancer diagnosed in covered members (including the stage, grade, and other details of the cancer). 
(5)Other information the Secretary considers appropriate. 
(c)Covered members definedIn this section, the term covered members means female members of the Armed Forces (including members of the National Guard and reserve components) who served in Operation Enduring Freedom or Operation Iraqi Freedom. 
725.Assessment of post-traumatic stress disorder by military occupation 
(a)AssessmentThe Secretary of Defense shall conduct an assessment of post-traumatic stress disorder incidence by military occupation, including identification of military occupations with a high incidence of such disorder. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the assessment under subsection (a). 
726.Visiting NIH Senior Neuroscience Fellowship Program 
(a)Authority to establishThe Secretary of Defense may establish a program to be known as the Visiting NIH Senior Neuroscience Fellowship Program at— 
(1)the Defense Advanced Research Projects Agency; and 
(2)the Defense Center of Excellence for Psychological Health and Traumatic Brain Injury. 
(b)Activities of the ProgramIn establishing the Visiting NIH Senior Neuroscience Fellowship Program under subsection (a), the Secretary shall require the program to— 
(1)provide a partnership between the National Institutes of Health and the Defense Advanced Research Projects Agency to enable identification and funding of the broadest range of innovative, highest quality clinical and experimental neuroscience studies for the benefit of members of the Armed Forces; 
(2)provide a partnership between the National Institutes of Health and the Defense Center of Excellence for Psychological Health and Traumatic Brain Injury that will enable identification and funding of clinical and experimental neuroscience studies for the benefit of members of the Armed Forces; 
(3)use the results of the studies described in paragraph (1) and (2) to enhance the mission of the National Institutes of Health for the benefit of the public; and 
(4)provide a military and civilian collaborative environment for neuroscience-based medical problem-solving in critical areas affecting both military and civilian life, particularly post-traumatic stress disorder. 
(c)Period of fellowshipThe period of any fellowship under the Program shall not last more than two years and shall not continue unless agreed upon by the parties concerned. 
727.Pilot program on payment for treatment of members of the Armed Forces and veterans for traumatic brain injury and post-traumatic stress disorder 
(a)Payment processThe Secretary of Defense and the Secretary of Veterans Affairs shall carry out a five-year pilot program under which each such Secretary shall establish a process through which each Secretary shall provide payment for treatments (including diagnostic testing) of traumatic brain injury or post-traumatic stress disorder received by members of the Armed Forces and veterans in health care facilities other than military treatment facilities or Department of Veterans Affairs medical facilities. Such process shall provide that payment be made directly to the health care facility furnishing the treatment. 
(b)Conditions for paymentThe approval by a Secretary for payment for a treatment pursuant to subsection (a) shall be subject to the following conditions: 
(1)Any drug or device used in the treatment must be approved or cleared by the Food and Drug Administration for any purpose. 
(2)The treatment or study protocol used in treating the member or veteran must have been approved by an institutional review board operating in accordance with regulations issued by the Secretary of Health and Human Services. 
(3)The approved treatment or study protocol (including any patient disclosure requirements) must be used by the health care provider delivering the treatment. 
(4)The patient receiving the treatment or study protocol must demonstrate an improvement as a result of the treatment on one or more of the following: 
(A)Standardized independent pre-treatment and post-treatment neuropsychological testing. 
(B)Accepted survey instruments. 
(C)Neurological imaging. 
(D)Clinical examination. 
(5)The patient receiving the treatment or study protocol must be receiving the treatment voluntarily. 
(6)The patient receiving the treatment may not be a retired member of the uniformed services or of the Armed Forces who is entitled to benefits under part A, or eligible to enroll under part B, of title XVIII of the Social Security Act. 
(c)Additional restrictions prohibitedExcept as provided in this subsection (b), no restriction or condition for reimbursement may be placed on any health care provider that is operating lawfully under the laws of the State in which the provider is located with respect to the receipt of payment under this Act. 
(d)Payment deadlineThe Secretary of Defense and the Secretary of Veterans Affairs shall make a payment for a treatment or study protocol pursuant to subsection (a) not later than 30 days after a member of the Armed Forces or veteran (or health care provider on behalf of such member or veteran) submits to the Secretary documentation regarding the treatment or study protocol. The Secretary of Defense and the Secretary of Veterans Affairs shall ensure that the documentation required under this subsection may not be an undue burden on the member of the Armed Forces or veteran or on the health care provider. 
(e)Payment sourceSubsection (c)(1) of section 1074 of title 10, United States Code, shall apply with respect to the payment by the Secretary of Defense for treatment or study protocols pursuant to subsection (a) of traumatic brain injury and post-traumatic stress disorder received by members of the Armed Forces. 
(f)Payment amountA payment under this Act shall be made at the equivalent Centers for Medicare and Medicaid Services reimbursement rate in effect for appropriate treatment codes for the State or territory in which the treatment or study protocol is received. If no such rate is in effect, payment shall be made at a fair market rate, as determined by the Secretary of Defense, in consultation with the Secretary of Health and Human Services, with respect to a patient who is a member of the Armed Forces or the Secretary of Veterans Affairs with respect to a patient who is a veteran. 
(g)Data collection and availability 
(1)In GeneralThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop and maintain a database containing data from each patient case involving the use of a treatment under this section. The Secretaries shall ensure that the database preserves confidentiality and be made available only— 
(A)for third-party payer examination; 
(B)to the appropriate congressional committees and employees of the Department of Defense, the Department of Veterans Affairs, the Department of Health and Human Services, and appropriate State agencies; and 
(C)to the primary investigator of the institutional review board that approved the treatment or study protocol, in the case of data relating to a patient case involving the use of such treatment or study protocol. 
(2)Enrollment in Institutional Review Board StudyIn the case of a patient enrolled in a registered institutional review board study, results may be publically distributable in accordance with the regulations prescribed pursuant to the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191) and other regulations and practices in effect as of the date of the enactment of this Act. 
(3)Qualified institutional review boardsThe Secretary of Defense and the Secretary of Veterans Affairs shall each ensure that the Internet website of their respective departments includes a list of all civilian institutional review board studies that have received a payment under this Act. 
(h)Assistance for members To obtain treatment 
(1)Assignment to temporary dutyThe Secretary of a military department may assign a member of the Armed Forces under the jurisdiction of the Secretary to temporary duty or allow the member a permissive temporary duty in order to permit the member to receive treatment or study protocol for traumatic brain injury or post-traumatic stress disorder, for which payments shall be made under subsection (a), at a location beyond reasonable commuting distance of the member’s permanent duty station. 
(2)Payment of per diemA member who is away from the member’s permanent station may be paid a per diem in lieu of subsistence in an amount not more than the amount to which the member would be entitled if the member were performing travel in connection with a temporary duty assignment. 
(3)Gift rule waiverNotwithstanding any rule of any department or agency with respect to ethics or the receipt of gifts, any assistance provided to a member of the Armed Forces with a service-connected injury or disability for travel, meals, or entertainment incidental to receiving treatment or study protocol under this Act, or for the provision of such treatment or study protocol, shall not be subject to or covered by any such rule. 
(i)Retaliation prohibitedNo retaliation may be made against any member of the Armed Forces or veteran who receives treatment or study protocol as part of registered institutional review board study carried out by a civilian health care practitioner. 
(j)Treatment of university and nationally accredited institutional review boardsFor purposes of this Act, a university-affiliated or nationally accredited institutional review board shall be treated in the same manner as a Government institutional review board. 
(k)Memoranda of understandingThe Secretary of Defense and the Secretary of Veterans Affairs shall seek to expeditiously enter into memoranda of understandings with civilian institutional review boards described in subsection (j) for the purpose of providing for members of the Armed Forces and veterans to receive treatment carried out by civilian health care practitioners under a treatment or study protocol approved by and under the oversight of civilian institutional review boards that would qualify for payment under this Act. 
(l)Outreach required 
(1)Outreach to veteransThe Secretary of Veterans Affairs shall notify each veteran with a service-connected injury or disability of the opportunity to receive treatment or study protocol pursuant to this Act. 
(2)Outreach to members of the Armed ForcesThe Secretary of Defense shall notify each member of the Armed Forces with a service-connected injury or disability of the opportunity to receive treatment or study protocol pursuant to this Act. 
(m)Report to CongressNot later than 30 days after the last day of each fiscal year during which the Secretary of Defense and the Secretary of Veterans Affairs are authorized to make payments under this Act, the Secretaries shall jointly submit to Congress an annual report on the implementation of this Act. Such report shall include each of the following for that fiscal year: 
(1)The number of individuals for whom the Secretary has provided payments under this Act. 
(2)The condition for which each such individual receives treatment for which payment is provided under this Act and the success rate of each such treatment. 
(3)Treatment methods that are used by entities receiving payment provided under this Act and the respective rate of success of each such method. 
(4)The recommendations of the Secretaries with respect to the integration of treatment methods for which payment is provided under this Act into facilities of the Department of Defense and Department of Veterans Affairs. 
(n)TerminationThe authority to make a payment under this Act shall terminate on the date that is five years after the date of the enactment of this Act. 
(o)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000 for each fiscal year during which the Secretary of Veterans Affairs and the Secretary of Defense are authorized to make payments under this Act. 
728.Post-traumatic stress disorder counseling for civilian victims of the Fort Hood shooting and other similar incidentsThe Secretary of Defense shall make available to each civilian victim of a shooting on a military installation in the United States, including the shooting at Fort Hood on November 5, 2009, extensive counseling for post-traumatic stress disorder. 
729.Sense of Congress concerning the implementation of the congressionally-mandated recommendations of the Institute of Medicine study 
(a)FindingsCongress finds the following: 
(1)Section 717 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1073 note) directed the Secretary of Defense to enter into a contract with the Institute of Medicine of the National Academy of Sciences to conduct a study and make recommendations regarding the credentials, preparation, and training of licensed mental health counselors. 
(2)In the study, the Institute of Medicine of the National Academy of Sciences recommends permitting counselors to practice independently under the TRICARE program. 
(3)In addition, the Institute of Medicine of the National Academy of Sciences recommends that TRICARE implement a comprehensive quality management system for all of its mental health professionals. 
(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should implement the requirements of subsection (a) of such section 717 by not later than December 31, 2010, because such implementation will increase the urgently needed mental health staff of the Department of Defense and ensure that members of the Armed Forces will receive timely and confidential post-deployment screenings with a mental health professional. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
AAcquisition Policy and Management 
801.Disclosure to litigation support contractors 
(a)In generalSection 2320 of title 10, United States Code, is amended— 
(1)in subsection (c)(2)— 
(A)by inserting or covered litigation support contractor after covered Government support contractor; and 
(B)by inserting after oversight of the following: , or preparation for litigation relating to,; and 
(2)by inserting after subsection (f) the following: 
 
(g)In this section, the term covered litigation support contractor means a contractor (including an expert or technical consultant) under contract with the Department of Defense to provide litigation support, which contractor executes a contract with the Government agreeing to and acknowledging— 
(1)that proprietary or nonpublic technical data furnished will be accessed and used only for the purposes stated in that contract; 
(2)that the covered litigation support contractor will take all reasonable steps to protect the proprietary and nonpublic nature of the technical data furnished to the covered litigation support contractor; and 
(3)that such technical data provided to the covered litigation support contractor under the authority of this section shall not be used by the covered litigation support contractor to compete against the third party for Government or non-Government contracts. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 120 days after the date of the enactment of this Act. 
802.Designation of F135 and F136 engine development and procurement programs as major subprograms 
(a)Designation as major subprogramsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall designate each of the engine development and procurement programs described in subsection (b) as a major subprogram of the F–35 Lightning II aircraft major defense acquisition program, in accordance with section 2430a of title 10, United States Code. 
(b)DescriptionFor purposes of subsection (a), the engine development and procurement programs are the following: 
(1)The F135 engine development and procurement program. 
(2)The F136 engine development and procurement program. 
(c)Original BaselineFor purposes of reporting requirements referred to in section 2430a(b) of title 10, United States Code, for the major subprograms designated under subsection (a), the Secretary shall use the Milestone B decision for each subprogram as the original baseline for the subprogram. 
(d)Actions following critical cost growth 
(1)In generalSubject to paragraph (2), to the extent that the Secretary elects to restructure the F–35 Lightning II aircraft major defense acquisition program subsequent to a reassessment and actions required by subsections (a) and (c) of section 2433a of title 10, United States Code, during fiscal year 2010, and also conducts such reassessment and actions with respect to the F135 and F136 engine development and procurement programs (including related reporting based on the original baseline as defined in subsection (c)), the requirements of section 2433a of such title with respect to a major subprogram designated under subsection (a) shall be considered to be met with respect to the major subprogram. 
(2)LimitationActions taken in accordance with paragraph (1) shall be considered to meet the requirements of section 2433a of title 10, United States Code, with respect to a major subprogram designated under subsection (a) only to the extent that designation as a major subprogram would require the Secretary of Defense to conduct a reassessment and take actions pursuant to such section 2433a for such a subprogram upon enactment of this Act. The requirements of such section 2433a shall not be considered to be met with respect to such a subprogram in the event that additional programmatic changes, following the date of the enactment of this Act, cause the program acquisition unit cost or procurement unit cost of such a subprogram to increase by a percentage equal to or greater than the critical cost growth threshold (as defined in section 2433(a)(5) of such title) for the subprogram. 
803.Conforming amendments relating to inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements 
(a)Conforming amendments to section 2366aSection 2366a of such title is amended— 
(1)in subsections (a), (b)(1), and (b)(2)— 
(A)by inserting or designated major subprogram after major defense acquisition program; and 
(B)by inserting or subprogram after program each place it appears (other than after major defense acquisition program, after space program, before requirements, and before manager); and 
(2)in subsection (c)— 
(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program as designated under section 2430a(a)(1) of this title. . 
(b)Conforming amendments to section 2366bSection 2366b of such title is amended— 
(1)in subsections (a), (b)(1), and (c)(1)— 
(A)by inserting or designated major subprogram after major defense acquisition program; and 
(B)by inserting or subprogram after program each place it appears (other than after major defense acquisition program, after future-years defense program, and after space program); and 
(2)in subsection (g)— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program as designated under section 2430a(a)(1) of this title. . 
(c)Conforming amendments to section 2399Subsection (a) of section 2399 of such title is amended to read as follows: 
 
(a)Condition for proceeding beyond low-rate initial production
(1)The Secretary of Defense shall provide that a covered major defense acquisition program or a covered designated major subprogram may not proceed beyond low-rate initial production until initial operational test and evaluation of the program or subprogram is completed. 
(2)In this subsection: 
(A)The term covered major defense acquisition program means a major defense acquisition program that involves the acquisition of a weapon system that is a major system within the meaning of that term in section 2302(5) of this title. 
(B)The term covered designated major subprogram means a major subprogram designated under section 2430a(a)(1) of this title that is a major subprogram of a covered major defense acquisition program. . 
(d)Conforming amendments to section 2434Section 2434(a) of such title is amended— 
(1)by inserting (1) before The Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(2)The provisions of this section shall apply to any major subprogram of a major defense acquisition program (as designated under section 2430a(a)(1) of this title) in the same manner as those provisions apply to a major defense acquisition program, and any reference in this section to a program shall be treated as including such a subprogram. . 
804.Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies 
(a)Requirement to establish proceduresSubsection (a) of section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) is amended by striking items that are— and inserting supplies that are—. 
(b)Issues to be addressedSubsection (b) of such section is amended— 
(1)in paragraph (1)(B), by striking items and inserting supplies; and 
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking items and inserting supplies; 
(B)in subparagraph (A), by striking an item and inserting the supplies; 
(C)in subparagraph (B), by striking an item and inserting the supplies; and 
(D)in subparagraph (C), by inserting and utilization after deployment. 
(c)Response to combat emergenciesSubsection (c) of such section is amended— 
(1)by striking equipment each place it appears and inserting supplies; 
(2)by striking combat capability each place it appears; 
(3)by inserting , or could result, after that has resulted each place it appears; 
(4)by striking fatalities each place it appears and inserting casualties; 
(5)in paragraphs (1) and (2)(A), by striking is each place it appears and inserting are; 
(6)in paragraph (3)— 
(A)by striking The authority of this section may not be used to acquire equipment in an amount aggregating more than $100,000,000 during any fiscal year.; and 
(B)by inserting in an amount aggregating no more than $200,000,000 after for that fiscal year; 
(7)in paragraph (4), by striking Each such notice and inserting For each such determination, the notice under the preceding sentence; and 
(8)in paragraph (5), by striking that equipment and inserting those supplies. 
(d)Waiver of certain statues and regulationsSubsection (d)(1) of such section is amended by striking equipment in subparagraphs (A), (B), and (C) and inserting supplies. 
(e)Testing requirementSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking an item in the matter preceding subparagraph (A) and inserting the supplies; and 
(B)in subparagraph (B), by striking of the item and all that follows through requirements document and inserting of the supplies in meeting the original requirements for the supplies (as stated in a statement of the urgent operational need; 
(2)in paragraph (2)— 
(A)by striking an item and inserting supplies; and 
(B)by striking the item and inserting the supplies; and 
(3)in paragraph (3)— 
(A)by striking If items and inserting If the supplies; and 
(B)by striking items each place it appears and inserting supplies. 
(f)LimitationSubsection (f) of such section is amended to read as follows: 
 
(f)LimitationIn the case of supplies that are part of a major system for which a low-rate initial production quantity determination has been made pursuant to section 2400 of title 10, United States Code, the quantity of such supplies acquired using the procedures prescribed pursuant to this section may not exceed an amount consistent with complying with limitations on the quantity of articles approved for low-rate initial production for such system. Any such supplies shall be included in any relevant calculation of quantities for low-rate initial production for the system concerned. . 
805.Prohibition on contracts with entities engaging in commercial activity in the energy sector of Iran 
(a)Prohibition on contracts 
(1)ProhibitionThe Secretary of Defense, beginning 90 days after the date of the enactment of this Act, may not enter into any contract with— 
(A)an entity that engages in commercial activity in the energy sector of Iran; or 
(B)a successor entity to the entity described in subparagraph (A). 
(2)DefinitionFor purposes of this subsection, an entity engages in commercial activity in the energy sector of Iran if the entity, when entering into a contract with the Department of Defense for goods and services, fails to certify to the contracting officer that the entity does not engage in an activity for which sanctions may be imposed under section 5(a) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note). 
(b)Remedies 
(1)In generalIf the Secretary of Defense, in consultation with the Secretary of State, determines that an entity has submitted a false certification under subsection (a)(2), the Secretary of Defense may terminate a contract with such entity or debar or suspend such entity from eligibility for Department of Defense contracts for a period of not more than three years. Any such debarment or suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations. 
(2)Inclusion on list of parties excluded from federal procurement and nonprocurement programsThe Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation issued pursuant to section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) each entity that is debarred, suspended, or proposed for debarment or suspension by the Secretary on the basis of a determination of a false certification under paragraph (1). 
(c)Waivers 
(1)AuthorityThe Secretary of Defense may on a case by-case basis waive the requirement that an entity make a certification under subsection (a)(2) if the Secretary determines that it is in the interest of national security to do so. 
(2)Contents of certificationUpon issuing a waiver under paragraph (1) with respect to an entity, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification that identifies the entity involved, the nature of the contract, and the rationale for issuing the waiver. 
BAmendments to General Contracting Authorities, Procedures, and Limitations 
811.Extension of authority to procure certain fibers; limitation on specification 
(a)ExtensionSection 829 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 229; 10 U.S.C. 2533a note) is amended in subsection (f) by striking on the date that is five years after the date of the enactment of this Act and inserting on January 1, 2021. 
(b)Prohibition on specification in solicitationsNo solicitation issued before January 1, 2021, by the Department of Defense may include a requirement that proposals submitted pursuant to such solicitation must include the use of fire resistant rayon fiber. 
812.Small arms production industrial base mattersSection 2473 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking subsection (d) and inserting subsection (c); 
(2)by striking subsection (c); 
(3)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and 
(4)by adding at the end the following new subsection (e): 
 
(e)Competitive proceduresIf the Secretary determines under subsection (a) that the requirement to procure property or services described in subsection (b) for the Department of Defense from a firm in the small arms production industrial base is not necessary to preserve such industrial base, any such procurement shall be awarded through the use of competitive procedures that afford such industrial base a fair opportunity to be considered for such procurement. . 
813.Additional definition relating to production of specialty metals within the United StatesSection 2533b(m) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(11)The term produced, as used in subsections (a) and (b), means melted, or processed in a manner that results in physical or chemical property changes that are the equivalent of melting. The term does not include finishing processes such as rolling, heat treatment, quenching, tempering, grinding, or shaving. . 
CStudies and Reports 
821.Studies to analyze alternative models for acquisition and funding of technologies supporting network-centric operations 
(a)Studies required 
(1)Independent studyNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent federally funded research and development center to carry out a comprehensive study of policies, procedures, organization, and regulatory constraints affecting the acquisition of technologies supporting network-centric operations. The contract shall be funded from amounts appropriated pursuant to an authorization of appropriations in this Act or otherwise made available for fiscal year 2011 for operation and maintenance for Defense-wide activities. 
(2)Joint Chiefs of Staff studyThe Chairman of the Joint Chiefs of Staff shall carry out a comprehensive study of the same subjects covered by paragraph (1). The study shall be independent of the study required by paragraph (1) and shall be carried out in conjunction with the military departments and in coordination with the Secretary of Defense. 
(b)Matters To be addressedEach study required by subsection (a) shall address the following matters: 
(1)Development of a system for understanding the various foundational components that contribute to network-centric operations, such as data transport, processing, storage, data collection, and dissemination of information. 
(2)Determining how acquisition and funding programs that are in place as of the date of the enactment of this Act relate to the system developed under paragraph (1). 
(3)Development of acquisition and funding models using the system developed under paragraph (1), including— 
(A)a model under which a joint entity independent of any military department (such as the Joint Staff) is established with responsibility and control of all funding for the acquisition of technologies for network-centric operations, and with authority to oversee the incorporation of such technologies into the acquisition programs of the military departments; 
(B)a model under which an executive agent is established to manage and oversee the acquisition of technologies for network-centric operations, but would not have exclusive control of the funding for such programs; 
(C)a model under which the acquisition and funding programs that are in place as of the date of the enactment of this Act are maintained; and 
(D)any other model that the entity carrying out the study considers relevant. 
(4)An analysis of each of the models developed under paragraph (3) with respect to potential benefits in— 
(A)collecting, processing, and disseminating information; 
(B)network commonality; 
(C)common communications; 
(D)interoperability; 
(E)mission impact and success; and 
(F)cost-effectiveness. 
(5)An evaluation of each of the models developed under paragraph (3) with respect to feasibility, including identification of legal, policy, or regulatory barriers that may impede the implementation of such model. 
(c)Report requiredNot later than September 30, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the studies required by subsection (a). The report shall include the findings and recommendations of the studies and any observations and comments that the Secretary considers appropriate. 
(d)Network-centric operations definedIn this section, the term network-centric operations refers to the ability to exploit all human and technical elements of the Joint Force and mission partners through the full integration of collected information, awareness, knowledge, experience, and decisionmaking, enabled by secure access and distribution, all to achieve agility and effectiveness in a dispersed, decentralized, dynamic, or uncertain operational environment. 
822.Annual joint report and Comptroller General review on contracting in Iraq and AfghanistanThe National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 258; 10 U.S.C. 2302 note) is amended by adding at the end of subtitle F of title VIII the following new section (and conforming the table of sections for such subtitle at the beginning of title VIII and at the beginning of such Act accordingly): 
 
865.Annual joint report and Comptroller General review on contracting in Iraq and Afghanistan 
(a)Joint report required 
(1)In generalEvery 12 months, the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall submit to the relevant committees of Congress a joint report on contracts in Iraq or Afghanistan. 
(2)Matters coveredA report under this subsection shall, at a minimum, cover— 
(A)any significant developments or issues with respect to contracts in Iraq and Afghanistan during the reporting period; 
(B)the plans of the departments and agency for strengthening interagency coordination of contracts in Iraq and Afghanistan or in future contingency operations, including plans related to the common databases identified under section 861(b)(4); 
(C)the desirability and feasibility of including in the common databases identified under section 861(b)(4) information about contracts subject to the regulations required by section 839 of the National Defense Authorization Act for Fiscal Year 2011 (providing for extending and applying the requirements of section 862 to additional areas designated or listed in that section 839); and 
(D)the penalties, if any, imposed by the departments and agency on contractors for failing to comply with requirements under section 861(e), including requirements to provide information for the common databases identified under section 861(b)(4). 
(3)Reporting periodA report under this subsection shall cover a period of not less than 12 months. 
(4)Submission of reportsThe Secretaries and the Administrator shall submit an initial report under this subsection not later than February 1, 2011, and shall submit an updated report by February 1 of every year thereafter until February 1, 2013. If the total annual amount of obligations for contracts in Iraq and Afghanistan combined is less than $250 million for the reporting period, for the departments and agency combined, the Secretaries and the Administrator may submit a letter documenting this in place of a report. 
(b)Comptroller general review and report 
(1)In generalWithin 180 days after submission of each annual joint report required under subsection (a), but in no case later than August 5 of each year until 2013, the Comptroller General shall review the joint report and interagency coordination of contracting in Iraq and Afghanistan and submit to the relevant committees of Congress a report on such review. 
(2)Matters coveredA report under this subsection shall, at minimum— 
(A)review how the Department of Defense, the Department of State, and the United States Agency for International Development are using the data contained in the common databases identified under section 861(b)(4) in managing, overseeing, and coordinating contracting in Iraq and Afghanistan; and 
(B)assess the plans of the departments and agency for strengthening interagency coordination of contracts in Iraq and Afghanistan or in future contingency operations, particularly any plans related to the common databases identified under section 861(b)(4). 
(3)Access to databases and other informationThe Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall provide to the Comptroller General full access to information on contracts in Iraq and Afghanistan for the purposes of the review carried out under this subsection, including the common databases identified under section 861(b)(4). . 
823.Extension of Comptroller General review and report on contracting in Iraq and AfghanistanSection 863 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 258; 10 U.S.C. 2302 note) is amended by striking 2010 in subsection (a)(3) and inserting 2011. 
824.Interim report on review of impact of covered subsidies on acquisition of KC–45 aircraft 
(a)Interim ReportThe Secretary of Defense shall submit to the congressional defense committees an interim report on any review of a covered subsidy initiated pursuant to subsection (a) of section 886 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4561) not later than 60 days after the date of the initiation of the review. 
(b)Report ContentsThe report required by subsection (a) shall contain detailed findings relating to the impact of the covered subsidy that led to the initiation of the review on the source selection process for the KC–45 Aerial Refueling Aircraft Program or any successor to such program and whether the covered subsidy would provide an unfair competitive advantage to any bidder in the source selection process. 
825.Reports on Joint Capabilities Integration and Development System 
(a)Independent analyses 
(1)In generalA comprehensive analysis of the Joint Capabilities Integration and Development System shall be independently performed by each of the following: 
(A)The Secretary of Defense. 
(B)A federally funded research and development center selected by the Secretary of Defense. 
(2)Matters coveredEach such analysis shall— 
(A)evaluate the entire Joint Capabilities Integration and Development System and the problems associated with it, with particular emphasis on the problems relating to the length of time and the costs involved in identifying, assessing, and validating joint military capability needs; and 
(B)identify the best solutions to the problems evaluated under subparagraph (A) and develop recommendations to carry out those solutions. 
(3)ReportsNot later than 6 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives— 
(A)a report by the Secretary on the analysis performed by the Secretary under paragraph (1), with particular emphasis on continuous process improvement; and 
(B)a report by the federally funded research and development center selected under paragraph (1)(B) on the analysis performed by the center under paragraph (1), together with such comments as the Secretary considers necessary on the report. 
(b)Implementation 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense— 
(A)shall develop and begin implementing a plan to address the problems with the Joint Capabilities Integration and Development System, taking into account the recommendations developed in the analyses required under subsection (a) and as part of a program to manage performance in establishing joint military requirements; and 
(B)shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plan, including, at a minimum, a timeline, objectives, milestones, and projected resource requirements. 
(2)Report formatThe report required under paragraph (1)(B) may be included as part of any report relating to a program to manage performance in establishing joint military requirements. 
DOther Matters 
831.Extension of authority for defense acquisition challenge programSection 2359b(k) of title 10, United States Code, is amended by striking 2012 and inserting 2017. 
832.Energy savings performance contracts 
(a)Competition requirements for task or delivery orders under energy savings performance contractsSection 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287) is amended by adding at the end the following: 
 
(c)Task or delivery orders
(1)The head of a Federal agency may issue a task or delivery order under an energy savings performance contract by— 
(A)notifying all contractors that have received an award under such contract that the agency proposes to discuss energy savings performance services for some or all of its facilities and, following a reasonable period of time to provide a proposal in response to the notice, soliciting from such contractors the submission of expressions of interest in, and contractor qualifications for, performing site surveys or investigations and feasibility designs and studies, and including in the notice summary information concerning energy use for any facilities that the agency has specific interest in including in such task or delivery order; 
(B)reviewing all expressions of interest and qualifications submitted pursuant to the notice under subparagraph (A); 
(C)selecting two or more contractors (from among those reviewed under subparagraph (B)) to conduct discussions concerning the contractors’ respective qualifications to implement potential energy conservation measures, including— 
(i)requesting references and specific detailed examples with respect to similar efforts and the resulting energy savings of such similar efforts; and 
(ii)requesting an explanation of how such similar efforts relate to the scope and content of the task or delivery order concerned; 
(D)selecting and authorizing— 
(i)more than one contractor (from among those selected under subparagraph (C)) to conduct site surveys, investigations, feasibility designs and studies or similar assessments for the energy savings performance contract services (or for discrete portions of such services), for the purpose of allowing each such contractor to submit a firm, fixed-price proposal to implement specific energy conservation measures; or 
(ii)one contractor (from among those selected under subparagraph (C)) to conduct a site survey, investigation, a feasibility design and study or similar assessment for the purpose of allowing the contractor to submit a firm, fixed-price proposal to implement specific energy conservation measures; 
(E)providing a debriefing to any contractor not selected under subparagraph (D); 
(F)negotiating a task or delivery order for energy savings performance contracting services with the contractor or contractors selected under subparagraph (D) based on the energy conservation measures identified; and 
(G)issuing a task or delivery order for energy savings performance contracting services to such contractor or contractors. 
(2)The issuance of a task or delivery order for energy savings performance contracting services pursuant to paragraph (1) is deemed to satisfy the task and delivery order competition requirements in section 2304c(d) of title 10, United States Code, and section 303J(d) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253j(d)). 
(3)The Secretary may issue guidance as necessary to agencies issuing task or delivery orders pursuant to paragraph (1). . 
(b)Effective dateThe amendment made by subsection (a) is inapplicable to task or delivery orders issued before the date of enactment of this Act. 
833.Consideration of sustainable practices in procurement of products and services 
(a)Consideration of sustainable practices 
(1)In generalThe Secretary of Defense shall develop and issue guidance directing the Secretary of each military department and the head of each defense agency to consider sustainable practices in the procurement of products and services. Such guidance shall ensure that strategies for acquiring products or services to meet departmental or agency performance requirements favor products or services described in paragraph (2) if such products or services can be acquired on a life cycle cost-neutral basis. 
(2)Products or servicesA product or service described in this paragraph is a product or service that is energy-efficient, water-efficient, biobased, environmentally preferable, non-ozone-depleting, contains recycled content, is non-toxic, or is less toxic than alternative products or services. 
(b)ExceptionSubsection (a) does not apply to the acquisition of weapon systems or components of weapon systems. 
834.Definition of materials critical to national securitySection 187 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)DefinitionsIn this section: 
(1)The term materials critical to national security means materials— 
(A)upon which the production or sustainment of military equipment is dependent; and 
(B)the supply of which could be restricted by actions or events outside the control of the Government of the United States. 
(2)The term military equipment means equipment used directly by the armed forces to carry out military operations. . 
835.Determination of strategic or critical rare earth materials for defense applications 
(a)Assessment requiredThe Secretary of Defense shall undertake an assessment of the supply chain for rare earth materials and determine which, if any, rare earth materials are strategic materials and which rare earth materials are materials critical to national security. For the purposes of the assessment— 
(1)the Secretary may consider the views of other Federal agencies, as appropriate; 
(2)any study conducted by the Director, Industrial Policy during fiscal year 2010 may be considered as partial fulfillment of the requirements of this section; 
(3)any study conducted by the Comptroller General of the United States during fiscal year 2010 may be considered as partial fulfillment of the requirements of this section; and 
(4)the Secretary shall consider the sources of rare earth materials (both in terms of source nations and number of vendors) including rare earth elements, rare earth metals, rare earth magnets, and other components containing rare earths. 
(b)PlanIn the event that the Secretary determines that a rare earth material is a strategic material or a material critical to national security, the Secretary shall develop a plan to ensure the long-term availability of such rare earth material, with a goal of establishing domestic sources of such material by December 31, 2015. In developing the plan, the Secretary shall consider all relevant components of the value-chain, including mining, processing, refining, and manufacturing. The plan shall include consideration of numerous options with respect to the material, including— 
(1)an assessment of including the material in the National Defense Stockpile; 
(2)in consultation with the United States Trade Representative, the identification of any trade practices known to the Secretary that limit the Secretary’s ability to ensure the long-term availability of such material or the ability to meet the goal of establishing domestic sources of such material by December 31, 2015; 
(3)an assessment of the availability of financing to industry, academic institutions, or not-for-profit entities to provide the capacity required to ensure the availability of the material and potential mechanisms to increase the availability of such financing; 
(4)the benefits, if any, of Defense Production Act funding to support the establishment of a domestic rare earth manufacturing capability for military components; 
(5)funding for research and development of any aspect of the rare earth supply-chain; 
(6)any other risk mitigation method determined appropriate by the Secretary that is consistent with the goal of establishing domestic sources by December 31, 2015; and 
(7)for components of the rare earth material supply-chain for which no other risk mitigation method, in accordance with paragraphs (1) through (6), will ensure the establishment of a domestic source by December 31, 2015, a specific plan to eliminate supply-chain vulnerability by the earliest date practicable. 
(c)Report 
(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional committees described in paragraph (2) a report containing the findings of the assessment under subsection (a) and the plan (if any) developed under subsection (b). 
(2)Congressional committeesThe congressional committees described in this paragraph are as follows: 
(A)The congressional defense committees. 
(B)The Committee on Financial Services and the Committee on Ways and Means of the House of Representatives. 
(C)The Committee on Finance and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(d)DefinitionsIn this section: 
(1)Strategic materialThe term strategic material means a material— 
(A)which is essential for military equipment; 
(B)which is unique in the function it performs; and 
(C)for which there are no viable alternatives. 
(2)Materials critical to national securityThe term materials critical to national security has the meaning provided by section 187(e) of title 10, United States Code, as amended by section 827 of this Act. 
836.Review of national security exception to competition 
(a)Review requiredThe Secretary of Defense shall review the implementation by the Department of Defense of the national security exception to full and open competition provided in section 2304(c)(6) of title 10, United States Code. 
(b)Matters reviewedThe review of the implementation of the national security exception required by subsection (a) shall include— 
(1)the pattern of usage of such exception by acquisition organizations within the Department to determine which organizations are commonly using the exception and the frequency of such usage; 
(2)the range of items or services being acquired through the use of such exception; 
(3)the process for reviewing and approving justifications involving such exception; 
(4)whether the justifications for use of such exception typically meet the relevant requirements of the Federal Acquisition Regulation applicable to the use of such exception; 
(5)issues associated with follow-on procurements for items or services acquired using such exception; and 
(6)potential additional instances where such exception could be applied and any authorities available to the Department of Defense other than such exception that could be applied in such instances. 
(c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a report on the review required by subsection (a), including a discussion of each of the matters specified in subsection (b). The report shall include any recommendations relating to the matters reviewed that the Secretary considers appropriate. The report shall be submitted in unclassified form but may include a classified annex. 
(d)Regulations 
(1)RequirementNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional committees described in paragraph (2) draft regulations on the implementation of the national security exception to full and open competition provided in section 2304(c)(6) of title 10, United States Code, taking into account the results of the review required by subsection (a). 
(2)Congressional committeesThe congressional committees described in this paragraph are the following: 
(A)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(B)The Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives. 
837.Inclusion of bribery in disclosure requirements of the Federal awardee performance and integrity information system 
(a)Inclusion of bribery in disclosure requirementsSection 872(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended by adding at the end the following new paragraph: 
 
(8)To the maximum extent practical, information similar to the information covered by paragraph (1) in connection with any law relating to bribery of a country which is a signatory of the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions, signed at Paris on December 17, 1997. . 
(b)Effective dateThe amendment made by this section shall take effect not later than 90 days after the date of the enactment of this Act. 
838.Requirement for entities with facility clearances that are not under foreign ownership control or influence mitigation 
(a)RequirementThe Secretary of Defense shall require the directors of a covered entity to establish a government security committee that shall ensure that the covered entity employs and maintains policies and procedures that meet requirements under the national industrial security program. 
(b)Covered entityA covered entity under this section is an entity— 
(1)to which the Department of Defense has granted a facility clearance; 
(2)that is not subject to foreign ownership control or influence mitigation measures; and 
(3)that is a corporation. 
(c)Discretionary requirementThe Secretary of Defense may require that the requirement in subsection (a) apply to an entity that meets the elements described in paragraphs (1) and (2) of subsection (b) and is a limited liability company, sole proprietorship, nonprofit corporation, partnership, academic institution, or any other entity holding a facility clearance. 
(d)GuidanceThe Secretary of Defense shall develop implementing guidance for the requirement in subsection (a). 
(e)Government security committeeFor the purposes of this section, a government security committee is a subcommittee of a covered entity’s board of directors, made up of resident United States citizens, that is responsible for ensuring that the covered entity complies with the requirements of the national industrial security program. 
839.Report related to minority-owned, women-owned, and disadvantaged-owned small businessesNot later than December 1, 2010, the Secretary of Defense shall provide to the Congressional Black Caucus a report that includes a list of minority-owned, women-owned, and disadvantaged-owned small businesses that receive contracts resulting from authorized funding to the Department of Defense. The list shall cover the 10 calendar years preceding the date of the enactment of this Act and shall include, for each listed business, the name of the business and the business owner and the amount of the contract award. 
840.Defense industrial base priority for rare earth neodymium iron boron magnets 
(a)FindingsCongress finds the following: 
(1)There is an urgent need to restore the United States capability to manufacture sintered neodymium iron boron magnets for use in defense applications and there is an urgent need to eliminate the domestic supply-chain vulnerability related to these key materials in the defense supply-chain. 
(2)An April 14, 2010 report by the Government Accountability Office entitled Rare Earth Materials in the Defense Supply Chain demonstrates— 
(A)the United States is not currently producing neodymium iron boron magnets, a key rare earth material; 
(B)that future availability of neodymium is largely controlled by Chinese suppliers; 
(C)that alternatives to rare earth materials could reduce the demand and dependence on rare earth materials in 10 to 15 years, but these materials might not meet current application requirements; 
(D)where rare earth materials are used in defense systems, the materials are responsible for the functionality of the component and would be difficult to replace without losing performance; 
(E)fin actuators used in precision-guided munitions are specifically designed around the capabilities of neodymium iron boron rare earth magnets, which are primarily available from Chinese suppliers; 
(F)the DDG–51 Hybrid Electric Drive Ship Program uses permanent-magnet motors using neodymium magnets from China; and 
(G)future generations of some defense system components, such as transmit and receive modules for radars, will continue to depend on rare earth materials. 
(3)The United States has the technological capability to restore its neodymium iron boron manufacturing capability. 
(4)Worldwide supplies or rare earth materials, including neodymium, are expected to tighten significantly within the next 3–5 years. 
(5)A domestic effort to restore domestic sintered neodymium iron boron magnet manufacturing capability, including efforts to qualify those magnets for use in defense applications, will take between 3–5 years and should begin immediately to avoid future weapon system delivery disruption. 
(b)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a plan to establish a domestic source of sintered neodymium iron boron magnets for use in the defense supply chain. 
(c)Sintered neodymium iron boron magnetsFor the purposes of subsection (b), the capability to manufacture sintered neodymium iron boron magnets includes the alloying, pressing, and sintering of magnet materials. It does not include manufacturing magnets from standard shapes or imported blocks of neodymium. The Secretary’s plan shall not allow the grinding or reprocessing of neodymium to be considered a domestic source of sintered neodymium iron boron magnets. 
841.Sense of Congress regarding cost savings through reductions in waste, fraud, and abuse 
(a)FindingsCongress finds the following: 
(1)The Secretary of Defense has undertaken meaningful efforts to eliminate waste, fraud, and abuse through contractor oversight and new policies and procedures aimed at increasing emphasis on ethics, governance, and fraud prevention. 
(2)The Government Accountability Office report dated December 16, 2009, on the status of 3,099 recommendations made to the Department of Defense by the Government Accountability Office between 2001 and 2008, indicates that the Department of Defense has implemented 1,871, or 61 percent, of the recommendations. 
(3)The Government Accountability Office estimates that the implementation of these recommendations yielded the Federal Government a savings of $89 billion from 2001 through 2007, averaging $12.7 billion in annual financial benefit. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)there is potential for additional and significant cost savings through further reductions by the Secretary of Defense in waste, fraud, and abuse, particularly with regard to contracting processes; and 
(2)the Secretary of Defense should make implementation of the remaining Government Accountability Office recommendations an utmost priority of the Department of Defense. 
842.Procurement of articles, materials, and supplies for use outside the United States 
(a)RequirementIn procuring articles, materials, or supplies for use outside of the United States, including procurements for military construction projects, the Department of Defense shall solicit bids from United States sources. 
(b)ExceptionSubsection (a) shall not apply if the articles, materials, or supplies to be procured are— 
(1)not mined, produced, or manufactured in the United States in sufficient and reasonably available quantities; 
(2)needed on an urgent basis and not acquired on a regular basis; or 
(3)perishable, or will otherwise degrade because of the time involved in shipping. 
843.Additional information on waivers under Buy American Act by Department of Defense required to be included in annual reportSection 812 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2501 note) is amended in subsection (c)(2)(A) by striking clause (vi) and inserting the following: 
 
(v)An itemized list of all waivers granted with respect to such articles, materials, or supplies under the Buy American Act (41 U.S.C. 10a et seq.), including— 
(I)an analysis of the domestic capacity to supply the articles, materials, or supplies; and 
(II)an analysis of the reasons for an increase or decrease in the number of waivers granted from fiscal year to fiscal year. . 
844.Requirement to include effects on domestic jobs in periodic assessments of defense capabilitySection 2505(b)(4) of title 10, United States Code, is amended by inserting after title) the following: , including the effects on domestic jobs,. 
845.Extension of regulations on contractors performing private security functions 
(a)Extension of regulations 
(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall issue regulations to extend and apply the requirements of section 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) to additional areas as designated under paragraph (2) and as listed in paragraph (3). 
(2)Additional areas designatedThe Secretary of Defense shall designate as additional areas for purposes of this section any area— 
(A)that is an area within a foreign country or an area covering all or part of more than one foreign country; 
(B)that is not an area of combat operations as designated under subsection (c) of section 862 of such Act; and 
(C)in which significant military operations, as designated by the Secretary, are being carried out by United States Armed Forces. 
(3)Additional areas listedIn addition to any areas designated by the Secretary under paragraph (2), the following areas shall be considered additional areas listed in this paragraph for purposes of this section: 
(A)The Horn of Africa region. 
(B)Yemen. 
(C)The Philippines. 
(D)Haiti. 
(b)Extension timelinesThe Secretary shall prescribe regulations applicable to the additional areas— 
(1)designated under subsection (a)(2), not later than March 1, 2012; and 
(2)listed in subsection (a)(3), not later than March 1, 2011. 
(c)Report on implementationNot later than 90 days after the dates specified in subsection (b), the Secretary of Defense, in coordination with the Secretary of State, shall submit to Congress a report on the implementation of the regulations prescribed under this section. The report shall include— 
(1)a complete list of additional areas designated by the Secretary under subsection (a)(2), and a detailed description of the criteria used to make the designation; 
(2)the total number of contractors performing private security functions in each additional area designated under subsection (a)(2) or listed in subjection (a)(3); and 
(3)an assessment of the long-term options for reducing the use of contractors for private security functions, including the use of Government personnel to provide such functions. 
(d)Private security functionsNotwithstanding section 864 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181), as amended by section 813 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84), in this section, the term private security functions means activities engaged in by a contractor as follows: 
(1)Guarding of personnel, facilities, or property of a Federal agency. 
(2)Any other activity for which personnel are required to carry weapons in the performance of their duties. 
846.Procurement of photovoltaic devices 
(a)Contract requirementThe Secretary of Defense shall ensure that each contract awarded by the Department of Defense that includes the procurement of photovoltaic devices, including contracts described in subsection (b), includes a provision requiring the photovoltaic devices to comply with the Buy American Act (41 U.S.C. 10a et seq.). 
(b)Contracts describedThe contracts described in this subsection include, but are not limited to, energy savings performance contracts, utility service contracts, land leases, and private housing contracts. 
(c)Definition of photovoltaic devicesIn this section, the term photovoltaic devices means devices that convert light directly into electricity through a solid-state, semiconductor process. 
847.Requirement for contracts in Iraq and Afghanistan to use employees and not independent contractors for private security services 
(a)RequirementAny contract in Iraq or Afghanistan for the procurement of private security services shall contain a requirement that, in the case of any contractor using individuals who are United States citizens and required to have a United States security clearance to perform private security services under the contract, the contractor shall use employees and not independent contractors for the provision of such services. 
(b)Contract in Iraq or AfghanistanIn this section, the term contract in Iraq or Afghanistan means a contract with the Department of Defense, the Department of State, or the United States Agency for International Development, a subcontract at any tier issued under such a contract, or a task order or delivery order at any tier issued under such a contract (including a contract, subcontract, or task order or delivery order issued by another Government agency for the Department of Defense, the Department of State, or the United States Agency for International Development), if the contract, subcontract, or task order or delivery order involves work performed in Iraq or Afghanistan for a period longer than 14 days. 
(c)Private security servicesIn this section, the term private security services means activities engaged in by a contractor under a contract in Iraq or Afghanistan and includes— 
(1)guarding of personnel, facilities, or property of a Federal agency, the contractor or subcontractor, or a third party; 
(2)any other activity for which personnel are required to carry weapons in the performance of their duties; and 
(3)training in any activity covered by paragraph (1) or (2). 
(d)Waiver authorityThe Secretary of Defense, the Secretary of State, or the Administrator of the United States Agency for International Development may waive the requirement in subsection (a) with respect to a contract of the Department of Defense, the Department of State, or the United States Agency for International Development, respectively, if the Secretary concerned or the Administrator— 
(1)determines in writing that a waiver is necessary in the interests of national security; and 
(2)submits to Congress a notification of such waiver. 
848.Consideration of unfair competitive advantage in evaluation of offers for KC–X aerial refueling aircraft program 
(a)Requirement to consider unfair competitive advantageIn awarding a contract for the KC–X aerial refueling aircraft program (or any successor to that program), the Secretary of Defense shall, in evaluating any offers submitted to the Department of Defense in response to a solicitation for offers for such program, consider any unfair competitive advantage that an offeror may possess. 
(b)ReportNot later than 60 days after submission of offers in response to any such solicitation, the Secretary of Defense shall submit to the congressional defense committees a report on any unfair competitive advantage that any offeror may possess. 
(c)Requirement to take findings into account in award of contractIn awarding a contract for the KC–X aerial refueling aircraft program (or any successor to that program), the Secretary of Defense shall take into account the findings of the report submitted under subsection (b). 
(d)Unfair competitive advantageIn this section, the term unfair competitive advantage, with respect to an offer for a contract, means a situation in which the cost of development, production, or manufacturing is not fully borne by the offeror for such contract. 
849.Debarment of BP and its subsidiaries 
(a)Contracts with BP and its subsidiariesIf the Secretary of Defense determines that BP or any of its subsidiaries performing any contract with the Department of Defense is no longer a responsible source (as defined in section 2302 of title 10, United States Code), the Secretary shall determine, not later than 90 days after making such determination, whether BP or its subsidiaries should be debarred from contracting with the Department of Defense. 
(b)DebarIn this section, the term debar has the meaning given that term by section 2393(c) of title 10, United States Code. 
850.Office of Federal Procurement Policy Act amendments 
(a)Service contract inventory requirement 
(1)In generalThe Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new section: 
 
45.Service contract inventory requirement 
(a)Service contract inventory requirement 
(1)GuidanceThe Director of the Office of Management and Budget shall develop and disseminate guidance to aid executive agencies in establishing systems for the collection of information required to meet the requirements of this section and to ensure consistency of inventories across agencies. 
(2)ReportThe Director of the Office of Management and Budget shall submit a report to Congress on the status of efforts to enable executive agencies to prepare the inventories required under paragraph (3), including the development, as appropriate, of guidance, methodologies, and technical tools. 
(3)Inventory contentsNot later than December 31, 2010, and annually thereafter, the head of each executive agency required to submit an inventory in accordance with the Federal Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 501 note), other than the Department of Defense, shall submit to the Office of Management and Budget an annual inventory of service contracts awarded or extended through the exercise of an option or a task order, for or on behalf of such agency. For each service contract, the entry for an inventory under this section shall include, for the preceding fiscal year, the following: 
(A)A description of the services purchased by the executive agency and the role the services played in achieving agency objectives, regardless of whether such a purchase was made through a contract or task order. 
(B)The organizational component of the executive agency administering the contract, and the organizational component of the agency whose requirements are being met through contractor performance of the service. 
(C)The total dollar amount obligated for services under the contract and the funding source for the contract. 
(D)The total dollar amount invoiced for services under the contract. 
(E)The contract type and date of award. 
(F)The name of the contractor and place of performance. 
(G)The number and work location of contractor and subcontractor employees, expressed as full-time equivalents for direct labor, compensated under the contract, using direct labor hours and associated cost data collected from contractors. 
(H)Whether the contract is a personal services contract. 
(I)Whether the contract was awarded on a noncompetitive basis, regardless of date of award. 
(b)FormReports required under this section shall be submitted in unclassified form, but may include a classified annex. 
(c)PublicationNot later than 30 days after the date on which the inventory under subsection (a)(3) is required to be submitted to the Office of Management and Budget, the head of each executive agency shall— 
(1)make the inventory available to the public; and 
(2)publish in the Federal Register a notice that the inventory is available to the public. 
(d)Government-wide inventory reportNot later than 90 days after the deadline for submitting inventories under subsection (a)(3), and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress and make publicly available on the Office of Management and Budget website a report on the inventories submitted. The report shall identify whether each agency required to submit an inventory under subsection (a)(3) has met such requirement and summarize the information submitted by each executive agency required to have a Chief Financial Officer pursuant to section 901 of title 31, United States Code. 
(e)Review and planning requirementsNot later than 180 days after the deadline for submitting inventories under subsection (a)(3) for an executive agency, the head of the executive agency, or an official designated by the agency head shall— 
(1)review the contracts and information in the inventory; 
(2)ensure that— 
(A)each contract in the inventory that is a personal services contract has been entered into, and is being performed, in accordance with applicable laws and regulations; 
(B)the contracts do not include to the maximum extent practicable functions that are closely associated with inherently governmental functions; 
(C)the agency is not using contractor employees to perform inherently governmental functions; 
(D)the agency has specific safeguards and monitoring systems in place to ensure that work being performed by contractors has not changed or expanded during performance to become an inherently governmental function; 
(E)the agency is not using contractor employees to perform critical functions in such a way that could affect the ability of the agency to maintain control of its mission and operations; and 
(F)there are sufficient internal agency resources to manage and oversee contracts effectively; 
(3)identify contracts that have been poorly performed, as determined by a contracting officer, because of excessive costs or inferior quality; and 
(4)identify contracts that should be considered for conversion to— 
(A)performance by Federal employees of the executive agency in accordance with agency insourcing guidelines required under section 736 of the Financial Services and General Government Appropriations Act, 2009 (Public Law 111–8, division D) and section 46 of this Act; or 
(B)an alternative acquisition approach that would better enable the agency to efficiently utilize its assets and achieve its public mission. 
(f)Report on actions taken in response to annual inventoryNot later than one year after submitting an annual inventory under subsection (a)(3), the head of each executive agency submitting such an inventory shall submit to the Office of Management and Budget a report summarizing the actions taken pursuant to subsection (e), including any actions taken to consider and convert functions from contractor to Federal employee performance. The report shall be included as an attachment to the next annual inventory and made publicly available in accordance with subsection (c). 
(g)Submission of service contract inventory before public-private competitionNotwithstanding any other provision of law, beginning in fiscal year 2011, if an executive agency has not submitted to the Office of Management and Budget the inventory required under subsection (a)(3) for the prior fiscal year, the agency may not begin, plan for, or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation or directive until such time as the inventory is submitted for the prior fiscal year. 
(h)GAO reports on implementation 
(1)Report on guidanceNot later than 120 days after submission of the report by the Director of the Office of Management and Budget required under subsection (a)(2), the Comptroller General of the United States shall report on the guidance issued and actions taken by the Director. The report shall be submitted to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives. 
(2)Reports on inventories 
(A)Initial inventoryNot later than September 30, 2011, the Comptroller General of the United States shall submit a report to the Committees named in the preceding paragraph on the initial implementation by executive agencies of the inventory requirement in subsection (a)(3) with respect to inventories required to be submitted by December 31, 2010. 
(B)Second inventoryNot later than September 30, 2012, the Comptroller General shall submit a report to the same Committees on annual inventories required to be submitted by December 31, 2011. 
(3)Periodic briefingsThe Comptroller General shall provide periodic briefings, as may be requested by the Committees, on matters related to implementation of this section. 
(i)Executive agency definedIn this section, the term executive agency has the meaning given the term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). . 
(2)Clerical amendmentThe table of sections in section 1 of such Act is amended by adding at the end the following new item: 
 
 
Sec. 45. Service contract inventory requirement.  . 
(3)Repeal of superseded lawSection 743(c) of the Financial Services and General Government Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3216) is amended by striking and annually thereafter,. 
(b)Prohibition against direct conversions 
(1)In generalSection 43(a)(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 439) is amended by striking 10 or more. 
(2)GuidanceNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidance to all Federal agencies other than the Department of Defense to ensure that no function last performed by Federal employees is converted to contractor performance without complying with the requirements of section 43 of such Act, as amended by this section. 
(c)Guidelines on insourcing new and contracted out functions 
(1)In GeneralThe Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.), as amended by subsection (a), is further amended by adding at the end the following new section: 
 
46.Guidelines on insourcing new and contracted out functions 
(a)Guidelines required
(1)The heads of executive agencies subject to the Federal Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 501 note) shall devise and implement guidelines and procedures to ensure that consideration is given to using, on a regular basis, Federal employees to perform new functions and functions that are performed by contractors and could be performed by Federal employees. 
(2)The guidelines and procedures required under subparagraph (A) may not include any specific limitation or restriction on the number of functions or activities that may be converted to performance by Federal employees. 
(b)Special consideration for certain functionsThe guidelines and procedures required under paragraph (1) shall provide for special consideration to be given to using Federal employees to perform any function that— 
(1)is performed by a contractor and— 
(A)has been performed by Federal employees at any time during the previous 10 years; 
(B)is a function closely associated with the performance of an inherently governmental function; 
(C)has been performed pursuant to a contract awarded on a non-competitive basis; or 
(D)has been performed poorly, as determined by a contracting officer during the 5-year period preceding the date of such determination, because of excessive costs or inferior quality; or 
(2)is a new requirement, with particular emphasis given to a new requirement that is similar to a function previously performed by Federal employees or is a function closely associated with the performance of an inherently governmental function. 
(c)Exclusion of certain functions from competitionsThe head of an executive agency may not conduct a public-private competition under Office of Management and Budget Circular A–76 or any other provision of law or regulation before— 
(1)in the case of a new agency function, assigning the performance of the function to Federal employees; 
(2)in the case of any agency function described in paragraph (2), converting the function to performance by Federal employees; or 
(3)in the case of an agency function performed by Federal employees, expanding the scope of the function. 
(d)Deadline
(1)The head of each executive agency shall implement the guidelines and procedures required under this subsection by not later than 120 days after the date of the enactment of this subsection. 
(2)Not later than 210 days after the date of the enactment of this subsection, the Government Accountability Office shall submit a report on the implementation of this subsection to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(e)DefinitionsIn this subsection: 
(1)The term inherently governmental functions has the meaning given such term in subpart 7.5 of part 7 of the Federal Acquisition Regulation. 
(2)The term functions closely associated with inherently governmental functions means the functions described in section 7.503(d) of the Federal Acquisition Regulation. 
(f)ApplicabilityThis subsection shall not apply to the Department of Defense. . 
(2)Clerical amendmentThe table of sections in section 1 of such Act, as amended by subsection (a), is further amended by adding at the end the following new item: 
 
 
Sec. 46. Guidelines on insourcing new and contracted out functions.  . 
(3)Repeal of superseded lawSubsection (b) of section 739 of division D of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2030) is repealed. 
(d)Conversion of functions to performance by Federal employees 
(1)Decision to insourceThe Office of Management and Budget shall not establish any numerical goal, target, or quota for the conversion to performance by Federal employees of functions previously performed by contractors unless such goal, target, or quota is based on considered research and analysis. 
(2)Reports 
(A)Report to CongressThe Office of Management and Budget shall submit to Congress a report on the aggregate results of the efforts of each Federal agency to convert functions from contractor performance to performance by Federal agency employees made during fiscal year 2010. Such report shall include— 
(i)agency decisions for converting such functions to Federal employee performance; 
(ii)the basis and rationale for the agency decisions; and 
(iii)the number of contractor employees whose functions were converted to performance by Federal employees. 
(B)Comptroller General ReportNot later than 120 days after the submittal of the report under paragraph (1), the Comptroller General of the United States shall submit to the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the report. 
(3)Department of DefenseNothing in this subsection shall apply to the Department of Defense. 
851.Requirement to justify the use of factors other than cost or price as the predominate factors in evaluating competitive proposals for defense procurement contracts 
(a)RequirementSubparagraph (A) of section 2305(a)(2) of title 10, United States Code, is amended— 
(1)by striking and at the end of clause (i); and 
(2)by inserting after clause (ii) the following new clause: 
 
(iii)in the case of a solicitation in which factors other than cost or price when combined are more important than cost or price, the reasons why assigning at least equal importance to cost or price would not better serve the Government’s interest; and . 
(b)ReportSection 2305(a)(3) of such title is amended by adding at the end the following new subparagraph: 
 
(C)Not later than 180 days after the end of each fiscal year, the Secretary of Defense shall submit to Congress, and post on a publicly available website of the Department of Defense, a report describing the solicitations for which a statement pursuant to paragraph (2)(A)(iii) was included. . 
852.Penalties on contractors not providing information to databases on contracts in Iraq and AfghanistanSection 861 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) is amended by adding at the end the following new subsection: 
 
(e)PenaltiesAny contract in Iraq or Afghanistan entered into or modified after September 1, 2011, shall include a clause requiring the imposition of a penalty, by the department or agency awarding the contract, on any contractor that does not comply with requirements under this section, including requirements in the memorandum of understanding required by subsection (a), to provide information for the common databases identified under subsection (b)(4), including updating the information required. The penalty shall consist of the withholding of award and incentive fees. . 
IXDepartment of Defense Organization and Management 
ADepartment of Defense Management 
901.Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps 
(a)Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps 
(1)Redesignation of military departmentThe military department designated as the Department of the Navy is redesignated as the Department of the Navy and Marine Corps. 
(2)Redesignation of Secretary and other statutory offices 
(A)SecretaryThe position of the Secretary of the Navy is redesignated as the Secretary of the Navy and Marine Corps. 
(B)Other statutory officesThe positions of the Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and the General Counsel of the Department of the Navy are redesignated as the Under Secretary of the Navy and Marine Corps, the Assistant Secretaries of the Navy and Marine Corps, and the General Counsel of the Department of the Navy and Marine Corps, respectively. 
(b)Conforming amendments to title 10, United States Code 
(1)Definition of military departmentParagraph (8) of section 101(a) of title 10, United States Code, is amended to read as follows: 
 
(8)The term military department means the Department of the Army, the Department of the Navy and Marine Corps, and the Department of the Air Force. . 
(2)Organization of departmentThe text of section 5011 of such title is amended to read as follows: The Department of the Navy and Marine Corps is separately organized under the Secretary of the Navy and Marine Corps.. 
(3)Position of SecretarySection 5013(a)(1) of such title is amended by striking There is a Secretary of the Navy and inserting There is a Secretary of the Navy and Marine Corps. 
(4)Chapter headings 
(A)The heading of chapter 503 of such title is amended to read as follows: 
 
503Department of the Navy and Marine Corps . 
(B)The heading of chapter 507 of such title is amended to read as follows: 
 
507Composition of the Department of the Navy and Marine Corps . 
(5)Other amendments 
(A)Title 10, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear other than as specified in paragraphs (1), (2), (3), and (4) (including in section headings, subsection captions, tables of chapters, and tables of sections) and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively, in each case with the matter inserted to be in the same typeface and typestyle as the matter stricken. 
(B)
(i)Sections 5013(f), 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by striking Assistant Secretaries of the Navy and inserting Assistant Secretaries of the Navy and Marine Corps. 
(ii)The heading of section 5016 of such title, and the item relating to such section in the table of sections at the beginning of chapter 503 of such title, are each amended by inserting and Marine Corps after of the Navy, with the matter inserted in each case to be in the same typeface and typestyle as the matter amended. 
(c)Other provisions of law and other references 
(1)Title 37, united states codeTitle 37, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively. 
(2)Other referencesAny reference in any law other than in title 10 or title 37, United States Code, or in any regulation, document, record, or other paper of the United States, to the Department of the Navy shall be considered to be a reference to the Department of the Navy and Marine Corps. Any such reference to an office specified in subsection (b)(2) shall be considered to be a reference to that officer as redesignated by that section. 
(d)Effective dateThis section and the amendments made by this section shall take effect on the first day of the first month beginning more than 60 days after the date of the enactment of this Act. 
902.Realignment of the organizational structure of the Office of the Secretary of Defense to carry out the reduction required by law in the number of Deputy Under Secretaries of Defense 
(a)Redesignation of certain positions in the office of the secretary of defensePositions in the Office of the Secretary of Defense of the Department of Defense are hereby redesignated as Assistant Secretaries of Defense as follows: 
(1)The Director of Defense Research and Engineering is redesignated as the Assistant Secretary of Defense for Research and Engineering. 
(2)The Director of Operational Energy Plans and Programs is redesignated as the Assistant Secretary of Defense for Operational Energy Plans and Programs. 
(3)The Director of Cost Assessment and Program Evaluation is redesignated as the Assistant Secretary of Defense for Cost Assessment and Program Evaluation. 
(4)The Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs is redesignated as the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(b)Amendments to chapter 4 of title 10 relating to realignmentChapter 4 of title 10, United States Code, is amended as follows: 
(1)Repeal of separate deputy under secretary provisionsThe following sections are repealed: 133a, 134a, and 136a. 
(2)Components of osdSection 131(b) is amended to read as follows: 
 
(b)The Office of the Secretary of Defense is composed of the following: 
(1)The Deputy Secretary of Defense. 
(2)The Under Secretaries of Defense, as follows: 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense for Policy. 
(C)The Under Secretary of Defense (Comptroller). 
(D)The Under Secretary of Defense for Personnel and Readiness. 
(E)The Under Secretary of Defense for Intelligence. 
(3)The Deputy Chief Management Officer of the Department of Defense. 
(4)The Principal Deputy Under Secretaries of Defense. 
(5)The Assistant Secretaries of Defense. 
(6)Other officers who are appointed by the President, by and with the advice and consent of the Senate, as follows: 
(A)The Director of Operational Test and Evaluation. 
(B)The General Counsel of the Department of Defense. 
(C)The Inspector General of the Department of Defense. 
(7)Other officials provided for by law, as follows: 
(A)The official designated under section 1501(a) of this title to have responsibility for Department of Defense matters relating to missing persons as set forth in section 1501 of this title. 
(B)The official designated under section 2228(a)(2) of this title to have responsibility for Department of Defense policy related to the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense and for directing the activities of the Office of Corrosion Policy and Oversight. 
(C)The officials designated under subsections (a) and (b) of section 2438(a) of this title to have responsibility, respectively, for developmental test and evaluation and for systems engineering. 
(D)The official designated under section 2438a(a) of this title to have responsibility for conducting and overseeing performance assessments and root cause analyses for major defense acquisition programs. 
(E)The Director of Small Business Programs, provided for under section 2508 of this title. 
(8)Such other offices and officials as may be established by law or the Secretary of Defense may establish or designate in the Office. . 
(3)Principal deputy under secretaries of defenseSection 137a is amended— 
(A)in subsections (a)(1), (b), and (d), by striking Deputy Under each place it appears and inserting Principal Deputy Under; 
(B)in subsection (a)(2), by striking (A) The and all that follows through (5) of subsection (c) and inserting The Principal Deputy Under Secretaries of Defense; 
(C)in subsection (c)— 
(i)by striking One of the Deputy in paragraphs (1), (2), (3), (4), and (5) and inserting One of the Principal Deputy; 
(ii)by striking appointed and all that follows through this title in paragraphs (1), (2), and (3); 
(iii)by striking shall be in paragraphs (4) and (5) and inserting is; and 
(iv)by adding at the end of paragraph (5) the following new sentence: Any individual nominated for appointment as the Principal Deputy Under Secretary of Defense for Intelligence shall have extensive intelligence expertise.; and 
(D)by adding at the end of subsection (d) the following new sentence: The Principal Deputy Under Secretaries take precedence among themselves in the order prescribed by the Secretary of Defense.. 
(4)Assistant secretaries of defenseSection 138 is amended— 
(A)in subsection (a)— 
(i)by striking 12 and inserting 17; and 
(ii)by striking (A) The and all that follows through The other and inserting The; 
(B)in subsection (b)— 
(i)by striking shall be in paragraphs (2), (3), (4), (5), and (6) and inserting is; 
(ii)by striking appointed pursuant to section 138a of this title in paragraph (7); and 
(iii)by adding at the end the following new paragraphs: 
 
(8)One of the Assistant Secretaries is the Assistant Secretary of Defense for Research and Engineering. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Research and Engineering shall have the duties specified in section 138b of this title. 
(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Operational Energy Plans and Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Operational Energy Plans and Programs shall have the duties specified in section 138c of this title. 
(10)One of the Assistant Secretaries is the Assistant Secretary of Defense for Cost Assessment and Program Evaluation. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Cost Assessment and Program Evaluation shall have the duties specified in section 138d of this title. 
(11)One of the Assistant Secretaries is the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall have the duties specified in section 138e of this title. ; and 
(C)in subsection (d), by striking and the Director of Defense Research and Engineering and inserting the Deputy Chief Management Officer of the Department of Defense, and the Principal Deputy Under Secretaries of Defense. 
(5)Assistant secretary for logistics and materiel readinessSection 138a(a) is amended— 
(A)by striking There is a and inserting The; and 
(B)by striking , appointed from civilian life by the President, by and with the advice and consent of the Senate. The Assistant Secretary. 
(6)Assistant secretary for research and engineeringSection 139a is transferred so as to appear after section 138a, redesignated as section 138b, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; 
(C)in subsection (a), as so redesignated, by striking Director of Defense and inserting Assistant Secretary of Defense for; and 
(D)in subsection (b), as so redesignated— 
(i)in paragraph (1), by striking Director of Defense Research and Engineering, in consultation with the Director of Developmental Test and Evaluation and inserting Assistant Secretary of Defense for Research and Engineering, in consultation with the official designated under section 2438(a) of this title to have responsibility for developmental test and evaluation functions; and 
(ii)in paragraph (2), by striking Director and inserting Assistant Secretary. 
(7)Assistant secretary for operational energy plans and programsSection 139b is transferred so as to appear after section 138b (as transferred and redesignated by paragraph (6)), redesignated as section 138c, and amended— 
(A)in subsection (a), by striking There is a and all that follows through The Director and inserting The Assistant Secretary of Defense for Operational Energy Plans and Programs; 
(B)by striking Director each place it appears and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Not later than and all that follows through military departments and inserting The Secretary of each military department; 
(ii)by striking who will and inserting who shall; and 
(iii)by inserting so designated after The officials; and 
(D)in subsection (d)(4), by striking The initial and all that follows through updates to the strategy and inserting Updates to the strategy required by paragraph (1). 
(8)Assistant secretary for cost assessment and program evaluationSection 139c is transferred so as to appear after section 138c (as transferred and redesignated by paragraph (7)), redesignated as section 138d, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsection (b) as subsection (a) and in that subsection— 
(i)striking Director of in paragraph (1) and inserting Assistant Secretary of Defense for; and 
(ii)striking Director each place it appears in paragraphs (1)(A), (1)(B), and (2) and inserting Assistant Secretary; 
(C)by striking subsection (c) and inserting the following: 
 
(b)Responsibility for specified functionsThere shall be within the office of the Assistant Secretary the following: 
(1)An official with primary responsibility for cost assessment. 
(2)An official with primary responsibility for program evaluation. ; and 
(D)by redesignating subsection (d) as subsection (c) and in that subsection striking Director of in the matter preceding paragraph (1) and inserting Assistant Secretary of Defense for. 
(9)Assistant secretary for nuclear, chemical, and biological defense programsSection 142 is transferred so as to appear after section 138d (as redesignated and transferred by paragraph (8)), redesignated as section 138e, and amended— 
(A)by striking subsection (a); 
(B)by striking (b) The Assistant to the Secretary and inserting The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(C)by striking subsection (c). 
(c)Other amendments to chapter 4 of title 10Chapter 4 of title 10, United States Code, is further amended as follows: 
(1)Office of the secretary of defenseSection 131(a) is amended by striking his and inserting the Secretary’s. 
(2)Deputy secretarySection 132 is amended by striking the second sentence of subsection (c). 
(3)Deputy chief management officerSuch chapter is further amended by inserting after section 132 the following new section: 
 
132a.Deputy Chief Management Officer 
(a)There is a Deputy Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate. 
(b)The Deputy Chief Management Officer assists the Deputy Secretary of Defense in the Deputy Secretary’s capacity as Chief Management Officer of the Department of Defense under section 132(c) of this title. 
(c)The Deputy Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, and the Under Secretaries of Defense. . 
(4)Under secretary of defense (comptroller)Section 135(c) is amended by striking clauses and inserting paragraphs. 
(d)Repeal of position titles specified by law for statutory positions relating to developmental test and evaluation and systems engineering 
(1)Transfer of section from chapter 4 to programmatic chapterSection 139d of title 10, United States Code, is transferred to chapter 144, inserted after section 2437, and redesignated as section 2438. 
(2)Director of developmental test and evaluationSubsection (a) of such section is amended— 
(A)by striking (a) Director of and all that follows through paragraph (3) and inserting the following: 
 
(a)Developmental test and evaluation 
(1)Designation of responsible officialThe Secretary of Defense shall designate, from among individuals with expertise in test and evaluation, an official to be responsible to the Secretary and the Under Secretary of Defense for Acquisition, Technology, and Logistics for developmental test and evaluation in the Department of Defense. 
(2)SupervisionThe official designated under paragraph (1) shall report directly to an official of the Department appointed from civilian life by the President, by and with the advice and consent of the Senate. ; 
(B)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively; 
(C)in paragraph (3), as so redesignated, by striking Director of systems engineering” and all that follows through Director of Systems Engineering and inserting Systems Engineering.—The official designated under paragraph (1) shall closely coordinate with the official designated under subsection (b); 
(D)in paragraph (4), as so redesignated, by striking Director in the matter preceding subparagraph (A) and inserting official designated under paragraph (1); 
(E)in paragraph (5), as so redesignated— 
(i)by striking Director has and inserting official designated under paragraph (1) has; 
(ii)by striking Director considers and inserting designated official considers; and 
(iii)by striking the Director’s duties and inserting that official’s duties; and 
(F)in paragraph (6), as so redesignated, by striking serving as the Director of Developmental Test and Evaluation and inserting official designated under paragraph (1). 
(3)Director of systems engineeringSubsection (b) of such section is amended— 
(A)by striking (b) Director of and all that follows through paragraph (3) and inserting the following: 
 
(b)Systems engineering 
(1)Designation of responsible officialThe Secretary of Defense shall designate, from among individuals with expertise in systems engineering, an official to be responsible to the Secretary and the Under Secretary of Defense for Acquisition, Technology, and Logistics for systems engineering and development planning in the Department of Defense. 
(2)SupervisionThe official designated under paragraph (1) shall report directly to an official of the Department appointed from civilian life by the President, by and with the advice and consent of the Senate. ; 
(B)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; 
(C)in paragraph (3), as so redesignated, by striking Director of developmental test and evaluation and all that follows through Director of Developmental Test And Evaluation and inserting Developmental test and evaluation.—The official designated under paragraph (1) shall closely coordinate with the official designated under subsection (a); 
(D)in paragraph (4), as so redesignated, by striking Director in the matter preceding subparagraph (A) and inserting official designated under paragraph (1); and 
(E)in paragraph (5), as so redesignated— 
(i)by striking Director shall and inserting official designated under paragraph (1) shall; 
(ii)by striking Director considers and inserting designated official considers; and 
(iii)by striking the Director’s duties and inserting that official’s duties. 
(4)Joint annual reportSubsection (c) of such section is amended in the matter preceding paragraph (1)— 
(A)by striking beginning in 2010,; 
(B)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering and inserting officials designated under subsections (a) and (b); 
(C)by striking subsections (a) and (b) and inserting those subsections; and 
(D)by inserting such after Each. 
(5)Joint guidanceSubsection (d) of such section is amended in the matter preceding paragraph (1)— 
(A)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering and inserting officials designated under subsections (a) and (b); and 
(B)by striking section 103 of the Weapon Systems Acquisition Reform Act of 2009 and inserting section 2438a of this title. 
(6)Repeal of redundant definitionSubsection (e) of such section is repealed. 
(e)Codification of section 103 of weapon systems acquisition reform act of 2009 
(1)CodificationChapter 144 of title 10, United States Code, is amended by inserting after section 2438 (as transferred and redesignated by subsection (d)), a new section 2438a consisting of— 
(A)a section heading as follows: 
 
2438a.Performance assessments and root cause analyses ; and
(B)a text consisting of the text of section 103 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1715; 10 U.S.C. 2430 note), modified as specified in paragraph (2). 
(2)Technical amendments due to codificationThe modifications referred to in paragraph (1)(B) to the text specified in that paragraph are— 
(A)in subsection (b)(2), by striking section 2433a(a)(1) of title 10, United States Code (as added by section 206(a) of this Act) and inserting section 2433a(a)(1) of this title; 
(B)in subsection (b)(5)— 
(i)by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(ii)by striking prior to both places it appears and inserting before; 
(C)in subsection (d), by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(D)in subsection (f), by striking beginning in 2010,. 
(f)Transfer of section providing for director of small business programsSection 144 of title 10, United States Code, is transferred to chapter 148, inserted after section 2507, and redesignated as section 2508. 
(g)Repeal of statutory requirement for office for missing personnel in OSDSection 1501(a) of title 10, United States Code, is amended— 
(1)by striking the subsection heading and inserting the following: Responsibility for Missing Personnel.—; 
(2)in paragraph (1)— 
(A)by striking establish within the Office of the Secretary of Defense an office to have responsibility for Department of Defense policy in the first sentence and inserting designate within the Office of the Secretary of Defense an official as the Deputy Assistant Secretary of Defense for Prisoner of War/Missing Personnel Affairs to have responsibility for Department of Defense matters; 
(B)by striking the second sentence; 
(C)by striking of the office and inserting of the official designated under this paragraph; 
(D)by striking and at the end of subparagraph (A); 
(E)by redesignating subparagraph (B) as subparagraph (C); and 
(F)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)policy, control, and oversight of the program established under section 1509 of this title, as well as the accounting for missing persons (including locating, recovering, and identifying missing persons or their remains after hostilities have ceased); and ; 
(3)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; 
(4)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The official designated under paragraph (1) shall also serve as the Director, Defense Prisoner of War/Missing Personnel Office, as established under paragraph (6)(A), exercising authority, direction, and control over that activity. . 
(5)in paragraph (3), as so redesignated— 
(A)by striking of the office the first place it appears; and 
(B)by striking head of the office and inserting official designated under paragraph (1) and (2); 
(6)in paragraph (4), as so redesignated— 
(A)by striking office and inserting designated official; and 
(B)by inserting after evasion) the following: and for personnel accounting (including locating, recovering, and identifying missing persons or their remains after hostilities have ceased); 
(7)in paragraph (5), as so redesignated, by striking office and inserting designated official; and 
(8)in paragraph (6), as so redesignated— 
(A)in subparagraph (A)— 
(i)by inserting after (A) the following: The Secretary of Defense shall establish an activity to account for personnel who are missing or whose remains have not been recovered from the conflict in which they were lost. This activity shall be known as the Defense Prisoner of War/Missing Personnel Office.; and 
(ii)by striking office both places it appears and inserting activity; 
(B)in subparagraph (B)(i), by striking to the office and inserting activity; 
(C)in subparagraph (B)(ii)— 
(i)by striking to the office and inserting activity; and 
(ii)by striking of the office and inserting of the activity; and 
(D)in subparagraph (C), by striking office and inserting activity. 
(h)Repeal of statutory requirement for Director of office for corrosion policy and oversight in OSDSection 2228 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking the subsection heading and inserting the following: Office of Corrosion Policy and Oversight and designation of responsible official; 
(B)by amending paragraph (2) to read as follows: 
 
(2)The Secretary of Defense shall designate, from among civilian employees of the Department of Defense with the qualifications described in paragraph (4), an official to be responsible to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics for the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense and for directing the activities of the Office of Corrosion Policy and Oversight. ; 
(C)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; 
(D)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)The official designated under paragraph (2) shall report directly to the Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics. . 
(E)in paragraph (4), as so redesignated, by striking assigned to the position of Director and inserting designated under paragraph (2); and 
(F)in paragraph (5), as so redesignated, by striking of Director and inserting held by the official designated under paragraph (2); 
(2)in subsection (b)— 
(A)by striking Director of Corrosion Policy and Oversight (in this section referred to as the Director) in paragraph (1) and inserting official designated under subsection (a)(2); and 
(B)by striking Director in paragraphs (2), (3), (4), and (5) and inserting designated official; 
(3)in subsection (c), by striking Additional Authorities and all that follows through authorized to— and inserting Additional duties.—The official designated under subsection (a) shall—; and 
(4)in subsection (e), by striking beginning with the budget for fiscal year 2009,. 
(i)Repeal of statutory limitation on number of deputy under secretaries of defenseSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is repealed. 
(j)Conforming amendments to title 10Title 10, United States Code, is amended as follows: 
(1)The following sections are amended by striking Director of Cost Assessment and Program Evaluation and inserting Assistant Secretary of Defense for Cost Assessment and Program Evaluation: sections 181(d), 2306b(i)(1)(B), 2366a(a)(4), 2366a(a)(5), 2366b(a)(1)(C), 2433a(a)(2), 2433a(b)(2)(C), 2434(b)(1)(A), and 2445c(f)(3). 
(2)Section 179(c) is amended— 
(A)by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs in paragraphs (2) and (3) and inserting Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(B)by striking to the in paragraph (3). 
(3)Section 2272 is amended by striking Director of Defense Research and Engineering each place it appears and inserting Assistant Secretary of Defense for Research and Engineering. 
(4)Section 2334 is amended— 
(A)by striking Director of Cost Assessment and Program Evaluation each place it appears and inserting Assistant Secretary of Defense for Cost Assessment and Program Evaluation; and 
(B)by striking Director each place it appears (other than as specified in subparagraph (A)) and inserting Assistant Secretary. 
(5)Section 2365 is amended— 
(A)in subsection (a), by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; 
(B)in subsection (d)(1), by striking Director and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and 
(ii)by striking Director may and inserting Assistant Secretary may; and 
(D)in subsection (e), by striking Director and inserting Assistant Secretary. 
(6)Sections 2350a(g)(3), 2366b(a)(3)(D), 2374a(a), and 2517(a) are amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(7)Section 2902(b) is amended— 
(A)in paragraph (1), by striking Deputy Under Secretary of Defense for Science and Technology and inserting official within the Office of the Assistant Secretary of Defense for Research and Engineering who is responsible for science and technology; and 
(B)in paragraph (3), by striking Deputy Under Secretary of Defense and inserting official within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics who is. 
(k)Other conforming amendments 
(1)Section 214 of the National Defense Authorization Act of Fiscal Year 2008 (10 U.S.C. 2521 note) is amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(2)Section 201(d) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 181 note) is amended— 
(A)by striking The Director of Cost Assessment and Program Evaluation and inserting The Assistant Secretary of Defense for Cost Assessment and Program Evaluation; and 
(B)by striking the Director and inserting the Assistant Secretary. 
(l)Section heading and clerical amendments 
(1)Section heading amendmentsTitle 10, United States Code, is amended as follows: 
(A)The heading of section 137a is amended to read as follows: 
 
137a.Principal Deputy Under Secretaries of Defense . 
(B)The heading of section 138b, as transferred and redesignated by subsection (b)(6), is amended to read as follows: 
 
138b.Assistant Secretary of Defense for Research and Engineering . 
(C)The heading of section 138c, as transferred and redesignated by subsection (b)(7), is amended to read as follows: 
 
138c.Assistant Secretary of Defense for Operational Energy Plans and Programs . 
(D)The heading of section 138d, as transferred and redesignated by subsection (b)(8), is amended to read as follows: 
 
138d.Assistant Secretary of Defense for Cost Assessment and Program Evaluation . 
(E)The heading of section 138e, as transferred and redesignated by subsection (b)(9), is amended to read as follows: 
 
138e.Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs . 
(F)The heading of section 2228 is amended to read as follows: 
 
2228.Military equipment and infrastructure: prevention and mitigation of corrosion . 
(G)The heading of section 2438 is amended to read as follows: 
 
2438.Developmental test and evaluation; systems engineering: designation of responsible officials; joint guidance . 
(2)Clerical amendmentsTitle 10, United States Code, is further amended as follows: 
(A)The table of sections at the beginning of chapter 4 is amended— 
(i)by inserting after the item relating to section 132 the following new item: 
 
 
132a. Deputy Chief Management Officer.  ; 
(ii)by striking the items relating to sections 133a, 134a, and 136a; 
(iii)by amending the item relating to section 137a to read as follows: 
 
 
137a. Principal Deputy Under Secretaries of Defense.  ; 
(iv)by inserting after the item relating to section 138a the following new items: 
 
 
138b. Assistant Secretary of Defense for Research and Engineering. 
138c. Assistant Secretary of Defense for Operational Energy Plans and Programs. 
138d. Assistant Secretary of Defense for Cost Assessment and Program Evaluation. 
138e. Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.  ;  and 
(v)by striking the items relating to sections 139a, 139b, 139c, 139d, 142, and 144. 
(B)The item relating to section 2228 in the table of sections at the beginning of chapter 131 is amended to read as follows: 
 
 
2228. Military equipment and infrastructure: prevention and mitigation of corrosion.  . 
(C)The table of sections at the beginning of chapter 144 is amended by inserting after the item relating to section 2437 the following new items: 
 
 
2438. Developmental test and evaluation; systems engineering: designation of responsible officials; joint guidance. 
2438a. Performance assessments and root cause analyses.  . 
(D)The table of sections at the beginning of subchapter II of chapter 148 is amended by inserting after the item relating to section 2507 the following new item: 
 
 
2508. Director of Small Business Programs.  . 
(m)Executive schedule amendmentsChapter 53 of title 5, United States Code, is amended as follows: 
(1)Number of assistant secretary of defense positionsSection 5315 is amended by striking Assistant Secretaries of Defense (12) and inserting Assistant Secretaries of Defense (17). 
(2)Positions redesignated as assistant secretary positions 
(A)Section 5315 is further amended— 
(i)by striking Director of Cost Assessment and Program Evaluation, Department of Defense.; and 
(ii)by striking Director of Defense Research and Engineering.. 
(B)Section 5316 is amended by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs.. 
(3)Amendments to delete references to positions in senior executive serviceSection 5316 is further amended— 
(A)by striking Director, Defense Advanced Research Projects Agency, Department of Defense.; 
(B)by striking Deputy General Counsel, Department of Defense.; 
(C)by striking Deputy Under Secretaries of Defense for Research and Engineering, Department of Defense (4).; and 
(D)by striking Special Assistant to the Secretary of Defense.. 
(n)References in other laws, etcAny reference in any provision or law other than title 10, United States Code, or in any rule, regulation, or other paper of the United States, to any of the offices of the Department of Defense redesignated by subsection (a) shall be treated as referring to that office as so redesignated. 
(o)Effective dateThe provisions of this section and the amendments made by this section shall take effect on January 1, 2011, or on such earlier date for any of such provisions as may be prescribed by the Secretary of Defense. If the Secretary prescribes an earlier date for any of those provisions or amendments, the Secretary shall notify Congress in writing in advance of such date. 
903.Unified medical command 
(a)Assistant Secretary of DefenseSection 138(b) of title 10, United States Code, as amended by section 902, is further amended by adding at the end the following new paragraph: 
 
(12)One of the Assistant Secretaries is the Assistant Secretary of Defense for Health Affairs. In addition to any duties and powers prescribed under paragraph (1), the principal duty of the Assistant Secretary of Defense for Health Affairs is the overall supervision (including oversight of policy and resources) of all health affairs and medical activities of the Department of Defense. The Assistant Secretary of Defense for Health Affairs is the principal civilian adviser to the Secretary of Defense on health affairs and medical matters and, after the Secretary and Deputy Secretary, is the principal health affairs and medical official within the senior management of the Department of Defense. .  
(b)Unified combatant command 
(1)In generalChapter 6 of such title is amended by inserting after section 167a the following new section: 
 
167b.Unified combatant command for medical operations 
(a)EstablishmentWith the advice and assistance of the Chairman of the Joint Chiefs of Staff, the President, through the Secretary of Defense, may establish under section 161 of this title a unified command for medical operations (hereinafter in this section referred to as the unified medical command). The principal function of the command is to provide medical services to the armed forces and other health care beneficiaries of the Department of Defense as defined in chapter 55 of this title. 
(b)Assignment of forcesIn establishing the unified medical command under subsection (a), all active military medical treatment facilities, training organizations, and research entities of the armed forces shall be assigned to such unified command, unless otherwise directed by the Secretary of Defense. 
(c)Grade of commanderThe commander of the unified medical command shall hold the grade of general or, in the case of an officer of the Navy, admiral while serving in that position, without vacating his permanent grade. The commander of such command shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position. The commander of such command shall be a member of a health profession described in paragraph (1), (2), (3), (4), (5), or (6) of section 335(j) of title 37. During the 5-year period beginning on the date on which the Secretary establishes the command under subsection (a), the commander of such command shall be exempt from the requirements of section 164(a)(1) of this title. 
(d)Subordinate commands
(1)The unified medical command shall have the following subordinate commands: 
(A)A command that includes all fixed military medical treatment facilities, including elements of the Department of Defense that are combined, operated jointly, or otherwise operated in such a manner that a medical facility of the Department of Defense is operating in or with a medical facility of another department or agency of the United States. 
(B)A command that includes all medical training, education, and research and development activities that have previously been unified or combined, including organizations that have been designated as a Department of Defense executive agent. 
(C)The Defense Health Agency established under subsection (f). 
(2)The commander of a subordinate command of the unified medical command shall hold the grade of lieutenant general or, in the case of an officer of the Navy, vice admiral while serving in that position, without vacating his permanent grade. The commander of such a subordinate command shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position. The commander of such a subordinate command shall also be required to be a surgeon general of one of the military departments. 
(e)Authority of combatant commander
(1)In addition to the authority prescribed in section 164(c) of this title, the commander of the unified medical command shall be responsible for, and shall have the authority to conduct, all affairs of such command relating to medical operations activities. 
(2)The commander of such command shall be responsible for, and shall have the authority to conduct, the following functions relating to medical operations activities (whether or not relating to the unified medical command): 
(A)Developing programs and doctrine. 
(B)Preparing and submitting to the Secretary of Defense program recommendations and budget proposals for the forces described in subsection (b) and for other forces assigned to the unified medical command. 
(C)Exercising authority, direction, and control over the expenditure of funds— 
(i)for forces assigned to the unified medical command; 
(ii)for the forces described in subsection (b) assigned to unified combatant commands other than the unified medical command to the extent directed by the Secretary of Defense; and 
(iii)for military construction funds of the Defense Health Program. 
(D)Training assigned forces. 
(E)Conducting specialized courses of instruction for commissioned and noncommissioned officers. 
(F)Validating requirements. 
(G)Establishing priorities for requirements. 
(H)Ensuring the interoperability of equipment and forces. 
(I)Monitoring the promotions, assignments, retention, training, and professional military education of medical officers described in paragraph (1), (2), (3), (4), (5), or (6) of section 335(j) of title 37. 
(3)The commander of such command shall be responsible for the Defense Health Program, including the Defense Health Program Account established under section 1100 of this title. 
(f)Defense health agency
(1)In establishing the unified medical command under subsection (a), the Secretary shall also establish under section 191 of this title a defense agency for health care (in this section referred to as the Defense Health Agency), and shall transfer to such agency the organization of the Department of Defense referred to as the TRICARE Management Activity and all functions of the TRICARE Program (as defined in section 1072(7)). 
(2)The director of the Defense Health Agency shall hold the rank of lieutenant general or, in the case of an officer of the Navy, vice admiral while serving in that position, without vacating his permanent grade. The director of such agency shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position. The director of such agency shall be a member of a health profession described in paragraph (1), (2), (3), (4), (5), or (6) of section 335(j) of title 37. 
(g)RegulationsIn establishing the unified medical command under subsection (a), the Secretary of Defense shall prescribe regulations for the activities of the unified medical command. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 167a the following new item: 
 
 
167b. Unified combatant command for medical operations.   . 
(c)Plan, notification, and report 
(1)PlanNot later than March 31, 2011, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan to establish the unified medical command authorized under section 167b of title 10, United States Code, as added by subsection (b), including any legislative actions the Secretary considers necessary to implement the plan. 
(2)NotificationThe Secretary shall submit to the congressional defense committees written notification of the decision of the Secretary to establish the unified medical command under such section 167b by not later than the date that is 30 days before establishing such command. 
(3)ReportNot later than 180 days after submitting the notification under paragraph (2), the Secretary shall submit to the congressional defense committees a report on— 
(A)the establishment of the unified medical command; and 
(B)the establishment of the Defense Health Agency under subsection (f) of such section 167b. 
BSpace Activities 
911.Integrated space architecturesThe Secretary of Defense and the Director of National Intelligence shall jointly establish the capability to conduct integrated national security space architecture planning, development, coordination, and analysis that— 
(1)encompasses defense and intelligence space plans, programs, budgets, and organizations; 
(2)provides mid-term to long-term recommendations to guide space-related defense and intelligence acquisitions, requirements, and investment decisions; 
(3)is independent of the space architecture planning, development, coordination, and analysis activities of each military department and each element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))); and 
(4)makes use of, to the maximum extent practicable, joint duty assignment positions (as defined in section 668). 
CIntelligence-Related Matters 
921.Five-year extension of authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activitiesThe second sentence of section 431(a) of title 10, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2015. 
922.Space and counterspace intelligence analysis 
(a)Designation of lead integrator 
(1)Designation 
(A)In generalThe Director of the Defense Intelligence Agency shall designate a lead integrator for foreign space and counterspace defense intelligence analysis. 
(B)Initial designationNot later than 30 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall designate an initial lead integrator under subparagraph (A). 
(2)NoticeNot later than 30 days after the date on which the Director of the Defense Intelligence Agency designates a lead integrator under paragraph (1)(A), or removes the designation of lead integrator from an individual or organization previously designated under paragraph (1)(A), the Director shall notify the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate of the designation of such lead integrator or the removal of such designation. 
(b)Authority to conduct original analysisThe Director of the Defense Intelligence Agency shall authorize a lead integrator designated under subsection (a)(1)(A) to conduct original intelligence analysis and production within the areas of responsibility of such lead integrator. 
(c)DefinitionsIn this section: 
(1)Lead integratorThe term lead integrator means, with respect to a particular subject matter, an individual or organization with primary responsibility for the review, coordination, and integration of defense intelligence analysis and production related to such subject matter to— 
(A)ensure the development of coherent assessments and intelligence products; and 
(B)manage and consolidate defense intelligence tasking. 
(2)Original intelligence analysisThe term original intelligence analysis means the development of knowledge and creation of intelligence materials based on raw data and intelligence reporting. 
923.Audits of intelligence community by Government Accountability Office 
(a)AuditsTitle V of the National Security Act of 1947 (50 U.S.C. 413 et seq.) is amended by adding at the end the following new section: 
 
508.Audits of intelligence community by Government Accountability Office
 (a)In generalExcept as provided in subsection (b), the Director of National Intelligence shall ensure that personnel of the Government Accountability Office designated by the Comptroller General are provided with access to all information in the possession of an element of the intelligence community that the Comptroller General determines is necessary for such personnel to conduct an analysis, evaluation, or investigation of a program or activity of an element of the intelligence community that is requested by one of the congressional intelligence committees. 
(b)Audits of programs involving sources and methods
(1)If the Director of National Intelligence determines that a portion of an analysis, evaluation, or investigation to be conducted by the Comptroller General that is requested by a committee of Congress with jurisdiction over the subject of such analysis, evaluation, or investigation involves a matter that is subject to the reporting requirements of section 503 or intelligence sources or methods, such portion may be redacted from such analysis, evaluation, or investigation and provided exclusively to the congressional intelligence committees. 
(2)If the Director of National Intelligence redacts a portion of an analysis, evaluation, or investigation under paragraph (1), the Director shall inform the committee of Congress that requested such analysis, evaluation, or investigation of the redaction. 
(c)Notice of analysis, evaluation, or investigation and proceduresNot later than 15 days before initiating an analysis, evaluation, or investigation of an element of the intelligence community, the Comptroller General shall submit to the congressional intelligence committees a notice that includes— 
(1)a description of the analysis, evaluation, or investigation to occur and the purposes of such analysis, evaluation, or investigation; 
(2)the names of the personnel who will conduct such analysis, evaluation, or investigation and the level of security clearance possessed by such personnel; and 
(3)the procedures to be used in the course of such analysis, evaluation, or investigation for examining classified information, including a description of all facilities and materials that will be used. 
(d)Discussion of procedures
(1)Prior to initiating an analysis, evaluation, or investigation of an element of the intelligence community, the Comptroller General, in consultation with the congressional intelligence committees, shall discuss with the Director of National Intelligence the procedures for conducting such analysis, evaluation, or investigation. 
(2)Not later than five days after the discussion referred to in paragraph (1), the Director of National Intelligence may submit to the Comptroller General a written comment suggesting any changes or modifications to the procedures referred to in paragraph (1). 
(e)ConfidentialityThe Comptroller General shall maintain the same level of confidentiality for a record made available during the course of an analysis, evaluation, or investigation involving sources or methods as is required of the head of the element of the intelligence community from which such record is obtained. An officer or employee of the Government Accountability Office shall be subject to the same statutory penalties for unauthorized disclosure or use of a record as an officer or employee of the element of the intelligence community that provided the Comptroller General or such officer or employee of the Government Accountability Office with access to such record. 
(f)WorkpapersAll workpapers of the Comptroller General and all records and property of any element of the intelligence community that the Comptroller General uses during the course of an analysis, evaluation, or investigation involving sources or methods shall remain in facilities provided by the element of the intelligence community providing such records and property. 
(g)Provision of suppliesThe head of each element of the intelligence community that is a subject of an analysis, evaluation, or investigation by the Comptroller General involving sources or methods shall provide the Comptroller General with suitable and secure offices and furniture, telephones, and access to copying facilities, for purposes of such analysis, evaluation, or investigation. 
(h)Procedures for protection of informationThe Comptroller General, in consultation with the congressional intelligence committees, shall establish procedures to protect from unauthorized disclosure all classified and other sensitive information furnished to the Comptroller General in the course of conducting an analysis, evaluation, or investigation involving sources and methods. 
(i)Submission of names of personnel conducting analysis, evaluation, or investigationPrior to initiating an analysis, evaluation, or investigation involving sources and methods, the Comptroller General shall provide the Director of National Intelligence and the head of each element of the intelligence community that is a subject of such analysis, evaluation, or investigation with the name of each officer and employee of the Government Accountability Office who has obtained appropriate security clearance and to whom, upon proper identification, the head of such element shall make available records and information during the course of such analysis, evaluation, or investigation. 
(j)CooperationThe head of each element of the intelligence community that is a subject of an analysis, evaluation, or investigation shall cooperate fully with the Comptroller General and provide timely responses to requests by the Comptroller General for documentation and information made pursuant to this section. 
(k)Rule of constructionExcept as provided in subsection (b), nothing in this section or any other provision of law shall be construed to restrict or limit the authority of the Comptroller General to audit, evaluate, or obtain access to the records of an element of the intelligence community absent specific statutory language restricting or limiting such audits, evaluations, or access to records. . 
DOther Matters 
931.Revisions to the board of regents for the Uniformed Services University of the Health SciencesSubsection (b) of section 2113a of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)four persons, of which the chairmen and ranking members of the Committees on Armed Services of the Senate and House of Representatives may each appoint one person, respectively; . 
932.Increased flexibility for Combatant Commander Initiative Fund 
(a)In generalSection 166a(e)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(D)not more than $10,000,000 may be used for research, development, test and evaluation activities. . 
(b)ApplicabilityThe amendments made by this section shall not apply with respect to funds appropriated for a fiscal year before fiscal year 2011. 
933.Two-year extension of authorities relating to temporary waiver of reimbursement of costs of activities for nongovernmental personnel at Department of Defense Regional Centers for Security Studies 
(a)Extension of waiverParagraph (1) of section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4577; 10 U.S.C. 184 note) is amended by striking fiscal years 2009 and 2010 and inserting fiscal years 2009 through 2012. 
(b)Annual reportParagraph (3) of such section is amended by striking in 2010 and 2011 and inserting in each year through 2013. 
934.Additional requirements for quadrennial roles and missions review in 2011 
(a)Additional activities consideredAs part of the quadrennial roles and missions review conducted in 2011 pursuant to section 118b of title 10, United States Code, the Secretary of Defense shall give consideration to the following activities, giving particular attention to their role in counter-terrorism operations: 
(1)Information operations. 
(2)Strategic communications. 
(3)Detention and interrogation. 
(b)Additional report requirementIn the report required by section 118b(d) of such title for such review in 2011, the Secretary of Defense shall— 
(1)provide clear guidance on the nature and extent of which core competencies are associated with the activities listed in subsection (a); and 
(2)identify the elements of the Department of Defense that are responsible or should be responsible for providing such core competencies. 
935.Codification of congressional notification requirement before permanent relocation of any United States military unit stationed outside the United States 
(a)Codification and related reportChapter 6 of title 10, United States Code, is amended by inserting after section 162 the following new section: 
 
162a.Congressional notification before permanent relocation of military units stationed outside the United States 
(a)Notification requirementThe Secretary of Defense shall notify Congress at least 30 days before the permanent relocation of a unit stationed outside the United States. 
(b)Elements of notificationThe notification required by subsection (a) shall include a description of the following: 
(1)How relocation of the unit supports the United States national security strategy. 
(2)Whether the relocation of the unit will have an impact on any security commitments undertaken by the United States pursuant to any international security treaty, including the North Atlantic Treaty, the Treaty of Mutual Cooperation and Security between the United States and Japan, and the Security Treaty Between Australia, New Zealand, and the United States of America. 
(3)How relocation of the unit addresses the current security environment in the affected geographic combatant command’s area of responsibility, including United States participation in theater security cooperation activities and bilateral partnership, exchanges, and training exercises. 
(4)How relocation of the unit impacts the status of overseas base closure and realignment actions undertaken as part of a global defense posture realignment strategy and the status of development and execution of comprehensive master plans for overseas military main operating bases, forward operating sites, and cooperative security locations of the global defense posture of the United States. 
(c)ExceptionsSubsection (a) does not apply in the case of— 
(1)the relocation of a unit deployed to a combat zone; or 
(2)the relocation of a unit as the result of closure of an overseas installation at the request of the government of the host nation in the manner provided in the agreement between the United States and the host nation regarding the installation. 
(d)DefinitionsIn this section: 
(1)Combat zoneThe term combat zone has the meaning given that term in section 112(c)(2) of the Internal Revenue Code of 1986. 
(2)Geographic combatant commandThe term geographic combatant command means a combatant command with a geographic area of responsibility that does not include North America. 
(3)UnitThe term unit has the meaning determined by the Secretary of Defense for purposes of this section. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 162 the following new item: 
 
 
162a. Congressional notification before permanent relocation of military units stationed outside the United States.  . 
(c)Repeal of superceded notification requirementSection 1063 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2469; 10 U.S.C. 113 note) is repealed. 
XGENERAL PROVISIONS 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $3,500,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Authorization of additional appropriations for operations in Afghanistan, Iraq, and Haiti for fiscal year 2010In addition to the amounts otherwise authorized to be appropriated by this division, the amounts authorized to be appropriated for fiscal year 2010 in title XV of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) are hereby increased, with respect to any such authorized amount, as follows: 
(1)The amounts provided in sections 1502 through 1507 of such Act for the following procurement accounts are increased as follows: 
(A)For aircraft procurement, Army, by $182,170,000. 
(B)For weapons and tracked combat vehicles procurement, Army, by $3,000,000. 
(C)For ammunition procurement, Army, by $17,055,000. 
(D)For other procurement, Army, by $1,997,918,000. 
(E)For the Joint Improvised Explosive Device Defeat Fund, by $400,000,000. 
(F)For aircraft procurement, Navy, by $104,693,000. 
(G)For other procurement, Navy, by $15,000,000. 
(H)For procurement, Marine Corps, by $18,927,000. 
(I)For aircraft procurement, Air Force, by $209,766,000. 
(J)For ammunition procurement, Air Force, by $5,000,000. 
(K)For other procurement, Air Force, by $576,895,000. 
(L)For the Mine Resistant Ambush Protected Vehicle Fund, by $1,123,000,000. 
(M)For defense-wide activities, by $189,276,000. 
(2)The amounts provided in section 1508 of such Act for research, development, test, and evaluation are increased as follows: 
(A)For the Army, by $61,962,000. 
(B)For the Navy, by $5,360,000. 
(C)For the Air Force, by $187,651,000. 
(D)For defense-wide activities, by $22,138,000. 
(3)The amounts provided in sections 1509, 1511, 1513, 1514, and 1515 of such Act for operation and maintenance are increased as follows: 
(A)For the Army, by $11,700,965,000. 
(B)For the Navy, by $2,428,702,000. 
(C)For the Marine Corps, by $1,090,873,000. 
(D)For the Air Force, by $3,845,047,000. 
(E)For defense-wide activities, by $1,188,421,000. 
(F)For the Army Reserve, by $67,399,000. 
(G)For the Navy Reserve, by $61,842,000. 
(H)For the Marine Corps Reserve, by $674,000. 
(I)For the Air Force Reserve, by $95,819,000. 
(J)For the Army National Guard, by $171,834,000. 
(K)For the Air National Guard, by $161,281,000. 
(L)For the Defense Health Program, by $33,367,000. 
(M)For Drug Interdiction and Counterdrug Activities, Defense-wide, by $94,000,000. 
(N)For the Afghanistan Security Forces Fund, by $2,604,000,000. 
(O)For the Iraq Security Forces Fund, by $1,000,000,000. 
(P)For Overseas Humanitarian, Disaster and Civic Aid, by $255,000,000. 
(Q)For Overseas Contingency Operations Transfer Fund, by $350,000,000. 
(R)For Working Capital Funds, by $974,967,000. 
(4)The amount provided in section 1512 of such Act for military personnel accounts is increased by $1,895,761,000. 
1003.Budgetary effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, as long as such statement has been submitted prior to the vote on passage of this Act. 
BCounter-Drug Activities 
1011.Unified counter-drug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2441), is further amended— 
(1)in subsection (a), by striking 2010 and inserting 2011; and 
(2)in subsection (c), by striking 2010 and inserting 2011. 
1012.Joint task forces support to law enforcement agencies conducting counterterrorism activitiesSection 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 371 note), as most recently amended by section 1012 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2441), is further amended by striking 2010 and inserting 2011. 
1013.Reporting requirement on expenditures to support foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking February 15, 2010 and inserting February 15, 2011. 
1014.Support for counter-drug activities of certain foreign governments 
(a)In generalSubsection (a)(2) section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1014(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking 2010 and inserting 2011. 
(b)Maximum amount of supportSubsection (e)(2) of such section is amended by striking fiscal years 2009 and 2010 and inserting fiscal years 2010 and 2011. 
CNaval Vessels and Shipyards 
1021.Requirements for long-range plan for construction of naval vessels 
(a)In generalSection 231 of title 10, United States Code, is amended to read as follows: 
 
231.Long-range plan for construction of naval vessels 
(a)Quadrennial naval vessel construction planAt the same time that the budget of the President is submitted under section 1105(a) of title 31 during each year in which the Secretary of Defense submits a quadrennial defense review, the Secretary of the Navy shall submit to the congressional defense committees a long-range plan for the construction of combatant and support vessels for the Navy that supports the force structure recommendations of the quadrennial defense review. 
(b)Matters includedThe plan under subsection (a) shall include the following: 
(1)A detailed construction schedule of naval vessels for the 10-year period beginning on the date on which the plan is submitted, including a certification by the Secretary that the budget for the fiscal year in which the plan is submitted and the budget for the future-years defense program submitted under section 221 of this title are sufficient for funding such schedule. 
(2)A probable construction schedule for the 10-year period beginning on the date that is 10 years after the date on which the plan is submitted. 
(3)A notional construction schedule for the 10-year period beginning on the date that is 20 years after the date on which the plan is submitted. 
(4)The estimated levels of annual funding necessary to carry out the construction schedules under paragraphs (1), (2), and (3). 
(5)For the construction schedules under paragraphs (1) and (2)— 
(A)a determination by the Director of Cost Assessment and Program Evaluation of the level of funding necessary to execute such schedules; and 
(B)an evaluation by the Director of the potential risk associated with such schedules, including detailed effects on operational plans, missions, deployment schedules, and fulfillment of the requirements of the combatant commanders. 
(c)Naval compositionIn submitting the plan under subsection (a), the Secretary shall ensure that such plan— 
(1)is in accordance with section 5062(b) of this title; and 
(2)phases the construction of new aircraft carriers during the periods covered by such plan in a manner that minimizes the total cost for procurement for such vessels. 
(d)Assessment when budget is insufficientIf the budget for a fiscal year provides for funding of the construction of naval vessels at a level that is less than the level determined necessary by the Director of Cost Assessment and Program Evaluation under subsection (b)(5), the Secretary of the Navy shall include with the defense budget materials for that fiscal year an assessment that describes and discusses the risks associated with the budget, including the risk associated with a reduced force structure that may result from funding naval vessel construction at such a level. 
(e)CBO EvaluationNot later than 60 days after the date on which the congressional defense committees receive the plan under subsection (a), the Director of the Congressional Budget Office shall submit to such committees a report assessing the sufficiency of the construction schedules and the estimated levels of annual funding included in such plan with respect to the budget submitted during the year in which the plan is submitted and the future-years defense program submitted under section 221 of this title. 
(f)Changes to the construction planIn any year in which a quadrennial defense review is not submitted, the Secretary of the Navy may not modify the construction schedules submitted in the plan under subsection (a) unless— 
(1)the modification is an increase in planned ship construction; 
(2)the modification is a realignment of less than one year of construction start dates in the future-years defense plan submitted under section 221 of this title and the Secretary submits to the congressional defense committees a report on such modification, including— 
(A)the reasons for realignment; 
(B)any increased cost that will be incurred by the Navy because of the realignment; and 
(C)an assessment of the effects that the realignment will have on the shipbuilding industrial base, including the secondary supply base; or 
(3)the modification is a decrease in the number or type of combatant and support vessels of the Navy and the Secretary submits to the congressional defense committees a report on such modification, including— 
(A)an addendum to the most recent quadrennial defense review that fully explains and justifies the decrease with respect to the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a); and 
(B)a description of the additional reviews and analyses considered by the Secretary after the previous quadrennial defense review was submitted that justify the decrease. 
(g)DefinitionsIn this section: 
(1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31. 
(2)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. 
(3)The term quadrennial defense review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of this title. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 231 and inserting the following new item: 
 
 
231. Long-range plan for construction of naval vessels.  . 
1022.Requirements for the decommissioning of naval vessels 
(a)Notice of decommissioningThe Secretary of the Navy may not decommission any battle force vessel of the active fleet of the Navy unless the Secretary provides to the congressional defense committees written notification of such decommissioning in accordance with established procedures. 
(b)Content of notificationAny notification provided under subsection (a) shall include each of the following: 
(1)The reasons for the proposed decommissioning of the vessel. 
(2)An analysis of the effect the decommissioning would be likely to have on the deployment schedules of other vessels in the same class as the vessel proposed to be decommissioned. 
(3)A certification from the Chairman of the Joint Chiefs of Staff that the decommissioning of the vessel will not adversely affect the requirements of the combatant commanders to fulfill missions critical to national security. 
(4)Any budgetary implications associated with retaining the vessel in commission, expressed for each applicable appropriation account. 
1023.Requirements for the size of the Navy battle force fleet 
(a)Limitation on decommissioningUntil the number of vessels in the battle force fleet of the Navy reaches 313 vessels, the Secretary of the Navy shall not decommission, in fiscal year 2011 or any subsequent fiscal year, more than two-thirds of the number of vessels slated for commissioning into the battle force fleet for that fiscal year. 
(b)Treatment of submarinesFor purposes of subsection (a), submarines of the battle force fleet slated for decommissioning for any fiscal year shall not count against the number of vessels the Secretary of the Navy is required to maintain for that fiscal year. 
1024.Retention and status of certain naval vesselsThe Secretary of the Navy shall retain the vessels the U.S.S. Nassau (LHA 4) and the U.S.S. Peleliu (LHA 5), in a commissioned and operational status, until the delivery to the Navy of the vessels the U.S.S. America (LHA 6) and the vessel designated as LHA 7, respectively. 
1025.Expressing the sense of Congress regarding the naming of a naval combat vessel after Father Vincent Capodanno 
(a)FindingsCongress makes the following findings: 
(1)Father Vincent Capodanno was born on February 13, 1929, in Staten Island, New York. 
(2)After attending Fordham University for a year, he entered the Maryknoll Missionary Seminary in upstate New York in 1949, and was ordained a Catholic priest in June 1957. 
(3)Father Capodanno’s first assignment as a missionary was working with aboriginal Taiwanese people in the mountains of Taiwan where he served in a parish and later in a school. After several years, Father Capodanno returned to the United States for leave and then was assigned to a Maryknoll school in Hong Kong. 
(4)Father Vincent Capodanno volunteered as a Navy Chaplain and was commissioned a Lieutenant in the Chaplain Corps of the United States Naval Reserve in December 28, 1965. 
(5)Father Vincent Capodanno selflessly extended his combat tour in Vietnam on the condition he was allowed to remain with the infantry. 
(6)On September 4, 1967, during a fierce battle in the Thang Binh District of the Que-Son Valley in Vietnam, Father Capodanno went among the wounded and dying, giving last rites and caring for the injured. He was killed that day while taking care of his Marines. 
(7)On January 7, 1969, Father Vincent Capodanno was awarded the Medal of Honor posthumously for comforting the wounded and dying during the Vietnam conflict. For his dedicated service, Father Capodanno was also awarded the Bronze Star, the Purple Heart, the Presidential Unit Citation, the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Gallantry Cross with Palm, and the Vietnam Campaign Medal. 
(8)In his memory, the U.S.S. Capodanno was commissioned on September 17, 1973. It is the only Naval vessel to date to have received a Papal blessing by Pope John Paul II in Naples, Italy, on September 4, 1981. 
(9)The U.S.S. Capodanno was decommissioned on July 30, 1993. 
(b)Sense of CongressIt is the sense of Congress that the Secretary of the Navy should name a combat vessel of the United States Navy the U.S.S. Father Vincent Capodanno, in honor of Father Vincent Capodanno, a lieutenant in the Navy Chaplain Corps. 
DCounterterrorism 
1031.Extension of certain authority for making rewards for combating terrorismSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking 2010 and inserting 2011. 
1032.Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, CubaNone of the funds authorized to be appropriated by this Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
1033.Certification requirements relating to the transfer of individuals detained at Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities 
(a)LimitationThe Secretary of Defense may not use any of the amounts authorized to be appropriated by this Act or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, to any other foreign country, or to any other foreign entity unless the Secretary submits to Congress the certification described in subsection (b) by not later than 30 days before the transfer of the individual. 
(b)CertificationThe certification described in this subsection is a written certification made by the Secretary of Defense, with concurrence of the Secretary of State, that the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(1)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; 
(2)maintains effective control over each detention facility in which an individual is to be detained if the individual is to be housed in a detention facility; 
(3)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual; 
(4)has agreed to take effective steps to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future; 
(5)has taken such steps as the Secretary determines are necessary to ensure that the individual cannot engage or re-engage in any terrorist activity; and 
(6)has agreed to share any information with the United States that— 
(A)is related to the individual or any associates of the individual; and 
(B)could affect the security of the United States, its citizens, or its allies. 
(c)Prohibition and waiver in cases of prior confirmed recidivism 
(1)ProhibitionThe Secretary of Defense may not use any amount authorized to be appropriated or otherwise made available to the Department of Defense to transfer any individual detained at Guantanamo to the custody of the individual’s country of origin, to any other foreign country, or to any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to the foreign country or entity and subsequently engaged in any terrorist activity. 
(2)WaiverThe Secretary of Defense may waive the prohibition in paragraph (1) if the Secretary determines that such a transfer is in the national security interests of the United States and includes, as part of the certification described in subsection (b) relating to such transfer, the determination of the Secretary under this paragraph. 
(d)DefinitionsFor the purposes of this section: 
(1)The term individual detained at Guantanamo means any individual who is located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)is— 
(i)in the custody or under the effective control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
(2)The term “foreign terrorist organization” means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
1034.Prohibition on the use of funds to modify or construct facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalNone of the funds authorized to be appropriated by this Act may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)Individuals describedAn individual described in this subsection is any individual who, as of October 1, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
(d)Report on Use of facilities in the United States to house detainees transferred from Guantanamo 
(1)Report requiredNot later than April 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report, in classified or unclassified form, on the merits, costs, and risks of using any proposed facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(2)Elements of the reportThe report required in paragraph (1) shall include each of the following: 
(A)A discussion of the merits associated with any such proposed facility that would justify— 
(i)using the facility instead of the facility at United States Naval Station, Guantanamo Bay, Cuba; and 
(ii)the proposed facility’s contribution to effecting a comprehensive policy for continuing military detention operations. 
(B)The rationale for selecting the specific site for any such proposed facility, including details for the processes and criteria used for identifying the merits described in subparagraph (A) and for selecting the proposed site over reasonable alternative sites. 
(C)A discussion of any potential risks to any community in the vicinity of any such proposed facility, the measures that could be taken to mitigate such risks, and the likely cost to the Department of Defense of implementing such measures. 
(D)A discussion of any necessary modifications to any such proposed facility to ensure that any detainee transferred from Guantanamo Bay to such facility could not come into contact with any other individual, including any other person detained at such facility, that is not approved for such contact by the Department of Defense, and an assessment of the likely costs of such modifications. 
(E)A discussion of any support at the site of any such proposed facility that would likely be provided by the Department of Defense, including the types of support, the number of personnel required for each such type, and an estimate of the cost of such support. 
(F)A discussion of any support, other than support provided at a proposed facility, that would likely be provided by the Department of Defense for the operation of any such proposed facility, including the types of possible support, the number of personnel required for each such type, and an estimate of the cost of such support. 
(G)A discussion of the legal issues, in the judgment of the Secretary of Defense, that could be raised as a result of detaining or imprisoning any individual described in subsection (c) at any such proposed facility that could not be raised while such individual is detained or imprisoned at United States Naval Station, Guantanamo Bay, Cuba. 
1035.Comprehensive review of force protection policies 
(a)Comprehensive review requiredThe Secretary of Defense shall conduct a comprehensive review of Department of Defense policies, regulations, instructions, and directives pertaining to force protection within the Department. 
(b)Matters coveredThe review required under subsection (a) shall include an assessment of each of the following: 
(1)Information sharing practices across the Department of Defense, and among the State, local, and Federal partners of the Department of Defense. 
(2)Antiterrorism and force protection standards relating to standoff distances for buildings. 
(3)Protective standards relating to chemical, biological, radiological, nuclear, and high explosives threats. 
(4)Standards relating to access to Department bases. 
(5)Standards for identity management within the Department, including such standards for identity cards and biometric identifications systems. 
(6)Procedures for validating and approving individuals with regular or episodic access to military installations, including military personnel, civilian employees, contractors, family members of personnel, and other types of visitors. 
(7)Procedures for sharing with appropriate Department of Defense officials— 
(A)information from the intelligence or law enforcement community regarding possible contacts with terrorists or terrorist groups, criminal organizations, or other state and non-state foreign entities actively working to undermine the security interests of the United States; and 
(B)personnel records or other derogatory information regarding potentially suspicious activities. 
(8)Any legislative changes recommended for implementing the recommendations contained in the review. 
(c)Interim reportNot later than March 1, 2011, the Secretary of Defense shall submit an interim report on the comprehensive report required under subsection (a). 
(d)Final reportNot later than June 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a final report on the comprehensive review required under subsection (a). The final report shall include such findings and recommendations as the Secretary considers appropriate based on the review, including recommended actions to be taken to implement the specific recommendations in the final report. The final report shall be submitted in an unclassified format, but may include a classified annex. 
1036.Fort Hood Follow-on Review Implementation Fund 
(a)Establishment of FundOf the amounts authorized to be appropriated under section 301(5), the Secretary of Defense shall deposit $100,000,000 into a fund to be known as the Fort Hood Follow-on Review Implementation Fund. Amounts deposited in the Fund shall be available to the Secretary to address the recommendations contained in the review known as the Fort Hood Follow-on Review. 
(b)Transfer authority 
(1)Transfers authorizedAmounts in the Fort Hood Follow-on Review Implementation Fund may be transferred to any of the following accounts and funds of the Department of Defense for the purpose of addressing any of the recommendations contained the Fort Hood Follow-on Review: 
(A)Military personnel accounts. 
(B)Operation and maintenance accounts. 
(C)Procurement accounts. 
(D)Research, development, test, and evaluation accounts. 
(E)Defense working capital funds. 
(F)Defense Health Program accounts. 
(2)Additional transfer authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense. 
(3)Transfers back to the fundUpon the Secretary’s determination that all or part of the funds transferred from the Fort Hood Follow-on Review Implementation Fund under paragraph (1) are not necessary for the purpose for which such funds were transferred, such funds may be transferred back to the Fund. 
(4)Prior notice to congressional committees 
(A)ObligationsNo amount may be obligated from the Fort Hood Follow-on Review Implementation Fund until 30 days after the date on which the Secretary of Defense notifies the congressional defense committees, in writing, of the details of the proposed obligation. 
(B)TransfersNo amount may be transferred under paragraph (1) until 45 days after the date on which the Secretary of Defense notifies the congressional defense committees, in writing, of the details of the proposed transfer. 
(5)Effect on authorization amountsA transfer to any account under paragraph (1) shall be deemed to increase the amount authorized to be appropriated for such account for fiscal year 2011 by an amount equal to the amount so transferred. 
(c)Quarterly obligation and expenditure reportsNot later than 15 days after the end of each fiscal quarter of fiscal year 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the Fort Hood Follow-on Review Implementation Fund. Such reports shall include explanations of the monthly commitments, obligations, and expenditures of such Fund, expressed by line of action, for the fiscal quarter covered by the report. 
1037.Inspector General investigation of the conduct and practices of lawyers representing individuals detained at Naval Station, Guantanamo Bay, Cuba 
(a)In generalThe Inspector General of the Department of Defense shall conduct an investigation of the conduct and practices of lawyers described in subsection (b). In conducting such investigation, the Inspector General shall— 
(1)identify any conduct or practice of such a lawyer that has— 
(A)interfered with the operations of the Department of Defense at Naval Station, Guantanamo Bay, Cuba, relating to individuals described in subsection (c); 
(B)violated any applicable policy of the Department; 
(C)violated any law of the United States; or 
(D)generated any material risk to a member of the Armed Forces of the United States; 
(2)identify any actions taken by the Department to address any conduct or practice identified in paragraph (1); and 
(3)determine whether any such conduct or practice undermines the operations of the Department relating to such individuals. 
(b)Lawyers describedThe lawyers described in this subsection are military and non-military lawyers— 
(1)who represent individuals described in subsection (c) in proceedings relating to petitions for habeas corpus or in military commissions; and 
(2)for whom there is reasonable suspicion that they have engaged in conduct or practices described in subsection (a)(1). 
(c)Individuals describedAn individual described in this subsection is any individual who is located, or who has been located at any time on or after September 11, 2001, at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is or was— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at the United States Naval Station, Guantanamo Bay, Cuba. 
(d)ReportNot later than 90 days after the date of the completion of an investigation under subsection (a), the Inspector General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report describing the results of such investigation. 
(e)Rule of ConstructionNothing in this section shall be construed as authorizing the public disclosure of information that is— 
(1)specifically prohibited from disclosure by any other provision of law; 
(2)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security; or 
(3)a part of an ongoing criminal investigation. 
1038.Prohibition on use of funds to give Miranda warnings to Al Qaeda terroristsNone of the funds authorized to be appropriated in this Act or otherwise made available to the Department of Defense shall be used in violation of section 1040 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2454; 10 U.S.C. 801 note). 
EStudies and Reports 
1041.Department of Defense aerospace-related mishap safety investigation reports 
(a)Provision of briefingsNot later than 30 days after the submittal of a written request by the chairman and ranking member of any of the congressional defense committees, the Secretary of a military department shall provide to that committee a briefing on the privileged findings, causal factors, and recommendations contained in a specific Department of Defense aerospace-related mishap safety investigation report. 
(b)Briefing attendanceA briefing provided under subsection (a) may be attended only by the following individuals: 
(1)The chairman of the congressional defense committee for which the briefing is provided. 
(2)The ranking member of that committee. 
(3)The chairmen and ranking members of any subcommittees of that committee that the committee chairman and ranking member jointly designate as having jurisdiction over information contained in the briefing. 
(4)Not more than four professional staff members designated jointly by the chairman and ranking member of the committee. 
(c)Availability of reportsDuring a briefing provided under subsection (a), two copies of the privileged version of the mishap safety investigation report that is the subject of the briefing shall be made available for review by each of the individuals who attend the briefing pursuant to subsection (b). Each copy of the report shall be returned to the Department of Defense at the conclusion of the briefing. 
(d)Department of Defense aerospace-related mishap reporting requirementThe chairperson who is appointed by the Secretary of a military department for the purpose of conducting an aerospace-related mishap safety board investigation, shall include as an addendum in the privileged safety report a discussion— 
(1)comparing and contrasting all of the findings, causal factors, and recommendations contained in the non-privileged, publicly-released version of the aerospace-related mishap investigation report; 
(2)describing how such findings, causal factors, and recommendations differ from the findings, causal factors, and recommendations contained in the privileged version of the safety report; and 
(3)the rationale that justifies any such differences. 
1042.Interagency national security knowledge and skills 
(a)Study required 
(1)Selection of independent study organizationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall select and enter into an agreement with an appropriate independent, nonprofit organization to conduct a study of the matters described in subsection (b). 
(2)Qualifications of organization selectedThe organization selected shall be qualified on the basis of having performed related prior work in the fields of national security and human capital development, and on the basis of such other criteria as the Secretary of Defense may determine. 
(b)Matters to be coveredThe study required by subsection (a) shall assess the current state of interagency national security knowledge and skills in Department of Defense civilian and military personnel, and make recommendations for strengthening such knowledge and skills. At minimum, the study shall include assessments and recommendations on— 
(1)interagency national security training, education, and rotational assignment opportunities available to civilians and military personnel; 
(2)integration of interagency national security education into the professional military education system; 
(3)level of interagency national security knowledge and skills possessed by personnel currently serving in civilian executive and general or flag officer positions, as represented by the interagency education, training, and professional experiences they have undertaken; 
(4)incentives that enable and encourage military and civilian personnel to undertake interagency assignment, education, and training opportunities, as well as disincentives and obstacles that discourage undertaking such opportunities; and 
(5)any plans or current efforts to improve the interagency national security knowledge and skills of civilian and military personnel. 
(c)ReportNot later than December 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report containing the findings and recommendations from the study required by subsection (a). 
(d)DefinitionIn this section, the term interagency national security knowledge and skills means an understanding of, and the ability to efficiently and expeditiously work within, the structures, mechanisms, and processes by which the departments, agencies, and elements of the Federal Government that have national security missions coordinate and integrate their policies, capabilities, budgets, expertise, and activities to accomplish such missions. 
1043.Report on establishing a Northeast Regional Joint Training Center 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the need for the establishment of a Northeast Regional Joint Training Center. 
(b)Contents of reportThe report required under subsection (a) shall include each of the following: 
(1)A list of facilities in the Northeastern United States at which, as of the date of the enactment of this Act, the Department of Defense has deployed or has committed to deploying a joint training experimentation network. 
(2)The extent to which such facilities have sufficient unused capacity and expertise to accommodate and fully utilize a permanent joint training experimentation node. 
(3)A list of potential locations for the regional center discussed in the report. 
(c)Considerations with respect to locationIn determining potential locations for the regional center of excellence to be discussed in the report required under subsection (a), the Secretary of Defense shall take into consideration Department of Defense facilities that have— 
(1)a workforce of skilled personnel; 
(2)live, virtual, and constructive training capabilities, and the ability to digitally connect them and the associated battle command structure at the tactical and operational levels; 
(3)an extensive deployment history in Operation Enduring Freedom and Operation Iraqi Freedom; 
(4)a location in the Northeastern United States; 
(5)an existing and permanent joint training and experimentation network node; 
(6)the capacity or potential capacity to accommodate a target training audience of up to 4000 additional personnel; and 
(7)the capability to accommodate the training of current and future Army and Air Force unmanned aircraft systems. 
1044.Comptroller General report on previously requested reports 
(a)Report requiredNot later than March 1, 2011, the Comptroller General of the United States shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report evaluating the sufficiency, adequacy, and conclusions of following reports: 
(1)The report on Air Force fighter force shortfalls, as required by the report of the House of Representatives numbered 111–166, which accompanied the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84). 
(2)The report on procurement of 4.5 generation fighters, as required by section 131 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2218). 
(3)The report on combat air forces restructuring, as required by the report of the House of Representatives numbered 111–288, which accompanied the conference report for the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84). 
(b)Matters covered by reportThe report required by subsection (a) shall examine the potential costs and benefits of each of the following: 
(1)The service life extension program costs to sustain the legacy fighter fleet to meet inventory requirements with an emphasis on the service life extension program compared to other options such as procurement of 4.5 generation fighters. 
(2)The Falcon Structural Augmentation Roadmap of F–16s, with emphasis on the cost-benefit of such effort and the effect of such efforts on the service life of the airframes. 
(3)Any additional programs designed to extend the service life of legacy fighter aircraft. 
(c)ProhibitionNo fighter aircraft may be retired from the Air Force or the Air National Guard inventory in fiscal year 2011 until 180 days after the receipt by the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives of the report required under subsection (a). 
1045.Report on nuclear triad 
(a)ReportNot later than March 1, 2011, the Secretary of Defense, in consultation with the Administrator for Nuclear Security, shall submit to the congressional defense committees a report on the nuclear triad. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A detailed discussion of the modernization and sustainment plans for each component of the nuclear triad over the 20-year period beginning on the date of the report. 
(2)The funding required for each platform of the nuclear triad with respect to operations and maintenance, modernization, and replacement. 
(3)Any industrial capacities that the Secretary considers vital to ensure the viability of the nuclear triad. 
(c)Nuclear triad definedIn this section, the term nuclear triad means the nuclear deterrent capabilities of the United States composed of ballistic missile submarines, land-based missiles, and strategic bombers. 
1046.Cybersecurity study and report 
(a)Sense of congressIt is the sense of Congress that— 
(1)cybersecurity is one of the most serious national security challenges facing the United States; and 
(2)it is critical that the Department of Defense develop technological solutions that ensure the security and freedom of action of the Department while operating in the cyber domain. 
(b)StudyThe Secretary of Defense shall conduct a study assessing— 
(1)the current use of, and potential applications of, modeling and simulation tools to identify likely cybersecurity methodologies and vulnerabilities within the Department of Defense. 
(2)the application of modeling and simulation technology to develop strategies and programs to deter hostile or malicious activity intended to compromise Department of Defense information systems. 
(c)ReportNot later than January 1, 2012, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the results of the study conducted under subsection (b), including recommendations on possible options for increasing the use of simulation tools to further strengthen the cybersecurity environment of the Department of Defense. 
(d)FormThe report required under subsection (c) shall be submitted in unclassified form, but may include a classified annex. 
1047.Study on common alignment of world regions in departments and agencies with international responsibilities 
(a)Study requiredThe President shall commission a study to assess the need for and implications of a common alignment of world regions in the internal organization of departments and agencies of the Federal Government with international responsibilities. 
(b)Participating departments and agenciesThe following departments and agencies, at a minimum, shall participate in the study: 
(1)The Department of Defense, including the combatant commands. 
(2)The Department of State. 
(3)The United States Agency for International Development. 
(4)The Department of Justice. 
(5)The Department of Commerce. 
(6)The Department of the Treasury. 
(7)The intelligence community. 
(8)Such other departments and agencies as the President considers appropriate. 
(c)Cooperation and accessThe heads of the departments and agencies participating in the study shall provide full cooperation with, and access to appropriate information to, the team carrying out the study. 
(d)Matters coveredThe study required under subsection (a) shall, at a minimum, assess— 
(1)the problems resulting from different geographic boundaries within the various departments and agencies; 
(2)potential obstacles to implementing a common alignment; 
(3)the advantages and disadvantages of a common alignment; and 
(4)impediments to interagency coordination because of differing regional authority levels. 
(e)ReportThe President shall submit to Congress a report on the study required under subsection (a) not later than 180 days after the date of the enactment of this Act. 
1048.Required reports concerning bomber modernization, sustainment, and recapitalization efforts in support of the national defense strategy 
(a)Air Force report 
(1)Report requiredNot later than 360 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees, the Director of the Congressional Budget Office, and the Comptroller General of the United States a report that includes— 
(A)a discussion of the cost, schedule, and performance of all currently planned efforts to modernize and keep viable the existing B–1, B–2, and B–52 bomber fleets and a discussion of the forecasted service-life and all sustainment challenges that the Secretary of the Air Force may confront in keeping those platforms viable until the retirement of such aircraft; 
(B)a discussion, presented in a comparison and contrast type format, of the scope of the 2007 Next-Generation Long Range Strike Analysis of Alternatives guidance and subsequent Analysis of Alternatives report tasked by the Under Secretary of Defense for Acquisition, Technology, and Logistics in the September 11, 2006, Acquisition Decision Memorandum, as compared to the scope and directed guidance of the year 2010 Long Range Strike Study effort currently being conducted by the Under Secretary of Defense for Policy and the Office of the Secretary of Defense’s Cost Assessment and Program Evaluation Office; 
(C)a discussion of an objectivity and sufficiency review of the final report issued subsequent to the 2010 Long Range Strike study effort currently being conducted by the Under Secretary of Defense for Policy and the Office of the Secretary of Defense’s Cost Assessment and Program Evaluation Office; 
(D)a discussion of the progress of efforts to field a next generation long-range strike platform, including a review of— 
(i)the next generation long-range strike requirements development and validation; 
(ii)the threshold and objective key performance parameters; 
(iii)the acquisition strategy, the acquisition oversight strategy, projected life-cycle costs, the cost-risk analysis, the technology readiness levels of planned capabilities; and 
(iv)the development, testing, production and fielding timelines; 
(E)a discussion of the costs, development, testing, fielding and operational employment challenges, capability gaps, limitations and shortfalls of the Secretary of Defense’s plan to field a long-range, penetrating, survivable, persistent and enduring family of systems as compared to the development, testing, fielding and operational employment of a singular platform that encompasses all the required aforementioned characteristics; and 
(F)a discussion of the planning efforts for developing and fielding a transformational long-range strike capability in the 2035 timeframe. 
(2)Preparation of reportThe report under paragraph (1) shall be prepared by the Institute for Defense Analyses and submitted to the Secretary of the Air Force for submittal by the Secretary in accordance with that paragraph. 
(b)Cost Analysis and Program Evaluation reportThe Director of the Cost Analysis and Program Evaluation of the Office of the Secretary of Defense shall submit to the congressional defense committees, the Director of the Congressional Budget Office, and the Comptroller General of the United States a report that includes— 
(1)the assumptions and estimated life-cycle costs of the Department’s long-range, penetrating, survivable, persistent, and enduring family of systems platforms; and 
(2)the assumptions and estimated life-cycle costs of the Next Generation Platform program, as planned and approved by the Secretary of Defense, prior to the cancellation of the program on April 6, 2009. 
(c)CBO reportNot later than 360 days after the date of the enactment of this Act, the Congressional Budget Office shall submit to the congressional defense committees and to the Comptroller General of the United States a report that includes— 
(1)a life-cycle-cost analysis of the costs of modernizing and sustaining the current fleet of B–1, B–2 and B–52 bombers to meet future long-range strike requirements compared to the costs of development, testing, fielding, and operational employment of a singular Next Generation Bomber platform to replace the existing fleet of B–1, B–2 and B–52 platforms; 
(2)a life-cycle-cost analysis of the costs of the Secretary of Defense’s plan to field a long-range, penetrating, survivable, persistent, and enduring family of systems compared to the costs of developing, testing, fielding and operational employment of a singular Next Generation Bomber platform; 
(3)a life-cycle-cost analysis of the costs the Secretary of Defense’s plan to field a long-range, penetrating, survivable, persistent and enduring family of systems compared to the costs of modernizing and sustaining the current fleet of B–1, B–2 and B–52 bombers to meet future long-range strike requirements; and 
(4)the results of an objectivity and sufficiency review of the cost analysis described in subsection (b)(1). 
(d)Access to programmatic information 
(1)In generalThe Secretary of Defense and the Secretary of the Air Force shall provide prompt access to programmatic information requested by agency personnel for the purpose of producing a report required under this section, including any and all classified information pertaining to the Department’s family of systems programs. 
(2)Prompt access definedFor purposes of paragraph (1), the term prompt access means access provided not later than 15 business days after receiving a request. 
FOther Matters 
1051.National Defense PanelSubsection (f) of section 118 of title 10, United States Code, is amended to read as follows: 
 
(f)National Defense Panel 
(1)EstablishmentNot later than February 1 of a year in which a quadrennial defense review is conducted under this section, there shall be established a bipartisan, independent panel to be known as the National Defense Panel (in this section referred to as the Panel). The Panel shall have the duties set forth in this subsection. 
(2)MembershipThe Panel shall be composed of ten members who are recognized experts in matters relating to the national security of the United States. Eight of the members shall be appointed as follows: 
(A)Two by the chairman of the Committee on Armed Services of the House of Representatives. 
(B)Two by the chairman of the Committee on Armed Services of the Senate. 
(C)Two by the ranking member of the Committee on Armed Services of the House of Representatives. 
(D)Two by the ranking member of the Committee on Armed Services of the Senate. 
(3)Co-chairs of the panelIn addition to the members appointed under paragraph (2), the Secretary of Defense shall appoint two members, one from each of the major political parties, to serve as co-chairs of the panel. 
(4)Period of appointment; vacanciesMembers shall be appointed for the life of the Panel. Any vacancy in the Panel shall be filled in the same manner as the original appointment. 
(5)DutiesThe Panel shall have the following duties with respect to a quadrennial defense review: 
(A)Not later than March 1 of a year in which the review is conducted, the Panel shall submit to the Secretary of Defense a report that sets the parameters and provide guidance to the Secretary on the conduct of the review. The report of the Panel under this subparagraph shall, at a minimum, include such guidance as is necessary to ensure that the review is conducted in a manner that provides for adequately addressing all elements listed in subsection (d). 
(B)While the review is being conducted, the Panel shall review the updates from the Secretary of Defense required under paragraph (8) on the conduct of the review. 
(C)The Panel shall— 
(i)review the Secretary of Defense’s terms of reference and any other materials providing the basis for, or substantial inputs to, the work of the Department of Defense on the quadrennial defense review; 
(ii)conduct an assessment of the assumptions, strategy, findings, and risks of the report on the quadrennial defense review required in subsection (d), with particular attention paid to the risks described in that report; 
(iii)conduct an independent assessment of a variety of possible force structures of the armed forces, including the force structure identified in the report on the quadrennial defense review required in subsection (d); 
(iv)review the resource requirements identified pursuant to subsection (b)(3) and, to the extent practicable, make a general comparison to the resource requirements to support the forces contemplated under the force structures assessed under subparagraph (C); and 
(v)provide to Congress and the Secretary of Defense, through the report under paragraph (7), any recommendations it considers appropriate for their consideration. 
(6)First meetingIf the Secretary of Defense has not made the Secretary’s appointments to the Panel under paragraph (3) by February 1 of a year in which a quadrennial defense review is conducted under this section, the Panel shall convene for its first meeting with the remaining members. 
(7)ReportNot later than 3 months after the date on which the report on a quadrennial defense review is submitted under subsection (d) to the congressional committees named in that subsection, the Panel established under paragraph (1) shall submit to those committees an assessment of the quadrennial defense review, including a description of the items addressed under paragraph (5) with respect to that quadrennial defense review. 
(8)Updates from Secretary of DefenseThe Secretary of Defense shall periodically, but not less often than every 30 days, brief the Panel on the progress of the conduct of a quadrennial defense review under subsection (a). 
(9)Administrative provisions 
(A)The Panel may secure directly from the Department of Defense and any of its components such information as the Panel considers necessary to carry out its duties under this subsection. The head of the department or agency concerned shall ensure that information requested by the Panel under this paragraph is promptly provided. 
(B)Upon the request of the co-chairs of the Panel, the Secretary of Defense shall make available to the Panel the services of any federally funded research and development center that is covered by a sponsoring agreement of the Department of Defense. 
(C)The Panel shall have the authorities provided in section 3161 of title 5, United States Code, and shall be subject to the conditions set forth in such section. 
(D)Funds for activities of the Panel shall be provided from amounts available to the Department of Defense. 
(10)TerminationThe Panel for a quadrennial defense review shall terminate 45 days after the date on which the Panel submits its final report on the quadrennial defense review under paragraph (7). . 
1052.Quadrennial defense review 
(a)Sense of congressIt is the sense of Congress that the quadrennial defense review is a critical strategic document and should be based upon a process unconstrained by budgetary influences so that such influences do not determine or limit its outcome. 
(b)Relationship of quadrennial defense review to defense budgetParagraph (4) of section 118(b) of title 10, United States Code, is amended to read as follows: 
 
(4)to make recommendations that will not be influenced, constrained, or informed by the budget submitted to Congress by the President pursuant to section 1105 of title 31. . 
1053.Sale of surplus military equipment to State and local homeland security and emergency management agencies 
(a)State and local agencies to which sales may be madeSection 2576 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking local law enforcement and firefighting and inserting local law enforcement, firefighting, homeland security, and emergency management; and 
(B)by striking carrying out law enforcement and firefighting activities and inserting carrying out law enforcement, firefighting, homeland security, and emergency management activities; and 
(2)in subsection (b), by striking law enforcement or firefighting both places it appears and inserting law enforcement, firefighting, homeland security, or emergency management. 
(b)Types of equipment that may be soldSubsection (a) of such section, as amended by subsection (a) of this section, is further amended by striking and protective body armor and inserting personal protective equipment, and other appropriate equipment. 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2576.Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies . 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 153 of such title is amended to read as follows: 
 
 
2576. Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies.  . 
1054.Department of Defense rapid innovation program 
(a)Program establishedThe Secretary of Defense shall establish a program to accelerate the fielding of innovative technologies developed using Department of Defense research funding and the commercialization of such technologies. Not later than 180 days after the date of the enactment of this Act, the Secretary shall issue guidelines for the operation of the program, including— 
(1)criteria for an application for funding by a military department, defense agency, or the unified combatant command for special operations forces; 
(2)the purposes for which such a department, agency, or command may apply for funds and appropriate requirements for technology development or commercialization to be supported using program funds; 
(3)the priorities, if any, to be provided to field or commercialize technologies developed by certain types of Department of Defense research funding; and 
(4)criteria for evaluation of an application for funding by a department, agency, or command. 
(b)Applications for funding 
(1)In generalUnder the program, the Secretary shall, not less often than annually, solicit from the heads of the military departments, the defense agencies, and the unified combatant command for special operations forces applications for funding to be used to enter into contracts, cooperative agreements, or other transaction agreements entered into pursuant to section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 107 Stat. 1721; 10 U.S.C. 2371 note) with appropriate entities for the fielding or commercialization of technologies. 
(2)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require any official of the Department of Defense to provide funding under this section to any earmark as defined pursuant to House Rule XXI, clause 9, or any congressionally directed spending item as defined pursuant to Senate Rule XLIV, paragraph 5. 
(c)FundingSubject to the availability of appropriations for such purpose, of the amounts authorized to be appropriated for research, development, test, and evaluation, defense-wide for each of fiscal years 2011 through 2015, not more than $500,000,000 may be used for any such fiscal year for the program established under subsection (a). 
(d)Transfer authorityThe Secretary may transfer funds available for the program to the research, development, test, and evaluation accounts of a military department, defense agency, or the unified combatant command for special operations forces pursuant to an application, or any part of an application, that the Secretary determines would support the purposes of the program. The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense. 
(e)Delegation of management of programThe Secretary may delegate the management and operation of the program established under subsection (a) to the Assistant Secretary of Defense for Research and Engineering. 
(f)ReportNot later than 60 days after the last day of a fiscal year during which the Secretary carries out a program under this section, the Secretary shall submit a report to the congressional defense committees providing a detailed description of the operation of the program during such fiscal year. 
(g)TerminationThe authority to carry out a program under this section shall terminate on September 30, 2015. Any amounts made available for the program that remain available for obligation on the date the program terminates may be transferred under subsection (d) during the 180-day period beginning on the date of the termination of the program. 
1055.Technical and clerical amendments 
(a)Title 5, United States CodeSubsection (l)(2)(B) of section 8344 of title 5, United States Code, as added by section 1122(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2505), is amended by striking 5201 et seq. and inserting 5211 et seq.. 
(b)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)Section 127d(d)(1) is amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
(2)Section 132 is amended— 
(A)by redesignating subsection (d), as added by section 2831(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2669), as subsection (e); and 
(B)in such subsection, by striking Guam Executive Council and inserting Guam Oversight Council. 
(3)
(A)Section 382 is amended by striking section 175 or 2332c in subsections (a), (b)(2)(C), and (d)(2)(A)(ii) and inserting section 175, 229, or 2332a. 
(B)The heading of such section is amended by striking chemical or biological. 
(C)The table of sections at the beginning of chapter 18 is amended by striking the item relating to section 382 and inserting the following new item: 
 
 
382. Emergency situations involving weapons of mass destruction.  . 
(4)Section 1175a(j)(3) is amended by striking title 10 and inserting this title. 
(5)Section 1781b(d) is amended by striking March 1, 2008, and each year thereafter and inserting March 1 each year. 
(6)Section 1781c(h)(1) is amended by striking 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010, and annually thereafter and inserting April 30 each year. 
(7)Section 2130a(b)(1) is amended by striking Training Program both places it appears and inserting Training Corps program. 
(8)Section 2222(a) is amended by striking Effective October 1, 2005, funds and inserting Funds. 
(9)The table of sections at the beginning of subchapter I of chapter 134, as amended by section 1031(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2448), is amended by transferring the item relating to section 2241a from the end of the table of sections to appear after the item relating to section 2241. 
(10)Section 2362(e)(1) is amended by striking IV and inserting V. 
(11)Section 2533a(d) is amended in paragraphs (1) and (4) by striking (b)(1)(A), (b)(2), or (b)(3) and inserting (b)(1)(A) or (b)(2). 
(12)Section 2642(a)(3) is amended by striking During the five-year period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting During the period beginning on October 28, 2009, and ending on October 28, 2014. 
(13)Section 2667(e)(1)(A)(ii) is amended by striking sections 2668 and 2669 and inserting section 2668. 
(14)Section 2684a(g)(1) is amended by striking March 1, 2007, and annually thereafter and inserting March 1 each year. 
(15)Section 2687a(a) is amended by striking 31for and inserting 31 for. 
(16)Section 2922d is amended by striking 1 or more each place it appears and inserting one or more. 
(17)Section 10216 is amended by striking section 115(c) in subsections (b)(1), (c)(1), and (c)(2)(A) and inserting section 115(d). 
(18)Section 10217(c)(1) is amended— 
(A)by striking Effective October 1, 2007, the and inserting The; and 
(B)by striking after the preceding sentence takes effect. 
(19)Section 12203(a) is amended by striking above in the first sentence and inserting of. 
(c)National Defense Authorization Act for Fiscal Year 2010Effective as of October 28, 2009, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) is amended as follows: 
(1)Section 325(d)(4) (123 Stat. 2254) is amended by striking section 236 and inserting section 235. 
(2)Section 581(a)(1)(C) (123 Stat. 2326) is amended by striking subsection (f) and inserting subsection (g), as redesignated by section 582(b)(1). 
(3)Section 584(a) (123 Stat. 2330) is amended by striking such Act and inserting the Uniformed and Overseas Citizens Absentee Voting Act. 
(4)Section 585(b)(1) (123 Stat. 2331) is amended by striking subparagraphs (A) and (B), and inserting the following new subparagraphs: 
 
(A)in paragraph (2), by striking section 102(4) and inserting section 102(a)(4); and 
(B)by striking paragraph (4) and inserting the following new paragraph: 
 
(4)prescribe a suggested design for absentee ballot mailing envelopes; ; and . 
(5)Section 589 (123 Stat. 2334; 42 U.S.C. 1973ff–7) is amended— 
(A)in subsection (a)(1)— 
(i)by striking section 107(a) and inserting section 107(1); and 
(ii)by striking 1973ff et seq. and inserting 1973ff–6(1); and 
(B)in subsection (e)(1), by striking 1977ff note and inserting 1973ff note. 
(6)The undesignated section immediately following section 603 (123 Stat. 2350) is designated as section 604. 
(7)Section 714(c) (123 Stat. 2382; 10 U.S.C. 1071 note) is amended— 
(A)by striking feasability both places it appears and inserting feasibility; and 
(B)by striking specialities both places it appears and inserting specialties. 
(8)Section 813(a)(3) is amended by inserting order after task in the matter proposed to be struck. 
(9)Section 921(b)(2) (123 Stat. 2432) is amended by inserting subchapter I of before chapter 21. 
(10)Section 1014(c) (123 Stat. 2442) is amended by striking in which the support and inserting in which support. 
(11)Section 1043(d) (123 Stat. 2457; 10 U.S.C. 2353 note) is amended by striking et 13 seq. and inserting et seq.. 
(12)Section 1055(f) (123 Stat. 2462) is amended by striking Combating and inserting Combatting. 
(13)Section 1063(d)(2) (123 Stat. 2470) is amended by striking For purposes of this section, the and inserting The. 
(14)Section 1080(b) (123 Stat. 2479; 10 U.S.C. 801 note) is amended— 
(A)by striking title 14 and inserting title XIV; 
(B)by striking title 10 and inserting title X; and 
(C)by striking the Military Commissions Act of 2006 (10 U.S.C. 948 et seq.; Public Law 109–366) and inserting chapter 47A of title 10, United States Code. 
(15)Section 1111(b) (123 Stat. 2495; 10 U.S.C. 1580 note prec.) is amended by striking the Secretary in the first sentence and inserting the Secretary of Defense. 
(16)Section 1113(g)(1) (123 Stat. 2502; 5 U.S.C. 9902 note) is amended by inserting United States Code, after title 5, the first place it appears. 
(17)Section 1121 (123 Stat. 2505) is amended— 
(A)in subsection (a)— 
(i)by striking Section 9902(h) and inserting Section 9902(g); and 
(ii)by inserting as redesignated by section 1113(b)(1)(B), after Code,; and 
(B)in subsection (b), by striking section 9902(h) and inserting section 9902(g). 
(18)Section 1261 (123 Stat. 2553; 22 U.S.C. 6201 note) is amended by inserting a space between the first short title and or. 
(19)Section 1306(b) (123 Stat. 2560) is amended by striking fiscal year and inserting Fiscal Year. 
(20)Subsection (b) of section 1803 (123 Stat. 2612) is amended to read as follows: 
 
(b)Appellate review under Detainee Treatment Act of 2005 
(1)Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006Section 1005(e) of the Detainee Treatment Act of 2005 (title X of Public Law 109–148; 10 U.S.C. 801 note) is amended by striking paragraph (3). 
(2)National Defense Authorization Act for Fiscal Year 2006Section 1405(e) of the Detainee Treatment Act of 2005 (Public Law 109–163; 10 U.S.C. 801 note) is amended by striking paragraph (3). . 
(21)Section 1916(b)(1)(B) (123 Stat. 2624) is amended by striking the comma after 5941. 
(22)Section 2804(d)(2) (123 Stat. 2662) is amended by inserting subchapter III of before chapter 169. 
(23)Section 2835(f)(1) (123 Stat. 2677) is amended by striking publically-available and inserting publicly available. 
(24)Section 3503(b)(1) (123 Stat. 2719) is amended by striking the extra quotation marks. 
(25)Section 3508(1) (123 Stat. 2721) is amended by striking headline and inserting heading. 
(d)Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 
(1)Section 596(b)(1)(D) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 1071 note), as amended by section 594 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2337), is amended by striking or flag the second place it appears. 
(2)Section 1111(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 143 note), as amended by section 1109 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2492), is amended— 
(A)in the matter preceding paragraph (1), by striking secretary of a military department and inserting Secretary of a military department; 
(B)in paragraph (1)— 
(i)by striking the the requirements and inserting the requirements; and 
(ii)by striking this title and inserting such title; and 
(C)in paragraph (2), by striking any any of the following and inserting any of the following. 
(e)Weapon Systems Acquisition Reform Act of 2009Effective as of May 22, 2009, and as if included therein as enacted, the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23) is amended as follows: 
(1)Section 205(a)(1)(B) (123 Stat. 1724) is amended in the matter proposed to be inserted by striking paragraphs (1) and (2) and inserting paragraphs (1), (2), and (3). 
(2)Section 205(c) (124 Stat. 1725) is amended by striking 2433a(c)(3) and inserting 2433a(c)(1)(C). 
(f)Technical correction regarding SBIR extensionSection 9(m)(2) of the Small Business Act (15 U.S.C. 638(m)(2)), as added by section 847(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2420), is amended by striking is authorized and inserting are authorized. 
(g)Technical correction regarding performance management and workforce incentivesSection 9902(a)(2) of title 5, United States Code, as added by section 1113(d) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2499), is amended by striking chapters both places it appears and inserting chapter. 
(h)Technical correction regarding small shipyards and maritime communities assistance programSection 3506 of the National Defense Authorization Act for Fiscal Year 2006, as reinstated by the amendment made by section 1073(c)(14) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2475), is repealed. 
(i)Technical correction regarding DOT maritime heritage propertySection 6(a)(1)(C) of the National Maritime Heritage Act of 1994 (16 U.S.C. 5405(a)(1)(C)), as amended by section 3509 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2721), is amended by striking the date of enactment of the Maritime Administration Authorization Act of 2010 and inserting October 28, 2009. 
(j)Technical correction regarding DOE National Security ProgramsThe table of contents at the beginning of the National Nuclear Security Administration Act (title XXXII of Public Law 106–65; 50 U.S.C. 2401 et seq.) is amended by striking the item relating to section 3255 and inserting the following new item: 
 
 
Sec. 3255. Biennial plan and budget assessment on the modernization and refurbishment of the nuclear security complex.  . 
1056.Budgeting for the sustainment and modernization of nuclear delivery systemsConsistent with the plan contained in the report submitted to Congress under section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549), in the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2012, and each subsequent fiscal year, the Secretary shall ensure that a separate budget (including separate, dedicated line items and program elements) is included with respect to programs and platforms regarding the sustainment and modernization of nuclear delivery systems. 
1057.Limitation on nuclear force reductions 
(a)FindingsCongress finds the following: 
(1)As of September 30, 2009, the stockpile of nuclear weapons of the United States has been reduced by 84 percent from its maximum level in 1967 and by more than 75 percent from its level when the Berlin Wall fell in November, 1989. 
(2)The number of non-strategic nuclear weapons of the United States has declined by approximately 90 percent from September 30, 1991, to September 30, 2009. 
(3)In 2002, the United States announced plans to reduce its number of operationally deployed strategic nuclear warheads to between 1,700 and 2,200 by December 31, 2012. 
(4)The United States plans to further reduce its stockpile of deployed strategic nuclear warheads to 1,550 during the next seven years. 
(5)The United States plans to further reduce its deployed ballistic missiles and heavy bombers to 700 and its deployed and non-deployed launchers and heavy bombers to 800 during the next seven years. 
(6)Beyond these plans for reductions, the Nuclear Posture Review of April 2010 stated that, the President has directed a review of potential future reductions in U.S. nuclear weapons below New START levels. Several factors will influence the magnitude and pace of such reductions.. 
(b)Sense of congressIt is the sense of Congress that— 
(1)any reductions in the nuclear forces of the United States should be supported by a thorough assessment of the strategic environment, threat, and policy and the technical and operational implications of such reductions; and 
(2)specific criteria are necessary to guide future decisions regarding further reductions in the nuclear forces of the United States. 
(c)LimitationNo action may be taken to implement the reduction of nuclear forces of the United States below the levels described in paragraphs (4) and (5) of subsection (a), unless— 
(1)the Secretary of Defense and the Administrator for Nuclear Security jointly submit to the congressional defense committees a report on such reduction, including— 
(A)the justification for such reduction; 
(B)an assessment of the strategic environment, threat, and policy and the technical and operational implications of such reduction; 
(C)written certification by the Secretary of Defense that— 
(i)either— 
(I)the strategic environment or the assessment of the threat has changed to allow for such reduction; or 
(II)technical measures to provide a commensurate or better level of safety, security, and reliability as before such reduction have been implemented for the remaining nuclear forces of the United States; 
(ii)such reduction preserves the nuclear deterrent capabilities of the nuclear triad (intercontinental ballistic missiles, ballistic missile submarines, and heavy bombers and dual-capable aircraft); 
(iii)such reduction does not require a change in targeting strategy from counterforce targeting to countervalue targeting; 
(iv)the remaining nuclear forces of the United States provide a sufficient means of protection against unforeseen technical challenges and geopolitical events; and 
(v)such reduction is compensated by other measures (such as nuclear modernization, conventional forces, and missile defense) that together provide a commensurate or better deterrence capability and level of credibility as before such reduction; and 
(D)written certification by the Administrator for Nuclear Security that— 
(i)technical measures to provide a commensurate or better level of safety, security, and reliability as before such reduction have been implemented for the remaining nuclear forces of the United States; 
(ii)the remaining nuclear forces of the United States provide a sufficient means of protection against unforeseen technical challenges and geopolitical events; and 
(iii)measures to modernize the nuclear weapons complex have been implemented to provide a sufficiently responsive infrastructure to support the remaining nuclear forces of the United States; and 
(2)a period of 180 days has elapsed after the date on which the report under paragraph (1) is submitted. 
(d)DefinitionIn this section, the term nuclear forces of the United States includes— 
(1)both active and inactive nuclear warheads in the nuclear weapons stockpile; and 
(2)deployed and non-deployed delivery vehicles. 
1058.Sense of Congress on the Nuclear Posture ReviewIt is the sense of Congress that the Nuclear Posture Review, released in April 2010 by the Secretary of Defense, weakens the national security of the United States by eliminating options to defend against a catastrophic nuclear, biological, chemical, or conventional attack against the United States. 
1059.Strategic assessment of strategic challenges posed by potential competitorsThe Secretary of Defense shall, in consultation with the Joint Chiefs of Staff and the commanders of the regional combatant commands, submit to the congressional defense committees, not later than March 15, 2011, a comprehensive strategic assessment of the current and future strategic challenges posed to the United States by potential competitors out through 2021, with particular attention paid to those challenges posed by the military modernization of the People’s Republic of China, Iran, North Korea, and Russia. 
1060.Electronic access to certain classified informationThe Secretary of Defense shall provide to each committee of Congress an electronic communications link to classified information in the possession of the Department of Defense pertaining to a subject matter that is in the jurisdiction of such committee under the Rules of the House of Representatives or the Standing Rules of the Senate. Such electronic communications link shall be capable of supporting appropriate classified communications between the Department of Defense and each committee of Congress authorized to carry out such communications. 
1061.Justice for victims of torture and terrorism 
(a)FindingsCongress makes the following findings: 
(1)The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) expressed the sense of Congress (in section 1083(d)(4)) that the Secretary of State should work with the Government of Iraq on a state-to-state basis to ensure compensation for any meritorious claims based on terrorist acts committed by the Saddam Hussein regime against individuals who were United States nationals or members of the United States Armed Forces at the time of those terrorist acts and whose claims cannot be addressed in courts in the United States due to the exercise of the waiver authority provided to the President under section 1083(d) of that Act. 
(2)The House of Representatives in the 110th Congress unanimously adopted H.R. 5167, the Justice for Victims of Torture and Terrorism Act, which set forth an appropriate compromise of the claims described in paragraph (1). 
(3)The National Defense Authorization Act for Fiscal Year 2010 (in section 1079) further expressed the sense of Congress that these claims of American victims of torture and hostage taking by Iraq should be resolved by a prompt and fair settlement negotiated between the Government of Iraq and the Government of the United States, taking note of the provisions of H.R. 5167 of the 110th Congress, which was adopted by the United States House of Representatives. 
(4)Pursuant to these congressional actions, the Secretary of State has diligently pursued these negotiations with the Government of Iraq. To date, however, more than three years after the enactment of the National Defense Authorization Act for Fiscal Year 2008, and nearly a year after the enactment of the National Defense Authorization Act for Fiscal Year 2010, there has been no resolution of these claims of injured Americans, despite the resolution by Iraq of claims of foreign corporations against the Saddam Hussein regime. 
(b)Sense of CongressIt is the sense of Congress that the claims of American victims of torture and hostage taking by the Government of Iraq during the regime of Saddam Hussein that are subject to Presidential Determination Number 2008–9 of January 28, 2008, which waived application of section 1083 of the National Defense Authorization Act for Fiscal Year 2008, should be resolved by a prompt and fair settlement negotiated between the Government of Iraq and the Government of the United States. 
1062.Policy regarding appropriate use of Department of Defense resources 
(a)Policy 
(1)In generalChapter 2 of Title 10, United States Code, is amended by inserting after section 113a the following new section: 
 
113b.Use of Department of Defense resources 
(a)PolicyThe Secretary of Defense shall ensure that all resources of the Department of Defense are used only for activities that— 
(1)fulfill a legitimate Government purpose; 
(2)comply with all applicable laws, regulations, and policies of the Department of Defense; and 
(3)contribute to the mission of the Department of Defense. 
(b)GuidanceThe Secretary shall prescribe such guidance as is necessary to ensure compliance with the policy required under subsection (a) and to address any violations of the policy, including, as appropriate, any applicable legal remedies. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 113a the following new item: 
 
 
113b. Use of Department of Defense resources.  . 
(b)Prohibition on use of fundsNone of the funds authorized to be appropriated in this Act or otherwise available to the Department of Defense may be used— 
(1)for any activity that does not comply with the policy established under section 113b of title 10, United States Code, as added by subsection (a), including any improper activity involving— 
(A)transportation or travel (including use of Government vehicles); or 
(B)Department of Defense information technology resources; or 
(2)to pay the salary of any employee who engages in an intentional violation of the policy established under such section. 
1063.Executive agent for preventing the introduction of counterfeit microelectronics into the defense supply chain 
(a)Executive agentNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official of the Department of Defense to serve as the executive agent for preventing the introduction of counterfeit microelectronics into the defense supply chain. 
(b)Roles, responsibilities, and authorities 
(1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe the roles, responsibilities, and authorities of the executive agent designated under subsection (a). 
(2)SpecificationThe roles and responsibilities of the executive agent designated under subsection (a) shall include the following: 
(A)Development and maintenance of a strategy and implementation plan that ensures that the Department of Defense has the ability to identify, mitigate, prevent, and eliminate counterfeit microelectronics from the defense supply chain. 
(B)Development of recommendations for funding strategies necessary to meet the requirements of the strategy and implementation plan developed under subparagraph (A). 
(C)Assessments of trends in counterfeit microelectronics, including— 
(i)an analysis of recent incidents of discovery of counterfeit microelectronics in the defense supply chain, including incidents involving material and service providers; 
(ii)a projection of future trends in counterfeit microelectronics; 
(iii)the sufficiency of reporting mechanisms and metrics within the Department of Defense and each component of the Department of Defense; 
(iv)the economic impact of identifying and remediating counterfeit microelectronics in the defense supply chain; and 
(v)the impact of counterfeit microelectronics in the defense supply chain on defense readiness. 
(D)Coordination of planning and activities with interagency and international partners. 
(E)Development and participation in public-private partnerships to prevent the introduction of counterfeit microelectronics into the supply chain. 
(F)Such other roles and responsibilities as the Secretary of Defense considers appropriate. 
(c)Support within Department of DefenseThe Secretary of Defense shall ensure that each component of the Department of Defense provides the executive agent designated under subsection (a) with the appropriate support and resources needed to perform the roles, responsibilities, and authorities of the executive agent. 
(d)Required actionsThe Secretary of Defense shall submit to the congressional defense committees— 
(1)not later than 180 days after the date of the enactment of this Act, a description of the roles, responsibilities, and authorities of the executive agent prescribed in accordance with subsection (b)(1); 
(2)not later than one year after the date of the enactment of this Act, a strategy for how the Department of Defense will identify, mitigate, prevent, and eliminate counterfeit microelectronics within the defense supply chain; and 
(3)not later than 18 months after the date of the enactment of this Act, an implementation plan for how the Department of Defense will execute the strategy submitted in accordance with paragraph (2). 
(e)DefinitionsIn this section: 
(1)Counterfeit microelectronicThe term counterfeit microelectronic means any type of integrated circuit or other microelectronic component that consists of— 
(A)a substitute or unauthorized copy of a valid product from an original manufacturer; 
(B)a product in which the materials used or the performance of the product has been changed without notice by a person other than the original manufacturer of the product; or 
(C)a substandard component misrepresented by the supplier of such component. 
(2)Executive agentThe term executive agent has the meaning given the term DoD Executive Agent in Department of Defense Directive 5101.1, or any successor directive relating to the responsibilities of an executive agent of the Department of Defense. 
1064.Shared information regarding training exercisesThe Secretary of Defense, acting through Joint Task Force North, may share with the Department of Homeland Security and the Department of Justice any data gathered during training exercises. 
1065.Sense of Congress regarding presidential letters of condolence to the families of members of the Armed Forces who have died by suicide 
(a)FindingsCongress finds that— 
(1)suicide is a growing problem in the Armed Forces that cannot be ignored; 
(2)a record number of military suicides was reported in 2008, with 128 active-duty Army and 48 Marine deaths reported; 
(3)the number of military suicides during 2009 is expected to equal or exceed the 2008 total; 
(4)long-standing policy prevents President Obama from sending a condolence letter to the family of a member of the Armed Forces who has died by suicide; 
(5)members of the Armed Forces sacrifice their physical, mental, and emotional well-being for the freedoms Americans hold dear; 
(6)the military family also bears the cost of defending the United States, with military spouses and children sacrificing much and standing ready to provide unending support to their spouse or parent who is a member of the Armed Forces; 
(7)the loss of a member of the Armed Forces to suicide directly and tragically affects military spouses and children, as well as the United States; 
(8)much more needs to be done to protect and address the mental health needs of members of the Armed Forces, just as they serve to protect and defend the freedoms of the United States; 
(9)a presidential letter of condolence is not only about the deceased because it also serves as a sign of respect for the grieving family and an acknowledgment of the family for their personal loss; and 
(10)a lack of acknowledgment and condolence from the President only leaves these families with an emotional vacuum and a feeling that somehow their sacrifices have been less than the sacrifices of others. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the current policy that prohibits sending a presidential letter of condolence to the family of a member of the Armed Forces who has died by suicide only serves to perpetuate the stigma of mental illness that pervades the Armed Forces; and 
(2)the President, as Commander-in-Chief, should overturn the policy and treat all military families equally. 
1066.Findings and sense of Congress on Obesity and Federal Child Nutrition Programs 
(a)FindingsCongress find the following: 
(1)According to the April 2010 report, Too Fat to Fight, more than 100 retired generals and admirals wrote that, [o]besity among children and young adults have increased so dramatically that they threaten not only the overall health of America but the future strength of our military.. 
(2)Twenty-seven percent, over 9,000,000, 17–24-year-olds in the United States are too fat to serve in the military. 
(3)Between 1995 and 2008, the military had 140,000 individuals who showed up at the centers for processing but failed their entrance physicals because they were too heavy. 
(4)Being overweight is now the leading medical reason for rejection from military service. 
(5)Between 1995 and 2008, the proportion of potential recruits who failed their physicals each year because they were overweight rose nearly 70 percent. 
(6)The military annually discharges over 1,200 first-term enlistees before their contracts are up because of weight problems. 
(7)The military must then recruit and train their replacements at a cost of $50,000 for each man or woman. 
(8)Training replacements for those discharged because of weight problems adds up to more than $60,000,000 annually. 
(9)Overweight adolescents are more likely to become overweight adults. 
(10)Overweight adolescents and overweight adults are at risk of developing obesity-related, life-threatening diseases including cancer, type 2 diabetes, stroke, heart disease, arthritis, and breathing problems. 
(11)According to the American Public Health Association, left unchecked, obesity will add nearly $344 billion to the nations annual health care costs by 2018 and account for more than 21 percent of health care spending. 
(12)Overweight and undernourished adolescents face academic challenges due to poor health behaviors, resulting in even greater risk to their future health and earing and the Nation’s economic growth and worldwide competition. 
(13)For decades military leaders have championed efforts to improve the nutrition of young people in America. 
(14)During World War II, 40 percent of rejected recruits were turned away because of poor or under nutrition. 
(15)The preamble to the Richard B. Russell National School Lunch Act (42 U.S.C. 1751) states It is hereby declared to be the policy of Congress, as a measure of national security, to safeguard the health and well-being of the Nation’s children and to encourage the domestic consumption of nutritious agricultural commodities and other food, by assisting the States, through grants in aid and other means, in providing an adequate supply of food and other facilities for the establishment, maintenance, operation and expansion of nonprofit school lunch programs. 
(16)Over 17 million children were food insecure, or hungry, in 2008, according to data collected by the Department of Agriculture. 
(17)The Federal Child Nutrition Programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) are proven to be effective in combating both hunger and obesity. 
(18)President Obama has called for a historic investment in the Federal Child Nutrition Programs in order to respond to 2 of the greatest child health challenges of our time, hunger and poor nutrition. 
(19)Two hundred twenty-one Members of Congress signed a letter to Speaker Pelosi in support of President Obama’s budget request for the Federal Child Nutrition Programs. 
(20)This same letter requested identification of possible offsets for the new investments in these important anti-hunger and nutrition programs. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)reducing domestic childhood obesity and hunger is a matter of national security; 
(2)obesity and hunger will continue to negatively impact recruitment for Armed Forces without access to physical activity, healthy food, and proper nutrition; 
(3)Congress should act to reduce childhood obesity and hunger; 
(4)the Federal Child Nutrition Programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) should be funded at the President’s request; and 
(5)the increases in funding for such programs should be properly offset. 
1067.Sense of Congress regarding recreational hunting and fishing on military installationsIt is the sense of the Congress that— 
(1)military installations that permit public access for recreational hunting and fishing should continue to permit such hunting and fishing where appropriate; 
(2)permitting the public to access military installations for recreational hunting and fishing benefits local communities by conserving and promoting the outdoors and establishing positive relations between the civilian and defense sectors; 
(3)any military installations that make recreational hunting and fishing permits available for purchase should provide a discounted rate for active and retired members of the Armed Forces and veterans with disabilities; and 
(4)the Department of Defense, all of the service branches, and military installations that permit public access for recreational hunting and fishing should promote access to such installations by making the appropriate accommodations for members of the Armed Forces and veterans with disabilities. 
1068.Sense of Congress encouraging the President to order the United States flag to be flown over United States military and civilian outposts in Haiti during earthquake relief efforts 
(a)FindingsCongress finds the following: 
(1)On January 12, 2010, the nation of Haiti was hit by a magnitude 7.0 earthquake, adversely affecting nearly 3,000,000 people. 
(2)The United States has provided millions of dollars in humanitarian assistance to meet immediate needs on the ground and plans to give more over the next year. 
(3)The Armed Forces have diligently worked to aid the people of Haiti during their time of need, providing humanitarian aid and logistical support. 
(4)The Armed Forces, civilians, and charitable groups have led the charge in an effort to maintain civility and bring some small semblance of hope to the devastated nation. 
(5)Members of the Armed Forces serve as the premier ambassadors of liberty, freedom, and goodwill when tasked with a humanitarian mission. 
(6)The generosity of the people of the United States is known the world over and the United States flag is universally recognized as a symbol of that generosity. 
(7)The United States has provided more aid to the nation of Haiti than all other nations combined. 
(b)Sense of CongressThe Congress— 
(1)commends the Armed Forces for their commitment to completing their humanitarian mission in Haiti; and 
(2)encourages the President to order the United States flag to be flown over all military and civilian outposts in Haiti under United States jurisdiction. 
1069.Study on optimal balance of manned and unmanned aerial vehicle capability 
(a)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall commission a study by an independent, non-profit organization on the optimal balance between manned and unmanned aerial vehicle forces of the Armed Forces. 
(2)SelectionThe independent, non-profit organization selected for the study under paragraph (1) shall be qualified on the basis of having performed work in the fields of national security and combat systems. 
(b)Matters includedThe study under subsection (a) shall include the following: 
(1)With respect to each military department (but in particular the Air Force), an assessment of the feasibility and desirability of a more rapid transition from manned to unmanned vehicles for a range of operations, including combat operations. 
(2)An evaluation of the current ability of each military department to resist attacks mounted by foreign militaries with significant investments in research and development and deployment of unmanned combat drones, including an assessment of each military department’s ability to defend against— 
(A)a large enemy force of unmanned aerial vehicles; and 
(B)any other relevant unmanned scenario the Secretary determines appropriate. 
(3)An analysis of— 
(A)current and future capabilities of foreign militaries in developing and deploying unmanned systems; and 
(B)vulnerabilities to drone systems revealed in past war games and other strategy materials. 
(4)Conclusions on the matters described in paragraphs (1) through (3) and what the independent, non-profit organization conducting the study determines is the optimal balance of investment in development and deployment of manned versus unmanned platforms. 
(c)ReportNot later than December 1, 2011, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes the study under subsection (a). 
(d)Form 
(1)StudyThe study under subsection (a) shall include a classified annex with respect to the matters described in subsection (b)(3). 
(2)ReportThe report under subsection (c) may include a classified annex. 
XICivilian Personnel Matters 
1101.Authority for the Department of Defense to approve an alternate method of processing equal employment opportunity complaints within one or more component organizations under specified circumstances 
(a)AuthorityThe Secretary of Defense may implement within one or more of the component organizations of the Department of Defense an alternate program for processing equal employment opportunity complaints. 
(1)Complaints processed under the alternate program shall be subject to the procedural requirements established for the alternate program and shall not be subject to the procedural requirements of part 1614 of title 29 of the Code of Federal Regulations or other regulations, directives, or regulatory restrictions prescribed by the Equal Employment Opportunity Commission. 
(2)The alternate program shall include procedures to reduce processing time and eliminate redundancy with respect to processes for the resolution of equal employment opportunity complaints, reinforce local management and chain-of-command accountability, and provide the parties involved with early opportunity for resolution. 
(3)The Secretary may carry out the alternate program during a 5-year period beginning on the date of the enactment of this Act. Not later than 180 days before the expiration of such period, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate, a recommendation regarding whether the program should be extended for an additional period. 
(4)
(A)Participation in the alternate program shall be voluntary on the part of the complainant. Complainants who participate in the alternate program shall retain the right to appeal a final agency decision to the Equal Employment Opportunity Commission and to file suit in district court. The Equal Employment Opportunity Commission shall not reverse a final agency decision on the grounds that the agency did not comply with the regulatory requirements promulgated by the Commission. 
(B)Subparagraph (A) shall apply to all cases filed with the Commission after the date of the enactment of this Act and under the alternate program established under this subsection. 
(C)The Secretary shall consult with the Equal Employment Commission in the development of the alternate program. 
(b)Evaluation planThe Secretary of Defense shall develop an evaluation plan to accurately and reliably assess the results of each alternate program implemented under subsection (a), identifying the key features of the program, including— 
(1)well-defined, clear, and measurable objectives; 
(2)measures that are directly linked to the program objectives; 
(3)criteria for determining the program performance; 
(4)a way to isolate the effects of the alternate program; 
(5)a data analysis plan for the evaluation design; and 
(6)a detailed plan to ensure that data collection, entry, and storage are reliable and error-free. 
(c)ReportsThe Comptroller General shall submit to the Speaker of the House of Representatives and the President pro tempore of the Senate, two reports on the alternate program. 
(1)Contents of reportsEach report shall contain the following: 
(A)A description of the processes tested by the alternate program. 
(B)The results of the testing of such processes. 
(C)Recommendations for changes to the processes for the resolution of equal employment opportunity complaints as a result of the alternate program. 
(D)A comparison of the processes used, and results obtained, under the alternate program to traditional and alternative dispute resolution processes used in the Government or private industry. 
(2)Dates of submissionThe first of such reports shall be submitted at the end of the 2-year period beginning on the date of the enactment of this Act. The second of such reports shall be submitted at the end of the 4-year period beginning on the date of the enactment of this Act. 
1102.Clarification of authorities at personnel demonstration laboratories 
(a)Clarification of applicability of direct hire authoritySection 1108 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4618; 10 U.S.C. 1580 note) is amended— 
(1)in subsection (b), by striking identified and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486) as a Department of Defense science and technology reinvention laboratory.; and 
(2)in subsection (c), by striking 2 percent and inserting 4 percent. 
(b)Clarification of applicability of full implementation requirementSection 1107 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat 357; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a), by striking that are exempted by and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486) as Department of Defense science and technology reinvention laboratories.; and 
(2)in subsection (c), by striking as enumerated in and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat 2486) as a Department of Defense science and technology reinvention laboratory.. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as of October 28, 2009. 
1103.Special rule relating to certain overtime pay 
(a)In generalSection 5542(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(6)
(A)Notwithstanding paragraphs (1) and (2), for an employee who is described in subparagraph (B), and whose rate of basic pay exceeds the minimum rate for GS–10, the overtime hourly rate of pay is an amount equal to one and one–half times the hourly rate of basic pay of the employee, and all that amount is premium pay. 
(B)This paragraph applies in the case of an employee of the Department of the Navy— 
(i)who is performing work aboard or in support of the U.S.S. GEORGE WASHINGTON while that vessel is forward deployed in Japan; and 
(ii)as to whom the application of this paragraph is necessary (as determined under regulations prescribed by the Secretary of the Navy)— 
(I)in order to ensure equal treatment with employees performing similar work in the United States; 
(II)in order to secure the services of qualified employees; or 
(III)for such other reasons as may be set forth in such regulations. . 
(b)Reporting requirementWithin one year after date of enactment of this Act, the Secretary of the Navy shall submit to the Secretary of Defense and the Director of the Office of Personnel Management a report that addresses the use of paragraph (6) of section 5542(a) of title 5, United States Code, as added by subsection (a), including associated costs. 
1104.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2011, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as amended by section 1106(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487), is amended by striking calendar years 2009 and 2010 and inserting calendar years 2011 and 2012. 
1105.Waiver of certain pay limitationsSection 9903(d) of title 5, United States Code, is amended— 
(1)by amending paragraph (2) to read as follows: 
 
(2)An employee appointed under this section is not eligible for any bonus, monetary award, or other monetary incentive for service, except for— 
(A)payments authorized under this section; and 
(B)in the case of an employee who is assigned in support of a contingency operation (as defined in section 101(a)(13) of title 10), allowances and any other payments authorized under chapter 59. ; and 
(2)in paragraph (3), by adding at the end the following: In computing an employee’s total annual compensation for purposes of the preceding sentence, any payment referred to in paragraph (2)(B) shall be excluded.. 
1106.Services of post-combat case coordinators 
(a)In generalChapter 79 of title 5, United States Code, is amended by adding at the end the following: 
 
7906.Services of post-combat case coordinators 
(a)DefinitionsFor purposes of this section— 
(1)the terms employee, agency, injury, war-risk hazard, and hostile force or individual have the meanings given those terms in section 8101; and 
(2)the term qualified employee means an employee as described in subsection (b). 
(b)RequirementThe head of each agency shall, in a manner consistent with the guidelines prescribed under subsection (c), provide for the assignment of a post-combat case coordinator in the case of any employee of such agency who suffers an injury or disability incurred, or an illness contracted, while in the performance of such employee’s duties, as a result of a war-risk hazard or during or as a result of capture, detention, or other restraint by a hostile force or individual. 
(c)GuidelinesThe Office of Personnel Management shall, after such consultation as the Office considers appropriate, prescribe guidelines for the operation of this section. Under the guidelines, the responsibilities of a post-combat case coordinator shall include— 
(1)acting as the main point of contact for qualified employees seeking administrative guidance or assistance relating to benefits under chapter 81 or 89; 
(2)assisting qualified employees in the collection of documentation or other supporting evidence for the expeditious processing of claims under chapter 81 or 89; 
(3)assisting qualified employees in connection with the receipt of prescribed medical care and the coordination of benefits under chapter 81 or 89; 
(4)resolving problems relating to the receipt of benefits under chapter 81 or 89; and 
(5)ensuring that qualified employees are properly screened and receive appropriate treatment— 
(A)for post-traumatic stress disorder or other similar disorder stemming from combat trauma; or 
(B)for suicidal or homicidal thoughts or behaviors. 
(d)DurationThe services of a post-combat case coordinator shall remain available to a qualified employee until— 
(1)such employee accepts or declines a reasonable offer of employment in a position in the employee’s agency for which the employee is qualified, which is not lower than 2 grades (or pay levels) below the employee’s grade (or pay level) before the occurrence or onset of the injury, disability, or illness (as referred to in subsection (a)), and which is within the employee’s commuting area; or 
(2)such employee gives written notice, in such manner as the employing agency prescribes, that those services are no longer desired or necessary. . 
(b)Clerical amendmentThe table of sections for chapter 79 of title 5, United States Code, is amended by adding after the item relating to section 7905 the following: 
 
 
7906. Services of post-combat case coordinators.  . 
1107.Authority to waive maximum age limit for certain appointmentsSection 3307(e) of title 5, United States Code, is amended— 
(1)by striking (e) The and inserting (e)(1) Except as provided in paragraph (2), the; and 
(2)by adding at the end the following: 
 
(2)
(A)In the case of the conversion of an agency function from performance by a contractor to performance by an employee of the agency, the head of the agency may waive any maximum limit of age, determined or fixed for positions within such agency under paragraph (1), if necessary in order to promote the recruitment or appointment of experienced personnel. 
(B)For purposes of this paragraph— 
(i)the term agency means the Department of Defense or a military department; and 
(ii)the term head of the agency means the Secretary of Defense or the Secretary of a military department. . 
1108.Sense of Congress regarding waiver of recovery of certain payments made under civilian employees voluntary separation incentive program 
(a)Congressional findingCongress finds that employees and former employees of the Department of Defense described in subsection (c) provided a valuable service to such Department in response to the national emergency declared in the aftermath of the attacks of September 11, 2001. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)employees and former employees of the Department of Defense described in subsection (c) deserve to retain or to be repaid their voluntary separation incentive payment pursuant to section 9902 of title 5, United States Code; 
(2)recovery of the amount of the payment referred to in section 9902 of title 5, United States Code, would be against equity and good conscience and contrary to the best interests of the United States; 
(3)the Secretary of Defense should waive the requirement under subsection (f)(6)(B) of section 9902 of title 5, United States Code, for repayment to the Department of Defense of a voluntary separation incentive payment made under subsection (f)(1) of such section 9902 in the case of an employee or former employee of the Department of Defense described in subsection (c); and 
(4)a person who has repaid to the United States all or part of the voluntary separation incentive payment for which repayment is waived under this section may receive a refund of the amount previously repaid to the United States. 
(c)Persons coveredSubsection (a) applies to any employee or former employee of the Department of Defense who— 
(1)during the period beginning on April 1, 2004, and ending on May 1, 2008, received a voluntary separation incentive payment under section 9902(f)(1) of title 5, United States Code; 
(2)was reappointed to a position in the Department of Defense during the period beginning on June 1, 2004, and ending on May 1, 2008; and 
(3)received a written representation from an officer or employee of the Department of Defense, before accepting the reappointment referred to in paragraph (2), that recovery of the amount of the payment referred to in paragraph (1) would not be required or would be waived, and reasonably relied on that representation in accepting reappointment. 
1109.Suspension of DCIPS pay authority extended for a yearSection 1114(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 1601 note) is amended by striking December 31, 2010 and inserting December 31, 2011. 
1110.Federal Internship Programs 
(a)In generalSubchapter I of chapter 31 of title 5, United States Code, is amended by inserting after section 3111 the following: 
 
3111a.Federal internship programs 
(a)Internship coordinatorThe head of each agency operating an internship program shall appoint an individual within such agency to serve as an internship coordinator. 
(b)Online information 
(1)AgenciesThe head of each agency operating an internship program shall make publicly available on the Internet— 
(A)the name and contact information of the internship coordinator for such program; and 
(B)information regarding application procedures and deadlines for such internship program. 
(2)Office of Personnel ManagementThe Office of Personnel Management shall make publicly available on the Internet links to the websites where the information described in paragraph (1) is displayed. 
(c)Centralized databaseThe Office shall establish and maintain a centralized electronic database that contains the names, contact information, and relevant skills of individuals who have completed or are nearing completion of an internship program and are currently seeking full-time Federal employment. 
(d)Exit interview requirementThe agency operating an internship program shall conduct an exit interview of each intern that completes such program. 
(e)Report 
(1)In generalThe head of each agency operating an internship program shall annually submit to the Office a report assessing such internship program. 
(2)ContentsEach report required under paragraph (1) for an agency shall include, for the 1-year period ending on September 1 of the year in which the report is submitted— 
(A)the number of interns that participated in an internship program at such agency; 
(B)information regarding the demographic characteristics of interns at such agency, including educational background; 
(C)a description of the steps taken by such agency to increase the percentage of interns who are offered permanent Federal jobs and the percentage of interns who accept the offers of such jobs, and any barriers encountered; 
(D)a description of activities engaged in by such agency to recruit new interns, including locations and methods; 
(E)a description of the diversity of work roles offered within internship programs at such agency; 
(F)a description of the mentorship portion of such internship programs; and 
(G)a summary of exit interviews conducted by such agency upon completion of an internship program by an intern. 
(3)SubmissionEach report required under paragraph (1) shall be submitted to the Office between September 1 and September 30 of each year. Not later than December 30 of each year, the Office shall submit to Congress a report summarizing the information submitted to the Office in accordance with paragraph (1) for such year. 
(f)DefinitionsFor purposes of this section— 
(1)the term internship program means— 
(A)a volunteer service program under section 3111(b); and 
(B)the Student Educational Employment Program established under section 213.3202 of title 5, Code of Federal Regulations, as in effect on January 1, 2009; 
(2)the term intern means an individual serving in an internship program. . 
(b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item relating to section 3111 the following: 
 
 
3111a. Federal internship programs.  . 
XIIMatters relating to foreign nations 
AAssistance and training 
1201.Expansion of authority for support of special operations to combat terrorism 
(a)In generalSection 1208(a) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2511), is further amended by striking $40,000,000 and inserting $50,000,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2010. 
1202.Addition of allied government agencies to enhanced logistics interoperability authority 
(a)Enhanced interoperability authoritySubsection (a) of section 127d of title 10, United States Code, is amended— 
(1)by inserting (1) before Subject to; 
(2)by inserting of the United States after armed forces; 
(3)by striking the second sentence; and 
(4)by adding at the end the following new paragraphs: 
 
(2)In addition to any logistic support, supplies, and services provided under paragraph (1), the Secretary may provide logistic support, supplies, and services to allied forces solely for the purpose of enhancing the interoperability of the logistical support systems of military forces participating in combined operations with the United States in order to facilitate such operations. Such logistic support, supplies, and services may also be provided under this paragraph to a nonmilitary logistics, security, or similar agency of an allied government if such provision would directly benefit the armed forces of the United States. 
(3)Provision of support, supplies, and services pursuant to paragraph (1) or (2) may be made only with the concurrence of the Secretary of State. . 
(b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (b), by striking subsection (a) in paragraphs (1) and (2) and inserting subsection (a)(1); and 
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking Except as provided in paragraph (2), the and inserting The; and 
(ii)by striking this section and inserting subsection (a)(1); and 
(B)in paragraph (2), by striking In addition and all that follows through fiscal year, and inserting The value of the logistic support, supplies, and services provided under subsection (a)(2) in any fiscal year may not. 
1203.Modification and extension of authorities relating to program to build the capacity of foreign military forces 
(a)Annual funding limitationSubsection (c)(1) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as amended by section 1206(b) of the Duncan Hun­ter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by striking $350,000,000 and inserting $500,000,000. 
(b)Temporary limitation on amount for building capacity to participate in or support military and stability operations 
(1)In generalSubsection (c)(5) of such section is amended— 
(A)by striking and not more than and inserting not more than; and 
(B)by inserting after fiscal year 2011 the following: , and not more than $100,000,000 may be used during fiscal year 2012. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 1, 2010, and shall apply with respect to programs under subsection (a) of such section that begin on or after that date. 
(c)Temporary authority to build the capacity of Yemen’s counter-terrorism forcesSuch section is further amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)Temporary authority to build the capacity of Yemen’s counter-terrorism forces 
(1)Authority of Secretary of State 
(A)In generalOf the funds made available under subsection (c) for the authority of subsection (a) for fiscal year 2011, the Secretary of Defense shall transfer to the Secretary of State $75,000,000 of such funds for purposes of providing assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763) to build the capacity of the counter-terrorism forces of the Yemeni Ministry of Interior. 
(B)CertificationThe Secretary of Defense may transfer funds pursuant to subparagraph (A) only if, not later than July 31, 2011, the Secretary of State certifies to the Secretary of Defense and the congressional committees specified in subsection (e)(3) that the Secretary of State is able to effectively carry out the purpose of subparagraph (A). 
(C)Availability of fundsAmounts available under this paragraph for the authority of subparagraph (A) for fiscal year 2011 may be used to conduct or support a program or programs under that authority that begin in fiscal year 2011 but end in fiscal year 2012. 
(2)Authority of Secretary of DefenseIf a certification described in paragraph (1)(B) is not made by July 31, 2011, the Secretary of Defense may, with the concurrence of the Secretary of State, use up to $75,000,000 of the funds made available under subsection (c) for the authority of subsection (a) for fiscal year 2011 to conduct or support a program or programs under the authority of subsection (a) to build the capacity of the counter-terrorism forces of the Yemeni Ministry of Interior. 
(3)Congressional notification 
(A)By Secretary of StateThe Secretary of State shall notify the congressional committees specified in subsection (e)(3) whenever the Secretary of State makes a certification under paragraph (1)(B) for purposes of exercising the authority of paragraph (1). 
(B)By Secretary of DefenseThe Secretary of Defense shall notify the congressional committees specified in subsection (e)(3) whenever the Secretary of Defense exercises the authority of paragraph (2) to support or conduct a program or programs described in paragraph (2). 
(C)ContentsA notification under subparagraph (A) or (B) shall include a description of the program or programs to be conducted or supported under the authority of this subsection. . 
(d)One-year extension of authoritySubsection (h) of such section, as most recently amended by section 1206(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625) and redesignated by subsection (c) of this section, is further amended by— 
(1)by striking September 30, 2011 and inserting September 30, 2012; and 
(2)by striking fiscal years 2006 through 2011 and inserting fiscal years 2006 through 2012. 
1204.Air Force scholarships for Partnership for Peace nations to participate in the Euro-NATO Joint Jet Pilot Training Program 
(a)Establishment of scholarship programThe Secretary of the Air Force shall establish and maintain a demonstration scholarship program to allow personnel of the air forces of countries that are signatories of the Partnership for Peace Framework Document to receive undergraduate pilot training and necessary related training through the Euro-NATO Joint Jet Pilot Training (ENJJPT) program. The Secretary of the Air Force shall establish the program pursuant to regulations prescribed by the Secretary of Defense in consultation with the Secretary of State. 
(b)Transportation, supplies, and allowanceUnder such conditions as the Secretary of the Air Force may prescribe, the Secretary may provide to a person receiving a scholarship under the scholarship program— 
(1)transportation incident to the training received under the ENJJPT program; 
(2)supplies and equipment to be used during the training; 
(3)flight clothing and other special clothing required for the training; 
(4)billeting, food, and health services; and 
(5)a living allowance at a rate to be prescribed by the Secretary, taking into account the amount of living allowances authorized for a member of the armed forces under similar circumstances. 
(c)Relation to Euro-NATO Joint Jet Pilot Training program 
(1)ENJJPT Steering Committee authorityNothing in this section shall be construed or interpreted to supersede the authority of the ENJJPT Steering Committee under the ENJJPT Memorandum of Understanding. Pursuant to the ENJJPT Memorandum of Understanding, the ENJJPT Steering Committee may resolve to forbid any airman or airmen from a Partnership for Peace nation to participate in the Euro-NATO Joint Jet Pilot Training program under the authority of a scholarship under this section. 
(2)No representationCountries whose air force personnel receive scholarships under the scholarship program shall not have privilege of ENJJPT Steering Committee representation. 
(d)Limitation on eligible countriesThe Secretary of the Air Force may not use the authority in subsection (a) to provide assistance described in subsection (b) to any foreign country that is otherwise prohibited from receiving such type of assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or any other provision of law. 
(e)Cost-sharingFor purposes of ENJJPT cost-sharing, personnel of an air force of a foreign country who receive a scholarship under the scholarship program may be counted as United States pilots. 
(f)Progress reportNot later than February 1, 2015, the Secretary of the Air Force shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the status of the demonstration program, including the opinion of the Secretary and NATO allies on the benefits of the program and whether or not to permanently authorize the program or extend the program beyond fiscal year 2015. The report shall specify the following: 
(1)The countries participating in the scholarship program. 
(2)The total number of foreign pilots who received scholarships under the scholarship program. 
(3)The amount expended on scholarships under the scholarship program. 
(4)The source of funding for scholarships under the scholarship program. 
(g)DurationNo scholarship may be awarded under the scholarship program after September 30, 2015. 
(h)Funding sourceAmounts to award scholarships under the scholarship program shall be derived from amounts authorized to be appropriated for operation and maintenance for the Air Force. 
BMatters relating to Iraq, Afghanistan, and Pakistan 
1211.Limitation on availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an authorization of appropriations in this Act may be obligated or expended for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control of the oil resources of Iraq. 
1212.Commanders’ Emergency Response Program 
(a)Authority for fiscal year 2011During fiscal year 2011, from funds made available to the Department of Defense for operation and maintenance for such fiscal year— 
(1)not to exceed $100,000,000 may be used by the Secretary of Defense in such fiscal year to provide funds for the Commanders’ Emergency Response Program in Iraq; and 
(2)not to exceed $800,000,000 may be used by the Secretary of Defense in such fiscal year to provide funds for the Commanders’ Emergency Response Program in Afghanistan. 
(b)Quarterly reports 
(1)In generalNot later than 30 days after the end of each fiscal-year quarter of fiscal year 2011, the Secretary of Defense shall submit to the congressional defense committees a report regarding the Commanders’ Emergency Response Program. 
(2)Matters to be includedThe report required under paragraph (1) shall include the following: 
(A)The allocation and use of funds under the Commanders’ Emergency Response Program or any other provision of law making funding available for the Commanders’ Emergency Response Program during the fiscal-year quarter. 
(B)The dates of obligation and expenditure of such funds during the fiscal-year quarter. 
(C)A description of each project for which amounts in excess of $500,000 were obligated or expended during the fiscal-year quarter. 
(D)The dates of obligation and expenditure of funds under the Commanders’ Emergency Response Program or any other provision of law making funding available for the Commanders’ Emergency Response Program for each of fiscal years 2004 through 2010. 
(3)Matters to be included with respect to Commanders’ Emergency Response Program in IraqThe report required under paragraph (1) shall include the following with respect to the Commanders’ Emergency Response Program in Iraq: 
(A)A written statement by the Secretary of Defense, or the Deputy Secretary of Defense if the authority under subsection (f) is delegated to the Deputy Secretary of Defense, affirming that the certification required under subsection (f) was issued for each project for which amounts in excess of $1,000,000 were obligated or expended during the fiscal-year quarter. 
(B)For each project listed in subparagraph (A), the following information: 
(i)A description and justification for carrying out the project. 
(ii)A description of the extent of involvement by the Government of Iraq in the project, including— 
(I)the amount of funds provided by the Government of Iraq for the project; and 
(II)a description of the plan for the transition of such project upon completion to the people of Iraq and for the sustainment of any completed facilities, including any commitments by the Government of Iraq to sustain projects requiring the support of the Government of Iraq for sustainment. 
(iii)A description of the current status of the project, including, where appropriate, the projected completion date. 
(C)A description of the status of transitioning activities to the Government of Iraq, including— 
(i)the level of funding provided and expended by the Government of Iraq in programs designed to meet urgent humanitarian relief and reconstruction requirements that immediately assist the Iraqi people; and 
(ii)a description of the progress made in transitioning the responsibility for the Sons of Iraq Program to the Government of Iraq. 
(c)Submission of guidance 
(1)Initial submissionNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of the guidance issued by the Secretary to the Armed Forces concerning the allocation of funds through the Commanders’ Emergency Response Program. 
(2)ModificationsIf the guidance in effect for the purpose stated in paragraph (1) is modified, the Secretary shall submit to the congressional defense committees a copy of the modification not later than 15 days after the date on which the Secretary makes the modification. 
(d)Waiver authorityFor purposes of exercising the authority provided by this section or any other provision of law making funding available for the Commanders’ Emergency Response Program, the Secretary of Defense may waive any provision of law not contained in this section that would (but for the waiver) prohibit, restrict, limit, or otherwise constrain the exercise of that authority. 
(e)Prohibition on certain projects under Commanders’ Emergency Response Program in Iraq 
(1)ProhibitionExcept as provided in paragraph (2), funds made available under this section for the Commanders’ Emergency Response Program in Iraq may not be obligated or expended to carry out any project if the total amount of such funds made available for the purpose of carrying out the project exceeds $2,000,000. 
(2)ExceptionThe prohibition contained in paragraph (1) shall not apply with respect to funds managed or controlled by the Department of Defense that were otherwise provided by another department or agency of the United States Government, the Government of Iraq, the government of a foreign country, a foundation or other charitable organization (including a foundation or charitable organization that is organized or operates under the laws of a foreign country), or any source in the private sector of the United States or a foreign country. 
(3)WaiverThe Secretary of Defense may waive the prohibition contained in paragraph (1) if the Secretary— 
(A)determines that such a waiver is required to meet urgent humanitarian relief and reconstruction requirements that will immediately assist the Iraqi people; and 
(B)submits in writing, within 15 days of issuing such waiver, to the congressional defense committees a notification of the waiver, together with a discussion of— 
(i)the unmet and urgent needs to be addressed by the project; and 
(ii)any arrangements between the Government of the United States and the Government of Iraq regarding the provision of Iraqi funds for carrying out and sustaining the project. 
(f)Certification of certain projects under the Commanders’ Emergency Response Program in Iraq 
(1)CertificationFunds made available under this section for the Commanders’ Emergency Response Program in Iraq may not be obligated or expended to carry out any project if the total amount of such funds made available for the purpose of carrying out the project exceeds $1,000,000 unless the Secretary of Defense certifies that the project addresses urgent humanitarian relief and reconstruction requirements that will immediately assist the Iraqi people. 
(2)DelegationThe Secretary may delegate the authority under paragraph (1) to the Deputy Secretary of Defense. 
(g)DefinitionsIn this section— 
(1)the term Commanders’ Emergency Response Program means— 
(A)with respect to Iraq, the program established by the Administrator of the Coalition Provisional Authority for the purpose of enabling United States military commanders in Iraq to respond to urgent humanitarian relief and reconstruction requirements within their areas of responsibility by carrying out programs that will immediately assist the Iraqi people; and 
(B)with respect to Afghanistan, the program established for Afghanistan for purposes similar to the program established for Iraq, as described in subparagraph (A); 
(2)the term Commanders’ Emergency Response Program in Iraq means the program described in paragraph (1)(A); and 
(3)the term Commanders’ Emergency Response Program in Afghanistan means the program described in paragraph (1)(B). 
1213.Modification of authority for reimbursement to certain coalition nations for support provided to United States military operations 
(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2519), is further amended— 
(1)in the matter preceding paragraph (1), by striking 2010 and inserting 2011; and 
(2)by adding at the end the following: 
 
(3)Logistical and military support provided by that nation to confront the threat posed by al’Qaida, the Taliban, and other militant extremists in Pakistan. . 
(b)Limitation on amountSubsection (d)(1) of such section is amended by striking 2010 and inserting 2011. 
1214.Modification of report on responsible redeployment of United States Armed Forces from Iraq 
(a)Report requiredSubsection (a) of section 1227 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2525; 50 U.S.C. 1541 note) is amended— 
(1)by striking December 31, 2009 and inserting December 31, 2010; and 
(2)by striking 90 days thereafter and inserting 180 days thereafter. 
(b)ElementsSubsection (b) of such section is amended— 
(1)in paragraph (5), by striking Multi-National Force–Iraq each place it occurs and inserting United States Forces–Iraq; and 
(2)by adding at the end the following: 
 
(6)An assessment of progress to transfer responsibility of programs, projects, and activities carried out in Iraq by the Department of Defense to other United States Government departments and agencies, international or nongovernmental entities, or the Government of Iraq. The assessment should include a description of the numbers and categories of programs, projects, and activities for which such other entities have taken responsibility or which have been discontinued by the Department of Defense. The assessment should also include a discussion of any difficulties or barriers in transitioning such programs, projects, and activities and what, if any, solutions have been developed to address such difficulties or barriers. 
(7)An assessment of progress toward the goal of establishing those minimum essential capabilities determined by the Secretary of Defense as necessary to allow the Government of Iraq to provide for its own internal and external defense, including a description of— 
(A)such capabilities both extant and remaining to be developed; 
(B)major military equipment necessary to achieve such capabilities; 
(C)the level and type of support provided by the United States to address shortfalls in such capabilities; and 
(D)the level of commitment, both financial and political, made by the Government of Iraq to develop such capabilities, including a discussion of resources used by the Government of Iraq to develop capabilities that the Secretary determines are not minimum essential capabilities for purposes of this paragraph. 
(8)An assessment of the anticipated level and type of support to be provided by United States special operations forces to the Government of Iraq and Iraqi special operations forces during the redeployment of United States conventional forces from Iraq. The assessment should include a listing of anticipated organic support, organic combat service support, and additional critical enabling asset requirements for United States special operations forces and Iraqi special operations forces, to include engineers, rotary aircraft, logisticians, communications assets, information support specialists, forensic analysts, and intelligence, surveillance, and reconnaissance assets needed through December 31, 2011. . 
(c)Secretary of State commentsSuch section is further amended by striking subsection (c) and inserting the following: 
 
(c)Secretary of State commentsPrior to submitting the report required under subsection (a), the Secretary of Defense shall provide a copy of the report to the Secretary of State for review. At the request of the Secretary of State, the Secretary of Defense shall include an appendix to the report which contains any comments or additional information that the Secretary of State requests. . 
(d)FormSubsection (d) of such section is amended by striking , whether or not included in another report on Iraq submitted to Congress by the Secretary of Defense,. 
(e)TerminationSuch section is further amended by adding at the end the following: 
 
(f)TerminationThe requirement to submit the report required under subsection (a) shall terminate on September 30, 2012. . 
(f)Repeal of other reporting requirementsThe following provisions of law are hereby repealed: 
(1)Section 1227 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3465; 50 U.S.C. 1541 note) (as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 373)). 
(2)Section 1225 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 375). 
1215.Modification of reports relating to Afghanistan 
(a)Report on progress toward security and stability in Afghanistan 
(1)Report requiredSubsection (a) of section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as amended by section 1236 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2535), is further amended by striking 2011 and inserting 2012. 
(2)Matters to be included: strategic direction of United States activities relating to security and stability in AfghanistanSubsection (c) of such section is amended by adding at the end the following: 
 
(8)Conditions necessary for achievement of progressA discussion of the conditions and criteria that would need to exist in key districts and across Afghanistan to— 
(A)meet United States and coalition goals in Afghanistan and the region; 
(B)permit the transition of lead security responsibility in key districts to the Government of Afghanistan; and 
(C)permit the redeployment of United States Armed Forces and coalition forces from Afghanistan. . 
(3)Matters to be included: performance indicators and measures of progress toward sustainable long-term security and stability in AfghanistanSubsection (d) of such section is amended by adding at the end the following: 
 
(3)Conditions necessary for achievement of progressWith respect to each performance indicator and measure of progress specified in paragraph (2) (A) through (L), the report shall include a description of the conditions that would need to exist in Afghanistan for the Secretary of Defense to conclude that such indicator or measure of progress has been achieved. . 
(b)United States plan for sustaining the Afghanistan National Security ForcesSection 1231(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 390) is amended by striking 2010 and inserting 2012. 
1216.No permanent military bases in AfghanistanNone of the funds authorized to be appropriated by this Act may be obligated or expended by the United States Government to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
1217.Authority to use funds for reintegration activities in Afghanistan 
(a)AuthorityIf a certification described in subsection (b) is made in accordance with such subsection, the Secretary of Defense may utilize not more than $50,000,000 from funds made available to the Department of Defense for operations and maintenance for fiscal year 2011 to support in those areas of Afghanistan specified in the certification the reintegration into Afghan society of those individuals who— 
(1)have ceased all support to the insurgency in Afghanistan; 
(2)have agreed to live in accordance with the Constitution of Afghanistan; 
(3)have renounced violence against the Government of Afghanistan and its international partners; and 
(4)do not have material ties to al Qaeda or affiliated transnational terrorist organizations. 
(b)CertificationA certification described in this subsection is a certification made by the Secretary of State, in coordination with the Administrator of United States Agency for International Development, to the appropriate congressional committees stating that it is necessary for the Department of Defense to carry out a program of reintegration in areas of Afghanistan that are specified by the Secretary of State in the certification. Such certification shall include— 
(1)a statement that such program is necessary to support the goals of the United States in Afghanistan; and 
(2)a certification that the Department of State and the United States Agency for International Development are unable to carry out a similar program of reintegration in the areas specified by the Secretary of State because of the security environment of such areas or for other reasons. 
(c)Submission of guidance 
(1)Initial submissionNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a copy of the guidance issued by the Secretary or the Secretary’s designee concerning the allocation of funds utilizing the authority of subsection (a). Such guidance shall include— 
(A)mechanisms for coordination with the Government of Afghanistan and other United States Government departments and agencies as appropriate; 
(B)mechanisms to track the status of those individuals described in subsection (a); and 
(C)metrics to monitor and evaluate the impact of funds used pursuant to subsection (a). 
(2)ModificationsIf the guidance in effect for the purpose stated in paragraph (1) is modified, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a copy of the modification not later than 15 days after the date on which such modification is made. 
(d)Quarterly reportsThe Secretary of Defense shall submit to the appropriate congressional committees a report on activities carried out utilizing the authority of subsection (a). 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and 
(2)the Committee on Foreign Affairs of the House of Representative and the Committee on Foreign Relations of the Senate. 
(f)ExpirationThe authority to utilize funds under subsection (a) shall expire at the close of December 31, 2011. 
1218.One-year extension of Pakistan Counterinsurgency FundSection 1224(h) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521) is amended by striking September 30, 2010 both places it appears and inserting September 30, 2011. 
1219.Authority to use funds to provide support to coalition forces supporting military and stability operations in Iraq and Afghanistan 
(a)AuthorityNotwithstanding section 127d(c) of title 10, United States Code, up to $400,000,000 of the funds available to the Department of Defense by section 1509 of this Act may be used to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan. 
(b)Quarterly reportsThe Secretary of Defense shall submit quarterly reports to the congressional defense committees regarding support provided under this section. 
1220.Requirement to provide United States brigade and equivalent units deployed to Afghanistan with the commensurate level of unit and theater-wide combat enablers 
(a)Statement of policyIt is the policy of the United States to provide each United States brigade and equivalent units deployed to Afghanistan with the commensurate level of unit and theater-wide combat enablers to— 
(1)implement the United States strategy to disrupt, dismantle, and defeat al Qaeda, the Taliban, and their affiliated networks and eliminate their safe haven; 
(2)achieve the military campaign plan; 
(3)minimize the level risk to United States, coalition, and Afghan forces; and 
(4)reduce the number of military and civilian casualties. 
(b)RequirementIn order to achieve the policy expressed in subsection (a), the Secretary of Defense shall provide each United States brigade and equivalent units deployed to Afghanistan with the commensurate level of unit and theater-wide combat enablers. 
(c)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing— 
(1)a description of United States Forces–Afghanistan requests for forces for fiscal years 2008, 2009, and 2010; 
(2)a description of the current troop-to-task analysis and resource requirements; 
(3)the number of United States brigade and equivalent units deployed to Afghanistan; 
(4)the number of United States unit and theater-wide combat enablers deployed to Afghanistan, including at a minimum, a breakdown of— 
(A)Intelligence, Surveillance, and Reconnaissance (ISR); 
(B)force protection, including force protection at each United States Forward Operating Base (FOB); and 
(C)medical evacuation (MEDEVAC); and 
(5)an assessment of the risk to United States, coalition, and Afghan forces based on a lack of combat enablers. 
(d)Combat enablers definedIn this section, the term combat enablers includes— 
(1)Intelligence, Surveillance, and Reconnaissance (ISR); 
(2)force protection, including force protection at each United States Forward Operating Base (FOB); 
(3)medical evacuation (MEDEVAC); and 
(4)any other combat enablers as determined by the Secretary of Defense. 
1221.Limitation on availability of funds for elections in Afghanistan 
(a)LimitationNo funds authorized to be appropriated by this Act may be made available to support the holding of elections in Afghanistan unless and until the President submits a certification described in subsection (b) to the congressional officials specified in subsection (c). 
(b)Certification describedA certification described in this subsection is certification in writing that contains a determination of the President of the following: 
(1)The Afghanistan Independent Election Commission has the professional capacity, personnel, skills, independence, and legal authority to conduct and oversee free, fair, and honest elections. 
(2)The Afghanistan Independent Election Commission, to the extent possible, has been purged of all members and staff who committed or were otherwise participants in any fraud of the 2009 presidential elections, including covering up the electoral fraud or otherwise were negligent in investigating allegations of electoral fraud. 
(3)The Afghan Electoral Complaints Commission is a genuinely independent body with all the authorities that were invested in it under Afghanistan law as of December 31, 2009, and with no members appointed by President Hamid Karzai. 
(c)Congressional officials specifiedThe congressional officials specified in this subsection are the following: 
(1)The Speaker and minority leader of the House of Representatives. 
(2)The majority leader and minority leader of the Senate. 
(3)The Chairman and ranking member of the Committee on Armed Services and the Chairman and ranking member of the Committee on Foreign Affairs of the House of Representatives. 
(4)The Chairman and ranking member of the Committee on Armed Services and the Chairman and ranking member of the Committee on Foreign Relations of the Senate. 
1222.Recommendations on oversight of contractors engaged in activities relating to Afghanistan 
(a)Recommendations requiredNot later than 90 days after the date of the enactment of this Act, the Special Inspector General for Afghanistan Reconstruction shall, in consultation with the Inspector General of the Department of Defense, the Inspector General of the United States Agency for International Development, and the Inspector General of the Department of State— 
(1)issue recommendations on measures to increase oversight of contractors engaged in activities relating to Afghanistan that have a record of engaging in waste, fraud, or abuse; 
(2)report on the status of efforts of the Department of Defense, the United States Agency for International Development, and the Department of State to implement existing recommendations regarding oversight of such contractors; and 
(3)report on the extent to which military and security contractors or subcontractors engaged in activities relating to Afghanistan have been responsible for the deaths of Afghan civilians. 
(b)Elements of recommendationsThe recommendations issued under subsection (a)(1) shall include— 
(1)recommendations for reducing the reliance of the United States on— 
(A)military and security contractors or subcontractors engaged in activities relating to Afghanistan that have been responsible responsible for the deaths of Afghan civilians; and 
(B)Afghan militias or other armed groups that are not part of the Afghan National Security Forces; and 
(2)recommendations for prohibiting the Department of Defense, the Department of State, or the United States Agency for International Development from entering into contracts with contractors engaged in activities relating to Afghanistan that have a record of engaging in waste, fraud, or abuse. 
1223.Report on long-term costs of Operation Iraqi Freedom and Operation Enduring Freedom 
(a)FindingsCongress finds the following: 
(1)The United States has been engaged in military operations in Afghanistan since October 2001 and in military operations in Iraq since March 2003. 
(2)According to the Congressional Research Service, through fiscal year 2009, Congress has appropriated $944,000,000,000 for the Department of Defense, the Department of State, and for medical costs paid by the Department of Veterans Affairs. This amount includes $683,000,000,000 for Iraq and $227,000,000,000 for Afghanistan. 
(3)Over 90 percent of Department of Defense funds for operations in Iraq and Afghanistan have been provided as emergency funds in supplemental or additional appropriations. 
(4)The Congressional Budget Office and the Congressional Research Service have stated that future war costs are difficult to estimate because the Department of Defense provides little information on costs incurred to date, does not report outlays or actual expenditures for war because war and baseline funds are mixed in the same accounts, and because of a lack of information from the Department of Defense on many of the key factors that determine costs, including personnel levels or the pace of operations. 
(5)Over 2 million United States troops have served in Iraq and Afghanistan since the beginning of the conflicts. 
(6)Over 4,400 United States troops and Department of Defense civilian personnel have been killed in Operation Iraqi Freedom and over 1,060 United States troops and Department of Defense civilian personnel have been killed in Operation Enduring Freedom. 
(7)Over 1,340 service members have suffered amputations as a result of their service in Iraq and Afghanistan. 
(8)More than 243,685 Iraq and Afghanistan veterans have been treated for mental health conditions, more than 129,654 Iraq and Afghanistan veterans have been diagnosed with Post-Traumatic Stress Disorder, and approximately 30,000 have a confirmed Traumatic Brain Injury diagnosis. 
(9)Approximately 46 percent of Iraq and Afghanistan veterans have sought treatment at Department of Veterans Affairs hospitals and clinics. 
(10)The Independent Review Group on Rehabilitative Care and Administrative Processes at Walter Reed Army Medical Center and National Naval Medical Center identified Traumatic Brain Injury, Post-Traumatic Stress Disorder, increased survival of severe burns, and traumatic amputations as the four signature wounds of the current conflicts. 
(11)The Independent Review Group report also states that the recovery process can take months or years and must accommodate recurring or delayed manifestations of symptoms, extended rehabilitation and all the life complications that emerge over time from such trauma. 
(b)Report requirement; scenariosNot later than the date on which the budget of the United States Government is submitted under section 1105(a) of title 31, United States Code, for fiscal year 2012, the President, with contributions from the Secretary of Defense, the Secretary of State, and the Secretary of the Department of Veterans Affairs, shall submit a report to Congress containing an estimate of the long-term costs of Operation Iraqi Freedom and Operation Enduring Freedom. The report shall contain estimates for the following scenarios: 
(1)The number of personnel deployed in support of Operation Iraqi Freedom and Operation Enduring Freedom is reduced from current levels to approximately 150,000 by the end of fiscal year 2011, 65,000 by the end of fiscal year 2012, and 30,000 by the end of fiscal year 2013, and remains at that level through fiscal year 2020. 
(2)The number of personnel deployed in support of Operation Iraqi Freedom and Operation Enduring Freedom is increased from current levels to approximately 235,000 by the end of fiscal year 2010, is reduced to 230,000 by the end of fiscal year 2011, is reduced to 195,000 by the end of fiscal year 2012, is reduced to 135,000 by the end of fiscal year 2013, is reduced to 80,000 by the end of fiscal year 2014, is reduced to 60,000 by the end of fiscal year 2015, and remains at that level through fiscal year 2020. 
(3)An alternative scenario, defined by the President and based on current war and withdrawal plans, which takes into account expected troop levels and the expected length of time that troops will be deployed in support of Operation Iraqi Freedom and Operation Enduring Freedom. 
(c)Special ConsiderationsThe estimates required for each scenario shall make projections through at least fiscal year 2020, shall be adjusted appropriately for inflation, shall be based on historical trends, and to the maximum extent practicable shall take into account and specify the following: 
(1)The total number of troops expected to be activated and deployed to Iraq and Afghanistan during the course of Operation Iraqi Freedom and Operation Enduring Freedom. This number shall include all troops deployed in the region in support of Operation Iraqi Freedom and Operation Enduring Freedom and activated reservists in the United States who are training, backfilling for deployed troops, or supporting other Department of Defense missions directly or indirectly related to Operation Iraqi Freedom and Operation Enduring Freedom. This number shall also break down activations and deployments of Active Duty, Reservists, and National Guard troops. 
(2)The number of troops, including National Guard and Reserve troops, who have served and who are expected to serve multiple deployments. 
(3)The number of contractors and private military security firms that have been utilized and are expected to be utilized during the course of the conflicts in Iraq and Afghanistan. 
(4)The number of veterans currently suffering and expected to suffer from Post-Traumatic Stress Disorder, Traumatic Brain Injury, or other mental injuries. 
(5)The number of veterans currently in need of and expected to be in need of prosthetic care and treatment because of amputations incurred during Operation Iraqi Freedom and Operation Enduring Freedom. 
(6)The current number of pending Department of Veterans Affairs claims from Iraq and Afghanistan veterans, and the total number of Iraq and Afghanistan veterans expected to seek disability compensation benefits from the Department of Veterans Affairs. 
(7)The total number of troops who have been killed and wounded in Iraq and Afghanistan to date, including noncombat casualties, the total number of troops expected to suffer injuries in Iraq and Afghanistan, and the total number of troops expected to be killed in Iraq and Afghanistan, including noncombat casualties. 
(8)Funding already appropriated for the Department of Defense, the Department of State, and the Department of Veterans Affairs for costs related to the wars in Iraq and Afghanistan. This shall include an account of the amount of funding from regular Department of Defense, Department of State, and Department of Veterans Affairs budgets that has gone and will go to Iraq and Afghanistan. 
(9)Current and future operational expenditures, including funding for combat operations; deploying, transporting, feeding, and housing troops (including fuel costs); deployment of National Guard and Reserve troops; the equipping and training of Iraqi and Afghani forces; purchasing, upgrading, and repairing weapons, munitions and other equipment; and payments to other countries for logistical assistance. 
(10)Past, current, and future cost of government contractors and private military security firms. 
(11)Average annual cost for each troop and combat brigade deployed in support of Operation Iraqi Freedom and Operation Enduring Freedom, including room and board, equipment and body armor, transportation of troops and equipment (including fuel costs), and operational costs. 
(12)Current and future cost of combat-related special pays and benefits, including reenlistment bonuses. 
(13)Current and future cost of activating National Guard and Reserve forces and paying them on a full-time basis. 
(14)Current and future cost for reconstruction, embassy operations and construction, and foreign aid programs for Iraq and Afghanistan. 
(15)Current and future cost of bases and other infrastructure to support United States troops in Iraq and Afghanistan. 
(16)Current and future cost of providing healthcare for returning veterans. This estimate shall include the cost of mental health treatment for veterans suffering from Post-Traumatic Stress Disorder and Traumatic Brain Injury, and other mental problems as a result of their service in Operation Iraqi Freedom and Operation Enduring Freedom. This estimate shall also include the cost of lifetime prosthetics care and treatment for veterans suffering from amputations as a result of their service in Operation Iraqi Freedom and Operation Enduring Freedom. 
(17)Current and future cost of providing Department of Veterans Affairs disability benefits for lifetime of veterans. 
(18)Current and future cost of providing survivors’ benefits to survivors of service members. 
(19)Cost of bringing troops and equipment home at the end of the wars, including cost of demobilizing troops, transporting troops home (including fuel costs), providing transition services from active duty to veteran status, transporting equipment, weapons, and munitions (including fuel costs), and an estimate of the value of equipment which will be left behind. 
(20)Cost to restore the military and military equipment, including the National Guard and National Guard equipment, to full strength after the wars. 
(21)Cost of the administration’s plan to permanently increase the Army and Marine Corps by 92,000. 
(22)Amount of money borrowed to pay for the wars in Iraq and Afghanistan, and the sources of that money. 
(23)Interest on borrowed money, including interest for money already borrowed and anticipated interest payments on future borrowing for the war in Iraq and the war in Afghanistan to the extent all spending associated with the war in Iraq and the war in Afghanistan have been and will be financed with borrowed money. 
COther matters 
1231.NATO Special Operations Coordination CenterSection 1244(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541) is amended— 
(1)by striking fiscal year 2010 and inserting fiscal year 2011; and 
(2)by striking $30,000,000 and inserting $50,000,000. 
1232.National Military Strategic Plan to Counter Iran 
(a)National Military Strategic Plan RequiredThe Secretary of Defense shall develop a strategic plan, to be known as the National Military Strategic Plan to Counter Iran. The strategic plan shall— 
(1)outline the Department of Defense’s strategic planning and provide strategic guidance for military activities and operations that support the United States policy objective of countering threats posed by Iran; 
(2)identify the direct and indirect military contribution to this policy objective, and constitute the comprehensive military plan to counter threats posed by Iran; 
(3)undertake a review of the intelligence in the possession of the Department of Defense to develop a list of gaps in intelligence that limit the ability of the Department of Defense to counter threats emanating from Iran that the Secretary considers to be critical; 
(4)shall develop a plan to address those gaps identified in the review under paragraph (3); and 
(5)undertake a review of the plans of the Department of Defense to counter threats to the United States, its forces, allies, and interests from Iran, including— 
(A)plans for both conflict and peace; 
(B)contributions of the Department of Defense to the efforts of other agencies of the United States Government to counter or address the threat emanating from Iran; and 
(C)any gaps in the plans, capabilities and authorities of the Department. 
(b)PlanIn addition to the plan required under subsection (a), the Secretary of Defense shall develop a plan to address those gaps identified in the review required in subsection (a)(5). The plan shall guide the planning and actions of the relevant combatant commands, the military departments, and combat support agencies that the Secretary of Defense determines have a role in countering threats posed by Iran. 
(c)Report to congress 
(1)In generalNot later than the date on which the President submits to Congress the budget for a fiscal year under section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report identifying and justifying any resources, capabilities, legislative authorities, or changes to current law the Secretary believes are necessary to carry out the plan required under subsection (b) to address the gaps identified in the strategic plan required in subsection (a). 
(2)FormThe report required in paragraph (1) shall be in unclassified form, but may include a classified annex. 
1233.Report on Department of Defense’s plans to reform the export control system 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the Department of Defense’s plans to reform the Department’s export control system. 
(b)Matters to be includedThe report required under subsection (a) shall include— 
(1)a description of the plans of the Department of Defense to implement Presidential Study Directive 8; and 
(2)an assessment of the extent to which the plans to reform the export control system will— 
(A)impact the Defense Technology Security Administration of the Department of Defense; 
(B)affect the role of the Department of Defense with respect to export control policy; and 
(C)ensure greater protection and monitoring of key defense items and technologies. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1234.Report on United States efforts to defend against threats posed by the advanced anti-access capabilities of potentially hostile foreign countries 
(a)Congressional findingCongress finds that the report of the 2010 Department of Defense Quadrennial Defense Review finds that Anti-access strategies seek to deny outside countries the ability to project power into a region, thereby allowing aggression or other destabilizing actions to be conducted by the anti-access power. Without dominant capabilities to project power, the integrity of U.S. alliances and security partnerships could be called into question, reducing U.S. security and influence and increasing the possibility of conflict.. 
(b)Sense of CongressIt is the sense of Congress that, in light of the finding in subsection (a), the Secretary of Defense should ensure that the United States has the appropriate authorities, capabilities, and force structure to defend against any threats posed by the advanced anti-access capabilities of potentially hostile foreign countries. 
(c)ReportNot later than April 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on United States efforts to defend against any threats posed by the advanced anti-access capabilities of potentially hostile foreign countries. 
(d)Matters to be includedThe report required under subsection (c) shall include the following: 
(1)An assessment of any threats posed by the advanced anti-access capabilities of potentially hostile foreign countries, including an identification of the foreign countries with such capabilities, the nature of such capabilities, and the possible advances in such capabilities over the next 10 years. 
(2)A description of any efforts by the Department of Defense since the release of the 2010 Quadrennial Defense Review to address the finding in subsection (a). 
(3)A description of the authorities, capabilities, and force structure that the United States may require over the next 10 years to address the finding in subsection (a). 
(e)FormThe report required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(f)Modification of other reports 
(1)Concerning the People’s Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note), as most recently amended by section 1246 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2544), is further amended— 
(A)by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively; and 
(B)by inserting after paragraph (9) the following: 
 
(10)Developments in China’s anti-access and area denial capabilities. . 
(2)Concerning IranSection 1245(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542) is amended by adding at the end the following: 
 
(5)A description and assessment of Iran’s anti-access and area denial strategy and capabilities. . 
1235.Report on force structure changes in composition and capabilities at military installations in Europe 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report evaluating potential changes in the composition and capabilities of units of the United States Armed Forces at military installations in European member nations of the North Atlantic Treaty Organization— 
(1)to satisfy the commitments undertaken by United States pursuant to Article 5 of the North Atlantic Treaty, signed at Washington, District of Columbia, on April 4, 1949, and entered into force on August 24, 1949 (63 Stat. 2241; TIAS 1964); 
(2)to address the current security environment in Europe, including United States participation in theater cooperation activities; and 
(3)to contribute to peace and stability in Europe. 
(b)Matters to be consideredAs part of the report, the Secretary of Defense shall consider— 
(1)the stationing of advisory and assist brigades at military installations in Europe; 
(2)the expanded use of Joint Task Forces to train and build mutual capabilities with partner countries; and 
(3)the stationing of units of the United States Armed Forces to support missile defense and cyber-security missions. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1236.Sense of Congress on missile defense and New Start Treaty with Russian Federation 
(a)FindingsCongress finds the following: 
(1)The United States and the Russian Federation signed the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (commonly known as the New START Treaty) on April 8, 2010. 
(2)The preamble of the New START Treaty states, Recognizing the existence of the interrelationship between strategic offensive arms and strategic defensive arms, that this interrelationship will become more important as strategic nuclear arms are reduced, and that current strategic defensive arms do not undermine the viability and effectiveness of the strategic offensive arms of the Parties.. 
(3)Officials of the United States have stated that the New START Treaty does not constrain the missile defenses of the United States and according to the New START Treaty U.S. Congressional Briefing Book of April, 2010, released by the Department of State and the Department of Defense, The United States will continue to invest in improvements to both strategic and theater missile defenses, both qualitatively and quantitatively, as needed for our security and the security of our allies.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)as stated by officials of the United States, there would be no limitations on any phase of the phased, adaptive approach to missile defense in Europe resulting from ratification of the New START treaty between the United States and Russia, signed on 8 April 2010; 
(2)the United States should deploy the phased, adaptive approach for missile defense in Europe to protect the United States, its deployed forces, and NATO allies, after appropriate testing and consistent with NATO policy; and 
(3)the ground-based midcourse defense system in Alaska and California should be maintained, evolved, and appropriately tested because it is the only missile defense capability as of the date of the enactment of this Act that would protect the United States from the growing threat of a long-range ballistic missile attack. 
1237.Report on the strategic implications of the successful negotiation of an incidents at sea agreement between the United States and the Government of Iran 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report evaluating naval security in the Persian Gulf and the Strait of Hormuz. 
(b)Matters to be includedThe report required under subsection (a) shall include an assessment of the strategic benefits of the successful negotiation of a multilateral or bilateral Incidents at Sea military-to-military agreement including the United States and the Government of Iran aimed at defusing tension and preventing accidental naval conflict in the Persian Gulf and the Strait of Hormuz. Such an assessment should consider and evaluate the effect that such an agreement might have on commercial, military, and other naval traffic in the region, as well as other United States regional strategic interests. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1238.Requirement to monitor and evaluate Department of Defense activities to counter violent extremism in Africa 
(a)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall monitor and evaluate the impact of United States Africa Command (USAFRICOM) Combined Joint Task Force–Horn of Africa’s (CJTF–HOA) activities to counter violent extremism in Africa, including civil affairs, psychological operations, humanitarian assistance, and operations to strengthen the capacity of partner nations. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the following: 
(1)An evaluation of the impact of CJTF–HOA’s activities described in subsection (a) to advance United States security objectives in the Horn of Africa, including the extent to which CJTF–HOA’s activities— 
(A)disrupt or deny terrorist networks; 
(B)combat violent extremist ideology; 
(C)are aligned with USAFRICOM’s mission; and 
(D)complement programs conducted by the United States Agency for International Development. 
(2)USAFRICOM’s efforts to monitor and evaluate the impact of CJTF–HOA’s activities described in subsection (a), including— 
(A)the means by which CJTF–HOA follows up on such activities to evaluate the effectiveness of such activities; 
(B)USAFRICOM’s specific assessments of CJTF–HOA’s activities; and 
(C)a description of plans by the Secretary of Defense to make permanent CJTF–HOA’s presence in Djibouti. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1239.Report on certain Iraqis affiliated with the United States 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, the Attorney General, the Secretary of Homeland Security, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies (as determined by the Secretary of Defense), shall submit to the Congress a report containing the information described in subsection (b). In preparing such report, the Secretary of Defense shall use available information from organizations and entities closely associated with the United States mission in Iraq that have received United States Government funding through an official and documented contract, award, grant, or cooperative agreement. 
(b)InformationThe information described in this subsection is the following: 
(1)The number of Iraqis who were or are employed by the United States Government in Iraq or who are or were employed in Iraq by an organization or entity closely associated with the United States mission in Iraq that has received United States Government funding through an official and documented contract, award, grant, or cooperative agreement. 
(2)The number of Iraqis who have applied— 
(A)for resettlement in the United States as a refugee under section 1243 of the Refugee Crisis in Iraq Act of 2007 (subtitle C of title XII of division A of Public Law 110–181; 122 Stat. 395 et seq.); or 
(B)to enter the United States as a special immigrant under section 1244 of such Act. 
(3)The status of each application described in paragraph (2). 
(4)The estimated number of individuals described in paragraph (1) who have been injured or killed in Iraq. 
(c)Expedited processingThe Secretary of Defense, the Secretary of State, and the Secretary of Homeland Security shall develop a plan using the report submitted under subsection (a) to expedite the processing of the applications described in subsection (b)(2) in the case of Iraqis at risk as the United States withdraws from Iraq. 
XIIICooperative Threat Reduction 
1301.Specification of Cooperative Threat Reduction programs and funds 
(a)Specification of Cooperative Threat Reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note). 
(b)Fiscal year 2011 Cooperative Threat Reduction funds definedAs used in this title, the term fiscal year 2011 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2011, 2012, and 2013. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $522,512,000 authorized to be appropriated to the Department of Defense for fiscal year 2011 in section 301(20) for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $66,732,000. 
(2)For strategic nuclear arms elimination in Ukraine, $6,800,000. 
(3)For nuclear weapons storage security in Russia, $9,614,000. 
(4)For nuclear weapons transportation security in Russia, $45,000,000. 
(5)For weapons of mass destruction proliferation prevention in the states of the former Soviet Union, $79,821,000. 
(6)For biological threat reduction in the former Soviet Union, $209,034,000. 
(7)For chemical weapons destruction, $3,000,000. 
(8)For defense and military contacts, $5,000,000. 
(9)For Global Nuclear Lockdown, $74,471,000. 
(10)For activities designated as Other Assessments/Administrative Costs, $23,040,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2011 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (10) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2011 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2011 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
XIVOTHER AUTHORIZATIONS 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in amounts as follows: 
(1)For the Defense Working Capital Funds, $160,965,000. 
(2)For the Defense Working Capital Fund, Defense Commissary, $1,273,571,000. 
1402.Study on working capital fund cash balances 
(a)Study RequiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center with appropriate expertise in revolving fund financial management to carry out a study to determine a sufficient operational level of cash that each revolving fund of the Department of Defense should maintain in order to sustain a single rate or price throughout the fiscal year. 
(b)Contents of StudyIn carrying out a study pursuant to a contract entered into under subsection (a), the federally funded research and development center shall— 
(1)qualitatively analyze the operational requirements and inherent risks associated with maintaining a specific level of cash within each revolving fund of the Department; 
(2)for each such revolving fund, take into consideration any effects on appropriation accounts that have occurred due to changes made in the rates charged by the fund during a fiscal year; 
(3)take into consideration direct input from the Secretary of Defense and officials of each of the military departments with leadership responsibility for financial management; 
(4)examine the guidance provided and regulations prescribed by the Secretary of Defense and the Secretary of each of the military departments, as in effect on the date of the enactment of this Act, including such guidance with respect to programming and budgeting and the annual budget displays provided to Congress; 
(5)examine the effects on appropriations accounts that have occurred due to congressional adjustments relating to excess cash balances in revolving funds; 
(6)identify best business practices from the private sector relating to sufficient cash balance reserves; 
(7)examine any relevant applicable laws, including the relevant body of work performed by the Government Accountability Office; and 
(8)address— 
(A)instances where the fiscal policy of the Department of Defense directly follows the law, as in effect on the date of the enactment of this Act, and instances where such policy is more restrictive with respect to the fiscal management of revolving funds than such law requires; 
(B)instances where current Department fiscal policy restricts the capability of a revolving fund to achieve the most economical and efficient organization and operation of activities; 
(C)fiscal policy adjustments required to comply with recommendations provided in the study, including proposed adjustments to— 
(i)the Department of Defense Financial Management Regulation; 
(ii)published service regulations and instructions; and 
(iii)major command fiscal guidance; and 
(D)such other matters as determined relevant by the center carrying out the study. 
(c)Availability of InformationThe Secretary of Defense and the Secretary of each of the military departments shall make available to a federally funded research and development center carrying out a study pursuant to a contract entered into under subsection (a) all necessary and relevant information to allow the center to conduct the study in a quantitative and analytical manner. 
(d)ReportAny contract entered into under subsection (a) shall provide that not later than 9 months after the date on which the Secretary of Defense enters into the contract, the chief executive officer of the entity that carries out the study pursuant to the contract shall submit to the Committees on Armed Services of the Senate and House of Representatives and the Secretary of Defense a final report on the study. The report shall include each of the following: 
(1)A description of the revolving fund environment, as of the date of the conclusion of the study, and the anticipated future environment, together with the quantitative data used in conducting the assessment of such environments under the study. 
(2)Recommended fiscal policy adjustments to support the initiatives identified in the study, including adjustments to— 
(A)the Department of Defense Financial Management Regulation; 
(B)published service regulations and instructions; and 
(C)major command fiscal guidance. 
(3)Recommendations with respect to any changes to any applicable law that would be appropriate to support the initiatives identified in the study. 
(e)Submittal of commentsNot later than 90 days after the date of the submittal of the report under subsection (d), the Secretary of Defense and the Secretaries of each of the military departments shall submit to the Committees on Armed Services of the Senate and House of Representatives comments on the findings and recommendations contained in the report. 
1403.Modification of certain working capital fund requirementsSection 2208 of title 10, United States Code, is amended— 
(1)in subsection (c)(1), by striking or used and inserting used, or developed through continuous technology refreshment; and 
(2)in subsection (k)(2), by striking $100,000 and inserting $250,000. 
1404.Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving FundNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall transfer $77,000,000 from the unobligated balances of the Pentagon Reservation Maintenance Revolving Fund established under section 2674(e) of title 10, United States Code, to the Miscellaneous Receipts Fund of the United States Treasury. 
1405.National Defense Sealift FundFunds are hereby authorized to be appropriated for the fiscal year 2011 for the National Defense Sealift Fund in the amount of $934,866,000. 
1406.Chemical agents and munitions destruction, defense 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $1,467,307,000, of which— 
(1)$1,067,364,000 is for Operation and Maintenance; 
(2)$392,811,000 is for Research, Development, Test, and Evaluation; and 
(3)$7,132,000 is for Procurement. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1407.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $1,131,351,000. 
1408.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $283,354,000, of which— 
(1)$282,354,000 is for Operation and Maintenance; and 
(2)$1,000,000 is for Procurement. 
1409.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $30,991,952,000, of which— 
(1)$29,947,792,000 is for Operation and Maintenance; 
(2)$524,239,000 is for Research, Development, Test, and Evaluation; and 
(3)$519,921,000 is for Procurement. 
BNational Defense Stockpile 
1411.Authorized uses of National Defense Stockpile funds 
(a)Obligation of Stockpile FundsDuring fiscal year 2011, the National Defense Stockpile Manager may obligate up to $41,181,000 of the funds in the National Defense Stockpile Transaction Fund established under subsection (a) of section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for the authorized uses of such funds under subsection (b)(2) of such section, including the disposal of hazardous materials that are environmentally sensitive. 
(b)Additional ObligationsThe National Defense Stockpile Manager may obligate amounts in excess of the amount specified in subsection (a) if the National Defense Stockpile Manager notifies Congress that extraordinary or emergency conditions necessitate the additional obligations. The National Defense Stockpile Manager may make the additional obligations described in the notification after the end of the 45-day period beginning on the date on which Congress receives the notification. 
(c)LimitationsThe authorities provided by this section shall be subject to such limitations as may be provided in appropriations Acts. 
1412.Revision to required receipt objectives for previously authorized disposals from the National Defense StockpileSection 3402(b)(5) of the National Defense Authorization Act for Fiscal Year 2000 (50 U.S.C. 98d note), as most recently amended by section 1412(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 418), is amended by striking $710,000,000 and inserting $730,000,000. 
COther Matters 
1421.Authorization of appropriations for Armed Forces Retirement HomeThere is authorized to be appropriated for fiscal year 2011 from the Armed Forces Retirement Home Trust Fund the sum of $71,200,000 for the operation of the Armed Forces Retirement Home. 
1422.Plan for funding fuel infrastructure sustainment, restoration, and modernization requirementsNot later than the date on which the President submits to Congress the budget for fiscal year 2012 pursuant to section 1105 of title 31, United States Code, the Director of the Defense Logistics Agency shall submit to the congressional defense committees a report on the fuel infrastructure of the Department of Defense. Such report shall include projections for fuel infrastructure sustainment, restoration, and modernization requirements, and a plan for funding such requirements. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2011 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Army in amounts as follows: 
(1)For aircraft procurement, $1,373,803,000. 
(2)For missile procurement, $343,828,000. 
(3)For weapons and tracked combat vehicles procurement, $687,500,000. 
(4)For ammunition procurement, $652,491,000. 
(5)For other procurement, $5,865,446,000. 
1503.Joint Improvised Explosive Device Defeat Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the Joint Improvised Explosive Device Defeat Fund in the amount of $3,464,368,000. 
(b)Use and Transfer of FundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds appropriated pursuant to the authorization of appropriations in subsection (a) and made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund. 
(c)Monthly Obligations and Expenditure ReportsNot later than 15 days after the end of each month of fiscal year 2011, the Secretary of Defense shall provide to the congressional defense committees a report on the Joint Improvised Explosive Device Defeat Fund explaining monthly commitments, obligations, and expenditures by line of action. 
1504.Navy and Marine Corps procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Navy and Marine Corps in amounts as follows: 
(1)For aircraft procurement, Navy, $843,358,000. 
(2)For weapons procurement, Navy, $93,425,000. 
(3)For ammunition procurement, Navy and Marine Corps, $565,084,000. 
(4)For other procurement, Navy, $480,735,000. 
(5)For procurement, Marine Corps, $1,854,243,000. 
1505.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Air Force in amounts as follows: 
(1)For aircraft procurement, $1,096,520,000. 
(2)For ammunition procurement, $292,959,000. 
(3)For missile procurement, $56,621,000. 
(4)For other procurement, $3,087,481,000. 
1506.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for the procurement account for Defense-wide activities in the amount of $1,376,046,000. 
1507.Iron Dome short-range rocket defense programOf the funds authorized to be appropriated by section 1506 for the procurement account for Defense-wide activities, the Secretary of Defense may provide up to $205,000,000 to the government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats. 
1508.National Guard and Reserve equipmentFunds are hereby authorized to be appropriated for fiscal year 2011 for the procurement of aircraft, missiles, wheeled and tracked combat vehicles, tactical wheeled vehicles, ammunition, other weapons, and other procurement for the reserve components of the Armed Forces in the amount of $700,000,000. 
1509.Mine Resistant Ambush Protected Vehicle FundFunds are hereby authorized to be appropriated for fiscal year 2011 for the Mine Resistant Ambush Protected Vehicle Fund in the amount of $3,415,000,000. 
1510.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $112,734,000. 
(2)For the Navy, $60,401,000. 
(3)For the Air Force, $266,241,000. 
(4)For Defense-wide activities, $657,240,000. 
1511.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $62,202,618,000. 
(2)For the Navy, $8,946,634,000. 
(3)For the Marine Corps, $4,136,522,000. 
(4)For the Air Force, $13,487,283,000 
(5)For Defense-wide activities, $9,426,358,000. 
(6)For the Army Reserve, $286,950,000. 
(7)For the Navy Reserve, $93,559,000. 
(8)For the Marine Corps Reserve, $29,685,000. 
(9)For the Air Force Reserve, $129,607,000. 
(10)For the Army National Guard, $544,349,000. 
(11)For the Air National Guard, $350,823,000. 
(12)For the Afghanistan Security Forces Fund, $10,964,983,000. 
(13)For the Iraq Security Forces Fund, $2,000,000,000. 
(14) For the Overseas Contingency Operations Transfer Fund, $506,781,000. 
1512.Limitations on availability of funds in Afghanistan Security Forces FundFunds appropriated pursuant to the authorization of appropriations for the Afghanistan Security Forces Fund in section 1511(12) shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428). 
1513.Limitations on Iraq Security Forces Fund 
(a)Application of existing limitationsSubject to subsection (b), funds made available to the Department of Defense for the Iraq Security Forces Fund for fiscal year 2011 shall be subject to the conditions contained in subsections (b) through (g) of section 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 426). 
(b)Cost-share requirement 
(1)RequirementIf funds made available to the Department of Defense for the Iraq Security Forces Fund for fiscal year 2011 are used for the purchase of any item or service for Iraq Security Forces, the funds may not cover more than 80 percent of the cost of the item or service. 
(2)ExceptionParagraph (1) does not apply to any item that the Secretary of Defense determines— 
(A)is an item of significant military equipment (as such term is defined in section 47(9) of the Arms Export Control Act (22 U.S.C. 2794(9))); or 
(B)is included on the United States Munitions List, as designated pursuant to section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)). 
1514.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2011 to the Department of Defense for military personnel accounts in the total amount of $15,275,502,000. 
1515.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $485,384,000. 
1516.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $1,398,092,000 for operation and maintenance. 
1517.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $457,110,000. 
1518.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $10,529,000. 
1519.Continuation of prohibition on use of United States funds for certain facilities projects in IraqSection 1508(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4651) shall apply to funds authorized to be appropriated by this title. 
1520.Availability of funds for rapid force protection in Afghanistan 
(a)Availability of fundsOf the funds authorized to be appropriated by section 1511(5) for operation and maintenance for Defense-wide activities, the Secretary of Defense may obligate up to $200,000,000 during fiscal year 2011 to address urgent force protection requirements facing United States military forces in Afghanistan, as identified by the Commander of United States Forces–Afghanistan. 
(b)Use of rapid acquisition authorityTo carry out this section, the Secretary of Defense shall utilize the rapid acquisition authority available to the Secretary. 
(c)Use of transfer authorityTo carry out this section, the Secretary of Defense may utilize the transfer authority provided by section 1522, subject to the limitation in subsection (a)(2) of such section on the total amount of authorizations that may be transferred. 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1522.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $3,500,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
1523.Report on mine resistant ambush protected vehicles 
(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the procurement of mine resistant ambush protected vehicles. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)An evaluation of potential cost benefits and manufacturing efficiencies with respect to mine resistant ambush protected vehicles. 
(2)An evaluation of the advisability and feasibility of sustained low-level production of mine resistant ambush protected vehicles across the industrial base as part of a long-term sustainment fleet integration strategy. 
XVIImproved Sexual Assault Prevention and Response in the Armed Forces 
1601.Definition of Department of Defense sexual assault prevention and response program and other definitions 
(a)Sexual assault prevention and response program definedIn this title, the term sexual assault prevention and response program refers to Department of Defense policies and programs, including policies and programs of a specific military department or Armed Force, that are intended to reduce the number of sexual assaults involving members of the Armed Forces and improve the response of the department to reports of sexual assaults involving members of the Armed Forces, whether members of the Armed Forces are the victim, alleged assailant, or both. 
(b)Other definitionsIn this title: 
(1)The term Armed Forces means the Army, Navy, Air Force, and Marine Corps. 
(2)The term department has the meaning given that term in section 101(a)(6) of title 10, United States Code. 
(3)The term military installation has the meaning given that term by the Secretary concerned. 
(4)The term Secretary concerned means— 
(A)the Secretary of the Army, with respect to matters concerning the Army; 
(B)the Secretary of the Navy, with respect to matters concerning the Navy and the Marine Corps; and 
(C)the Secretary of the Air Force, with respect to matters concerning the Air Force. 
AImmediate Actions to Improve Department of Defense Sexual Assault Prevention and Response Program 
1611.Specific budgeting for Department of Defense sexual assault prevention and response programEffective with the Program Objective Memorandum to be issued for fiscal year 2012 and thereafter and containing recommended programming and resource allocations for the Department of Defense, the Secretary of Defense shall specifically address the Department of Defense sexual assault prevention and response program to ensure that a separate line of funding is allocated to the program. 
1612.Consistency in terminology, position descriptions, program standards, and organizational structures 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall require the use of consistent terminology, position descriptions, minimum program standards, and organizational structures throughout the Armed Forces in implementing the Department of Defense sexual assault prevention and response program. 
(b)Recognizing operational differencesIn complying with subsection (a), the Secretary of Defense shall take into account the responsibilities of the Secretary concerned and operational needs of the Armed Force involved. 
1613.Guidance for commandersNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall issue guidance to all military unit commanders that implementation of the Department of Defense sexual assault prevention and response program requires their leadership and is their responsibility. 
1614.Commander consultation with victims of sexual assaultBefore making a decision regarding how to proceed under the Uniform Code of Military Justice in the case of an alleged sexual assault or other offense covered by section 920 of title 10, United States Code (article 120), the commanding officer shall offer to meet with the victim of the offense to determine the opinion of the victim regarding case disposition and provide that information to the convening authority. 
1615.Oversight and evaluationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)issue standards to be used to assess and evaluate the effectiveness of the sexual assault prevention and response program of each Armed Force in reducing the number of sexual assaults involving members of the Armed Forces and in improving the response of the department to reports of sexual assaults involving members of the Armed Forces, whether members of the Armed Forces are the victim, alleged assailant, or both; and 
(2)develop measures to ensure that the Armed Forces comply with those standards. 
1616.Sexual assault reporting hotline 
(a)Availability of hotlineNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a universal hotline to facilitate the reporting of a sexual assault— 
(1)by a member of the Armed Forces, whether serving in the United States or overseas, who is a victim of a sexual assault; or 
(2)by any other person who is a victim of a sexual assault involving a member of the Armed Forces. 
(b)Prompt responseThe Secretary of Defense shall ensure that a Sexual Assault Response Coordinator serving in the locality of the victim promptly responds to the reporting of a sexual assault using the hotline. The Secretary of Defense shall define appropriate localities for purposes of this subsection. 
1617.Review of application of sexual assault prevention and response program to reserve components 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the application of the sexual assault prevention and response program for the reserve components. 
(b)ContentsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)The ability of members of the reserve components to access the services available under the sexual assault prevention and response program, including policies and programs of a specific military department or Armed Force. 
(2)The quality of training provided to Sexual Assault Response Coordinators and Sexual Assault Victim Advocates in the reserve components. 
(3)The degree to which the services available for regular and reserve members under the sexual assault prevention and response program are integrated. 
(4)Such recommendations as the Secretary of Defense considers appropriate on how to improve the services available for reserve members under the sexual assault prevention and response program and their access to the services. 
1618.Review of effectiveness of revised Uniform Code of Military Justice offenses regarding rape, sexual assault, and other sexual misconduct 
(a)Review requiredThe Secretary of Defense shall conduct a review of the effectiveness of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), as amended by section 552 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3256). The Secretary shall use a panel of military justice experts to conduct the review. 
(b)Submission of resultsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit the results of the review to the congressional defense committees. 
1619.Training and education programs for sexual assault prevention and response program 
(a)Sexual assault prevention and response training and education 
(1)Development of curriculaNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall develop curricula to provide sexual assault prevention and response training and education for members of the Armed Forces under the jurisdiction of the Secretary and civilian employees of the military department to strengthen individual knowledge, skills, and capacity to prevent and respond to sexual assault. 
(2)Scope of training and educationThe sexual assault prevention and response training and education shall encompass initial entry and accession programs, annual refresher training, professional military education, peer education, and specialized leadership training. Training shall be tailored for specific leadership levels and local area requirements. 
(3)Consistent trainingThe Secretary of Defense shall ensure that the sexual assault prevention and response training provided to members of the Armed Forces and Department of Defense civilian employees is consistent throughout the military departments. 
(b)Inclusion in professional military educationThe Secretary of Defense shall provide for the inclusion of a sexual assault prevention and response training module at each level of professional military education. The training shall be tailored to the new responsibilities and leadership requirements of members of the Armed Forces as they are promoted. 
(c)Inclusion in first responder training 
(1)In generalThe Secretary of Defense shall direct that managers of specialty skills associated with first responders described in paragraph (2) integrate sexual assault response training in initial and recurring training courses. 
(2)Covered first respondersFirst responders referred to in paragraph (1) include firefighters, emergency medical technicians, law enforcement officers, military criminal investigators, healthcare personnel, judge advocates, and chaplains. 
1620.Use of sexual assault forensic medical examinersNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall provide for the use of forensic medical examiners within the Department of Defense who are specially trained regarding the collection and preservation of evidence in cases involving sexual assault. 
1621.Sexual Assault Advisory Board 
(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a Sexual Assault Advisory Board, to be modeled after other Defense advisory boards, such as the Defense Business Board, the Defense Policy Board, or the Defense Science Board. 
(b)PurposeThe purpose of the Sexual Assault Advisory Board is— 
(1)to advise the Secretary of Defense on the overall Department of Defense sexual assault prevention and response program and its comprehensive prevention strategy and on the effectiveness of the sexual assault prevention and response program of each Armed Force; and 
(2)to make recommendations regarding changes and improvements to the sexual assault prevention and response program. 
(c)Relation to Sexual Assault Prevention and Response OfficeThe Sexual Assault Advisory Board is not intended to replace the organic capabilities that must reside in the Sexual Assault Prevention and Response Office, but to ensure that best practices from both the civilian and military community perspective are incorporated into the design, development, and performance of the sexual assault prevention and response program. 
(d)Organization and membershipThe Sexual Assault Advisory Board shall be chaired by the Undersecretary of Defense for Personnel and Readiness. The Sexual Assault Advisory Board shall include experts on criminal law and sexual assault prevention, response, and training who are not members of the Armed Forces or civilian employees of the Department of Defense and include representatives from other Federal agencies. 
(e)Frequency of meetingsThe Sexual Assault Advisory Board shall meet not less frequently than biannually. 
1622.Department of Defense Sexual Assault Advisory Council 
(a)ReorganizationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall reorganize the Sexual Assault Advisory Council and limit membership on the Sexual Assault Advisory Council to Department of Defense personnel. 
(b)PurposeThe purpose of the Sexual Assault Advisory Council is— 
(1)to oversee the Department’s overall sexual assault prevention and response Program and its comprehensive prevention strategy; 
(2)to ensure accountability of the sexual assault prevention and response program of each Armed Force; 
(3)to make recommendations regarding changes and improvements to the sexual assault prevention and response program; and 
(4)to identify cross-cutting issues and solutions in the area of sexual assault. 
(c)Organization and membershipThe Sexual Assault Advisory Council shall be chaired by the Deputy Secretary of Defense or the designee of the Deputy Secretary. Members shall include, at a minimum, the following: 
(1)Principals or deputies from every office within the Office of the Secretary of Defense with responsibilities involving the sexual assault prevention and response program. 
(2)The Assistant Secretary of each of the military departments with responsibility for the sexual assault prevention and response program. 
(3)The Vice Chief of Staff of the Army, the Vice Chief of Naval Operations, the Vice Chief of Staff of the Air Force, and the Assistant Commandant of the Marine Corps. 
(4)A general or flag officer from the staff of each officer specified in paragraph (3) who has responsibility for the sexual assault prevention and response program. 
(5)A general officer from the National Guard Bureau. 
(d)Frequency of meetingsThe Sexual Assault Advisory Council shall meet not less frequently than once each calendar-year quarter. 
(e)Service-level sexual assault advisory councilsThe Secretary of a military department shall establish a sexual assault advisory council, comparable to the Sexual Assault Advisory Council required by subsection (a), for each Armed Force under the jurisdiction of the Secretary. 
1623.Service-level sexual assault review boards 
(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of a military department shall establish for each military installation or operational command under the jurisdiction of the Secretary a multi-disciplinary group to serve as a sexual assault review board. 
(b)MembershipThe chair of a sexual assault review board shall be the senior commander, senior deputy commander, or chief of staff. Other members should include the Sexual Assault Response Coordinator, command legal representative or staff judge advocate, command chaplain, and representation of senior commanders or supervisors from the Military Criminal Investigative Organizations, military law enforcement, medical, alcohol and substance abuse office, and the safety office. 
(c)ResponsibilitiesA sexual assault review board shall be responsible for, at a minimum, addressing safety issues, developing prevention strategies, analyzing response processes, community impact and overall trends, and identifying training issues. These functions should be flexible to accommodate the resources available at different installations and operational commands. 
(d)Frequency of meetingsA sexual assault review board shall meet not less frequently than once each calendar-year quarter. 
1624.Renewed emphasis on acquisition of centralized Department of Defense sexual assault database 
(a)New deadline for acquisitionNotwithstanding subsection (c) of section 563 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4470), the Secretary of Defense shall complete implementation of the centralized sexual assault database required by subsection (a) of such section not later than September 30, 2011. 
(b)Acquisition processTo meet the deadline imposed by subsection (a), acquisition best practices associated with successfully acquiring and deploying information technology systems related to the database, such as economically justifying the proposed system solution and effectively developing and managing requirements, shall be completed as soon as possible. 
BSexual Assault Prevention Strategy and Annual Reporting Requirement 
1631.Comprehensive Department of Defense sexual assault prevention strategy 
(a)Strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive strategy to reduce the number of sexual assaults involving members of the Armed Forces, whether members of the Armed Forces are the victim, alleged assailant, or both. All activities and programs of a specific military department or Armed Force related to preventing sexual assault must align with and support the overall comprehensive strategy. 
(b)Coordination with other requirementsIn developing the comprehensive strategy under subsection (a), the Secretary of Defense shall incorporate and build upon— 
(1)the new requirements imposed by this subtitle; 
(2)the policies and procedure developed under section 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note); and 
(3)the prevention and response plan developed under section 567(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2313). 
(c)Implementation of strategyNot later than 6 months after the submission of the comprehensive strategy prepared under subsection (a), the Secretary of Defense shall complete implementation of the comprehensive strategy throughout the Department of Defense. 
(d)Sexual assault prevention evaluation plan 
(1)Plan requiredThe Secretary of Defense shall develop and implement an evaluation plan for assessing the effectiveness of the comprehensive strategy prepared under subsection (a) its intended outcomes at the Department of Defense and individual Armed Force levels. 
(2)Commander roleAs a component of the evaluation plan, the commander of each military installation and the commander of each unified or specified combatant command shall assess the adequacy of measures undertaken at facilities under the authority of the commander to ensure the safest and most secure living and working environments with regard to preventing sexual assault. 
(3)Submission of resultsThe results of assessments conducted under the evaluation plan shall be included in the annual report required by section 1632, beginning with the report required to be submitted in calendar year 2012. 
1632.Annual report on sexual assaults involving members of the Armed Forces and sexual assault prevention and response program 
(a)Annual Report on Sexual AssaultsNot later than January 15 of each year, the Secretary of each military department shall submit to the Secretary of Defense a report on the sexual assaults involving members of the Armed Forces under the jurisdiction of that Secretary during the preceding year. In the case of the Secretary of the Navy, separate reports shall be prepared for the Navy and for the Marine Corps. 
(b)ContentsThe report of a Secretary of a military department on an Armed Force under subsection (a) shall contain the following: 
(1)The number of sexual assaults committed against members of the Armed Force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were founded. 
(2)The number of sexual assaults committed by members of the Armed Force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were founded. The information required by this paragraph shall not be combined with the information required by paragraph (1). 
(3)A synopsis of each such founded case, organized by offense, and, for each such case, the disciplinary action taken in the case, including the type of disciplinary or administrative sanction imposed, if any. 
(4)The policies, procedures, and processes implemented by the Secretary concerned during the year covered by the report in response to incidents of sexual assault involving members of the Armed Force concerned. 
(5)The number of founded sexual assault cases in which the victim is a deployed member of the Armed Forces and the assailant is a foreign national, and the policies, procedures, and processes implemented by the Secretary concerned to monitor the investigative process and disposition of such cases and to eliminate any gaps in investigating and adjudicating such cases. 
(6)A description of the implementation during the year covered by the report of the tracking system implemented pursuant to section 596(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 113 note), including information collected on cases during that year in which care to a victim of rape or sexual assault was hindered by the lack of availability of a rape kit or other needed supplies or by the lack of timely access to appropriate laboratory testing resources. 
(7)A description of the implementation during the year covered by the report of the accessibility plan implemented pursuant to section 596(b) of such Act, including a description of the steps taken during that year to provide that trained personnel, appropriate supplies, and transportation resources are accessible to deployed units in order to provide an appropriate and timely response in any case of reported sexual assault in a deployed unit. 
(8)A description of the required supply inventory, location, accessibility, and availability of supplies, trained personnel, and transportation resources needed, and in fact in place, in order to be able to provide an appropriate and timely response in any case of reported sexual assault in a deployed unit. 
(9)A plan for the actions that are to be taken in the year following the year covered by such report on reducing the number of sexual assaults involving members of the Armed Forces concerned and improving the response to sexual assaults involving members of the Armed Forces concerned. 
(10)The results of the most recent biennial gender-relations survey of an adequate sample of members to evaluate and improve the sexual assault prevention and response program. 
(c)VerificationThe Office of the Judge Advocate General of an Armed Force (or, in the case of the Marine Corps, the Office of the Staff Judge Advocate to the Commandant of the Marine Corps) shall verify the accuracy of the information required by paragraphs (1), (2), (3), and (5) of subsection (b), including courts-martial data. 
(d)Consistent definition of foundedNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a consistent definition of founded for purposes of paragraphs (1), (2), (3), and (5) of subsection (b) and require that military criminal investigative organizations only provide synopses for those cases for the preparation of reports under this section. 
(e)Assessment componentEach report under subsection (a) shall include an assessment by the Secretary concerned of the implementation during the preceding fiscal year of the sexual assault prevention and response program in order to determine the effectiveness of the program during such fiscal year in providing an appropriate response to sexual assaults involving members of the Armed Forces. 
(f)Submission to congressThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives each report prepared under subsection (a), together with the comments of the Secretary of Defense on the report. The Secretary of Defense shall submit each such report not later than March 15 of the year following the year covered by the report. 
(g)Repeal of superseded reporting requirementSection 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note) is amended by striking subsection (f). 
CAmendments to Title 10 
1641.Sexual Assault Prevention and Response Office 
(a)Appointment of director; dutiesChapter 4 of title 10, United States Code, as amended by section 902, is amended by inserting after section 139 the following new section: 
 
139a.Director of Sexual Assault Prevention and Response Office 
(a)AppointmentThere is a Director of the Sexual Assault Prevention and Response Office who shall be a general or flag officer or an employee of the Department of Defense in a comparable Senior Executive Service position. 
(b)DutiesThe Director of the Sexual Assault Prevention and Response Office serves as the single point of authority, accountability, and oversight for the Department of Defense sexual assault prevention and response program and provides oversight to ensure that the military departments comply with the program. 
(c)Role of inspectors generalThe Inspector General of the Department of Defense, the Inspector General of the Army, the Naval Inspector General, and the Inspector General of the Air Force shall include sexual assault prevention and response programs within the scope of their assessments. The Inspector General teams shall include at least one member with expertise and knowledge of sexual assault prevention and response policies related to a specific armed force. 
(d)DefinitionsIn this section: 
(1)The term armed forces means the Army, Navy, Air Force, and Marine Corps. 
(2)The term sexual assault prevention and response program refers to Department of Defense policies and programs, including policies and programs of a specific military department or the that are intended to reduce the number of sexual assaults involving members of the armed forces and improve the response of the department to reports of sexual assaults involving members of the armed forces, whether members of the armed forces are the victim, alleged assailant, or both. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 139 the following new item: 
 
 
139a. Director of Sexual Assault Prevention and Response Office.  . 
1642.Sexual Assault Response Coordinators and Sexual Assault Victim Advocates 
(a)Assignment and trainingChapter 80 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1568.Sexual assault prevention and response: Sexual Assault Response Coordinators and Victim Advocates 
(a)Assignment of coordinators
(1)At least one full-time Sexual Assault Response Coordinator shall be assigned to each brigade or equivalent or higher unit level of the armed forces. The Secretary of the military department concerned may assign additional Sexual Assault Response Coordinators as necessary based on the demographics or needs of the unit. The additional Sexual Assault Response Coordinator may serve on a full-time or part-time basis at the discretion of the Secretary. 
(2)Effective October 1, 2013, only members of the armed forces and civilian employees of the Department of Defense may be assigned to duty as a Sexual Assault Response Coordinator. After that date, contractor employees may serve as a Sexual Assault Response Coordinator only on a temporary basis, as determined by the Secretary of Defense. 
(b)Assignment of victim advocates
(1)At least one full-time Sexual Assault Victim Advocate shall be assigned to each brigade or equivalent or higher unit level of the armed forces. The Secretary of the military department concerned may assign additional Victim Advocates as necessary based on the demographics or needs of the unit. The additional Victim Advocates may serve on a full-time or part-time basis at the discretion of the Secretary. 
(2)Only members of the armed forces and civilian employees of the Department of Defense may be assigned to duty as a Victim Advocate. Contractor employees may serve as a Victim Advocate only on a temporary basis, as determined by the Secretary of Defense. 
(c)Deployable coordinators and victim advocates
(1)The Secretary of a military department shall assign members of the armed forces under the jurisdiction of the Secretary to serve as a deployable Sexual Assault Response Coordinator or Sexual Assault Victim Advocate when a Sexual Assault Response Coordinator assigned to a unit under subsection (a) or a Sexual Assault Victim Advocate assigned to a unit under subsection (b) is not deployed with the unit. 
(2)A deployable Sexual Assault Response Coordinator or deployable Sexual Assault Victim Advocate may serve on a full-time or part-time basis at the discretion of the Secretary. 
(d)Training and certification
(1)As part of the sexual assault prevention and response program, the Secretary of Defense shall establish a professional and uniform training and certification program for Sexual Assault Response Coordinators assigned under subsection (a) and Sexual Assault Victim Advocates assigned under subsection (b). The program shall be structured and administered in a manner similar to the professional training available for Equal Opportunity Advisors through the Defense Equal Opportunity Management Institute. 
(2)Effective beginning one year after the date of the enactment of this section, before a member or civilian employee may be assigned to duty as a Sexual Assault Response Coordinator under subsection (a), the member or employee must have completed the training program required by paragraph (1) and obtained the certification. 
(3)A member or civilian employee assigned to duty as a Victim Advocate under subsection (b) may obtain certification under the training program required by paragraph (1). At a minimum, the Sexual Assault Response Coordinator to whom a Victim Advocate reports shall train the Victim Advocate using the same training materials used to train the Sexual Assault Response Coordinator under the program. 
(4)Deployable Sexual Assault Response Coordinators and deployable Sexual Assault Victim Advocates shall receive training from a designated Sexual Assault Response Coordinator or Sexual Assault Victim Advocate on their specific roles and responsibilities before assuming such responsibilities. 
(e)Access to commanders and units
(1)The Secretaries of the military departments shall ensure that a Sexual Assault Response Coordinator, including a deployable Sexual Assault Response Coordinator assigned under subsection (c), has direct access to senior commanders and any other commander within the unit or geographical area of responsibility of the Sexual Assault Response Coordinator. 
(2)A Sexual Assault Response Coordinator may work with supporting medical staff, mental health staff, and chaplains to offer unit counseling options for commanders of units in which a sexual assault involving a member of the armed forces occurs. 
(f)Sexual Assault Response Teams responsible for overseeing unrestricted reported cases 
(1)Response team protocolNot later than one year after the date of the enactment of this section, the Secretary of Defense shall develop and implement a protocol for the establishment and use of sexual assault response teams throughout the Department of Defense. 
(2)Emergency responseA sexual assault response team shall be led by a Sexual Assault Response Coordinator and convene as soon as practicable after a reported sexual assault involving a member of the armed forces. 
(3)Other elementsAt a minimum, the protocol for sexual assault response teams shall also provide for— 
(A)in addition to meetings required by paragraph (2), monthly meetings to review individual cases, facilitate timely victim updates, and ensure system coordination, accountability (to include tracking case adjudication), and victim access to quality services; and 
(B)depending on the resources available at different locations, membership drawn from the relevant military criminal investigator, medical personnel, chaplain, trial counsel, and Sexual Assault Victim Advocate. 
(4)Command involvementWithin the first 3 months of assuming a command, the commander shall attend a meeting of their command’s sexual assault response team occurring after the commander’s assumption of command. The Secretary of Defense shall provide for the inclusion of a sexual assault prevention and response training module as part of commanders pre-command courses. 
(g)Prohibition on use of Inspector General PersonnelPersonnel of the Inspector General of the Department of Defense, the Inspector General of the Army, the Naval Inspector General, and the Inspector General of the Air Force may not perform Sexual Assault Response Coordinator duties. 
(h)DefinitionsIn this section: 
(1)The term armed forces means the Army, Navy, Air Force, and Marine Corps. 
(2)The term sexual assault prevention and response program refers to Department of Defense policies and programs, including policies and programs of a specific military department or the that are intended to reduce the number of sexual assaults involving members of the armed forces and improve the response of the department to reports of sexual assaults involving members of the armed forces, whether members of the armed forces are the victim, alleged assailant, or both. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1568. Sexual assault prevention and response: Sexual Assault Response Coordinators and Victim Advocates.  . 
1643.Sexual assault victims access to legal counsel and Victim Advocate services 
(a)AccessChapter 53 of title 10, United States Code, is amended by inserting after section 1044d the following new section: 
 
1044e.Access to legal assistance and Victim Advocate services for victims of sexual assault 
(a)Availability of legal assistance and Victim Advocate services 
(1)MembersA member of the armed forces or a dependent of a member of the armed forces who is the victim of a sexual assault is entitled to— 
(A)legal assistance provided by a military legal assistance counsel certified as competent to provide such duties pursuant to section 827(b) of this title (article 27(b) of the Uniform Code of Military Justice); and 
(B)assistance provided by a qualified Sexual Assault Victim Advocate. 
(2)DependentsTo the extent practicable, the Secretary of a military department shall make the assistance described in paragraph (1) available to dependent of a member of the armed forces who is the victim of a sexual assault and resides on or in the vicinity of a military installation. The Secretary concerned shall define the term vicinity for purposes of this paragraph. 
(3)Notice of availability of assistance; opt outThe member or dependent shall be informed of the availability of assistance under this subsection as soon as the member or dependent seeks assistance from a Sexual Assault Response Coordinator or any other responsible member of the armed forces or Department of Defense civilian employee. The victim shall also be informed that the legal assistance and services of a Sexual Assault Response Coordinator and Sexual Assault Victim Advocate are optional and these services may be declined, in whole or in part, at any time. 
(4)Nature of reporting immaterialIn the case of a member of the armed forces, access to legal assistance and Victim Advocate services is available regardless of whether the member elects unrestricted or restricted (confidential) reporting of the sexual assault. 
(5)Rule of constructionNothing in this subsection shall be construed to establish an attorney-client relationship. 
(b)Restricted reporting option 
(1)Availability of restricted reportingA member of the armed forces who is the victim of a sexual assault may confidentially disclose the details of the assault to an individual specified in paragraph (2) and receive medical treatment, legal assistance, or counseling, without triggering an official investigation of the allegations. 
(2)Persons covered by restricted reportingIndividuals covered by paragraph (1) are the following: 
(A)Military legal assistance counsel. 
(B)Sexual Assault Response Coordinator. 
(C)Sexual Assault Victim Advocate. 
(D)Healthcare personnel. 
(E)Chaplain. 
(3)Importance of contacting Sexual Assault Response CoordinatorThe Secretary of Defense shall ensure that all sexual assault prevention and response training emphasizes the importance of immediately contacting a Sexual Assault Response Coordinator after a sexual assault to ensure that the victim preserves the restricted reporting option and receives guidance on available services and victim care. A member’s responsibility to report a sexual assault is satisfied by informing the Sexual Assault Response Coordinator, in addition to or in lieu of informing the member’s commander or military law enforcement. 
(c)Clarification of victim option to participate in investigationThe Secretary of Defense shall implement a Sexual Assault Response Coordinator-led process by which a member or dependent referred to in subsection (a) may decline to participate in the investigation of the sexual assault. The member or dependent, after consultation with a Sexual Assault Victim Advocate or Sexual Assault Response Coordinator, or both, may complete a form indicating a preference not to participate further in the investigative process. 
(d)DefinitionsIn this section: 
(1)The term sexual assault includes any of the offenses covered by section 920 of this title (article 120). 
(2)The term military legal assistance counsel means— 
(A)a judge advocate (as defined in section 801(13) of this title (article 1(13) of the Uniform Code of Military Justice)); or 
(B)a civilian attorney serving as a legal assistance officer under the provisions of section 1044 of this title. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1044d the following new item: 
 
 
1044e. Access to legal assistance and Victim Advocate services for victims of sexual assault.  . 
(c)Conforming amendment regarding provision of legal counselSection 1044(d)(3)(B) of such title is amended by striking sections 1044a, 1044b, 1044c, and 1044d and inserting sections 1044a through 1044e. 
1644.Notification of command of outcome of court-martial involving charges of sexual assaultSection 853 of title 10, United States Code (article 53 of the Uniform Code of Military Justice), is amended— 
(1)by inserting (a) Announcement to parties.— before A court-martial; and 
(2)by adding at the end the following new subsection: 
 
(b)Dissemination of results to command in certain casesIn the case of an alleged sexual assault or other offense covered by section 920 of this title (article 120), the trial counsel shall notify the servicing staff judge advocate at the military installation, who shall notify the convening authority and commanders, as appropriate. In consultation with the servicing staff judge advocate, the commanding officer shall notify members of the command of the outcome of the case. . 
1645.Copy of record of court-martial to victim of sexual assault involving a member of the Armed ForcesSection 854 of title 10, United States Code (article 54 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection: 
 
(e)In the case of a general or special court-martial involving a sexual assault or other offense covered by section 920 of this title (article 120), a copy of the prepared record of the proceedings of the court-martial shall be given to the victim of the offence if the victim testified during the proceedings. The record of the proceedings shall be provided without charge and as soon as the record is authenticated. The victim shall be notified of the opportunity to receive the record of the proceedings. . 
1646.Medical care for victims of sexual assault 
(a)Medical care and recordsChapter 55 of title 10, United States Code, is amended by inserting after section 1074l the following new section: 
 
1074m.Medical care for members who are victims of sexual assault 
(a)Medical care
(1)The Secretary of Defense shall establish protocols for providing medical care to a member of the armed forces who is a victim of a sexual assault, including protocols with respect to the appropriate screening, prevention, and mitigation of diseases. 
(2)In establishing the protocols under paragraph (1), the Secretary shall take into consideration the sex of the member of the armed forces. 
(b)Medical recordsThe Secretary shall ensure that— 
(1)an accurate and complete medical record is made for each member of the armed forces who is a victim of a sexual assault with respect to the physical and mental condition of the member resulting from the assault; and 
(2)such record complies with the requirement for confidentiality in making a restricted report under section 1044e(b) of this title. 
(c)Restricted reportingNothing in this section shall be construed as affecting the right of a member of the armed forces to make a restricted report under section 1044e(b) of this title. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074l the following new item: 
 
 
1074m. Medical care for members who are victims of sexual assault.  .  
1647.Privilege against disclosure of certain communications with Sexual Assault Victim Advocates 
(a)Privilege established 
(1)In generalChapter 53 of title 10, United States Code is amended by inserting after section 1034a the following new section: 
 
1034b.Privilege against disclosure of certain communications with Sexual Assault Victim AdvocatesA confidential communication between the victim of a sexual assault or other offense covered by section 920 of this title (article 120 of the Uniform Code of Military Justice) and a Sexual Assault Victim Advocate assigned under section 1568 of this title, including a deployable Sexual Assault Victim Advocate, shall be treated in the same manner as a confidential communication between a patient and a psychiatrist for purposes of any privilege which may attach to such a communication. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1034a the following new item: 
 
 
1034b. Privilege against disclosure of certain communications with Sexual Assault Victim Advocates.  . 
(b)ApplicabilitySection 1034b of title 10, United States Code, as added by subsection (a), applies to communications described in such section whether made before, on, or after the date of the enactment of this Act. 
1648.Expedited consideration and priority for application for consideration of a permanent change of station or unit transfer based on humanitarian conditions for victim of sexual assault 
(a)In generalChapter 39 of title 10, United States Code, is amended by inserting after section 672 the following new section: 
 
673.Consideration of application for permanent change of station or unit transfer for members on active duty who are the victim of a sexual assault 
(a)Expedited consideration and priority for approvalTo the maximum extent practicable, the Secretary concerned shall provide for the expedited consideration and approval of an application for consideration of a permanent change of station or unit transfer submitted by a member of the armed forces serving on active duty who was a victim of a sexual assault or other offense covered by section 920 of this title (article 120) so as to reduce the possibility of retaliation against the member for reporting the sexual assault. 
(b)RegulationsThe Secretaries of the military departments shall issue regulations to carry out this section, within guidelines provided by the Secretary of Defense. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 672 the following new item: 
 
 
673. Consideration of application for permanent change of station or unit transfer for members on active duty who are the victim of a sexual assault.  . 
DOther Matters 
1661.Recruiter selection and oversight 
(a)Screening, training, and oversight of recruitersThe Secretaries of the military departments shall ensure effective recruiter selection and oversight with regard to sexual assault prevention and response by ensuring that— 
(1)recruiters are screened and trained under the sexual assault prevention and response program; 
(2)sexual assault prevention and response program information is disseminated to recruiters and potential recruits for the Armed Forces; and 
(3)oversight is in place to preclude the potential for sexual misconduct by recruiters. 
(b)Improved awareness of recruitsCommanders of recruiting organizations and Military Entrance Processing Stations shall ensure that sexual assault prevention and response awareness campaign materials are available and posted in locations visible to potential and actual recruits for the Armed Forces. 
1662.Availability of services under sexual assault prevention and response program for dependents of members, military retirees, Department of Defense civilian employees, and defense contractor employees 
(a)Notification of extent of current servicesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall revise materials made available under the sexual assault prevention and response program to include information on the extent to which dependents of members of the Armed Forces, retired members, Department of Defense civilian employees, and employees of defense contractors are eligible for sexual assault prevention and response services under the sexual assault prevention and response program. 
(b)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility of extending all sexual assault prevention and response services available for a member of the Armed Forces who is the victim of a sexual assault to persons referred to in subsection (a). 
1663.Application of sexual assault prevention and response program in training environmentsThe Secretaries of the military departments shall ensure that a member of the Armed Forces who is a victim of a sexual assault in a training environment is provided, to the maximum extent possible, with confidential access to victim support services and afforded time for recovery. The member should not be required to repeat training unless the time needed for support services and recovery significantly interferes with the progress of the member’s training. 
1664.Application of sexual assault prevention and response program in remote environments and joint basing situations 
(a)Remote and deployed environmentsThe Secretary of Defense and the combatant commanders shall ensure that the sexual assault prevention and response program continues to operate even in remote environments in which members of the Armed Forces are deployed, including coalition operations. 
(b)Joint basingThe Secretary of Defense shall monitor the implementation of the sexual assault prevention and response program and military justice and jurisdiction issues at joint basing locations. Elements of the Armed Forces sharing a joint base location shall closely collaborate on sexual assault prevention and response issues to ensure consistency in approach and messages at the joint base location. 
XVIIFederal information security 
AFederal information security amendments 
1701.Coordination of Federal Information PolicyChapter 35 of title 44, United States Code, is amended by striking subchapters II and III and inserting the following: 
 
IIInformation security 
3551.PurposesThe purposes of this subchapter are to— 
(1)provide a comprehensive framework for ensuring the effectiveness of information security controls over information resources that support Federal operations and assets; 
(2)recognize the highly networked nature of the current Federal computing environment and provide effective Governmentwide management and oversight of the related information security risks, including coordination of information security efforts throughout the civilian, national security, and law enforcement communities; 
(3)provide for development and maintenance of minimum controls required to protect Federal information and information infrastructure; 
(4)provide a mechanism for improved oversight of Federal agency information security programs; 
(5)acknowledge that commercially developed information security products offer advanced, dynamic, robust, and effective information security solutions, reflecting market solutions for the protection of critical information infrastructures important to the national defense and economic security of the Nation that are designed, built, and operated by the private sector; and 
(6)recognize that the selection of specific technical hardware and software information security solutions should be left to individual agencies from among commercially developed products. 
3552.Definitions 
(a)Section 3502 definitionsExcept as provided under subsection (b), the definitions under section 3502 shall apply to this subchapter. 
(b)Additional definitionsIn this subchapter: 
(1)The term adequate security means security that complies with the regulations promulgated under section 3554 and the standards promulgated under section 3558. 
(2)The term incident means an occurrence that actually or potentially jeopardizes the confidentiality, integrity, or availability of an information system, information infrastructure, or the information the system processes, stores, or transmits or that constitutes a violation or imminent threat of violation of security policies, security procedures, or acceptable use policies. 
(3)The term information infrastructure means the underlying framework that information systems and assets rely on in processing, storing, or transmitting information electronically. 
(4)The term information security means protecting information and information infrastructure from unauthorized access, use, disclosure, disruption, modification, or destruction in order to provide— 
(A)integrity, which means guarding against improper information modification or destruction, and includes ensuring information nonrepudiation and authenticity; 
(B)confidentiality, which means preserving authorized restrictions on access and disclosure, including means for protecting personal privacy and proprietary information; 
(C)availability, which means ensuring timely and reliable access to and use of information; and 
(D)authentication, which means using digital credentials to assure the identity of users and validate access of such users. 
(5)The term information technology has the meaning given that term in section 11101 of title 40. 
(6)
(A)The term national security system means any information infrastructure (including any telecommunications system) used or operated by an agency or by a contractor of an agency, or other organization on behalf of an agency— 
(i)the function, operation, or use of which— 
(I)involves intelligence activities; 
(II)involves cryptologic activities related to national security; 
(III)involves command and control of military forces; 
(IV)involves equipment that is an integral part of a weapon or weapons system; or 
(V)subject to subparagraph (B), is critical to the direct fulfillment of military or intelligence missions; or 
(ii)is protected at all times by procedures established for information that have been specifically authorized under criteria established by an Executive order or an Act of Congress to be kept classified in the interest of national defense or foreign policy. 
(B)Subparagraph (A)(i)(V) does not include a system that is to be used for routine administrative and business applications (including payroll, finance, logistics, and personnel management applications). 
3553.National Office for Cyberspace 
(a)EstablishmentThere is established within the Executive Office of the President an office to be known as the National Office for Cyberspace. 
(b)Director 
(1)In generalThere shall be at the head of the Office a Director, who shall be appointed by the President by and with the advice and consent of the Senate. The Director of the National Office for Cyberspace shall administer all functions under this subchapter and collaborate to the extent practicable with the heads of appropriate agencies, the private sector, and international partners. The Office shall serve as the principal office for coordinating issues relating to achieving an assured, reliable, secure, and survivable information infrastructure and related capabilities for the Federal Government. 
(2)Basic payThe Director shall be paid at the rate of basic pay for level III of the Executive Schedule. 
(c)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate. 
(d)Experts and consultantsThe Director may procure temporary and intermittent services under section 3109(b) of title 5. 
3554.Federal Cybersecurity Practice Board 
(a)EstablishmentWithin the National Office for Cyberspace, there shall be established a board to be known as the Federal Cybersecurity Practice Board (in this section referred to as the Board). 
(b)MembersThe Board shall be chaired by the Director of the National Office for Cyberspace and consist of not more than 10 members, with at least one representative from— 
(1)the Office of Management and Budget; 
(2)civilian agencies; 
(3)the Department of Defense; 
(4)the Federal law enforcement community; 
(5)the Federal Chief Technology Office; and 
(6)such additional military and civilian agencies as the Director considers appropriate. 
(c)Responsibilities 
(1)Development of policies and proceduresSubject to the authority, direction, and control of the Director of the National Office for Cyberspace, the Board shall be responsible for developing and periodically updating information security policies and procedures relating to the matters described in paragraph (2). In developing such policies and procedures, the Board shall require that all matters addressed in the policies and procedures are consistent, to the maximum extent practicable and in accordance with applicable law, among the civilian, military, intelligence, and law enforcement communities. 
(2)Specific matters covered in policies and procedures 
(A)Minimum security controlsThe Board shall be responsible for developing and periodically updating information security policies and procedures relating to minimum security controls for information technology, in order to— 
(i)provide Governmentwide protection of Government-networked computers against common attacks; and 
(ii)provide agencywide protection against threats, vulnerabilities, and other risks to the information infrastructure within individual agencies. 
(B)Measures of effectivenessThe Board shall be responsible for developing and periodically updating information security policies and procedures relating to measurements needed to assess the effectiveness of the minimum security controls referred to in subparagraph (A). Such measurements shall include a risk scoring system to evaluate risk to information security both Governmentwide and within contractors of the Federal Government. 
(C)Products and servicesThe Board shall be responsible for developing and periodically updating information security policies, procedures, and minimum security standards relating to criteria for products and services to be used in agency information systems and information infrastructure that will meet the minimum security controls referred to in subparagraph (A). In carrying out this subparagraph, the Board shall act in consultation with the Office of Management and Budget and the General Services Administration. 
(D)RemediesThe Board shall be responsible for developing and periodically updating information security policies and procedures relating to methods for providing remedies for security deficiencies identified in agency information infrastructure. 
(3)Additional considerationsThe Board shall also consider— 
(A)opportunities to engage with the international community to set policies, principles, training, standards, or guidelines for information security; 
(B)opportunities to work with agencies and industry partners to increase information sharing and policy coordination efforts in order to reduce vulnerabilities in the national information infrastructure; and 
(C)options necessary to encourage and maintain accountability of any agency, or senior agency official, for efforts to secure the information infrastructure of such agency. 
(4)Relationship to other standardsThe policies and procedures developed under paragraph (1) are supplemental to the standards promulgated by the Director of the National Office for Cyberspace under section 3558. 
(5)Recommendations for regulationsThe Board shall be responsible for making recommendations to the Director of the National Office for Cyberspace on regulations to carry out the policies and procedures developed by the Board under paragraph (1). 
(d)RegulationsThe Director of the National Office for Cyberspace, in consultation with the Director of the Office of Management and the Administrator of General Services, shall promulgate and periodically update regulations to carry out the policies and procedures developed by the Board under subsection (c). 
(e)Annual ReportThe Director of the National Office for Cyberspace shall provide to Congress a report containing a summary of agency progress in implementing the regulations promulgated under this section as part of the annual report to Congress required under section 3555(a)(8). 
(f)No disclosure by Board requiredThe Board is not required to disclose under section 552 of title 5 information submitted by agencies to the Board regarding threats, vulnerabilities, and risks. 
3555.Authority and functions of the Director of the National Office for Cyberspace 
(a)In GeneralThe Director of the National Office for Cyberspace shall oversee agency information security policies and practices, including— 
(1)developing and overseeing the implementation of policies, principles, standards, and guidelines on information security, including through ensuring timely agency adoption of and compliance with standards promulgated under section 3558; 
(2)requiring agencies, consistent with the standards promulgated under section 3558 and other requirements of this subchapter, to identify and provide information security protections commensurate with the risk and magnitude of the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or destruction of— 
(A)information collected or maintained by or on behalf of an agency; or 
(B)information infrastructure used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency; 
(3)coordinating the development of standards and guidelines under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and offices operating or exercising control of national security systems (including the National Security Agency) to assure, to the maximum extent feasible, that such standards and guidelines are complementary with standards and guidelines developed for national security systems; 
(4)overseeing agency compliance with the requirements of this subchapter, including through any authorized action under section 11303 of title 40, to enforce accountability for compliance with such requirements; 
(5)reviewing at least annually, and approving or disapproving, agency information security programs required under section 3556(b); 
(6)coordinating information security policies and procedures with related information resources management policies and procedures; 
(7)overseeing the operation of the Federal information security incident center required under section 3559; 
(8)reporting to Congress no later than March 1 of each year on agency compliance with the requirements of this subchapter, including— 
(A)a summary of the findings of audits required by section 3557; 
(B)an assessment of the development, promulgation, and adoption of, and compliance with, standards developed under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) and promulgated under section 3558; 
(C)significant deficiencies in agency information security practices; 
(D)planned remedial action to address such deficiencies; and 
(E)a summary of, and the views of the Director of the National Office for Cyberspace on, the report prepared by the National Institute of Standards and Technology under section 20(d)(10) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3); 
(9)coordinating the defense of information infrastructure operated by agencies in the case of a large-scale attack on information infrastructure, as determined by the Director; 
(10)establishing a national strategy, in consultation with the Department of State, the United States Trade Representative, and the National Institute of Standards and Technology, to engage with the international community to set the policies, principles, standards, or guidelines for information security; and 
(11)coordinating information security training for Federal employees with the Office of Personnel Management. 
(b)National Security SystemsExcept for the authorities described in paragraphs (4) and (8) of subsection (a), the authorities of the Director of the National Office for Cyberspace under this section shall not apply to national security systems. 
(c)Department of Defense and Central Intelligence Agency Systems
(1)The authorities of the Director of the National Office for Cyberspace described in paragraphs (1) and (2) of subsection (a) shall be delegated to the Secretary of Defense in the case of systems described in paragraph (2) and to the Director of Central Intelligence in the case of systems described in paragraph (3). 
(2)The systems described in this paragraph are systems that are operated by the Department of Defense, a contractor of the Department of Defense, or another entity on behalf of the Department of Defense that processes any information the unauthorized access, use, disclosure, disruption, modification, or destruction of which would have a debilitating impact on the mission of the Department of Defense. 
(3)The systems described in this paragraph are systems that are operated by the Central Intelligence Agency, a contractor of the Central Intelligence Agency, or another entity on behalf of the Central Intelligence Agency that processes any information the unauthorized access, use, disclosure, disruption, modification, or destruction of which would have a debilitating impact on the mission of the Central Intelligence Agency. 
(d)Budget oversight and reporting
(1)The head of each agency shall submit to the Director of the National Office for Cyberspace a budget each year for the following fiscal year relating to the protection of information infrastructure for such agency, by a date determined by the Director that is before the submission of such budget by the head of the agency to the Office of Management and Budget. 
(2)The Director shall review and offer a non-binding approval or disapproval of each agency’s annual budget to each agency before the submission of such budget by the head of the agency to the Office of Management and Budget. 
(3)If the Director offers a non-binding disapproval of an agency’s budget, the Director shall transmit recommendations to the head of such agency for strengthening its proposed budget with regard to the protection of such agency’s information infrastructure. 
(4)Each budget submitted by the head of an agency pursuant to paragraph (1) shall include— 
(A)a review of any threats to information technology for such agency; 
(B)a plan to secure the information infrastructure for such agency based on threats to information technology, using the National Institute of Standards and Technology guidelines and recommendations; 
(C)a review of compliance by such agency with any previous year plan described in subparagraph (B); and 
(D)a report on the development of the credentialing process to enable secure authentication of identity and authorization for access to the information infrastructure of such agency. 
(5)The Director of the National Office for Cyberspace may recommend to the President monetary penalties or incentives necessary to encourage and maintain accountability of any agency, or senior agency official, for efforts to secure the information infrastructure of such agency. 
3556.Agency responsibilities 
(a)In generalThe head of each agency shall— 
(1)be responsible for— 
(A)providing information security protections commensurate with the risk and magnitude of the harm resulting from unauthorized access, use, disclosure, disruption, modification, or destruction of— 
(i)information collected or maintained by or on behalf of the agency; and 
(ii)information infrastructure used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency; 
(B)complying with the requirements of this subchapter and related policies, procedures, standards, and guidelines, including— 
(i)the regulations promulgated under section 3554 and the information security standards promulgated under section 3558; 
(ii)information security standards and guidelines for national security systems issued in accordance with law and as directed by the President; and 
(iii)ensuring the standards implemented for information infrastructure and national security systems under the agency head are complementary and uniform, to the extent practicable; and 
(C)ensuring that information security management processes are integrated with agency strategic and operational planning processes; 
(2)ensure that senior agency officials provide information security for the information and information infrastructure that support the operations and assets under their control, including through— 
(A)assessing the risk and magnitude of the harm that could result from the unauthorized access, use, disclosure, disruption, modification, or destruction of such information or information infrastructure; 
(B)determining the levels of information security appropriate to protect such information and information infrastructure in accordance with regulations promulgated under section 3554 and standards promulgated under section 3558, for information security classifications and related requirements; 
(C)implementing policies and procedures to cost effectively reduce risks to an acceptable level; and 
(D)continuously testing and evaluating information security controls and techniques to ensure that they are effectively implemented; 
(3)delegate to an agency official, designated as the Chief Information Security Officer, under the authority of the agency Chief Information Officer the responsibility to oversee agency information security and the authority to ensure and enforce compliance with the requirements imposed on the agency under this subchapter, including— 
(A)overseeing the establishment and maintenance of a security operations capability on an automated and continuous basis that can— 
(i)assess the state of compliance of all networks and systems with prescribed controls issued pursuant to section 3558 and report immediately any variance therefrom and, where appropriate and with the approval of the agency Chief Information Officer, shut down systems that are found to be non-compliant; 
(ii)detect, report, respond to, contain, and mitigate incidents that impair adequate security of the information and information infrastructure, in accordance with policy provided by the Director of the National Office for Cyberspace, in consultation with the Chief Information Officers Council, and guidance from the National Institute of Standards and Technology; 
(iii)collaborate with the National Office for Cyberspace and appropriate public and private sector security operations centers to address incidents that impact the security of information and information infrastructure that extend beyond the control of the agency; and 
(iv)not later than 24 hours after discovery of any incident described under subparagraph (A)(ii), unless otherwise directed by policy of the National Office for Cyberspace, provide notice to the appropriate security operations center, the National Cyber Investigative Joint Task Force, and the Inspector General of the agency; 
(B)developing, maintaining, and overseeing an agency wide information security program as required by subsection (b); 
(C)developing, maintaining, and overseeing information security policies, procedures, and control techniques to address all applicable requirements, including those issued under sections 3555 and 3558; 
(D)training and overseeing personnel with significant responsibilities for information security with respect to such responsibilities; and 
(E)assisting senior agency officials concerning their responsibilities under paragraph (2); 
(4)ensure that the agency has trained and cleared personnel sufficient to assist the agency in complying with the requirements of this subchapter and related policies, procedures, standards, and guidelines; 
(5)ensure that the Chief Information Security Officer, in coordination with other senior agency officials, reports biannually to the agency head on the effectiveness of the agency information security program, including progress of remedial actions; and 
(6)ensure that the Chief Information Security Officer possesses necessary qualifications, including education, professional certifications, training, experience, and the security clearance required to administer the functions described under this subchapter; and has information security duties as the primary duty of that official. 
(b)Agency programEach agency shall develop, document, and implement an agencywide information security program, approved by the Director of the National Office for Cyberspace under section 3555(a)(5), to provide information security for the information and information infrastructure that support the operations and assets of the agency, including those provided or managed by another agency, contractor, or other source, that includes— 
(1)continuous automated technical monitoring of information infrastructure used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency to assure conformance with regulations promulgated under section 3554 and standards promulgated under section 3558; 
(2)testing of the effectiveness of security controls that are commensurate with risk (as defined by the National Institute of Standards and Technology and the National Office for Cyberspace) for agency information infrastructure; 
(3)policies and procedures that— 
(A)mitigate and remediate, to the extent practicable, information security vulnerabilities based on the risk posed to the agency; 
(B)cost effectively reduce information security risks to an acceptable level; 
(C)ensure that information security is addressed throughout the life cycle of each agency information system and information infrastructure; 
(D)ensure compliance with— 
(i)the requirements of this subchapter; 
(ii)policies and procedures as may be prescribed by the Director of the National Office for Cyberspace, and information security standards promulgated under section 3558; 
(iii)minimally acceptable system configuration requirements, as determined by the Director of the National Office for Cyberspace; and 
(iv)any other applicable requirements, including— 
(I)standards and guidelines for national security systems issued in accordance with law and as directed by the President; 
(II)the policy of the Director of the National Office for Cyberspace; 
(III)the National Institute of Standards and Technology guidance; and 
(IV)the Chief Information Officers Council recommended approaches; 
(E)develop, maintain, and oversee information security policies, procedures, and control techniques to address all applicable requirements, including those issued under sections 3555 and 3558; and 
(F)ensure the oversight and training of personnel with significant responsibilities for information security with respect to such responsibilities; 
(4)ensuring that the agency has trained and cleared personnel sufficient to assist the agency in complying with the requirements of this subchapter and related policies, procedures, standards, and guidelines; 
(5)to the extent practicable, automated and continuous technical monitoring for testing, and evaluation of the effectiveness and compliance of information security policies, procedures, and practices, including— 
(A)management, operational, and technical controls of every information infrastructure identified in the inventory required under section 3505(b); and 
(B)management, operational, and technical controls relied on for an evaluation under section 3556; 
(6)a process for planning, implementing, evaluating, and documenting remedial action to address any deficiencies in the information security policies, procedures, and practices of the agency; 
(7)to the extent practicable, continuous automated technical monitoring for detecting, reporting, and responding to security incidents, consistent with standards and guidelines issued by the Director of the National Office for Cyberspace, including— 
(A)mitigating risks associated with such incidents before substantial damage is done; 
(B)notifying and consulting with the appropriate security operations response center; and 
(C)notifying and consulting with, as appropriate— 
(i)law enforcement agencies and relevant Offices of Inspectors General; 
(ii)the National Office for Cyberspace; and 
(iii)any other agency or office, in accordance with law or as directed by the President; and 
(8)plans and procedures to ensure continuity of operations for information infrastructure that support the operations and assets of the agency. 
(c)Agency reportingEach agency shall— 
(1)submit an annual report on the adequacy and effectiveness of information security policies, procedures, and practices, and compliance with the requirements of this subchapter, including compliance with each requirement of subsection (b) to— 
(A)the National Office for Cyberspace; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Committee on Oversight and Government Reform of the House of Representatives; 
(D)other appropriate authorization and appropriations committees of Congress; and 
(E)the Comptroller General; 
(2)address the adequacy and effectiveness of information security policies, procedures, and practices in plans and reports relating to— 
(A)annual agency budgets; 
(B)information resources management of this subchapter; 
(C)information technology management under this chapter; 
(D)program performance under sections 1105 and 1115 through 1119 of title 31, and sections 2801 and 2805 of title 39; 
(E)financial management under chapter 9 of title 31, and the Chief Financial Officers Act of 1990 (31 U.S.C. 501 note; Public Law 101–576) (and the amendments made by that Act); 
(F)financial management systems under the Federal Financial Management Improvement Act (31 U.S.C. 3512 note); and 
(G)internal accounting and administrative controls under section 3512 of title 31; and 
(3)report any significant deficiency in a policy, procedure, or practice identified under paragraph (1) or (2)— 
(A)as a material weakness in reporting under section 3512 of title 31; and 
(B)if relating to financial management systems, as an instance of a lack of substantial compliance under the Federal Financial Management Improvement Act (31 U.S.C. 3512 note). 
(d)Performance plan
(1)In addition to the requirements of subsection (c), each agency, in consultation with the National Office for Cyberspace, shall include as part of the performance plan required under section 1115 of title 31 a description of the resources, including budget, staffing, and training, that are necessary to implement the program required under subsection (b). 
(2)The description under paragraph (1) shall be based on the risk assessments required under subsection (a)(2). 
(e)Public notice and commentEach agency shall provide the public with timely notice and opportunities for comment on proposed information security policies and procedures to the extent that such policies and procedures affect communication with the public. 
3557.Annual independent audit 
(a)In general
(1)Each year each agency shall have performed an independent audit of the information security program and practices of that agency to determine the effectiveness of such program and practices. 
(2)Each audit under this section shall include— 
(A)testing of the effectiveness of the information infrastructure of the agency for automated, continuous monitoring of the state of compliance of its information infrastructure with regulations promulgated under section 3554 and standards promulgated under section 3558 in a representative subset of— 
(i)the information infrastructure used or operated by the agency; and 
(ii)the information infrastructure used, operated, or supported on behalf of the agency by a contractor of the agency, a subcontractor (at any tier) of such contractor, or any other entity; 
(B)an assessment (made on the basis of the results of the testing) of compliance with— 
(i)the requirements of this subchapter; and 
(ii)related information security policies, procedures, standards, and guidelines; 
(C)separate assessments, as appropriate, regarding information security relating to national security systems; and 
(D)a conclusion regarding whether the information security controls of the agency are effective, including an identification of any significant deficiencies in such controls. 
(3)Each audit under this section shall be performed in accordance with applicable generally accepted Government auditing standards. 
(b)Independent auditorSubject to subsection (c)— 
(1)for each agency with an Inspector General appointed under the Inspector General Act of 1978 or any other law, the annual audit required by this section shall be performed by the Inspector General or by an independent external auditor, as determined by the Inspector General of the agency; and 
(2)for each agency to which paragraph (1) does not apply, the head of the agency shall engage an independent external auditor to perform the audit. 
(c)National security systemsFor each agency operating or exercising control of a national security system, that portion of the audit required by this section directly relating to a national security system shall be performed— 
(1)only by an entity designated head; and 
(2)in such a manner as to ensure appropriate protection for information associated with any information security vulnerability in such system commensurate with the risk and in accordance with all applicable laws. 
(d)Existing auditsThe audit required by this section may be based in whole or in part on another audit relating to programs or practices of the applicable agency. 
(e)Agency reporting
(1)Each year, not later than such date established by the Director of the National Office for Cyberspace, the head of each agency shall submit to the Director the results of the audit required under this section. 
(2)To the extent an audit required under this section directly relates to a national security system, the results of the audit submitted to the Director of the National Office for Cyberspace shall contain only a summary and assessment of that portion of the audit directly relating to a national security system. 
(f)Protection of informationAgencies and auditors shall take appropriate steps to ensure the protection of information which, if disclosed, may adversely affect information security. Such protections shall be commensurate with the risk and comply with all applicable laws and regulations. 
(g)National Office for Cyberspace reports to congress
(1)The Director of the National Office for Cyberspace shall summarize the results of the audits conducted under this section in the annual report to Congress required under section 3555(a)(8). 
(2)The Director’s report to Congress under this subsection shall summarize information regarding information security relating to national security systems in such a manner as to ensure appropriate protection for information associated with any information security vulnerability in such system commensurate with the risk and in accordance with all applicable laws. 
(3)Audits and any other descriptions of information infrastructure under the authority and control of the Director of Central Intelligence or of National Foreign Intelligence Programs systems under the authority and control of the Secretary of Defense shall be made available to Congress only through the appropriate oversight committees of Congress, in accordance with applicable laws. 
(h)Comptroller generalThe Comptroller General shall periodically evaluate and report to Congress on— 
(1)the adequacy and effectiveness of agency information security policies and practices; and 
(2)implementation of the requirements of this subchapter. 
(i)Contractor auditsEach year each contractor that operates, uses, or supports an information system or information infrastructure on behalf of an agency and each subcontractor of such contractor— 
(1)shall conduct an audit using an independent external auditor in accordance with subsection (a), including an assessment of compliance with the applicable requirements of this subchapter; and 
(2)shall submit the results of such audit to such agency not later than such date established by the Agency. 
3558.Responsibilities for Federal information systems standards 
(a)Requirement To Prescribe Standards 
(1)In general 
(A)RequirementExcept as provided under paragraph (2), the Secretary of Commerce shall, on the basis of proposed standards developed by the National Institute of Standards and Technology pursuant to paragraphs (2) and (3) of section 20(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(a)) and in consultation with the Secretary of Homeland Security, promulgate information security standards pertaining to Federal information systems. 
(B)Required standardsStandards promulgated under subparagraph (A) shall include— 
(i)standards that provide minimum information security requirements as determined under section 20(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(b)); and 
(ii)such standards that are otherwise necessary to improve the efficiency of operation or security of Federal information systems. 
(C)Required standards bindingInformation security standards described under subparagraph (B) shall be compulsory and binding. 
(2)Standards and guidelines for national security systemsStandards and guidelines for national security systems, as defined under section 3552(b), shall be developed, promulgated, enforced, and overseen as otherwise authorized by law and as directed by the President. 
(b)Application of More Stringent StandardsThe head of an agency may employ standards for the cost-effective information security for all operations and assets within or under the supervision of that agency that are more stringent than the standards promulgated by the Secretary of Commerce under this section, if such standards— 
(1)contain, at a minimum, the provisions of those applicable standards made compulsory and binding by the Secretary; and 
(2)are otherwise consistent with policies and guidelines issued under section 3555. 
(c)Requirements Regarding Decisions by the Secretary 
(1)DeadlineThe decision regarding the promulgation of any standard by the Secretary of Commerce under subsection (b) shall occur not later than 6 months after the submission of the proposed standard to the Secretary by the National Institute of Standards and Technology, as provided under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3). 
(2)Notice and commentA decision by the Secretary of Commerce to significantly modify, or not promulgate, a proposed standard submitted to the Secretary by the National Institute of Standards and Technology, as provided under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3), shall be made after the public is given an opportunity to comment on the Secretary’s proposed decision. 
3559.Federal information security incident center 
(a)In GeneralThe Director of the National Office for Cyberspace shall ensure the operation of a central Federal information security incident center to— 
(1)provide timely technical assistance to operators of agency information systems and information infrastructure regarding security incidents, including guidance on detecting and handling information security incidents; 
(2)compile and analyze information about incidents that threaten information security; 
(3)inform operators of agency information systems and information infrastructure about current and potential information security threats, and vulnerabilities; and 
(4)consult with the National Institute of Standards and Technology, agencies or offices operating or exercising control of national security systems (including the National Security Agency), and such other agencies or offices in accordance with law and as directed by the President regarding information security incidents and related matters. 
(b)National Security SystemsEach agency operating or exercising control of a national security system shall share information about information security incidents, threats, and vulnerabilities with the Federal information security incident center to the extent consistent with standards and guidelines for national security systems, issued in accordance with law and as directed by the President. 
(c)Review and approvalIn coordination with the Administrator for Electronic Government and Information Technology, the Director of the National Office for Cyberspace shall review and approve the policies, procedures, and guidance established in this subchapter to ensure that the incident center has the capability to effectively and efficiently detect, correlate, respond to, contain, mitigate, and remediate incidents that impair the adequate security of the information systems and information infrastructure of more than one agency. To the extent practicable, the capability shall be continuous and technically automated. 
3560.National security systemsThe head of each agency operating or exercising control of a national security system shall be responsible for ensuring that the agency— 
(1)provides information security protections commensurate with the risk and magnitude of the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or destruction of the information contained in such system; 
(2)implements information security policies and practices as required by standards and guidelines for national security systems, issued in accordance with law and as directed by the President; and 
(3)complies with the requirements of this subchapter. . 
1702.Information security acquisition requirements 
(a)In generalChapter 113 of title 40, United States Code, is amended by adding at the end of subchapter II the following new section: 
 
11319.Information security acquisition requirements 
(a)ProhibitionNotwithstanding any other provision of law, beginning one year after the date of the enactment of the Federal Information Security Amendments Act of 2010, no agency may enter into a contract, an order under a contract, or an interagency agreement for— 
(1)the collection, use, management, storage, or dissemination of information on behalf of the agency; 
(2)the use or operation of an information system or information infrastructure on behalf of the agency; or 
(3)information technology; unless such contract, order, or agreement includes requirements to provide effective information security that supports the operations and assets under the control of the agency, in compliance with the policies, standards, and guidance developed under subsection (b), and otherwise ensures compliance with this section.
(b)Coordination of secure acquisition policies 
(1)In generalThe Director, in consultation with the Director of the National Institute of Standards and Technology, the Director of the National Office for Cyberspace, and the Administrator of General Services, shall oversee the development and implementation of policies, standards, and guidance, including through revisions to the Federal Acquisition Regulation and the Department of Defense supplement to the Federal Acquisition Regulation, to cost effectively enhance agency information security, including— 
(A)minimum information security requirements for agency procurement of information technology products and services; and 
(B)approaches for evaluating and mitigating significant supply chain security risks associated with products or services to be acquired by agencies. 
(2)ReportNot later than two years after the date of the enactment of the Federal Information Security Amendments Act of 2010, the Director shall submit to Congress a report describing— 
(A)actions taken to improve the information security associated with the procurement of products and services by the Federal Government; and 
(B)plans for overseeing and coordinating efforts of agencies to use best practice approaches for cost-effectively purchasing more secure products and services. 
(c)Vulnerability assessments of major systems 
(1)Requirement for initial vulnerability assessmentsThe Director shall require each agency to conduct an initial vulnerability assessment for any major system and its significant items of supply prior to the development of the system. The initial vulnerability assessment of a major system and its significant items of supply shall include use of an analysis-based approach to— 
(A)identify vulnerabilities; 
(B)define exploitation potential; 
(C)examine the system's potential effectiveness; 
(D)determine overall vulnerability; and 
(E)make recommendations for risk reduction. 
(2)Subsequent vulnerability assessments 
(A)The Director shall require a subsequent vulnerability assessment of each major system and its significant items of supply within a program if the Director determines that circumstances warrant the issuance of an additional vulnerability assessment. 
(B)Upon the request of a congressional committee, the Director may require a subsequent vulnerability assessment of a particular major system and its significant items of supply within the program. 
(C)Any subsequent vulnerability assessment of a major system and its significant items of supply shall include use of an analysis-based approach and, if applicable, a testing-based approach, to monitor the exploitation potential of such system and reexamine the factors described in subparagraphs (A) through (E) of paragraph (1). 
(3)Congressional oversightThe Director shall provide to the appropriate congressional committees a copy of each vulnerability assessment conducted under paragraph (1) or (2) not later than 10 days after the date of the completion of such assessment. 
(d)DefinitionsIn this section: 
(1)Item of supplyThe term item of supply— 
(A)means any individual part, component, subassembly, assembly, or subsystem integral to a major system, and other property which may be replaced during the service life of the major system, including a spare part or replenishment part; and 
(B)does not include packaging or labeling associated with shipment or identification of an item. 
(2)Vulnerability assessmentThe term vulnerability assessment means the process of identifying and quantifying vulnerabilities in a major system and its significant items of supply. 
(3)Major systemThe term major system has the meaning given that term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). . 
1703.Technical and conforming amendments 
(a)Table of sections in title 44The table of sections for chapter 35 of title 44, United States Code, is amended by striking the matter relating to subchapters II and III and inserting the following: 
 
 
Subchapter II—Information security 
3551. Purposes. 
3552. Definitions. 
3553. National Office for Cyberspace. 
3554. Federal Cybersecurity Practice Board. 
3555. Authority and functions of the Director of the National Office for Cyberspace. 
3556. Agency responsibilities. 
3557. Annual independent audit. 
3558. Responsibilities for Federal information systems standards. 
3559. Federal information security incident center. 
3560. National security systems.  . 
(b)Table of sections in title 40The table of sections for chapter 113 of title 40, United States Code, is amended by inserting after the item relating to section 11318 the following new item: 
 
 
Sec. 11319. Information security acquisition requirements.  . 
(c)Other references 
(1)Section 1001(c)(1)(A) of the Homeland Security Act of 2002 (6 U.S.C. 511(c)(1)(A)) is amended by striking section 3532(3) and inserting section 3552(b). 
(2)Section 2222(j)(6) of title 10, United States Code, is amended by striking section 3542(b)(2)) and inserting section 3552(b). 
(3)Section 2223(c)(3) of title 10, United States Code, is amended, by striking section 3542(b)(2)) and inserting section 3552(b). 
(4)Section 2315 of title 10, United States Code, is amended by striking section 3542(b)(2)) and inserting section 3552(b). 
(5)Section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) is amended— 
(A)in subsections (a)(2) and (e)(5), by striking section 3532(b)(2) and inserting section 3552(b); 
(B)in subsection (e)(2), by striking section 3532(1) and inserting section 3552(b); and 
(C)in subsections (c)(3) and (d)(1), by striking section 11331 of title 40 and inserting section 3558 of title 44. 
(6)Section 8(d)(1) of the Cyber Security Research and Development Act (15 U.S.C. 7406(d)(1)) is amended by striking section 3534(b) and inserting section 3556(b). 
(d)Repeal 
(1)Subchapter III of chapter 113 of title 40, United States Code, is repealed. 
(2)The table of sections for chapter 113 of such title is amended by striking the matter relating to subchapter III. 
(e)Executive schedule pay rateSection 5314 of title 5, United States Code, is amended by adding at the end the following: 
 Director of the National Office for Cyberspace. . 
(f)Membership on the National Security CouncilSection 101(a) of the National Security Act of 1947 (50 U.S.C. 402(a)) is amended— 
(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and 
(2)by inserting after paragraph (6) the following: 
 
(7)the Director of the National Office for Cyberspace; . 
1704.Effective date 
(a)In generalUnless otherwise specified in this section, this subtitle (including the amendments made by this subtitle) shall take effect 30 days after the date of enactment of this Act. 
(b)National Office for CyberspaceSection 3553 of title 44, United States Code, as added by section 1701 of this division, shall take effect 180 days after the date of enactment of this Act. 
(c)Federal Cybersecurity Practice BoardSection 3554 of title 44, United States Code, as added by section 1701 of this division, shall take effect one year after the date of enactment of this Act. 
BFederal chief technology officer 
1711.Office of the Chief Technology Officer 
(a)Establishment and staff 
(1)Establishment 
(A)In generalThere is established in the Executive Office of the President an Office of the Federal Chief Technology Officer (in this section referred to as the Office). 
(B)Head of the Office 
(i)Federal Chief Technology OfficerThe President shall appoint a Federal Chief Technology Officer (in this section referred to as the Federal CTO) who shall be the head of the Office. 
(ii)CompensationSection 5314 of title 5, United States Code, is amended by adding at the end the following: 
 Federal Chief Technology Officer. . 
(2)Staff of the OfficeThe President may appoint additional staff members to the Office. 
(b)Duties of the officeThe functions of the Federal CTO are the following: 
(1)Undertake fact-gathering, analysis, and assessment of the Federal Government’s information technology infrastructures, information technology strategy, and use of information technology, and provide advice on such matters to the President, heads of Federal departments and agencies, and government chief information officers and chief technology officers. 
(2)Lead an interagency effort, working with the chief technology and chief information officers of each of the Federal departments and agencies, to develop and implement a planning process to ensure that they use best-in-class technologies, share best practices, and improve the use of technology in support of Federal Government requirements. 
(3)Advise the President on information technology considerations with regard to Federal budgets and with regard to general coordination of the research and development programs of the Federal Government for information technology-related matters. 
(4)Promote technological innovation in the Federal Government, and encourage and oversee the adoption of robust cross-governmental architectures and standards-based information technologies, in support of effective operational and management policies, practices, and services across Federal departments and agencies and with the public and external entities. 
(5)Establish cooperative public-private sector partnership initiatives to achieve knowledge of technologies available in the marketplace that can be used for improving governmental operations and information technology research and development activities. 
(6)Gather timely and authoritative information concerning significant developments and trends in information technology, and in national priorities, both current and prospective, and analyze and interpret the information for the purpose of determining whether the developments and trends are likely to affect achievement of the priority goals of the Federal Government. 
(7)Develop, review, revise, and recommend criteria for determining information technology activities warranting Federal support, and recommend Federal policies designed to advance the development and maintenance of effective and efficient information technology capabilities, including human resources, at all levels of government, academia, and industry, and the effective application of the capabilities to national needs. 
(8)Any other functions and activities that the President may assign to the Federal CTO. 
(c)Policy Planning; Analysis and AdviceThe Office shall serve as a source of analysis and advice for the President and heads of Federal departments and agencies with respect to major policies, plans, and programs of the Federal Government in accordance with the functions described in subsection (b). 
(d)Coordination of the Office with other entities 
(1)Federal CTO on Domestic Policy CouncilThe Federal CTO shall be a member of the Domestic Policy Council. 
(2)Federal CTO on Cyber Security Practice BoardThe Federal CTO shall be a member of the Federal Cybersecurity Practice Board. 
(3)Obtain information from agenciesThe Office may secure, directly from any department or agency of the United States, information necessary to enable the Federal CTO to carry out this section. On request of the Federal CTO, the head of the department or agency shall furnish the information to the Office, subject to any applicable limitations of Federal law. 
(4)Staff of Federal AgenciesOn request of the Federal CTO, to assist the Office in carrying out the duties of the Office, the head of any Federal department or agency may detail personnel, services, or facilities of the department or agency to the Office. 
(e)Annual Report 
(1)Publication and ContentsThe Federal CTO shall publish, in the Federal Register and on a public Internet website of the Federal CTO, an annual report that includes the following: 
(A)Information on programs to promote the development of technological innovations. 
(B)Recommendations for the adoption of policies to encourage the generation of technological innovations. 
(C)Information on the activities and accomplishments of the Office in the year covered by the report. 
(2)SubmissionThe Federal CTO shall submit each report under paragraph (1) to— 
(A)the President; 
(B)the Committee on Oversight and Government Reform of the House of Representatives; 
(C)the Committee on Science and Technology of the House of Representatives; and 
(D)the Committee on Commerce, Science, and Transportation of the Senate. 
XVIIIGuam World War II Loyalty Recognition Act 
1801.Short titleThis title may be cited as the Guam World War II Loyalty Recognition Act. 
1802.Recognition of the suffering and loyalty of the residents of Guam 
(a)Recognition of the Suffering of the Residents of GuamThe United States recognizes that, as described by the Guam War Claims Review Commission, the residents of Guam, on account of their United States nationality, suffered unspeakable harm as a result of the occupation of Guam by Imperial Japanese military forces during World War II, by being subjected to death, rape, severe personal injury, personal injury, forced labor, forced march, or internment. 
(b)Recognition of the Loyalty of the Residents of GuamThe United States forever will be grateful to the residents of Guam for their steadfast loyalty to the United States of America, as demonstrated by the countless acts of courage they performed despite the threat of death or great bodily harm they faced at the hands of the Imperial Japanese military forces that occupied Guam during World War II. 
1803.Payments for Guam World War II claims 
(a)Payments for Death, Personal Injury, Forced Labor, Forced March, and InternmentSubject to the availability of appropriations authorized to be appropriated under section 1806(a), after receipt of certification pursuant to section 1804(b)(8) and in accordance with the provisions of this title, the Secretary of the Treasury shall make payments as follows: 
(1)Residents injuredThe Secretary shall pay compensable Guam victims who are not deceased before any payments are made to individuals described in paragraphs (2) and (3) as follows: 
(A)If the victim has suffered an injury described in subsection (c)(2)(A), $15,000. 
(B)If the victim is not described in subparagraph (A) but has suffered an injury described in subsection (c)(2)(B), $12,000. 
(C)If the victim is not described in subparagraph (A) or (B) but has suffered an injury described in subsection (c)(2)(C), $10,000. 
(2)Survivors of residents who died in warIn the case of a compensable Guam decedent, the Secretary shall pay $25,000 for distribution to eligible survivors of the decedent as specified in subsection (b). The Secretary shall make payments under this paragraph after payments are made under paragraph (1) and before payments are made under paragraph (3). 
(3)Survivors of deceased injured residentsIn the case of a compensable Guam victim who is deceased, the Secretary shall pay $7,000 for distribution to eligible survivors of the victim as specified in subsection (b). The Secretary shall make payments under this paragraph after payments are made under paragraphs (1) and (2). 
(b)Distribution of Survivor PaymentsPayments under paragraph (2) or (3) of subsection (a) to eligible survivors of an individual who is a compensable Guam decedent or a compensable Guam victim who is deceased shall be made as follows: 
(1)If there is living a spouse of the individual, but no child of the individual, all of the payment shall be made to such spouse. 
(2)If there is living a spouse of the individual and one or more children of the individual, one-half of the payment shall be made to the spouse and the other half to the child (or to the children in equal shares). 
(3)If there is no living spouse of the individual, but there are one or more children of the individual alive, all of the payment shall be made to such child (or to such children in equal shares). 
(4)If there is no living spouse or child of the individual but there is a living parent (or parents) of the individual, all of the payment shall be made to the parents (or to the parents in equal shares). 
(5)If there is no such living spouse, child, or parent, no payment shall be made. 
(c)DefinitionsFor purposes of this title: 
(1)Compensable Guam decedentThe term compensable Guam decedent means an individual determined under section 1804(a)(1) to have been a resident of Guam who died or was killed as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, and whose death would have been compensable under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a timely claim had been filed under the terms of such Act. 
(2)Compensable Guam victimThe term compensable Guam victim means an individual determined under section 1804(a)(1) to have suffered, as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, any of the following: 
(A)Rape or severe personal injury (such as loss of a limb, dismemberment, or paralysis). 
(B)Forced labor or a personal injury not under subparagraph (A) (such as disfigurement, scarring, or burns). 
(C)Forced march, internment, or hiding to evade internment. 
(3)Definitions of severe personal injuries and personal injuriesThe Foreign Claims Settlement Commission shall promulgate regulations to specify injuries that constitute a severe personal injury or a personal injury for purposes of subparagraphs (A) and (B), respectively, of paragraph (2). 
1804.Adjudication 
(a)Authority of Foreign Claims Settlement Commission 
(1)In generalThe Foreign Claims Settlement Commission is authorized to adjudicate claims and determine eligibility for payments under section 1803. 
(2)Rules and regulationsThe chairman of the Foreign Claims Settlement Commission shall prescribe such rules and regulations as may be necessary to enable it to carry out its functions under this title. Such rules and regulations shall be published in the Federal Register. 
(b)Claims Submitted for Payments 
(1)Submittal of claimFor purposes of subsection (a)(1) and subject to paragraph (2), the Foreign Claims Settlement Commission may not determine an individual is eligible for a payment under section 1803 unless the individual submits to the Commission a claim in such manner and form and containing such information as the Commission specifies. 
(2)Filing period for claims and noticeAll claims for a payment under section 1803 shall be filed within one year after the Foreign Claims Settlement Commission publishes public notice of the filing period in the Federal Register. The Foreign Claims Settlement Commission shall provide for the notice required under the previous sentence not later than 180 days after the date of the enactment of this title. In addition, the Commission shall cause to be publicized the public notice of the deadline for filing claims in newspaper, radio, and television media on Guam. 
(3)Adjudicatory decisionsThe decision of the Foreign Claims Settlement Commission on each claim shall be by majority vote, shall be in writing, and shall state the reasons for the approval or denial of the claim. If approved, the decision shall also state the amount of the payment awarded and the distribution, if any, to be made of the payment. 
(4)Deductions in paymentThe Foreign Claims Settlement Commission shall deduct, from potential payments, amounts previously paid under the Guam Meritorious Claims Act of 1945 (Public Law 79–224). 
(5)InterestNo interest shall be paid on payments awarded by the Foreign Claims Settlement Commission. 
(6)Remuneration prohibitedNo remuneration on account of representational services rendered on behalf of any claimant in connection with any claim filed with the Foreign Claims Settlement Commission under this title shall exceed one percent of the total amount paid pursuant to any payment certified under the provisions of this title on account of such claim. Any agreement to the contrary shall be unlawful and void. Whoever demands or receives, on account of services so rendered, any remuneration in excess of the maximum permitted by this section shall be fined not more than $5,000 or imprisoned not more than 12 months, or both. 
(7)Appeals and finalityObjections and appeals of decisions of the Foreign Claims Settlement Commission shall be to the Commission, and upon rehearing, the decision in each claim shall be final, and not subject to further review by any court or agency. 
(8)Certifications for paymentAfter a decision approving a claim becomes final, the chairman of the Foreign Claims Settlement Commission shall certify it to the Secretary of the Treasury for authorization of a payment under section 1803. 
(9)Treatment of affidavitsFor purposes of section 1803 and subject to paragraph (2), the Foreign Claims Settlement Commission shall treat a claim that is accompanied by an affidavit of an individual that attests to all of the material facts required for establishing eligibility of such individual for payment under such section as establishing a prima facie case of the individual’s eligibility for such payment without the need for further documentation, except as the Commission may otherwise require. Such material facts shall include, with respect to a claim under paragraph (2) or (3) of section 1803(a), a detailed description of the injury or other circumstance supporting the claim involved, including the level of payment sought. 
(10)Release of related claimsAcceptance of payment under section 1803 by an individual for a claim related to a compensable Guam decedent or a compensable Guam victim shall be in full satisfaction of all claims related to such decedent or victim, respectively, arising under the Guam Meritorious Claims Act of 1945 (Public Law 79–224), the implementing regulations issued by the United States Navy pursuant thereto, or this title. 
1805.Grants program to memorialize the occupation of Guam during World War II 
(a)EstablishmentSubject to section 1806(b) and in accordance with this section, the Secretary of the Interior shall establish a grants program under which the Secretary shall award grants for research, educational, and media activities that memorialize the events surrounding the occupation of Guam during World War II, honor the loyalty of the people of Guam during such occupation, or both, for purposes of appropriately illuminating and interpreting the causes and circumstances of such occupation and other similar occupations during a war. 
(b)EligibilityThe Secretary of the Interior may not award to a person a grant under subsection (a) unless such person submits an application to the Secretary for such grant, in such time, manner, and form and containing such information as the Secretary specifies. 
1806.Authorization of appropriations 
(a)Guam World War II Claims Payments and AdjudicationFor purposes of carrying out sections 1803 and 1804, there are authorized to be appropriated $126,000,000, to remain available for obligation until September 30, 2013, to the Foreign Claims Settlement Commission. Not more than 5 percent of funds made available under this subsection shall be used for administrative costs. 
(b)Guam World War II Grants ProgramFor purposes of carrying out section 1805, there are authorized to be appropriated $5,000,000, to remain available for obligation until September 30, 2013. 
BMILITARY CONSTRUCTION AUTHORIZATIONS 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2011. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2014 for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program. 
2003.Effective dateTitles XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, and XXIX shall take effect on the later of— 
(1)October 1, 2010; or 
(2)the date of the enactment of this Act. 
2004.General reduction across division 
(a)ReductionOf the amounts provided in the authorizations of appropriations in this division, the overall authorization of appropriations in this division is reduced by $441,096,000. 
(b)Report on ApplicationNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing how the reduction required by subsection (a) is applied. 
XXIArmy Military Construction 
2101.Authorized Army construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army: Military Construction Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AKFort WainwrightUrban Assault Course3,3503,350  
AKFort RichardsonMultipurpose Machine Gun Range12,20012,200  
AKFort GreelyFire Station26,00026,000  
AKFort WainwrightAviation Task Force Complex, Ph 2B (Company Ops Facility)27,00027,000  
AKFort RichardsonSimulations Center34,00034,000  
AKFort RichardsonBrigade Complex, Ph 167,03867,038  
AKFort WainwrightAviation Task Force Complex, Ph 2A (Hangar)142,650142,650  
ALFort RuckerTraining Aids Center4,6504,650  
ALFort RuckerAviation Component Maintenance Shop29,00029,000  
ALFort RuckerAviation Maintenance Facility36,00036,000  
CAPresidio MontereySatellite Communications Facility38,00038,000  
CAPresidio MontereyGeneral Instruction Building39,00039,000  
CAPresidio MontereyAdvanced Individual Training Barracks63,00063,000  
COFort CarsonAutomated Sniper Field Fire Range3,6503,650  
COFort CarsonBattalion Headquarters6,7006,700  
COFort CarsonSimulations Center40,00040,000  
COFort CarsonBrigade Complex56,00056,000  
FLEglin ABChapel6,9006,900  
FLUS Army Garrison MiamiCommissary19,00019,000  
FLMiami-Dade CountyCommand & Control Facility41,00041,000  
GAFort StewartModified Record Fire Range3,7503,750  
GAFort GordonTraining Aids Center4,1504,150  
GAFort StewartAutomated Infantry Platoon Battle Course6,2006,200  
GAFort StewartTraining Aids Center7,0007,000  
GAFort StewartGeneral Instruction Building8,2008,200  
GAFort StewartAutomated Multipurpose Machine Gun Range9,1009,100  
GAFort BenningLand Acquisition12,20012,200  
GAFort BenningTraining Battalion Complex, Ph 214,60014,600  
GAFort BenningTraining Battalion Complex, Ph 214,60014,600  
GAFort StewartBattalion Complex18,00018,000  
GAFort StewartSimulations Center26,00026,000  
GAFort BenningMuseum Operations Support Building32,00032,000  
GAFort StewartAviation Unit Operations Complex47,00047,000  
GAFort BenningTrainee Barracks, Ph 251,00051,000  
GAFort BenningVehicle Maintenance Shop53,00053,000  
HIFort ShafterFlood Mitigation23,00023,000  
HISchofield BarracksTraining Aids Center24,00024,000  
HITripler Army Medical CenterBarracks28,00028,000  
HIFort ShafterCommand & Control Facility, Ph 158,00058,000  
HISchofield BarracksBarracks90,00090,000  
HISchofield BarracksBarracks98,00098,000  
KSFort RileyAutomated Infantry Squad Battle Course4,1004,100  
KSFort LeavenworthVehicle Maintenance Shop7,1007,100  
KSFort RileyKnown Distance Range7,2007,200  
KSFort RileyAutomated Qualification/Training Range14,80014,800  
KSFort RileyBattalion Complex, Ph 131,00031,000  
KYFort CampbellAutomated Sniper Field Fire Range1,5001,500  
KYFort CampbellUrban Assault Course3,3003,300  
KYFort CampbellRappelling Training Area5,6005,600  
KYFort KnoxAccess Corridor Improvements6,0006,000  
KYFort KnoxMilitary Operation Urban Terrain Collective Training Facility12,80012,800  
KYFort CampbellVehicle Maintenance Shop15,50015,500  
KYFort CampbellCompany Operations Facilities25,00025,000  
KYFort CampbellUnit Operations Facilities26,00026,000  
KYFort CampbellBrigade Complex67,00067,000  
LAFort PolkHeavy Sniper Range4,2504,250  
LAFort PolkLand Acquisition6,0006,000  
LAFort PolkLand Acquisition24,00024,000  
LAFort PolkBarracks29,00029,000  
MDFort MeadeIndoor Firing Range7,6007,600  
MDAberdeen Proving GroundAuto Tech Evaluate Facility, Ph 214,60014,600  
MDFort MeadeWideband SATCOM Operations Center25,00025,000  
MOFort Leonard WoodGeneral Instruction Building7,0007,000  
MOFort Leonard WoodBrigade Headquarters12,20012,200  
MOFort Leonard WoodInformation Systems Facility15,50015,500  
MOFort Leonard WoodTraining Barracks19,00019,000  
MOFort Leonard WoodBarracks29,00029,000  
MOFort Leonard WoodTransient Advanced Trainee Barracks, Ph 229,00029,000  
NCFort BraggVehicle Maintenance Shop7,5007,500  
NCFort BraggDining Facility11,20011,200  
NCFort BraggCompany Operations Facilities12,60012,600  
NCFort BraggStaging Area Complex14,60014,600  
NCFort BraggMurchison Road Right of Way Acquisition17,00017,000  
NCFort BraggStudent Barracks18,00018,000  
NCFort BraggBrigade Complex25,00025,000  
NCFort BraggVehicle Maintenance Shop28,00028,000  
NCFort BraggBattalion Complex33,00033,000  
NCFort BraggBrigade Complex41,00041,000  
NCFort BraggBrigade Complex50,00050,000  
NCFort BraggCommand and Control Facility53,00053,000  
NMWhite SandsBarracks29,00029,000  
NYU.S. Military AcademyUrban Assault Course1,7001,700  
NYFort DrumAlert Holding Area Facility6,7006,700  
NYFort DrumInfantry Squad Battle Course8,2008,200  
NYFort DrumAircraft Fuel Storage Complex14,60014,600  
NYFort DrumAircraft Maintenance Hangar16,50016,500  
NYFort DrumTraining Aids Center18,50018,500  
NYFort DrumBrigade Complex, Ph 155,00055,000  
NYFort DrumTransient Training Barracks55,00055,000  
NYFort DrumBattalion Complex61,00061,000  
NYU.S. Military AcademyScience Facility, Ph 2130,624130,624  
OKMcAlesterIgloo Storage, Depot Level3,0003,000  
OKFort SillMuseum Operations Support Building12,80012,800  
OKFort SillGeneral Purpose Storage Building13,80013,800  
SCFort JacksonTraining Aids Center17,00017,000  
SCFort JacksonTrainee Barracks28,00028,000  
SCFort JacksonTrainee Barracks Complex, Ph 146,00046,000  
TXFort BlissLight Demolition Range2,1002,100  
TXFort HoodLive Fire Exercise Shoothouse2,1002,100  
TXFort HoodUrban Assault Course2,4502,450  
TXFort BlissUrban Assault Course2,8002,800  
TXFort BlissSquad Defense Range3,0003,000  
TXFort BlissLive Fire Exercise Shoothouse3,1503,150  
TXFort HoodConvoy Live Fire3,2003,200  
TXFort BlissHeavy Sniper Range3,5003,500  
TXFort HoodCompany Operations Facilities4,3004,300  
TXFort Sam HoustonTraining Aids Center6,2006,200  
TXFort BlissAutomated Multipurpose Machine Gun Range6,7006,700  
TXFort BlissVehicle Bridge Overpass8,7008,700  
TXCorpus Christi NASRotor Blade Processing Facility, Ph 213,40013,400  
TXFort BlissIndoor Swimming Pool15,50015,500  
TXFort BlissScout/Reconnaissance Crew Engagement Gunnery Complex15,50015,500  
TXFort Sam HoustonSimulations Center16,00016,000  
TXFort BlissTheater High Altitude Area Defense Battery Complex17,50017,500  
TXFort BlissCompany Operations Facilities18,50018,500  
TXFort BlissDigital Multipurpose Training Range22,00022,000  
TXFort BlissTransient Training Complex31,00031,000  
TXFort HoodBrigade Complex38,00038,000  
TXFort HoodBattalion Complex40,00040,000  
TXFort HoodUnmanned Aerial System Hangar55,00055,000  
VAFort A.P. HillKnown Distance Range3,8003,800  
VAFort A.P. HillLight Demolition Range4,1004,100  
VAFort LeeCompany Operations Facility4,9004,900  
VAFort LeeTraining Aids Center5,8005,800  
VAFort A.P. HillIndoor Firing Range6,2006,200  
VAFort LeeAutomated Qualification Training Range7,7007,700  
VAFort A.P. Hill1200 Meter Range14,50014,500  
VAFort EustisWarrior in Transition Complex18,00018,000  
VAFort LeeMuseum Operations Support Building30,00030,000  
VAFort A.P. HillMilitary Operation Urban Terrain Collective Training Facility65,00065,000  
WAYakimaSniper Field Fire Range3,7503,750  
WAFort LewisRappelling Training Area5,3005,300  
WAFort LewisRegional Logistic Support Complex Warehouse16,50016,500  
WAFort LewisBarracks Complex40,00040,000  
WAFort LewisBarracks47,00047,000  
WAFort LewisRegional Logistic Support Complex63,00063,000  
ZUVariousTraining Barracks190,000190,000     
(b)Outside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFBagram ABJoint Defense Operations Center2,8002,800  
AFBagram ABEntry Control Point7,5007,500  
AFBagram ABEastside Electrical Distribution10,40010,400  
AFBagram ABConsolidated Community Support Area14,80014,800  
AFBagram ABBarracks18,00018,000  
AFBagram ABArmy Aviation HQ Facilities19,00019,000  
AFBagram ABEastside Utilities Infrastructure29,00029,000  
GYWiesbaden ABCommand and Battle Center, Incr 2059,500  
GYWiesbaden ABConstruct New Access Control Point5,1005,100  
GYSembach ABConfinement Facility9,1009,100  
GYAnsbachPhysical Fitness Center13,80013,800  
GYGrafenwoehrBarracks17,50017,500  
GYAnsbachVehicle Maintenance Shop18,00018,000  
GYGrafenwoehrBarracks19,00019,000  
GYGrafenwoehrBarracks19,00019,000  
GYGrafenwoehrBarracks20,00020,000  
GYWiesbaden ABInformation Processing Center30,40030,400  
GYRhine Ordnance BarracksBarracks Complex35,00035,000  
GYWiesbaden ABSensitive Compartmented Information Facility Inc 191,00046,000  
HOSoto Cano ABBarracks20,40020,400  
ITVicenzaBrigade Complex - Barracks/Community, Incr 4013,000  
ITVicenzaBrigade Complex - Operations Support Facility, Incr 4013,000  
KRCamp WalkerElectrical System Upgrade & Natural Gas System19,50019,500     
(c)Authorization of appropriations 
(1)Inside the united statesFor military construction projects inside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $3,456,462,000. 
(2)Outside the united statesFor military construction projects outside the United States authorized by subsection (b), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $459,800,000. 
(3)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $26,450,000. 
(4)Host nation support and certain services and designFor host nation support and architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $255,462,000. 
2102.Family housing 
(a)Construction and acquisitionThe Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, and subject to the purpose and number of units, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army: Family Housing(Amounts Are Specified In Thousands of Dollars)  
LocationInstallation or LocationPurpose of Project and Number of UnitsProject AmountAuthorization of Appropriations   
 
AKFort WainwrightFamily Housing Replacement Construction (110 units)21,00021,000  
GYBaumholderFamily Housing Replacement Construction (64 units)34,32934,329     
(b)Planning and designThe Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,040,000. 
(c)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, the Secretary of the Army may improve existing military family housing units in an amount not to exceed $35,000,000. 
(d)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010— 
(1)for construction and acquisition, planning and design, and improvement of military family housing and facilities authorized by subsections (a), (b), and (c) in the total amount of $92,369,000; and 
(2)for support of military family housing (including the functions described in section 2833 of title 10, United States Code), in the total amount of $518,140,000. 
2103.Use of unobligated Army military construction funds in conjunction with funds provided by the Commonwealth of Virginia to carry out certain fiscal year 2002 project 
(a)Fire station at Fort Belvoir, VirginiaSection 2836(d) of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1314), as most recently amended by section 2849 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2486), is further amended— 
(1)in paragraph (2), by inserting through a project for construction of an Army standard-design, two-company fire station at Fort Belvoir, Virginia, after Building 191; and 
(2)by adding at the end the following new paragraph: 
 
(3)The Secretary may use up to $3,900,000 of available, unobligated Army military construction funds appropriated for a fiscal year before fiscal year 2011, in conjunction with the funds provided under paragraph (1), for the project described in paragraph (2). . 
(b)Congressional notificationThe Secretary of the Army shall provide information, in accordance with section 2851(c) of title 10, United States Code, regarding the project described in the amendment made by subsection (a). If it becomes necessary to exceed the estimated project cost of $8,780,000, including $4,880,000 contributed by the Commonwealth of Virginia, the Secretary shall utilize the authority provided by section 2853 of such title regarding authorized cost and scope of work variations. 
2104.Modification of authority to carry out certain fiscal year 2009 projectThe table in section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4661) is amended by striking Katterbach and inserting Grafenwoehr. 
2105.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort Riley, Kansas, for construction of a Brigade Complex at the installation, the Secretary of the Army may construct up to a 40,100 square-feet brigade headquarters consistent with the Army’s construction guidelines for brigade headquarters. 
2106.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (122 Stat. 504), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Army: Extension of 2008 Project Authorizations 
  
StateInstallation or LocationProjectAmount   
 
GeorgiaFort StewartUnit Operations Facilities$16,000,000   
HawaiiSchofield BarracksTactical Vehicle Wash Facility$10,200,000  
Barracks Complex$51,000,000  
LouisianaFort PolkBrigade Headquarters$9,800,000  
Child Care Facility$6,100,000  
MissouriFort Leonard WoodMultipurpose Machine Gun Range$4,150,000  
OklahomaFort SillMultipurpose Machine Gun Range$3,300,000  
WashingtonFort LewisAlternative Fuel Facility$3,300,000     
XXIINavy Military Construction 
2201.Authorized Navy construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Navy: Military Construction Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
ALMobileT-6 Outlying Landing Field29,08229,082  
AZYumaAircraft Maintenance Hangar40,60040,600  
AZYumaAircraft Maintenance Hangar63,28063,280  
AZYumaCommunications Infrastructure Upgrade63,73063,730  
AZYumaIntermediate Maintenance Activity Facility21,48021,480  
AZYumaSimulator Facility36,06036,060  
AZYumaUtilities Infrastructure Upgrades44,32044,320  
AZYumaVan Pad Complex Relocation15,59015,590  
CACoronado NBMaritime Expeditionary Security Group-One (MESG-1) Consolidated Boat Maintenance Facility6,8906,890  
CAMonterey NSAInternational Academic Instruction Building11,96011,960  
CACamp PendletonBachelor Enlisted Quarters - 13 Area42,86442,864  
CACamp PendletonBachelor Enlisted Quarters - Las Flores37,02037,020  
CACamp PendletonCenter for Naval Aviation Technical Training/Fleet Replacement Squadron - Aviation Training and Bachelor Enlisted Quarters66,11066,110  
CACamp PendletonConveyance/Water Treatment100,700100,700  
CACamp PendletonMarine Aviation Logistics Squadron-39 Maintenance Hangar Expansion48,23048,230  
CACamp PendletonMarine Corps Energy Initiative9,9509,950  
CACamp PendletonNorth Region Tert Treat Plant (Incremented)030,000  
CACamp PendletonSmall Arms Magazine - Edson Range3,7603,760  
CACamp PendletonTruck Company Operations Complex53,49053,490  
CACoronadoRotary Hangar67,16067,160  
CAMiramarAircraft Maintenance Hangar90,49090,490  
CAMiramarHangar 433,62033,620  
CAMiramarParking Apron/ Taxiway Expansion66,50066,500  
CASan DiegoBachelor Enlisted Quarters, Homeport Ashore75,34275,342  
CASan DiegoBerthing Pier 12 Replace & Dredging, Ph 1108,414108,414  
CASan DiegoMarine Corps Energy Initiative9,9509,950  
CATwentynine PalmsBachelor Enlisted Quarters & Parking Structure53,15853,158  
FLPanama City NSAPurchase 9 Acres5,9605,960  
FLBlount IslandConsolidated Warehouse Facility17,26017,260  
FLBlount IslandContainer Staging and Loading Lot5,9905,990  
FLBlount IslandContainer Storage Lot4,9104,910  
FLBlount IslandHardstand Extension17,93017,930  
FLBlount IslandPaint and Blast Facility18,84018,840  
FLBlount IslandWashrack Expansion9,6909,690  
FLTampaJoint Comms Support Element Vehicle Paint Facility2,3002,300  
GAAlbany MCLBMaintenance Center Test Firing Range5,1805,180  
GAKings BaySecurity Enclave & Vehicle Barriers45,00445,004  
GAKings BayWaterfront Emergency Power15,66015,660  
HICamp SmithPhysical Fitness Center29,96029,960  
HIKaneohe BayBachelor Enlisted Quarters90,53090,530  
HIKaneohe BayWaterfront Operations Facility19,13019,130  
HIPearl HarborCenter for Disaster Mgt/Humanitarian Assistance9,1409,140  
HIPearl HarborJoint POW/MIA Accounting Command99,32899,328  
MDPatuxent River NASAtlantic Test Range Addition10,16010,160  
MDIndian HeadAgile Chemical Facility, Ph 234,23834,238  
MDPatuxent RiverBroad Area Maritime Surveillance & E Facility42,21142,211  
MEPortsmouth NSYStructural Shops Addition, Ph 111,91011,910  
NCCamp Lejeune2nd Intel Battalion Maintenance/Ops Complex90,27090,270  
NCCamp LejeuneArmory- II MEF - Wallace Creek12,28012,280  
NCCamp LejeuneBachelor Enlisted Quarters - Courthouse Bay40,78040,780  
NCCamp LejeuneBachelor Enlisted Quarters - Courthouse Bay42,33042,330  
NCCamp LejeuneBachelor Enlisted Quarters - French Creek43,64043,640  
NCCamp LejeuneBachelor Enlisted Quarters - Rifle Range55,35055,350  
NCCamp LejeuneBachelor Enlisted Quarters - Wallace Creek51,66051,660  
NCCamp LejeuneBachelor Enlisted Quarters - Wallace Creek North46,29046,290  
NCCamp LejeuneBachelor Enlisted Quarters - Camp Johnson46,55046,550  
NCCamp LejeuneExplosive Ordnance Disposal Unit Addition - 2nd Marine Logistics Group7,4207,420  
NCCamp LejeuneHangar73,01073,010  
NCCamp LejeuneMaintenance Hangar74,26074,260  
NCCamp LejeuneMaintenance/Ops Complex - 2ND Air Naval Gunfire Liaison Company36,10036,100  
NCCamp LejeuneMarine Corps Energy Initiative9,9509,950  
NCCamp LejeuneMess Hall - French Creek25,96025,960  
NCCamp LejeuneMess Hall Addition - Courthouse Bay2,5532,553  
NCCamp LejeuneMotor Transportation/Communications Maintenance Facility18,47018,470  
NCCamp LejeuneUtility Expansion - Hadnot Point56,47056,470  
NCCamp LejeuneUtility Expansion - French Creek56,05056,050  
NCCherry Point Marine Corps Air StationBachelor Enlisted Quarters42,50042,500  
NCCherry Point Marine Corps Air StationMariners Bay Land Acquisition - Bogue3,7903,790  
NCCherry Point Marine Corps Air StationMissile Magazine13,42013,420  
NCCherry Point Marine Corps Air StationStation Infrastructure Upgrades5,8005,800  
RINewportElectromagnetic Facility27,00727,007  
SCBeaufortAir Installation Compatible Use Zone Land Acquisition21,19021,190  
SCBeaufortAircraft Hangar46,55046,550  
SCBeaufortPhysical Fitness Center15,43015,430  
SCBeaufortTraining and Simulator Facility46,24046,240  
TXKingsville NASYouth Center2,6102,610  
VANorfolkPier 9 & 10 Upgrades for DDG 10002,4002,400  
VANorfolkPier 1 Upgrades to Berth USNS Comfort10,03510,035  
VAPortsmouthShip Repair Pier Replacement0100,000  
VAQuanticoAcademic Facility Addition - Staff Non Commissioned Officer Academy12,08012,080  
VAQuanticoBachelor Enlisted Quarters37,81037,810  
VAQuanticoResearch Center Addition - MCU37,92037,920  
VAQuanticoStudent Officer Quarters - The Basic School55,82255,822  
WAKitsap NBCharleston Gate ECP Improvements6,1506,150  
WABangorCommander Submarine Development Squadron 5 Laboratory Expansion Ph116,17016,170  
WABangorLimited Area Emergency Power15,81015,810  
WABangorWaterfront Restricted Area Emergency Power24,91324,913  
WABremertonLimited Area Product/STRG Complex (incremented)019,116     
(b)Outside the United StatesThe Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Navy: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
BISW AsiaNavy Central Command Ammunition Magazines89,28089,280  
BISW AsiaOperations and Support Facilities60,00260,002  
BISW AsiaWaterfront Development, Ph 363,87163,871  
DJCamp LemonierCamp Lemonier HQ Facility12,40712,407  
DJCamp LemonierGeneral Warehouse7,3247,324  
DJCamp LemonierHorn of Africa Joint Operations Center28,07628,076  
DJCamp LemonierPave External Roads3,8243,824  
JAAtsugiMH-60R/S Trainer Facility6,9086,908  
MLGuamAnderson AFB North Ramp Parking, Ph 1, Inc 2093,588  
MLGuamAnderson AFB North Ramp Utilities, Ph 1, Inc 2079,350  
MLGuamApra Harbor Wharves Improvements, Ph 1040,000  
MLGuamDefense Access Roads Improvements66,73066,730  
MLGuamFinegayan Site Prep and Utilities147,210147,210  
SPRotaAir Traffic Control Tower23,19023,190     
(c)Authorization of appropriations 
(1)Inside the united statesFor military construction projects inside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $3,077,237,000. 
(2)Outside the united statesFor military construction projects outside the United States authorized by subsection (b), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $721,760,000. 
(3)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $20,877,000. 
(4)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $121,765,000. None of the funds appropriated pursuant to this authorization of appropriations may be used for architectural and engineering services and construction design of any military construction project necessary to establish a homeport for a nuclear-powered aircraft carrier at Naval Station Mayport, Florida. 
2202.Family housing 
(a)Construction and acquisitionThe Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, and subject to the purpose and number of units, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Navy: Family Housing(Amounts Are Specified In Thousands of Dollars)  
LocationInstallation or LocationPurpose of Project and Number of UnitsProject AmountAuthorization of Appropriations   
 
GBGuantanamo BayReplace GTMO Housing37,16937,169     
(b)Planning and designThe Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,255,000. 
(c)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $146,020,000. 
(d)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010— 
(1)for construction and acquisition, planning and design, and improvement of military family housing and facilities authorized by subsections (a), (b), and (c) in the total amount of $186,444,000; and 
(2)for support of military family housing (including the functions described in section 2833 of title 10, United States Code), in the total amount of $366,346,000. 
2203.Technical amendment to reflect multi-increment fiscal year 2010 projectSection 2204 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2634), is amended— 
(1)in subsection (a), by adding at the end the following new paragraph: 
 
(14)For the construction of the first increment of a tertiary water treatment plant at Marine Corps Base, Camp Pendleton, California, authorized by section 2201(a), $112,330,000. ; and 
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(7)$30,000,000 (the balance of the amount authorized under section 2201(a) for North Region Tertiary Treatment Plant, Camp Pendleton, California). . 
2204.Extension of authorization of certain fiscal year 2008 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set forth in the table in subsection (b), as provided in section 2201(c) of that Act (122 Stat. 511), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Navy: Extension of 2008 Project Authorization 
  
LocationInstallation or LocationProjectAmount   
 
WorldwideUnspecifiedHost Nation Infrastructure$2,700,000     
XXIIIAir Force Military Construction 
2301.Authorized Air Force construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air Force: Military Construction Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AKEielson AFBRepair Central Heat Plant & Power Plant Boilers28,00028,000  
AKElmendorf AFBAdd/Alter Air Support Operations Squadron Training4,7494,749  
AKElmendorf AFBConstruct Railhead Operations Facility15,00015,000  
AKElmendorf AFBF-22 Add/Alter Weapons Release Systems Shop10,52510,525  
ALMaxwell AFBADAL Air University Library13,40013,400  
AZDavis-Monthan AFBAerospace Maintenance and Regeneration Group Hangar25,00025,000  
AZDavis-Monthan AFBHC-130 Aerospace Ground Equipment Maintenance Facility4,6004,600  
AZDavis-Monthan AFBHC-130J Aerial Cargo Facility10,70010,700  
AZDavis-Monthan AFBHC-130J Parts Store8,2008,200  
AZFort HuachucaTotal Force Integration-Predator Launch and Recovery Element Beddown11,00011,000  
CALos Angeles AFBParking Garage, Ph 24,5004,500  
COBuckley AFBSecurity Forces Operations Facility12,16012,160  
COPeterson AFBRapid Attack Identification Detection Repair System Space Control Facility24,80024,800  
COU.S. Air Force AcademyConst Center for Character & Leadership Development27,60027,600  
DCBolling AFBJoint Air Defense Operations Center13,20013,200  
DEDover AFBC-5M/C-17 Maintenance Training Facility, Ph 23,2003,200  
FLEglin AFBF-35 Fuel Cell Maintenance Hangar11,40011,400  
FLHurlburt FieldADAL Special Operations School Facility6,1706,170  
FLHurlburt FieldAdd to Visiting Quarters (24 Rm)4,5004,500  
FLHurlburt FieldBase Logistics Facility24,00024,000  
FLPatrick AFBAir Force Technical Application Center158,00979,009  
GARobins AFBWarehouse5,5005,500  
LABarksdale AFBWeapons Load Crew Training Facility18,14018,140  
MOWhiteman AFBConsolidated Air Ops Facility23,50023,500  
NCPope AFBCrash/Fire/Rescue Station13,50013,500  
NDMinot AFBControl Tower/Base Operations Facility18,77018,770  
NJMcGuire AFBBase Ops/Command Post Facility (TFI)8,0008,000  
NJMcGuire AFBDormitory (120 RM)18,44018,440  
NMHolloman AFBParallel Taxiway, Runway 07/258,0008,000  
NMKirtland AFBReplace Fire Station6,8006,800  
NMCannon AFBDormitory (96 rm)14,00014,000  
NMCannon AFBUAS Squadron Ops Facility20,00020,000  
NMHolloman AFBUAS Add/Alter Maintenance Hangar15,47015,470  
NMHolloman AFBUAS Maintenance Hangar22,50022,500  
NMKirtland AFBAerial Delivery Facility Addition3,8003,800  
NMKirtland AFBArmament Shop6,4606,460  
NMKirtland AFBH/MC-130 Fuel System Maintenance Facility14,14214,142  
NVCreech AFBUAS Airfield Fire/Crash Rescue Station11,71011,710  
NVNellis AFBF-35 Add/Alter 422 Test Evaluation Squadron Facility7,8707,870  
NVNellis AFBF-35 Add/Alter Flight Test Instrumentation Facility1,9001,900  
NVNellis AFBF-35 Flight Simulator Facility13,11013,110  
NVNellis AFBF-35 Maintenance Hangar28,76028,760  
NYFort Drum20th Air Support Operations Squadron Complex20,44020,440  
OKTinker AFBUpgrade Building 3001 Infrastructure, Ph 314,00014,000  
SCCharleston AFBCivil Engineer Complex (TFI) - Ph 115,00015,000  
TXLaughlin AFBCommunity Event Complex10,50010,500  
TXDyess AFBC-130J Add/Alter Flight Simulator Facility4,0804,080  
TXEllington FieldUpgrade Unmanned Aerial Vehicle Maintenance Hangar7,0007,000  
TXLackland AFBBasic Military Training Satellite Classroom/Dining Facility No 232,00032,000  
TXLackland AFBOne-Company Fire Station5,5005,500  
TXLackland AFBRecruit Dormitory, Ph 367,98067,980  
TXLackland AFBRecruit/Family Inprocessing & Info Center21,80021,800  
UTHill AFBF-22 T-10 Engine Test Cell2,8002,800  
VALangley AFBF-22 Add/Alter Hangar Bay LO/CR Facility8,8008,800  
WYCamp GuernseyNuclear/Space Security Tactics Training Center4,6504,650     
(b)Outside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air Force: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFBagram AFBConsolidated Rigging Facility9,9009,900  
AFBagram AFBFighter Hangar16,48016,480  
AFBagram AFBMEDEVAC Ramp Expansion/Fire Station16,58016,580  
BISW AsiaNorth Apron Expansion45,00045,000  
GUAndersen AFBCombat Communications Operations Facility9,2009,200  
GUAndersen AFBCommando Warrior Open Bay Student Barracks11,80011,800  
GUAndersen AFBGuam Strike Ops Group & Tanker Task Force9,1009,100  
GUAndersen AFBGuam Strike South Ramp Utilities, Ph 112,20012,200  
GUAndersen AFBRed Horse Headquarters/Engineering Facility8,0008,000  
GYKapaunDormitory (128 RM)19,60019,600  
GYRamstein ABUnmanned Aerial System Satellite Communication Relay Pads & Facility10,80010,800  
GYRamstein AFBConstruct C-130J Flight Simulator Facility8,8008,800  
GYRamstein AFBDeicing Fluid Storage & Dispensing Facility2,7542,754  
GYVilseckAir Support Operations Squadron Complex12,90012,900  
ITAviano AFBAir Support Operations Squadron Facility10,20010,200  
ITAviano AFBDormitory (144 RM)19,00019,000  
KRKunsan AFBConstruct Distributed Mission Training Flight Simulator Facility7,5007,500  
QAAl UdeidBlatchford-Preston Complex Ph 262,30062,300  
UKRoyal Air Force MildenhallExtend Taxiway Alpha15,00015,000     
(c)Unspecified worldwideThe Secretary of the Air Force may acquire real property and carry out military construction projects at various unspecified installations or locations, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air Force: Unspecified Worldwide(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
ZUUnspecified Worldwide LocationsF-35 Academic Training Center54,15054,150  
ZUUnspecified Worldwide LocationsF-35 Flight Simulator Facility12,19012,190  
ZUVarious Worldwide LocationsF-35 Squadron Operations Facility10,26010,260     
(d)Authorization of appropriations 
(1)Inside the united statesFor military construction projects inside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $836,635,000. 
(2)Outside the united statesFor military construction projects outside the United States authorized by subsection (b), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $307,114,000. 
(3)Unspecified worldwideFor the military construction projects at unspecified worldwide locations authorized by subsection (c), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $76,600,000. 
(4)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $21,000,000. 
(5)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $74,424,000. 
2302.Family housing 
(a)Construction and acquisitionThe Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, and subject to the purpose and number of units, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air Force: Family Housing(Amounts Are Specified In Thousands of Dollars)  
LocationInstallation or LocationPurpose of Project and Number of UnitsProject AmountAuthorization of Appropriations   
 
ZUVarious Worldwide locations Classified Project5050     
(b)Planning and designThe Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,225,000. 
(c)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $73,750,000. 
(d)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010— 
(1)for construction and acquisition, planning and design, and improvement of military family housing and facilities authorized by subsections (a), (b), and (c) in the total amount of $78,025,000; and 
(2)for support of military family housing (including the functions described in section 2833 of title 10, United States Code), in the total amount of $513,792,000. 
2303.Extension of authorization of certain fiscal year 2007 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), authorization set forth in the table in subsection (b), as provided in section 2302 of that Act (120 Stat. 2455) and extended by section 2306 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2638), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2007 Project Authorization 
  
StateInstallation ProjectAmount   
 
IdahoMountain Home Air Force BaseReplace Family Housing (457 units)$107,800,000     
XXIVDefense Agencies Military Construction 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the Defense Agencies at installations or locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Defense Wide: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AZMaranaSpecial Operations Forces Parachute Training Facility6,2506,250  
AZYumaSpecial Operations Forces Military Free Fall Simulator8,9778,977  
CAPoint Loma AnnexReplace Storage Facility, Incr 3020,000  
CAPoint MuguAircraft Direct Fueling Station3,1003,100  
COFort CarsonSpecial Operations Forces Tactical Unmanned Aerial Vehicle Hangar3,7173,717  
DCBolling AFBReplace Parking Structure, Ph 13,0003,000  
FLEglin AFBSpecial Operations Forces Ground Support Battalion Detachment6,0306,030  
GAAugustaNational Security Agency/Central Security Service Georgia Training Facility12,85512,855  
GAFort BenningDexter Elementary School Construct Gym2,8002,800  
GAFort BenningSpecial Operations Forces Company Support Facility20,44120,441  
GAFort BenningSpecial Operations Forces Military Working Dog Kennel Complex3,6243,624  
GAFort StewartHealth Clinic Addition/Alteration35,10035,100  
GAHunter ANGSFuel Unload Facility2,4002,400  
GAHunter Army AirfieldSpecial Operations Forces Tactical Equipment Maintenance Facility Expansion3,3183,318  
HIHickam AFBAlter Fuel Storage Tanks8,5008,500  
HIPearl HarborNaval Special Warfare Group 3 Command and Operations Facility28,80428,804  
IDMountain Home AFBReplace Fuel Storage Tanks27,50027,500  
ILScott Air Force BaseField Command Facility Upgrade1,3881,388  
KYFort CampbellSpecial Operations Forces Battalion Ops Complex38,09538,095  
MAHanscom AFBMental Health Clinic Addition2,9002,900  
MDAberdeen Proving GroundUS Army Medical Research Institute of Infectious Diseases Replacement, Inc 30105,000  
MDAndrews AFBReplace Fuel Storage & Distribution Facility14,00014,000  
MDBethesda Naval HospitalNational Naval Medical Center Parking Expansion17,10017,100  
MDBethesda Naval HospitalTransient Wounded Warrior Lodging62,90062,900  
MDFort DetrickConsolidated Logistics Facility23,10023,100  
MDFort DetrickInformation Services Facility Expansion4,3004,300  
MDFort DetrickNational Interagency Biodefense Campus Security Fencing And Equipment2,7002,700  
MDFort DetrickSupplemental Water Storage3,7003,700  
MDFort DetrickUS Army Medical Research Institute of Infectious Diseases - Stage I, Inc 5017,400  
MDFort DetrickWater Treatment Plant Repair & Supplement11,90011,900  
MDFort MeadeNorth Campus Utility Plant219,360219,360  
MSStennis Space CenterSpecial Operations Forces Land Acquisition, Ph 38,0008,000  
NCCamp LejeuneTarawa Terrace I Elementary School Replace School16,64616,646  
NCFort BraggMcNair Elementary School - Replace School23,08623,086  
NCFort BraggMurray Elementary School - Replace School22,00022,000  
NCFort BraggSpecial Operations Forces Admin/Company Operations10,34710,347  
NCFort BraggSpecial Operations Forces C4 Facility41,00041,000  
NCFort BraggSpecial Operations Forces Joint Intelligence Brigade Facility32,00032,000  
NCFort BraggSpecial Operations Forces Operational Communications Facility11,00011,000  
NCFort BraggSpecial Operations Forces Operations Additions15,79515,795  
NCFort BraggSpecial Operations Forces Operations Support Facility13,46513,465  
NMCannon AFBSpecial Operations Forces ADD/ALT Simulator Facility For MC-13013,28713,287  
NMCannon AFBSpecial Operations Forces Aircraft Parking Apron (MC-130j)12,63612,636  
NMCannon AFBSpecial Operations Forces C-130 Parking Apron Phase I26,00626,006  
NMCannon AFBSpecial Operations Forces Hangar/AMU (MC-130j)24,62224,622  
NMCannon AFBSpecial Operations Forces Operations And Training Complex39,67439,674  
NMWhite SandsHealth And Dental Clinics22,90022,900  
NYU.S. Military AcademyWest Point MS Add/Alt27,96027,960  
OHColumbusReplace Public Safety Facility7,4007,400  
PADef Distribution Depot New CumberlandReplace Headquarters Facility96,00096,000  
TXFort BlissHospital Replacement, Incr 20147,100  
TXLackland AFBAmbulatory Care Center, Ph 2162,500162,500  
UTCamp WilliamsComprehensive National Cybersecurity Initiative Data Center Increment 20398,358  
VACraney IslandReplace Fuel Pier58,00058,000  
VAFort BelvoirDental Clinic Replacement6,3006,300  
VAPentagonPentagon Metro & Corridor 8 Screening Facility6,4736,473  
VAPentagonPower Plant Modernization, Ph 351,92851,928  
VAPentagonSecure Access Lane-Remote Vehicle Screening4,9234,923  
VAQuanticoNew Consolidated Elementary School47,35547,355  
WAFort LewisSpecial Operations Forces Military Working Dogs Kennel4,7004,700  
WAFort LewisPreventive Medicine Facility8,4008,400  
ZUUnspecified LocationsGeneral Reduction-150,000     
(b)Outside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the Defense Agencies at the installations or locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Defense Wide: Outside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
BEBrusselsNATO Headquarters Facility31,86331,863  
BEBrusselsReplace Shape Middle School/High School67,31167,311  
GUAgana NASHospital Replacement, Incr 2070,000  
GYKatterbachHealth/Dental Clinic Replacement37,10037,100  
GYPanzer KaserneReplace Boeblingen High School48,96848,968  
GYVilseckHealth Clinic Add/Alt34,80034,800  
JAKadena ABInstall Fuel Filters-Separators3,0003,000  
JAMisawa ABHydrant Fuel System31,00031,000  
KRCamp CarrollHealth/Dental Clinic Replacement19,50019,500  
PRFort BuchananAntilles Elementary School/Intermediate School - Replace School58,70858,708  
QAAl UdeidQatar Warehouse1,9611,961  
UKMenwith Hill StationMenwith Hill Station PSC Construction - Generators 10 & 112,0002,000  
UKRoyal Air Force AlconburyAlconbury Elementary School Replacement30,30830,308  
UKRoyal Air Force MildenhallReplace Hydrant Fuel Distribution System15,90015,900     
(c)Authorization of appropriations 
(1)Inside the united statesFor military construction projects inside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $1,930,120,000. 
(2)Outside the united statesFor military construction projects outside the United States authorized by subsection (b), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $452,419,000. 
(3)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $42,856,000. 
(4)Contingency constructionFor contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $10,000,000. 
(5)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $434,185,000. 
2402.Family housingFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010— 
(1)for support of military family housing (including the functions described in section 2833 of title 10, United States Code), in the total amount of $50,464,000; and 
(2)for credits to the Department of Defense Family Housing Improvement Fund under section 2883 of title 10, United States Code, and the Homeowners Assistance Fund established under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), in the total amount of $17,611,000. 
2403.Energy conservation projects 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for energy conservation projects under chapter 173 of title 10, United States Code, $130,000,000. 
(b)Availability of funds for reserve component projectsOf the amount authorized to be appropriated by subsection (a) for energy conservation projects, the Secretary of Defense shall reserve a portion of the amount for energy conservation projects for the reserve components in an amount that is not less than an amount that bears the same proportion to the total amount authorized to be appropriated as the total quantity of energy consumed by reserve facilities (as defined in section 18232(2) of title 10, United States Code) during fiscal year 2010 bears to the total quantity of energy consumed by all military installations (as defined in section 2687(e)(1) of such title) during that fiscal year, as determined by the Secretary. 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wideFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction and land acquisition for chemical demilitarization in the total amount of $124,971,000, as follows: 
(1)For the construction of phase 12 of a chemical munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $65,569,000. 
(2)For the construction of phase 11 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $59,402,000. 
2412.Modification of authority to carry out certain fiscal year 2000 project 
(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended— 
(1)under the agency heading relating to Chemical Demilitarization, in the item relating to Blue Grass Army Depot, Kentucky, by striking $492,000,000 in the amount column and inserting $746,000,000; and 
(2)by striking the amount identified as the total in the amount column and inserting $1,203,920,000. 
(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended by striking $469,200,000 and inserting $723,200,000. 
XXVNorth Atlantic Treaty Organization Security Investment Program 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $258,884,000. 
XXVIGuard and Reserve Forces Facilities 
2601.Authorized Army National Guard construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army National Guard: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
ARCamp RobinsonCombined Support Maintenance Shop30,00030,000  
ARFort ChaffeeCombined Arms Collective Training Facility19,00019,000  
ARFort ChaffeeLive Fire Shoot House2,5002,500  
AZFlorenceReadiness Center16,50016,500  
CACamp RobertsCombined Arms Collective Training Facility19,00019,000  
COWatkinsParachute Maintenance Facility3,5693,569  
COColorado SpringsReadiness Center20,00020,000  
COFort CarsonRegional Training Institute40,00040,000  
COGypsumHigh Altitude Army Aviation Training Site/ Army Aviation Support Facility39,00039,000  
COWindsorReadiness Center7,5007,500  
CTWindsor LocksReadiness Center (Aviation)41,00041,000  
DENew CastleArmed Forces Reserve Center (JFHQ)27,00027,000  
GACummingReadiness Center17,00017,000  
GADobbins ARBReadiness Center Add/Alt10,40010,400  
HIKalaeloaCombined Support Maintenance Shop38,00038,000  
IDGowen FieldBarracks (Operational Readiness Training Complex) Ph117,50017,500  
IDMountain HomeTactical Unmanned Aircraft System Facility6,3006,300  
ILMarseilles TASimulation Center2,5002,500  
ILSpringfieldCombined Support Maintenance Shop Add/Alt15,00015,000  
KSWichitaField Maintenance Shop24,00024,000  
KSWichitaReadiness Center43,00043,000  
KYBurlingtonReadiness Center19,50019,500  
LAFort PolkTactical Unmanned Aircraft System Facility5,5005,500  
LAMindenReadiness Center28,00028,000  
MAHanscom AFBArmed Forces Reserve Center (JFHQ) Ph223,00023,000  
MDSt. InigoesTactical Unmanned Aircraft System Facility5,5005,500  
MICamp Grayling RangeCombined Arms Collective Training Facility19,00019,000  
MNArden HillsField Maintenance Shop29,00029,000  
MNCamp RipleyInfantry Squad Battle Course4,3004,300  
MNCamp RipleyTactical Unmanned Aircraft System Facility4,4504,450  
NCMorrisvilleAASF 1 Fixed Wing Aircraft Hangar Annex8,8158,815  
NCHigh PointReadiness Center Add/Alt1,5511,551  
NDCamp GraftonReadiness Center Add/Alt11,20011,200  
NELincolnReadiness Center Add/Alt3,3003,300  
NEMeadReadiness Center11,40011,400  
NHPembrokeBarracks Facility (Regional Training Institute)15,00015,000  
NHPembrokeClassroom Facility (Regional Training Institute)21,00021,000  
NMFarmingtonReadiness Center Add/Alt8,5008,500  
NVLas VegasCST Ready Building8,7718,771  
NYRonkonkomaFlightline Rehabilitation2,7802,780  
OHCamp ShermanMaintenance Building Add/Alt3,1003,100  
RIMiddletownReadiness Center Add/Alt3,6463,646  
RIEast GreenwichUnited States Property & Fiscal Office27,00027,000  
SDWatertownReadiness Center25,00025,000  
TXCamp MaxeyCombat Pistol/Military Pistol Qualification Course2,5002,500  
TXCamp SwiftUrban Assault Course2,6002,600  
WATacomaCombined Support Maintenance Shop25,00025,000  
WIWausauField Maintenance Shop12,00812,008  
WIMadisonAircraft Parking5,7005,700  
WVMoorefieldReadiness Center14,20014,200  
WVMorgantownReadiness Center21,00021,000  
WYLaramieField Maintenance Shop14,40014,400  
ZUVariousVarious60,00060,000     
(b)Outside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army National Guard: Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
GUBarrigadaCombined Support Maint Shop Ph119,00019,000  
PRCamp SantiagoLive Fire Shoot House3,1003,100  
PRCamp SantiagoMultipurpose Machine Gun Range9,2009,200  
VISt. CroixReadiness Center (JFHQ)25,00025,000     
(c)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Secretary of the Army for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Army National Guard of the United States, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the total amount of $1,019,902,000. 
2602.Authorized Army Reserve construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Army Reserve: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
CAFairfieldArmy Reserve Center26,00026,000  
CAFort Hunter LiggettEquipment Concentration Site Tactical Equipment Maint Facility22,00022,000  
CAFort Hunter LiggettEquipment Concentration Site Warehouse15,00015,000  
CAFort Hunter LiggettGrenade Launcher Range1,4001,400  
CAFort Hunter LiggettHand Grenade Familiarization Range (Live)1,4001,400  
CAFort Hunter LiggettLight Demolition Range2,7002,700  
CAFort Hunter LiggettTactical Vehicle Wash Rack9,5009,500  
FLNorth Fort MyersArmy Reserve Center/Land13,80013,800  
FLOrlandoArmy Reserve Center/Land10,20010,200  
FLTallahasseeArmy Reserve Center/Land10,40010,400  
GAMaconArmy Reserve Center/Land11,40011,400  
IADes MoinesArmy Reserve Center8,1758,175  
ILQuincyArmy Reserve Center/Land12,20012,200  
INMichigan CityArmy Reserve Center/Land15,50015,500  
MADevens Reserve Forces Training AreaAutomated Record Fire Range4,7004,700  
MOBeltonArmy Reserve Center11,80011,800  
NJFort DixAutomated Multipurpose Machine Gun Range9,8009,800  
NMLas CrucesArmy Reserve Center/Land11,40011,400  
NYBinghamtonArmy Reserve Center/Land13,40013,400  
TXDentonArmy Reserve Center/Land12,60012,600  
TXRio GrandeArmy Reserve Center/Land6,1006,100  
TXSan MarcosArmy Reserve Center/Land8,5008,500  
VAFort A.P. HillArmy Reserve Center15,50015,500  
VARoanokeArmy Reserve Center/Land14,80014,800  
VAFort StoryArmy Reserve Center11,00011,000  
WIFort McCoyAT/MOB Billeting Complex, Ph 19,8009,800  
WIFort McCoyNCO Academy, Ph 210,00010,000  
ZUVariousVarious30,00030,000     
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Secretary of the Army for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Army Reserve, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the total amount of $358,331,000. 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Navy Reserve and Marine Corps Reserve: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
CATwentynine PalmsTank Vehicle Maintenance Facility5,9915,991  
LANew OrleansJoint Air Traffic Control Facility16,28116,281  
VAWilliamsburgNavy Ordnance Cargo Logistics Training Camp21,34621,346  
WAYakimaMarine Corps Reserve Center13,84413,844  
ZUVariousVarious15,00015,000  
ZUVariousVarious15,00015,000     
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Secretary of the Navy for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Navy Reserve and Marine Corps Reserve, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the total amount of $91,557,000. 
2604.Authorized Air National Guard construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air National Guard: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
ALMontgomery Regional Airport (ANG) BaseFuel Cell And Corrosion Control Hangar7,4727,472  
AZDavis Monthan AFBPredator Foc-Active Duty Associate4,6504,650  
COBuckely AFBTaxiway Juliet and Lima4,0004,000  
DENew Castle County AirportJoint Forces Operations Center-Ang Share1,5001,500  
FLJacksonville IAPSecurity Forces Training Facility6,7006,700  
GASavannah/Hilton Head IAPRelocate Air Supt Opers Sqdn (Asos) Fac7,4507,450  
HIHickam AFBF-22 Beddown Intrastructure Support5,9505,950  
HIHickam AFBF-22 Hangar, Squadron Operations And Amu48,25048,250  
HIHickam AFBF-22 Upgrade Munitions Complex17,25017,250  
IADes Moines IAPCorrosion Control Hangar4,7504,750  
ILCapital MapCNAF Beddown - Upgrade Facilities16,70016,700  
INHulman Regional AirportASOS Beddown - Upgrade Facilities4,1004,100  
MABarnes ANGBAdd to Aircraft Maintenance Hangar6,0006,000  
MDMartin State AirportReplace Ops and Medical Training Facility11,40011,400  
MNDuluthLoad Crew Training and Weapon Release Shops8,0008,000  
NCStanly County AirportUpgrade Asos Facilities2,0002,000  
NJAtlantic City IAPFuel Cell and Corrosion Control Hangar8,5008,500  
NYStewart ANGBAircraft Conversion Facility3,7503,750  
NYFort DrumReaper Infrastructure Support2,5002,500  
NYStewart IAPBase Defense Group Beddown14,25014,250  
OHToledo Express AirportReplace Security Forces Complex7,3007,300  
PAState College ANGSAdd to and Alter AOS Facility4,1004,100  
SCMcEntire Joint National Guard BaseReplace Operations and Training9,1009,100  
TNNashville IAPRenovate Intel Squadron Facilities5,5005,500  
ZUVariousVarious50,00050,000     
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Secretary of the Air Force for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Air National Guard of the United States, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the total amount of $292,371,000. 
2605.Authorized Air Force Reserve construction and land acquisition projects and authorization of appropriations 
(a)Inside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for each project, set forth in the following table: 
 
  
Air Force Reserve: Inside the United States(Amounts Are Specified In Thousands of Dollars)  
StateInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
FLPatrick AFBWeapons Maintenance Facility3,4203,420  
NYNiagara ARSC-130 Flightline Operations Facility, Ph 19,5009,500  
ZUVariousVarious30,00030,000     
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Secretary of the Air Force for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Air Force Reserve, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the total amount of $47,332,000. 
2606.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorizations set forth in the table in subsection (b), as provided in sections 2601 and 2604 of that Act (122 Stat. 527, 528), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 National Guard: Extension of 2008 Project Authorizations 
  
StateInstallation or LocationProjectAmount   
 
PennsylvaniaEast Fallowfield TownshipReadiness Center$8,300,000  
VermontBurlingtonSecurity Improvements$6,600,000     
XXVIIBase Realignment and Closure Activities 
AAuthorizations 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $360,474,000 as follows: 
(1)For the Department of the Army, $73,600,000. 
(2)For the Department of the Navy, $162,000,000. 
(3)For the Department of the Air Force, $124,874,000. 
2702.Authorized base realignment and closure activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $2,354,285,000. 
2703.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $2,354,285,000, as follows: 
(1)For the Department of the Army, $1,012,420,000. 
(2)For the Department of the Navy, $342,146,000. 
(3)For the Department of the Air Force, $127,255,000. 
(4)For the Defense Agencies, $872,464,000. 
BOther Matters 
2711.Transportation plan for BRAC 133 project under Fort Belvoir, Virginia, BRAC initiative 
(a)Limitation on project implementationThe Secretary of the Army may not take beneficial occupancy of more than 1,000 parking spaces provided by the combination spaces provided by the BRAC 133 project and the lease of spaces in the immediate vicinity of the BRAC 133 project until both of the following occur: 
(1)The Secretary submits to the congressional defense committees a viable transportation plan for the BRAC 133 project. 
(2)The Secretary certifies to the congressional defense committees that construction has been completed to provide adequate ingress to and egress from the business park at which the BRAC 133 project is located. 
(b)Viability of transportation planTo be considered a viable transportation plan under subsection (a)(1), the transportation plan must provide for the ingress and egress of all personnel to and from the BRAC 133 project site without further reducing the level of service at the following six intersections: 
(1)The intersection of Beauregard Street and Mark Center Drive. 
(2)The intersection of Beauregard Street and Seminary Road. 
(3)The intersection of Seminary Road and Mark Center Drive. 
(4)The intersection of Seminary Road and the northbound entrance-ramp to I–395. 
(5)The intersection of Seminary Road and the northbound exit-ramp from I–395. 
(6)The intersection of Seminary Road and the southbound exit-ramp from I–395. 
(c)Inspector general reportNot later than September 30, 2011, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report evaluating the sufficiency and coordination conducted in completing the requisite environmental studies associated with the site selection of the BRAC 133 project pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Inspector General shall give specific attention to the transportation determinations associated with the BRAC 133 project and review and provide comment on the Secretary of Army’s transportation plan and adherence to the limitations imposed by subsection (a). 
(d)DefinitionsIn this section: 
(1)BRAC 133 projectThe term BRAC 133 project refers to the proposed office complex to be developed at an established mixed-use business park in Alexandria, Virginia, to implement recommendation 133 of the Defense Base Closure and Realignment Commission contained in the report of the Commission transmitted to Congress on September 15, 2005, under section 2903(e) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note). 
(2)Level of serviceThe term level of service has the meaning given that term in the most-recent Highway Capacity Manual of the Transportation Research Board. 
XXVIIIMilitary Construction General Provisions 
AMilitary Construction Program and Military Family Housing Changes 
2801.Availability of military construction information on Internet 
(a)Modification of information required to be providedParagraph (2) of subsection (c) of section 2851 of title 10, United States Code, is amended— 
(1)by striking subparagraph (F); and 
(2)by redesignating subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively. 
(b)Expanded availability of informationSuch subsection is further amended— 
(1)by striking paragraph (3); and 
(2)by redesignating paragraph (4) as paragraph (3). 
(c)Conforming amendmentsSuch subsection is further amended— 
(1)in paragraph (1), by striking that, when activated by a person authorized under paragraph (3), will permit the person and inserting that will permit a person; and 
(2)in paragraph (3), as redesignated by subsection (b)(2)— 
(A)by striking to the persons referred to in paragraph (3) and inserting on the Internet site required by such paragraph; and 
(B)by striking to such persons. 
2802.Authority to transfer proceeds from sale of military family housing to Department of Defense Family Housing Improvement Fund 
(a)Authority to transfer proceedsSection 2831 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking There in the matter preceding paragraph (1) and inserting Except as authorized by subsection (e), there; 
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; 
(3)in subsection (g) (as so redesignated), by striking subsection (e) both places it appears and inserting subsection (f); and 
(4)by inserting after subsection (d) the following new subsection (e): 
 
(e)Authority to transfer family housing proceeds
(1)The Secretary concerned may transfer proceeds of the handling and the disposal of family housing received under subsection (b)(3), less those expenses payable pursuant to section 572(a) of title 40, to the Department of Defense Family Housing Improvement Fund established under section 2883(a) of this title. 
(2)A transfer under paragraph (1) may be made only after the end of the 30-day period beginning on the date the Secretary concerned submits written notice of, and justification for, the transfer to the appropriate committees of Congress or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notice and justification is provided in an electronic medium pursuant to section 480 of this title. . 
(b)Conforming amendment to Department of Defense Family Housing Improvement FundSection 2883(c)(1) of such title is amended by adding at the end the following new subparagraph: 
 
(H)Any amounts from the proceeds of the handling and disposal of family housing of a military department transferred to that Fund pursuant to section 2831(e) of this title. . 
2803.Enhanced authority for provision of excess contributions for NATO Security Investment programSection 2806 of title 10, United States Code, is amended— 
(1)in subsection (c), by striking Secretary the first two places it appears and inserting Secretary of Defense; and 
(2)by adding at the end the following new subsection: 
 
(d)If the Secretary of Defense determines that construction of facilities described in subsection (a) is necessary to advance United States national security or national interest, the Secretary may include the pre-financing and initiation of construction services, which will be provided by the Department of Defense and are not otherwise authorized by law, as an element of the excess North Atlantic Treaty Organization Security Investment program contributions made under subsection (c). . 
2804.Duration of authority to use Pentagon Reservation Maintenance Revolving Fund for construction and repairs at Pentagon ReservationSection 2674(e) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking Monies and inserting Subject to paragraph (3), monies; and 
(2)by adding at the end the following new paragraph: 
 
(3)The authority of the Secretary to use monies from the Fund to support construction, repair, alteration, or related activities for the Pentagon Reservation expires on September 30, 2012. . 
2805.Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility 
(a)One-year extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as added by section 2806 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2662), is amended— 
(1)in paragraph (1), by striking September 30, 2010 and inserting September 30, 2011; and 
(2)in paragraph (2), by striking fiscal year 2011 and inserting fiscal year 2012. 
(b)Availability of authoritySubsection (a)(1) of such section is amended— 
(1)by striking war, and inserting war or; and 
(2)by striking , or a contingency operation. 
(c)Waiver of advance notification requirementSubsection (b) of such section is amended— 
(1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D); respectively; 
(2)by striking Before using and inserting (1) Before using; and 
(3)by adding at the end the following new paragraph: 
 
(2)During fiscal year 2011, the Secretary of Defense may waive the prenotification requirements under paragraph (1) and section 2805(b) of title 10, United States Code, with regard to a construction project carried out under the authority of this section. In the case of any such waiver, the Secretary of Defense shall include in the next quarterly report submitted under subsection (d) the information otherwise required in advance by subparagraphs (A) through (D) of paragraph (1) with regard to the construction project. . 
(d)Annual Limitation on Use of Authority in AfghanistanSubsection (c)(2) of such section is amended— 
(1)by striking $300,000,000 in funds available for operation and maintenance for fiscal year 2010 may be used in Afghanistan upon completing the prenotification requirements under subsection (b) and inserting $100,000,000 in funds available for operation and maintenance for fiscal year 2011 may be used in Afghanistan subject to the notification requirements under subsection (b); and 
(2)by striking $500,000,000 and inserting $300,000,000. 
2806.Veterans to Work pilot program for military construction projects 
(a)Veterans to Work programSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2856 the following new section: 
 
2857.Veterans to Work Pilot Program  
(a)Pilot program; purposes
(1)The Secretary of Defense shall establish the Veterans to Work pilot program to determine— 
(A)the maximum feasible extent to which apprentices who are also veterans may be employed to work on military construction projects designated under subsection (b); and 
(B)the feasibility of expanding the employment of apprentices who are also veterans to include military construction projects in addition to those projects designated under subsection (b). 
(2)The Secretary of Defense shall establish and conduct the pilot program in consultation with the Secretary of Labor and the Secretary of Veterans Affairs. 
(b)Designation of military construction projects for pilot program
(1)For each of fiscal years 2011 through 2015, the Secretary of Defense shall designate for inclusion in the pilot program not less than 20 military construction projects (including unspecified minor military construction projects under section 2805(a) of this title) that will be conducted in that fiscal year. 
(2)In designating military construction projects under this subsection, the Secretary of Defense shall— 
(A)designate military construction projects that are located where there are veterans enrolled in qualified apprenticeship programs or veterans who could be enrolled in qualified apprenticeship programs in a cost-effective, timely, and feasible manner; and 
(B)ensure geographic diversity among the States in the military construction projects designated. 
(3)Unspecified minor military construction projects may not exceed 40 percent of the military construction projects designated under this subsection for a fiscal year. 
(c)Contract ProvisionsAny agreement that the Secretary of Defense enters into for a military construction project that is designated for inclusion in the pilot program shall ensure that— 
(1)to the maximum extent feasible, apprentices who are also veterans are employed on that military construction project; and 
(2)contractors participate in a qualified apprenticeship program. 
(d)Report
(1)Not later than 150 days after the end of each fiscal year during which the pilot program is active, the Secretary of Defense shall submit to Congress a report that includes the following: 
(A)The progress of designated military construction projects and the role of apprentices who are also veterans in achieving that progress. 
(B)Any challenges, difficulties, or problems encountered in recruiting veterans to become apprentices. 
(C)Cost differentials in the designated military construction projects compared to similar projects completed contemporaneously, but not designated for the pilot program. 
(D)Evaluation of benefits derived from employing apprentices, including the following: 
(i)Workforce sustainability. 
(ii)Workforce skills enhancement. 
(iii)Increased short- and long-term cost-effectiveness. 
(iv)Improved veteran employment in sustainable wage fields. 
(E)Any other information the Secretary of Defense determines appropriate. 
(2)Not later than March 1, 2016, the Secretary of Defense shall submit to Congress a report that— 
(A)analyzes the pilot program in terms of its effect on the sustainability of a workforce to meet the military construction needs of the Armed Forces; 
(B)analyzes the effects of the pilot program on veteran employment in sustainable wage fields or professions; and 
(C)makes recommendations on the continuation, modification, or expansion of the pilot program on the basis of such factors as the Secretary of Defense determines appropriate, including the following: 
(i)Workforce sustainability. 
(ii)Cost-effectiveness. 
(iii)Community development. 
(3)The Secretary of Defense shall prepare the report required by paragraph (2) in consultation with the Secretary of Labor and the Secretary of Veterans Affairs. 
(e)DefinitionsIn this section: 
(1)The term apprentice means an individual who is employed pursuant to, and individually registered in, a qualified apprenticeship program. 
(2)The term pilot program means the Veterans to Work pilot program established under subsection (a). 
(3)
(A)Except as provided in subparagraph (B), the term qualified apprenticeship program means an apprenticeship or other training program that qualifies as an employee welfare benefit plan, as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1)). 
(B)If the Secretary of Labor determines that a qualified apprenticeship program (as defined in subparagraph (A)) for a craft or trade classification of workers that a prospective contractor or subcontractor intends to employ for a military construction project included in the pilot program is not operated in the locality of the project, the Secretary of Labor may expand the definition of qualified apprenticeship program to include another apprenticeship or training program, so long as the apprenticeship or training program is registered for Federal purposes with the Office of Apprenticeship of the Department of Labor or a State apprenticeship agency recognized by such Office. 
(4)The term State means any of the States, the District of Columbia, or territories of Guam, Puerto Rico, the Northern Mariana Islands, and the United States Virgin Islands. 
(5)The term veteran has the meaning given such term under section 101(2) of title 38. . 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2856 the following new item: 
 
 
2857. Veterans to Work Pilot Program.  . 
BReal Property and Facilities Administration 
2811.Notice-and-wait requirements applicable to real property transactions 
(a)Exception for leases under base closure processSubsection (a)(1)(C) of section 2662 of title 10, United States Code, is amended by inserting after United States the following: (other than a lease or license entered into under section 2667(g) of this title). 
(b)Repeal of annual report on minor real estate transactionsSubsection (b) of such section is repealed. 
(c)Geographic scope of requirementsSubsection (c) of such section is amended— 
(1)by striking Geographic scope; excepted and inserting Excepted; 
(2)by striking the first sentence; and 
(3)by striking It does not and inserting This section does not. 
(d)Repeal of notice and wait requirement regarding GSA leases of space for DODSubsection (e) of such section is repealed. 
(e)Additional reporting requirements regarding leases of real property owned by the United StatesSuch section is further amended by inserting after subsection (a) the following new subsection: 
 
(b)Additional reporting requirements regarding leases of real property owned by the United States
(1)In the case of a proposed lease or license of real property owned by the United States covered by paragraph (1)(C) of subsection (a), the Secretary concerned shall comply with the notice-and-wait requirements of paragraph (3) of such subsection before— 
(A)issuing a contract solicitation or other lease offering with regard to the transaction; and 
(B)providing public notice regarding any meeting to discuss a proposed contract solicitation with regard to the transaction. 
(2)The report under paragraph (3) of subsection (a) shall include the following with regard to a proposed transaction covered by paragraph (1)(C) of such subsection: 
(A)A description of the proposed transaction, including the proposed duration of the lease or license. 
(B)A description of the authorities to be used in entering into the transaction. 
(C)A statement of the scored cost of the entire transaction, determined using the scoring criteria of the Office of Management and Budget. 
(D)A determination that the property involved in the transaction is not excess property, as required by section 2667(a)(3) of this title, including the basis for the determination. 
(E)A determination that the proposed transaction is directly compatible with the mission of the military installation or Defense Agency at which the property is located and a description of the anticipated long-term use of the property at the conclusion of the lease or license. 
(F)A description of the requirements or conditions within the contract solicitation or other lease offering for the person making the offer to address taxation issues, including payments-in-lieu-of taxes, and other development issues related to local municipalities. 
(G)If the proposed lease involves a project related to energy production, a certification by the Secretary of Defense that the project, as it will be specified in the contract solicitation or other lease offering, is consistent with the Department of Defense performance goals and plan required by section 2911 of this title. 
(3)The Secretary concerned may not enter into the actual lease or license with respect to property for which the information required by paragraph (2) was submitted in a report under subsection (a)(3) unless the Secretary again complies with the notice-and-wait requirements of such subsection. The subsequent report shall include the following with regard to the proposed transaction: 
(A)A cross reference to the prior report that contained the information submitted under paragraph (2) with respect to the transaction. 
(B)A description of the differences between the information submitted under paragraph (2) and the information regarding the transaction being submitted in the subsequent report. 
(C)A description of the payment to be required in connection with the lease or license, including a description of any in-kind consideration that will be accepted. 
(D)A description of any community support facility or provision of community support services under the lease or license, regardless of whether the facility will be operated by a covered entity (as defined in section 2667(d) of this title) or the lessee or the services will be provided by a covered entity or the lessee. 
(E)A description of the competitive procedures used to select the lessee or, in the case of a lease involving the public benefit exception authorized by section 2667(h)(2) of this title, a description of the public benefit to be served by the lease. . 
(f)Conforming amendmentsSuch section is further amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking the Secretary submits in the matter preceding subparagraph (A) and inserting the Secretary concerned submits; and 
(B)in paragraph (3), by striking the Secretary of a military department or the Secretary of Defense and inserting the Secretary concerned; 
(2)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; 
(3)in subsection (f), as so redesignated— 
(A)in paragraph (1), by striking , and the reporting requirement set forth in subsection (e) shall not apply with respect to a real property transaction otherwise covered by that subsection,; 
(B)in paragraph (3), by striking or (e), as the case may be; and 
(C)by striking paragraph (4); and 
(4)by adding at the end the following new subsection: 
 
(g)Secretary concerned definedIn this section, the term Secretary concerned includes, with respect to Defense Agencies, the Secretary of Defense. . 
(g)Conforming amendments to lease of non-excess property authoritySection 2667 of such title is amended— 
(1)in subsection (c), by striking paragraph (4); 
(2)in subsection (d), by striking paragraph (6); 
(3)in subsection (e)(1), by striking subparagraph (E); and 
(4)in subsection (h)— 
(A)by striking paragraphs (3) and (5); and 
(B)by redesignating paragraph (4) as paragraph (3). 
2812.Treatment of proceeds generated from leases of non-excess property involving military museumsSection 2667(e)(1) of title 10, United States Code, as amended by section 2811(g), is amended by inserting after subparagraph (D) the following new subparagraph (E): 
 
(E)If the proceeds deposited in the special account established for the Secretary concerned are derived from activities associated with a military museum described in section 489(a) of this title, the proceeds shall be available for activities described in subparagraph (C) only at that museum. . 
2813.Repeal of expired authority to lease land for special operations activities 
(a)RepealSection 2680 of title 10, United States Code, is repealed. 
(b)Effect of repealThe amendment made by subsection (a) shall not affect the validity of any contract entered into under section 2680 of title 10, United States Code, on or before September 30, 2005. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2680. 
2814.Former Naval Bombardment Area, Culebra Island, Puerto Rico 
(a)In generalNotwithstanding section 204(c) of the Military Construction Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668), and paragraph 9 of the quitclaim deed relating to the island of Culebra in the Commonwealth of Puerto Rico, the Secretary of Defense— 
(1)may provide for the removal of any unexploded ordnance and munitions scrap on that portion of Flamenco Beach located within the former bombardment area of the island; and 
(2)shall conduct a study relating to the presence of unexploded ordnance in the former bombardment area transferred to the Commonwealth, with the exception of the area referred to in paragraph (1). 
(b)Contents of studyThe study required by subsection (a)(2) shall include the following: 
(1)An estimate of the type and amount of unexploded ordnance. 
(2)An estimate of the cost of removing unexploded ordnance. 
(3)An examination of the impact of such removal on any endangered or threatened species and their habitat. 
(4)An examination of current public access to the former bombardment area. 
(5)An examination of any threats to public health or safety and the environment from unexploded ordnance. 
(c)Consultation with commonwealthIn conducting the study under subsection (a)(2), the Secretary of Defense shall consult with the Commonwealth regarding the Commonwealth’s planned future uses of the former bombardment area. The Secretary shall consider the Commonwealth’s planned future uses in developing any conclusions or recommendations the Secretary may include in the study. 
(d)Submission of reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the study conducted under subsection (a)(2). 
(e)DefinitionsIn this section: 
(1)The term quitclaim deed refers to the quitclaim deed from the United States to the Commonwealth of Puerto Rico, signed by the Secretary of the Interior on August 11, 1982, for that portion of Tract (1b) consisting of the former bombardment area on the island of Culebra, Puerto Rico. 
(2)The term unexploded ordnance has the meaning given that term by section 101(e)(5) of title 10, United States Code. 
2815.Clarification of authority of Secretary to assist with development of public infrastructure in connection with the establishment or expansion of a military installationSection 2391(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by adding at the end the following: 
 
If the proposed or actual establishment or expansion of a military installation would otherwise qualify a State or local government for assistance under this paragraph and is the result of base realignment and closure activities authorized by the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), the Secretary may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Defense in order to assist the State or local government with development of the public infrastructure (including construction) required by the proposed or actual establishment or expansion.; and 
(2)in paragraph (5)(A), by striking in planning community adjustments and economic diversification and inserting as provided in paragraph (1). 
CProvisions Related to Guam Realignment 
2821.Sense of Congress regarding importance of providing community adjustment assistance to Government of GuamIt is the Sense of Congress that— 
(1)for national security reasons, the United States is required from time to time to construct major, new military installations despite the serious adverse impacts that the installations will have on the communities and the areas in which the installations are constructed; and 
(2)neither the impacted local governments nor the communities in which the installations are constructed should be expected to bear the full cost of mitigating such adverse impacts. 
2822.Department of Defense assistance for community adjustments related to realignment of military installations and relocation of military personnel on Guam 
(a)Temporary assistance authorized 
(1)Assistance to government of GuamThe Secretary of Defense may assist the Government of Guam in meeting the costs of providing increased municipal services and facilities required as a result of the realignment of military installations and the relocation of military personnel on Guam (in this section referred to as the Guam realignment) if the Secretary determines that an unfair and excessive financial burden will be incurred by the Government of Guam to provide the services and facilities in the absence of the Department of Defense assistance. 
(2)Mitigation of identified impactsThe Secretary of Defense may take such actions as the Secretary considers to be appropriate to mitigate the significant impacts identified in the Record of Decision of the Guam and CNMI Military Relocation Environmental Impact Statement by providing increased municipal services and facilities to activities that directly support the Guam realignment. 
(b)Methods to provide assistance 
(1)Use of existing programsThe Secretary of Defense shall carry out subsection (a) through existing Federal programs. 
(2)Transfer authorityTo the extent necessary to carry out subsection (a), the Secretary may transfer appropriated funds available to the Department of Defense or a military department for operation and maintenance to supplement funds made available to Guam under a Federal program. The transfer authority provided by this paragraph is in addition to the transfer authority provided by section 1001. Amounts so transferred shall be merged with and be available for the same purposes as the appropriation to which transferred. 
(3)Cost share assistanceThe Secretary may use appropriated amounts referred to in paragraph (2) to provide financial assistance to the Government of Guam to assist the Government of Guam to pay its share of the costs under Federal programs utilized by the Secretary under paragraph (1). 
(c)Limitation on provision of assistanceThe total cost of the construction of facilities carried out utilizing the authority provided by subsection (a) may not exceed $500,000,000. 
(d)Special considerationsIn determining the amount of financial assistance to be made available under this section to the Government of Guam for any community service or facility, the Secretary of Defense shall consult with the head of the department or agency of the Federal Government concerned with the type of service or facility for which financial assistance is being made available and shall take into consideration— 
(1)the time lag between the initial impact of increased population on Guam and any increase in the local tax base that will result from such increased population; 
(2)the possible temporary nature of the increased population and the long-range cost impact on the permanent residents of Guam; and 
(3)such other pertinent factors as the Secretary of Defense considers appropriate. 
(e)Progress reports requiredThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives semiannual reports indicating the total amount expended under the authority of this section during the preceding 6-month period, the specific projects for which assistance was provided during such period, and the total amount provided for each project during such period. 
(f)TerminationThe authority to provide assistance under subsection (a) expires September 30, 2017. Amounts obligated before that date may be expended after that date. 
2823.Extension of term of Deputy Secretary of Defense’s leadership of Guam Oversight CouncilSubsection (d) of section 132 of title 10, United States Code, as added by section 2831(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2669), is amended by striking September 30, 2015 and inserting September 30, 2020. 
2824.Utility conveyances to support integrated water and wastewater treatment system on Guam 
(a)Conveyance of utilitiesThe Secretary of Defense may convey to the Guam Waterworks Authority (in this section referred to as the Authority) all right, title, and interest of the United States in and to the water and wastewater treatment utility systems on Guam, including the Fena Reservoir, for the purpose of establishing an integrated water and wastewater treatment system on Guam. 
(b)Consideration 
(1)Consideration requiredAs consideration for the conveyance of the water and wastewater treatment utility systems on Guam, the Authority shall pay to the Secretary of Defense an amount equal to the fair market value of the utility infrastructure to be conveyed, as determined pursuant to an agreement between the Secretary and the Authority. 
(2)Deferred paymentsAt the discretion of the Authority, the Authority may elect to pay the consideration determined under paragraph (1) in equal annual payments over a period of not more than 25 years, starting with the first year beginning after the date of the conveyance of the water and wastewater treatment utility systems to the Authority. 
(3)Acceptance of in-kind servicesThe consideration required by paragraph (1) may be paid in cash or in-kind, as acceptable to the Secretary of Defense. The Secretary of Defense, in consultation with the Secretary of the Interior, shall consider the value of in-kind services provided by the Government of Guam pursuant to section 311 of the Compact of Free Association between the Government of the United States and the Government of the Federated States of Micronesia, approved by Congress in the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2781), section 311 of the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands, approved by Congress in such Act, and the Compact of Free Association between the Government of the United States and the Government of the Republic of Palau, approved by Congress in the Palau Compact of Free Association Act (Public Law 99–658; 100 Stat. 3672). 
(c)Condition of conveyanceAs a condition of the conveyance under subsection (a), the Secretary of Defense must obtain at least a 33 percent voting representation on the Guam Consolidated Commission on Utilities, including a proportional representation as chairperson of the Commission. 
(d)Implementation report 
(1)Report requiredIf the Secretary of Defense determines to use the authority provided by subsection (a) to convey the water and wastewater treatment utility systems to the Authority, the Secretary shall submit to the congressional defense committees a report containing— 
(A)a description of the actions needed to efficiently convey the water and wastewater treatment utility systems to the Authority; and 
(B)an estimate of the cost of the conveyance. 
(2)SubmissionThe Secretary shall submit the report not later than 30 days after the date on which the Secretary makes the determination triggering the report requirement. 
(e)New water systemsIf the Secretary of Defense determines to use the authority provided by subsection (a) to convey the water and wastewater treatment utility systems to the Authority, the Secretary shall also enter into an agreement with the Authority, under which the Authority will manage and operate any water well or wastewater treatment plant that is constructed by the Secretary of a military department on Guam on or after the date of the enactment of this Act. 
(f)Additional term and conditionsThe Secretary of Defense may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
(g)Technical assistance 
(1)Assistance authorized; reimbursementThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may provide technical assistance to the Secretary of Defense and the Authority regarding the development of plans for the design, construction, operation, and maintenance of integrated water and wastewater treatment utility systems on Guam. 
(2)Contracting authority; conditionThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may enter into memoranda of understanding, cooperative agreements, and other agreements with the Secretary of Defense to provide technical assistance as described in paragraph (1) under such terms and conditions as the Secretary of the Interior and the Secretary of Defense consider appropriate, except that costs incurred by the Secretary of the Interior to provide technical assistance under paragraph (1) shall be covered by the Secretary of Defense. 
(3)Report and other assistanceNot later than one year after date of the enactment of this Act, the Secretary of the Interior and the Secretary of Defense shall submit to the congressional defense committees, the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate a report detailing the following: 
(A)Any technical assistance provided under paragraph (1) and information pertaining to any memoranda of understanding, cooperative agreements, and other agreements entered into pursuant to paragraph (2). 
(B)An assessment of water and wastewater systems on Guam, including cost estimates and budget authority, including authorities available under the Acts of June 17, 1902, and June 12, 1906 (popularly known as the Reclamation Act; 43 U.S.C. 391) and other authority available to the Secretary of the Interior, for financing the design, construction, operation, and maintenance of such systems. 
(C)The needs related to water and wastewater infrastructure on Guam and the protection of water resources on Guam identified by the Authority. 
2825.Report on types of facilities required to support Guam realignment 
(a)Report requiredNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the congressional defense committees a report on the structural integrity of facilities required to support the realignment of military installations and the relocation of military personnel on Guam. 
(b)Contents of reportThe report required by subsection (a) shall contain the following elements: 
(1)A threat assessment to the realigned forces, including natural and manmade threats. 
(2)An evaluation of the types of facilities and the enhanced structural requirements required to deter the threat assessment specified in paragraph (1). 
(3)An assessment of the costs associated with the enhanced structural requirements specified in paragraph (2). 
2826.Report on civilian infrastructure needs for Guam 
(a)Report requiredThe Secretary of the Interior shall prepare a report— 
(1)detailing the civilian infrastructure improvements needed on Guam to directly and indirectly support and sustain the realignment of military installations and the relocation of military personnel on Guam; and 
(2)identifying, to the maximum extent practical, the potential funding sources for such improvements from other Federal departments and agencies and from existing authorities and funds within the Department of Defense. 
(b)ConsultationThe Secretary of the Interior shall prepare the report required by subsection (a) in consultation with the Secretary of Defense, the Government of Guam, and the Interagency Group on the Insular Areas established by Executive Order No. 13537. 
(c)SubmissionThe Secretary of the Interior shall submit the report required by subsection (a) to the congressional defense committees and the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate not later than 180 days after the date of the enactment of this Act. 
2827.Comptroller General report on planned replacement Naval Hospital on Guam 
(a)Assessment requiredThe Comptroller General of the United States shall review and assess the proposed replacement Naval Hospital on Guam to determine whether the size and scope of the hospital will be sufficient to support the current and projected military mission requirements and Department of Defense beneficiary population on Guam. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the review and assessment under subsection (a). 
DEnergy Security 
2831.Consideration of environmentally sustainable practices in Department energy performance planSection 2911(c) of title 10, United States Code, is amended— 
(1)in paragraph (4), by inserting and hybrid-electric drive after alternative fuels; 
(2)by redesignating paragraph (9) as paragraph (11) and paragraphs (5) through (8) as paragraphs (6) through (9), respectively; 
(3)by inserting after paragraph (4) the following new paragraph: 
 
(5)Opportunities for the high-performance construction, lease, operation, and maintenance of buildings. ; and 
(4)by inserting after paragraph (9) (as redesignated by paragraph (2)) the following new paragraph: 
 
(10)The value of incorporating electric, hybrid-electric, and high efficiency vehicles into vehicle fleets. . 
2832.Plan and implementation guidelines for achieving Department of Defense goal regarding use of renewable energy to meet facility energy needs 
(a)Plan and guidelines requiredSection 2911(e) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)The Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop a plan and implementation guidelines for achieving the percentage goal specified in paragraph (1)(A). . 
(b)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the plan and implementation guidelines required by paragraph (2) of section 2911(e) of title 10, United States Code, as added by subsection (a). 
2833.Insulation retrofitting assessment for Department of Defense facilities 
(a)Submission and contents of insulation retrofitting assessmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives an assessment containing an estimate of— 
(1)the number of Department of Defense facilities described in subsection (b); and 
(2)the overall cost savings and energy savings to the Department that would result from retrofitting those facilities with improved insulation. 
(b)Facilities included in assessmentThe assessment requirement in subsection (a) shall apply with respect to each Department of Defense facility the retrofitting of which (as described in such subsection) would result, over the remaining expected life of the facility, in an amount of cost savings that is at least twice the amount of the cost of the retrofitting. 
ELand Conveyances 
2841.Conveyance of personal property related to waste-to-energy power plant serving Eielson Air Force Base, Alaska 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to the Fairbanks North Star Borough, Alaska (in this section referred to as the Borough), personal property acquired for the Eielson Air Force Base Alternate Energy Source Program to be used for a waste-to-energy power plant that would generate electricity through the burning of waste generated by the Borough, Eielson Air Force Base, and other Federal facilities or State or local government entities. 
(b)ConsiderationAs consideration for the conveyance of personal property under subsection (a), the Secretary shall require the Borough to offset Eielson Air Force Base waste disposal fees by the fair market value of the conveyed property. 
(c)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2842.Land conveyance, Whittier Petroleum, Oil, and Lubricant Tank Farm, Whittier, Alaska 
(a)Conveyance AuthorizedThe Secretary of the Army may convey, without consideration, to the City of Whittier, Alaska (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of real property, including any improvements thereon, consisting of approximately 31 acres at the Whittier Petroleum, Oil, and Lubricant Tank Farm, Whittier, Alaska, for the purpose of permitting the City to use the property for local public activities. 
(b)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(c)Savings ProvisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(d)Description of PropertyThe exact acreage and legal descriptions of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional Terms and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a), including easements or covenants to protect cultural or natural resources, as the Secretary considers appropriate to protect the interests of the United States. 
2843.Land conveyance, Fort Knox, Kentucky 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the Department of Veterans Affairs of the Commonwealth of Kentucky (in this section referred to as the Department) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 194 acres at Fort Knox, Kentucky, for the purpose of permitting the Department to establish and operate a State veterans home and future expansion of the adjacent State veterans cemetery for veterans and eligible family members of the Armed Forces. 
(b)Reimbursement for costs of conveyance
(1)The Department shall reimburse the Secretary for any costs incurred by the Secretary in making the conveyance under subsection (a), including costs related to environmental documentation and other administrative costs. This paragraph does not apply to costs associated with the environmental remediation of the property to be conveyed. 
(2)Amounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as other amounts in such fund or account. 
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a), as the Secretary considers appropriate to protect the interests of the United States. 
2844.Land conveyance, Naval Support Activity (West Bank), New Orleans, Louisiana 
(a)Conveyance authorizedExcept as provided in subsection (b), the Secretary of the Navy may convey to the Algiers Development District all right, title, and interest of the United States in and to the real property comprising the Naval Support Activity (West Bank), New Orleans, Louisiana, including— 
(1)any improvements and facilities on the real property; and 
(2)available personal property on the real property. 
(b)Certain property excludedThe conveyance under subsection (a) may not include— 
(1)the approximately 29-acre area known as the Secured Area of the real property described in such subsection, which shall remain subject to the Lease; and 
(2)the Quarters A site, which is located at Sanctuary Drive, as determined by a survey satisfactory to the Secretary of the Navy. 
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(d)TimingThe authority provided in subsection (a) may only be exercised after— 
(1)the Secretary of the Navy determines that the property described in subsection (a) is no longer needed by the Department of the Navy; and 
(2)the Algiers Development District delivers the full consideration as required by Article 3 of the Lease. 
(e)Condition of ConveyanceThe conveyance authorized by subsection (a) shall include a condition that expressly prohibits any use of the property that would interfere or otherwise restrict operations of the Department of the Navy in the Secured Area referred to in subsection (b), as determined by the Secretary of the Navy. 
(f)Subsequent conveyance of Secured AreaIf at any time the Secretary of the Navy determines and notifies the Algiers Development District that there is no longer a continuing requirement to occupy or otherwise control the Secured Area referred to in subsection (b) to support the mission of the Marine Forces Reserve or other comparable Marine Corps use, the Secretary may convey to the Algiers Development District the Secured Area and the any improvements situated thereon. 
(g)Subsequent conveyance of Quarters AIf at any time the Secretary of the Navy determines that the Department of the Navy no longer has a continuing requirement for general officers quarters to be located on the Quarters A site referred to in subsection (b) or the Department of the Navy elects or offers to transfer, sell, lease, assign, gift or otherwise convey any or all of the Quarters A site or any improvements thereon to any third party, the Secretary may convey to the Algiers Development District the real property containing the Quarters A site. 
(h)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance of property under this section, consistent with the Lease, as the Secretary considers appropriate to protect the interest of the United States. 
(i)DefinitionsIn this section: 
(1)The term Algiers Development District means the Algiers Development District, a local political subdivision of the State of Louisiana. 
(2)The term Lease means that certain Real Estate Lease for Naval Support Activity New Orleans, West Bank, New Orleans, Louisiana, Lease No. N47692–08–RP–08P30, by and between the United States, acting by and through the Department of the Navy, and the Algiers Development District dated September 30, 2008. 
2845.Land conveyance, former Navy Extremely Low Frequency communications project site, Republic, Michigan 
(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to Humboldt Township in Marquette County, Michigan, all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, in Republic, Michigan, consisting of approximately seven acres and formerly used as an Extremely Low Frequency communications project site, for the purpose of permitting the Township to use the property for local public activities. 
(b)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(c)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2846.Land conveyance, Marine Forces Reserve Center, Wilmington, North Carolina 
(a)Conveyance AuthorizedThe Secretary of the Navy may convey to the North Carolina State Port Authority of Wilmington, North Carolina (in this section referred to as the Port Authority), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 3.03 acres and known as the Marine Forces Reserve Center in Wilmington, North Carolina, for the purpose of permitting the Port Authority to use the parcel for development of a port facility and for other public purposes. 
(b)Inclusion of personal propertyThe Secretary of the Navy may include as part of the conveyance under subsection (a) personal property of the Navy at the Marine Forces Reserve Center that the Secretary of Transportation recommends is appropriate for the development or operation of the port facility and the Secretary of the Navy agrees is excess to the needs of the Navy. 
(c)Interim LeaseUntil such time as the real property described in subsection (a) is conveyed by deed, the Secretary of the Navy may lease the property to the Port Authority. 
(d)Consideration 
(1)ConveyanceThe conveyance under subsection (a) shall be made without consideration as a public benefit conveyance for port development if the Secretary of the Navy determines that the Port Authority satisfies the criteria specified in section 554 of title 40, United States Code, and regulations prescribed to implement such section. If the Secretary determines that the Port Authority fails to qualify for a public benefit conveyance, but still desires to acquire the property, the Port Authority shall pay to the United States an amount equal to the fair market value of the property to be conveyed. The fair market value of the property shall be determined by the Secretary. 
(2)LeaseThe Secretary of the Navy may accept as consideration for a lease of the property under subsection (c) an amount that is less than fair market value if the Secretary determines that the public interest will be served as a result of the lease. 
(e)Description of PropertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy and the Port Authority. The cost of such survey shall be borne by the Port Authority. 
(f)Additional TermsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
FOther Matters 
2851.Requirements related to providing world class military medical facilities 
(a)Unified construction standard for military construction and repairs to military medical facilitiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a unified construction standard for military construction and repairs for military medical facilities that provides a single standard of care. This standard shall also include a size standard for operating rooms and patient recovery rooms. 
(b)Independent review panel 
(1)Establishment; purposeThe Secretary of Defense shall establish an independent advisory panel for the purpose of— 
(A)advising the Secretary regarding whether the Comprehensive Master Plan for the National Capital Region Medical, dated April 2010, is adequate to fulfill statutory requirements, as required by section 2714 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2656), to ensure that the facilities and organizational structure described in the plan result in world class military medical facilities in the National Capital Region; 
(B)monitoring the implementation and any subsequent modification of the master plan referred to in subparagraph (A); and 
(C)making recommendations regarding any adjustments of the master plan referred to in subparagraph (A) needed to ensure the provision of world class military medical facilities and delivery system in the National Capital Region. 
(2)Members 
(A)Appointments by secretaryThe panel shall be composed of such members as determined by the Secretary of Defense, except that the Secretary shall include as members— 
(i)medical facility design experts; 
(ii)military healthcare professionals; 
(iii)representatives of premier health care facilities in the United States; and 
(iv)former retired senior military officers with joint operational and budgetary experience. 
(B)Congressional appointmentsThe chairmen and ranking members of the Committees on the Armed Services of the Senate and House of Representatives may each designate one member of the panel. 
(C)TermMembers of the panel may serve on the panel until the termination date specified in paragraph (7). 
(D)CompensationWhile performing duties on behalf of the panel, a member and any adviser referred to in paragraph (4) shall be reimbursed under Government travel regulations for necessary travel expenses. 
(3)MeetingsThe panel shall meet not less than quarterly. The panel or its members may make other visits to military treatment facilities and military headquarters in connection with the duties of the panel. 
(4)Staff and advisorsThe Secretary of Defense shall provide necessary administrative staff support to the panel. The panel may call in advisers for consultation. 
(5)Reports 
(A)Initial reportNot later than 120 days after the first meeting of the panel, the panel shall submit to the Secretary of Defense a written report containing an assessment of the adequacy of the master plan referred to in paragraph (1)(A) and the recommendations of the panel to improve the plan. 
(B)Additional reportsNot later than February 28, 2011, and February 29, 2012, the panel shall submit to the Secretary of Defense a report on the findings and recommendations of the panel to address any deficiencies identified by the panel. 
(6)Assessment of recommendationsNot later than 30 days after the date of the submission of each report under paragraph (5), the Secretary of Defense shall submit to the congressional defense committees a report including— 
(A)an assessment by the Secretary of the findings and recommendations of the panel; and 
(B)the plans of the Secretary for addressing such findings and recommendations. 
(7)TerminationThe panel shall terminate on September 30, 2015. 
(c)DefinitionsIn this section: 
(1)National capital regionThe term National Capital Region has the meaning given the term in section 2674(f) of title 10, United States Code. 
(2)World class military medical facilityThe term world class military medical facility has the meaning given the term by the National Capital Region Base Realignment and Closure Health Systems Advisory Subcommittee of the Defense Health Board in appendix B of the report titled Achieving World Class—An Independent Review of the Design Plans for the Walter Reed National Military Medical Center and the Fort Belvoir Community Hospital and published in May 2009, as required by section 2721 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4716). 
2852.Naming of Armed Forces Reserve Center, Middletown, ConnecticutThe newly constructed Armed Forces Reserve Center in Middletown, Connecticut, shall be known and designated as the Major General Maurice Rose Armed Forces Reserve Center. Any reference in a law, map, regulation, document, paper, or other record of the United States to such Armed Forces Reserve Center shall be deemed to be a reference to the Major General Maurice Rose Armed Forces Reserve Center. 
XXIXOverseas Contingency Operations Military Construction  
AFiscal Year 2010 Projects  
2901.Authorized Army construction and land acquisition projects and authorization of appropriations 
(a)Outside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for various locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for the projects, set forth in the following table: 
 
  
Army: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFVarious LocationsOperational Facilities80,10080,100  
AFVarious LocationsSupporting Activities62,90062,900  
AFVarious LocationsUtility Facilities52,60052,600     
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $195,600,000. 
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $40,000,000. 
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $6,696,000. 
2902.Authorized Air Force construction and land acquisition projects and authorization of appropriations 
(a)Outside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for various locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for the projects, set forth in the following table: 
 
  
Air Force: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFVarious LocationsOperational Facilities220,500220,500  
AFVarious LocationsSupply Facilities24,55024,550     
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $245,050,000. 
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $15,000,000. 
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, in the total amount of $19,040,000. 
BFiscal Year 2011 Projects 
2911.Authorized Army construction and land acquisition projects and authorization of appropriations 
(a)Outside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for various locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for the projects, set forth in the following table: 
 
  
Army: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFVarious LocationsAir Pollution Abatement16,00016,000  
AFVarious LocationsCommunity Facilities21,45021,450  
AFVarious LocationsHospital and Medical Facilities50,80050,800  
AFVarious LocationsOperational Facilities69,60069,600  
AFVarious LocationsSupply Facilities30,70030,700  
AFVarious LocationsSupporting Activities199,800199,800  
AFVarious LocationsTroop Housing Facilities283,000283,000  
AFVarious LocationsUtility Facilities90,60090,600     
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $761,950,000. 
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $78,330,000. 
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $89,716,000. 
2912.Authorized Air Force construction and land acquisition projects and authorization of appropriations 
(a)Outside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for various locations outside the United States, and subject to the purpose, total amount authorized, and authorization of appropriations specified for the projects, set forth in the following table: 
 
  
Air Force: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
AFVarious LocationsMaintenance and Production Facilities7,4007,400  
AFVarious LocationsOperational Facilities203,000203,000  
AFVarious LocationsSupply Facilities7,1007,100     
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $217,500,000. 
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $49,584,000. 
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $13,422,000. 
2913.Authorized Defense Wide Construction and Land Acquisition Projects and Authorization of Appropriations 
(a)Outside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the Defense Agencies for a classified project at a classified location outside the United States, and subject to the total amount authorized and authorization of appropriations specified for the project, set forth in the following table: 
 
  
Defense Wide: Military Construction Outside the United States(Amounts Are Specified In Thousands of Dollars)  
OverseasLocationInstallation or LocationPurpose of ProjectProject AmountAuthorization of Appropriations   
 
XCClassified LocationClassified Project41,90041,900     
(b)Authorization of appropriations 
(1)Outside the United StatesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $41,900,000. 
(2)Architectural and engineering services and construction designFor architectural and engineering services and construction design authorized by section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $4,600,000. 
2914.Construction authorization for Department of Defense facilities in a foreign countryOf the amounts authorized to be appropriated by this subtitle, the Secretary of Defense may use not more than $46,500,000 to plan, design, and construct facilities in a foreign country for the Department of Defense. 
COther Matters 
2921.Notification of obligation of funds and quarterly reports 
(a)Notification of obligation of funds 
(1)Notice and wait requirementBefore using appropriated funds to carry out a construction project outside the United States that is authorized by section 2901, 2902, 2911, or 2912 and has an estimated cost in excess of the amounts authorized for unspecified minor military construction projects under section 2805(c) of title 10, United States Code, the Secretary of Defense shall submit to the congressional defense committees a notice regarding the construction project. The project may be carried out only after the end of the 10-day period beginning on the date the notice is received by the committees or, if earlier, the end of the 7-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code. 
(2)Contents of noticeThe notice for a construction project covered by subsection (a) shall include the following: 
(A)Certification that the construction— 
(i)is necessary to meet urgent military operational requirements of a temporary nature involving the use of the Armed Forces; 
(ii)is carried out in support of a non-enduring mission; and 
(iii)is the minimum construction necessary to meet temporary operational requirements. 
(B)A description of the purpose for which appropriated funds are being obligated. 
(C)All relevant documentation detailing the construction project. 
(D)An estimate of the total amount obligated for the construction. 
(b)Quarterly reports 
(1)Report requiredNot later than 45 days after the end of each fiscal-year quarter during which appropriated funds are obligated or expended to carry out construction projects outside the United States that are authorized by section 2901, 2902, 2911, or 2912, the Secretary of Defense shall submit to the congressional defense committees a report on the worldwide obligation and expenditure during that quarter of appropriated funds for such construction projects. 
(2)Project authority contingent on submission of reportsThe ability to use section 2901, 2902, 2911, or 2912 as authority during a fiscal year to obligate appropriated funds available to carry out construction projects outside the United States shall commence for that fiscal year only after the date on which the Secretary of Defense submits to the congressional defense committees all of the quarterly reports (if any) that were required under paragraph (1) for the preceding fiscal year. 
(c)Limitation on transfer authorityIf the Secretary of the Army or the Secretary of the Air Force determines that amounts appropriated pursuant to the authorization of appropriation in section 2901, 2902, 2911, or 2912 are required for any construction project that will cause obligations to exceed any of the category amounts specified in this title or for a construction project that is not within the scope of the category, the Secretary shall notify the congressional defense committees of this determination at least 14 days before obligating funds for the project. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for the activities of the National Nuclear Security Administration in carrying out programs necessary for national security in the amount of $11,214,755,000, to be allocated as follows: 
(1)For weapons activities, $7,008,835,000. 
(2)For defense nuclear nonproliferation activities, $2,687,167,000. 
(3)For naval reactors, $1,070,486,000. 
(4)For the Office of the Administrator for Nuclear Security, $448,267,000. 
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: 
(1)Project 11–D–801, reinvestment project phase 2, Los Alamos National Laboratory, Los Alamos, New Mexico, $23,300,000. 
(2)Project 11–D–601, sanitary effluent reclamation facility expansion, Los Alamos National Laboratory, Los Alamos, New Mexico, $15,000,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for defense environmental cleanup activities in carrying out programs necessary for national security in the amount of $5,588,039,000. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for other defense activities in carrying out programs necessary for national security in the amount of $878,209,000. 
3104.Energy security and assuranceFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for energy security and assurance programs necessary for national security in the amount of $6,188,000. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Extension of authority relating to the International Materials Protection, Control, and Accounting Program of the Department of EnergySection 3156(b)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2739; 50 U.S.C. 2343(b)(1)) is amended by striking January 1, 2013 and inserting January 1, 2018. 
3112.Energy parks initiative 
(a)In generalSubtitle B of title XLVIII of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2501 et seq.) is amended by adding at the end the following: 
 
4815.Energy parks initiative 
(a)In generalThe Secretary of Energy may facilitate the development of energy parks described in subsection (b) on defense nuclear facility reuse property through the use of collaborative partnerships with State and local governments, the private sector, and community reuse organizations approved by the Secretary. 
(b)Energy parksAn energy park described in this subsection is a facility (or group of facilities) developed for the purpose of— 
(1)promoting energy security, environmental sustainability, economic competitiveness, and energy sector jobs; and 
(2)encouraging pilot programs, demonstration projects, or commercial projects, at or near such facility, with respect to energy generation, energy efficiency, and advanced manufacturing technologies that will contribute to a stabilization of atmospheric greenhouse gas concentrations through the reduction, avoidance, or sequestration of energy-related emissions. 
(c)InfrastructureIn facilitating the development of an energy park under this section, the Secretary shall— 
(1)use existing infrastructure, facilities, workforces, and other assets in the vicinity of the energy park; and 
(2)ensure that such energy park does not interfere with the Secretary’s other responsibilities at any defense nuclear facility. 
(d)ReportNot later than December 31, 2011, the Secretary shall submit to the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives and the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate a report on steps taken to facilitate the development of energy parks under this section. 
(e)DefinitionsIn this section: 
(1)The term defense nuclear facility has the meaning given the term Department of Energy defense nuclear facility in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286g). 
(2)The term defense nuclear facility reuse property means property that— 
(A)is located at a defense nuclear facility; and 
(B)the Secretary of Energy determines— 
(i)has been adequately remediated by the Secretary or was not in need of remediation; and 
(ii)is ready for use as an energy park. . 
(b)Clerical amendmentThe table of contents in section 4001(b) of such Act (division D of Public Law 107–314) is amended by inserting after the item relating to section 4814 the following new item: 
 
 
Sec. 4815. Energy parks initiative.  . 
3113.Establishment of technology transfer centers 
(a)Technology transfer centers 
(1)In generalSection 4813 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2794) is amended— 
(A)by redesignating subsection (b) as subsection (c); and 
(B)by inserting after subsection (a) the following new subsection (b): 
 
(b)Technology transfer centers
(1)Subject to the availability of appropriations provided for such purpose, the Administrator shall establish a technology transfer center described in paragraph (2) at each national security laboratory. 
(2)A technology transfer center described in this paragraph is a center to foster collaborative scientific research, technology development, and the appropriate transfer of research and technology to users in addition to the national security laboratories. 
(3)In establishing a technology transfer center under this subsection, the Administrator— 
(A)shall enter into cooperative research and development agreements with governmental, public, academic, or private entities; and 
(B)may enter into a contract with respect to constructing, purchasing, managing, or leasing buildings or other facilities. . 
(2)DefinitionSubsection (c) of such section, as redesignated by paragraph (1)(A), is amended by adding at the end the following new paragraph: 
 
(5)The term national security laboratory has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471). . 
(3)Section headingThe heading of such section is amended by inserting and technology transfer centers after partnerships. 
(b)Clerical amendmentThe table of contents in section 4001(b) of such Act (division D of Public Law 107–314) is amended by striking the item relating to section 4813 and inserting the following new item: 
 
 
Sec. 4813. Critical technology partnerships and technology transfer centers.  . 
3114.Aircraft procurementOf the amounts authorized to be appropriated under section 3101(a)(1) for fiscal year 2011 for weapons activities, the Secretary of Energy may procure not more than two aircraft. 
3115.Enhancing private-sector employment through technology transfer activities 
(a)In generalThe Administrator for Nuclear Security shall encourage technology transfer activities at the national security laboratories (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)) that lead to the creation of new private-sector employment opportunities. 
(b)ReportsNot later than January 31 of each year, the Administrator shall submit to Congress a report detailing the number of new private-sector employment opportunities created as a result of the previous years’ technology transfer activities at each national security laboratory. 
CReports 
3121.Comptroller General report on NNSA biennial complex modernization strategySection 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)GAO Study and reports
(1)For each plan and assessment submitted under subsection (a), the Comptroller General of the United States shall conduct a study that includes the following: 
(A)An analysis of the plan under subsection (a)(1). 
(B)An analysis of the assessment under subsection (a)(2). 
(C)Whether both the budget for the fiscal year in which the plan and assessment are submitted and the future-years nuclear security program submitted to Congress in relation to such budget under section 3253 provide for funding of the nuclear security complex at a level that is sufficient for the modernization and refurbishment of the nuclear security complex in accordance with the plan. 
(D)An analysis of any assessment submitted by the Administrator under subsection (c). 
(E)With respect to the facilities infrastructure recapitalization program— 
(i)whether such program achieved its mission of addressing deferred and backlogged maintenance; 
(ii)to what extent deferred and backlogged maintenance remains unaddressed; 
(iii)whether the expiration of such program’s authorities has weakened or strengthened plans under subsection (a); and 
(iv)whether the reauthorization of such program would further the goal of modernizing and refurbishing the nuclear security complex. 
(2)Not later than 180 days after the date on which the Administrator submits the plan and assessment under subsection (a), the Comptroller General shall submit to the congressional defense committees a report on the study under paragraph (1), including— 
(A)the findings of the study under paragraph (1); 
(B)whether the plan and assessment submitted under subsection (a) support each element under subsection (b); and 
(C)the role of the United States Strategic Command in making an assessment under subsection (c). 
(3)Not later than 90 days after the date on which a budget is submitted to Congress during an even-numbered fiscal year, the Comptroller General shall submit to the congressional defense committees an update to the previous study under paragraph (1) taking into account the nuclear security budget materials included with such budget. . 
3122.Report on graded security protection policy 
(a)ReportNot later than February 1, 2011, the Secretary of Energy shall submit to the congressional defense committees a report on the implementation of the graded security protection policy of the Department of Energy. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A comprehensive plan and schedule (including any benchmarks, milestones, or other deadlines) for implementing the graded security protection policy. 
(2)An explanation of the current status of the graded security protection policy for each site with respect to the comprehensive plan under paragraph (1). 
(3)An explanation of the Secretary’s objective end-state for implementation of the graded security protection policy (such end-state shall include supporting justification and rationale to ensure that robust and adaptive security measures meet the graded security protection policy requirements). 
(4)Identification of each site that has received an exception or waiver to the graded security protection policy, including the justification for each such exception or waiver. 
(5)A schedule for force-on-force exercises that the Secretary considers necessary to maintain operational readiness. 
(6)A description of a program that will provide proper training and equipping of personnel to a certifiable standard. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
XXXIIDefense Nuclear Facilities Safety Board 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2011, $28,640,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
XXXIVNaval Petroleum Reserves 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $23,614,000 for fiscal year 2011 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 
3501.Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2011Funds are hereby authorized to be appropriated for fiscal year 2011, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $100,020,000, of which— 
(A)$63,120,000 shall remain available until expended for Academy operations; 
(B)$6,000,000 shall remain available until expended for refunds to Academy midshipmen for improperly charged fees; and 
(C)$30,900,000 shall remain available until expended for capital improvements at the Academy. 
(2)For expenses necessary to support the State maritime academies, $15,007,000, of which— 
(A)$2,000,000 shall remain available until expended for student incentive payments; 
(B)$2,000,000 shall remain available until expended for direct payments to such academies; and 
(C)$11,007,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. 
(3)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $10,000,000. 
(4)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $174,000,000. 
(5)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $60,000,000, of which $3,688,000 shall remain available until expended for administrative expenses of the program. 
3502.Extension of Maritime Security Fleet programChapter 531 of title 46, United States Code, is amended— 
(1)in section 53104(a), by striking 2015 and inserting 2025; 
(2)in section 53106(a)(1)(C), by striking for each fiscal years 2012, 2013, 2014, and 2015 and inserting for each of fiscal years 2012 though 2025; and 
(3)in section 53111(3), by striking 2015 and inserting 2025. 
3503.United States Merchant Marine Academy nominations of residents of the Northern Mariana IslandsSection 51302(b) of title 46, United States Code, is amended— 
(1)in paragraph (3), by inserting the Northern Mariana Islands, after Guam,; and 
(2)by striking paragraph (5) and redesignating paragraph (6) as paragraph (5). 
3504.Administrative expenses for Port of Guam Improvement Enterprise ProgramSection 3512(c)(4) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (48 U.S.C. 1421r(c)(4)) is amended— 
(1)by inserting , and of other amounts appropriated or otherwise made available to the Maritime Administration for the purposes of the Program for fiscal year 2011 or thereafter, after for a fiscal year; and 
(2)by inserting under this section before the period at the end. 
3505.Vessel loan guarantees: procedures for traditional and nontraditional applications 
(a)DefinitionsSection 53701 of title 46, United States Code, is amended— 
(1)by redesignating paragraph (14) as paragraph (16); 
(2)by redesignating paragraphs (10) through (13) as paragraphs (11) through (14), respectively; 
(3)by inserting after paragraph (8) the following new paragraph: 
 
(9)Nontraditional applicationThe term nontraditional application means an application for a loan, guarantee, or commitment to guarantee under this chapter, that is not a traditional application, as determined by the Administrator. ; and 
(4)by inserting after paragraph (14), as so redesignated, the following new paragraph: 
 
(15)Traditional applicationThe term traditional application means an application for a loan, guarantee, or commitment to guarantee under this chapter that involves a market, technology, and financial structure of a type that has proven successful in previous applications and does not present an unreasonable risk to the United States, as determined by the Administrator. . 
(b)Deadline for decision on application; extensionSection 53703(a) of title 46, United States Code, is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)In generalThe Secretary or Administrator shall approve or deny an application for a loan guarantee under this chapter— 
(A)in the case of a traditional application, before the end of the 90-day period beginning on the date on which the signed application is received by the Secretary or Administrator; and 
(B)in the case of a nontraditional application, before the end of the 120-day period beginning on such date of receipt. ; and 
(2)in paragraph (2), by striking the 270-day period in paragraph (1) to a date not later than 2 years and inserting the applicable period under paragraph (1) to a date that is not later than one year after the date on which the signed application was received by the Secretary or Administrator. 
(c)Independent analysisSection 53708(d) of title 46, United States Code, is amended by striking an application and inserting a nontraditional application. 
(d)ApplicationThe amendments made by this section shall apply only to applications submitted after the date of enactment of this Act. 
DImplementing Management for Performance and Related Reforms to Obtain Value in Every Acquisition Act 
100A.Short titleThis division may be cited as the Implementing Management for Performance and Related Reforms to Obtain Value in Every Acquisition Act of 2010. 
100B.Definition of congressional defense committeesIn this division, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
IDefense Acquisition System 
101.Performance management of the defense acquisition system 
(a)Performance management of the defense acquisition system 
(1)In generalPart IV of title 10, United States Code, is amended by inserting after chapter 148 the following new chapter: 
 
149Performance Management of the Defense Acquisition System  
 
Sec. 
2545. Performance assessments of the defense acquisition system.  
2546. Audits of performance assessments. 
2547. Use of performance assessments for managing performance. 
2548. Acquisition-related functions of the Chiefs of Staff of the armed forces.  
2545.Performance assessments of the defense acquisition system 
(a)Performance assessments required
(1)The Secretary of Defense shall ensure that all elements of the defense acquisition system are subject to regular performance assessments— 
(A)to determine the extent to which such elements deliver appropriate value to the Department of Defense; and 
(B)to enable senior officials of the Department of Defense to manage the elements of the defense acquisition system to maximize their value to the Department. 
(2)The performance of each element of the defense acquisition system shall be assessed as needed, but not less often than annually. 
(3)The Secretary shall ensure that the performance assessments required by this subsection are appropriately tailored to reflect the diverse nature of defense acquisition so that the performance assessment of each element of the defense acquisition system accurately reflects the work performed by such element. 
(b)Systemwide categories
(1)The Secretary of Defense shall establish categories of metrics for the defense acquisition system, including, at a minimum, categories relating to cost, quality, delivery, workforce, and policy implementation that apply to all elements of the defense acquisition system. 
(2)The Secretary of Defense shall issue guidance for service acquisition executives within the Department of Defense on the establishment of metrics, and goals and standards relating to such metrics, within the categories established by the Secretary under paragraph (1) to ensure that there is sufficient uniformity in performance assessments across the defense acquisition system so that elements of the defense acquisition system can be meaningfully compared. 
(c)Metrics, goals, and standards
(1)Each service acquisition executive of the Department of Defense shall establish metrics to be used in the performance assessments required by subsection (a) for each element of the defense acquisition system for which such executive is responsible within the categories established by the Secretary under subsection (b). Such metrics shall be appropriately tailored pursuant to subsection (a)(3) and may include measures of— 
(A)cost, quality, and delivery; 
(B)contractor performance, including compliance with the Department of Defense policy regarding the participation of small business concerns owned and controlled by socially and economically disadvantaged individuals, veteran-owned small businesses, service-disabled, veteran-owned small businesses, and women-owned small businesses; 
(C)excessive use of contract bundling and availability of non-bundled contract vehicles; 
(D)workforce quality and program manager tenure (where applicable); 
(E)the quality of market research; 
(F)appropriate use of integrated testing; 
(G)appropriate consideration of long-term sustainment and energy efficiency; and 
(H)appropriate acquisition of technical data and other rights and assets necessary to support long-term sustainment. 
(2)Each service acquisition executive within the Department of Defense shall establish goals and standards (including, at a minimum, a threshold standard and an objective goal) for each metric established under paragraph (1) by the executive. In establishing the goals and standards for an element of the defense acquisition system, a service acquisition executive shall consult with the head of the element to the maximum extent practicable, but the service acquisition executive shall retain the final authority to determine the goals and standards established. The service acquisition executive shall update the goals and standards as necessary and appropriate consistent with the guidance issued under subsection (b)(2). 
(3)The Under Secretary of Defense for Acquisition, Technology, and Logistics shall periodically review the metrics, goals, and standards established by service acquisition executives under this subsection to ensure that they are consistent with the guidance issued under subsection (b)(2). 
(d)Responsibility for oversight and direction of performance assessments
(1)Performance assessments required by subsection (a) shall either be carried out by, or shall be subject to the oversight of, the Director of the Office of Performance Assessment and Root Cause Analysis. The authority and responsibility granted by this subsection is in addition to any other authority or responsibility granted to the Director of the Office of Performance Assessment and Root Cause Analysis by the Secretary of Defense or by any other provision of law. In the performance of duties pursuant to this section, the Director of the Office of Performance Assessment and Root Cause Analysis shall coordinate with the Deputy Chief Management Officer to ensure that performance assessments carried out pursuant to this section are consistent with the performance management initiatives of the Department of Defense. 
(2)A performance assessment may be carried out by an organization under the control of the service acquisition executive of a military department if— 
(A)the assessment fulfills the requirements of subsection (a); 
(B)the organization is approved to carry out the assessment by the Director of the Office of Performance Assessment and Root Cause Analysis; and 
(C)the assessment is subject to the oversight of the Director of the Office of Performance Assessment and Root Cause Analysis in accordance with paragraph (1). 
(e)Retention and access to records of performance assessments within the military departments and defense agenciesThe Secretary of Defense shall ensure that information from performance assessments of all elements of the defense acquisition system are retained electronically and that the Director of the Office of Performance Assessment and Root Cause Analysis— 
(1)promptly receives the results of all performance assessments conducted by an organization under the control of the service acquisition executive of a military department; and 
(2)has timely access to any records and data in the Department of Defense (including the records and data of each military department and Defense Agency and including classified and proprietary information) that the Director considers necessary to review in order to perform or oversee performance assessments pursuant to this section. 
(f)Inclusion in annual reportThe Director of the Office of Performance Assessment and Root Cause Analysis shall include information on the activities undertaken by the Director under this section in the annual report of the Director required under section 103(f) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1716), including information on any performance assessment required by subsection (a) with significant findings. In addition, if a performance assessment uncovers particularly egregious problems, as identified by the Director, the Director shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on such problems within 30 days after the problems are identified. 
(g)DefinitionsIn this section: 
(1)The term defense acquisition system means the acquisition workforce; the process by which the Department of Defense manages the acquisition of goods and services, including weapon systems, commodities, commercial and military unique services, and information technology; and the management structure for carrying out the acquisition function within the Department of Defense. 
(2)The term element of the defense acquisition system means an organization that operates within the defense acquisition system and that focuses primarily on acquisition. 
(3)The term metric means a specific measure that serves as a basis for comparison. 
(4)The term threshold performance standard means the minimum acceptable level of performance in relation to a metric. 
(5)The term objective performance goal means the most desired level of performance in relation to a metric. 
(6)The term Office of Performance Assessment and Root Cause Analysis means the office reporting to the senior official designated by the Secretary of Defense under section 103(a) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23, 10 U.S.C. 2430 note). 
2546.Audits of performance assessments 
(a)Audits requiredThe Secretary of Defense shall ensure that the performance assessments of the defense acquisition system required by section 2545 of this title are subject to periodic audits to determine the accuracy, reliability, and completeness of such assessments. 
(b)Standards and approachIn performing the audits required by subsection (a), the Secretary shall ensure that such audits— 
(1)comply with generally accepted government auditing standards issued by the Comptroller General; 
(2)use a risk-based approach to audit planning; and 
(3)appropriately account for issues associated with auditing assessments of activities occurring in a contingency operation. 
2547.Use of performance assessments for managing performance 
(a)In generalThe Secretary of Defense shall ensure that the results of performance assessments are used in the management of elements of the defense acquisition system through direct linkages between the results of a performance assessment and the following: 
(1)The size of the bonus pool available to the workforce of an element of the defense acquisition system. 
(2)Rates of promotion in the workforce of an element of the defense acquisition system. 
(3)Awards for acquisition excellence. 
(4)The scope of work assigned to an element of the defense acquisition system. 
(b)Additional requirementsThe Secretary of Defense shall ensure that actions taken to manage the acquisition workforce pursuant to subsection (a) are undertaken in accordance with the requirements of subsections (c) and (d) of section 1701a of this title. 
2548.Acquisition-related functions of the Chiefs of Staff of the armed forces 
(a)AssistanceThe Secretary of Defense shall ensure, notwithstanding section 3014(c)(1)(A), section 5014(c)(1)(A), and section 8014(c)(1)(A) of this title, that the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps assist the Secretary of the military department concerned in the performance of the following acquisition-related functions of such department: 
(1)The development of requirements relating to the defense acquisition system. 
(2)The development of measures to control requirements creep in the defense acquisition system. 
(3)The development of career paths in acquisition for military personnel (as required by section 1722a of this title). 
(4)The assignment and training of contracting officer representatives when such representatives are required to be members of the armed forces because of the nature of the contract concerned. 
(b)DefinitionsIn this section: 
(1)The term requirements creep means the addition of new technical or operational specifications after a requirements document is approved. 
(2)The term requirements document means a document produced in the requirements process that is provided for an acquisition program to guide the subsequent development, production, and testing of the program and that— 
(A)justifies the need for a materiel approach, or an approach that is a combination of materiel and non-materiel, to satisfy one or more specific capability gaps; 
(B)details the information necessary to develop an increment of militarily useful, logistically supportable, and technically mature capability, including key performance parameters; or 
(C)identifies production attributes required for a single increment of a program. . 
(2)Clerical amendmentsThe table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part IV of such subtitle, are each amended by inserting after the item relating to chapter 148 the following new item: 
 
 
149.Performance Management of the Defense Acquisition System2545  . 
(b)Phased implementation of performance assessmentsThe Secretary of Defense shall implement the requirements of chapter 149 of title 10, United States Code, as added by subsection (a), in a phased manner while guidance is issued, and categories, metrics, goals, and standards are established. Implementation shall begin with a cross section of elements of the defense acquisition system representative of the entire system and shall be completed for all elements not later than two years after the date of the enactment of this Act. 
102.Meaningful consideration by Joint Requirements Oversight Council of input from certain officials 
(a)Advisors to the Joint Requirements Oversight Council 
(1)Additional civilian advisorsSubsection (d)(1) of section 181 of title 10, United States Code, is amended by striking The Under Secretary and all that follows through and expertise. and inserting the following: 
 The following officials of the Department of Defense shall serve as advisors to the Council on matters within their authority and expertise:
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense (Comptroller). 
(C)The Under Secretary of Defense for Policy. 
(D)The Director of Cost Assessment and Program Evaluation. . 
(2)Role of combatant commanders as members of the jrocParagraph (1) of subsection (c) of such section is amended— 
(A)by striking and at the end of subparagraph (D); 
(B)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(F)when directed by the chairman, the commander of any combatant command (or, as directed by that commander, the deputy commander of that command) when matters related to the area of responsibility or functions of that command will be under consideration by the Council. . 
(b)Amendment related to reportParagraph (2) of section 105(c) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1718) is amended to read as follows: 
 
(2)Matters coveredThe report shall include, at a minimum, an assessment of— 
(A)the extent to which the Council has effectively sought, and the commanders of the combatant commands have provided, meaningful input on proposed joint military requirements; 
(B)the extent to which the Council has meaningfully considered the input and expertise of the Under Secretary of Defense for Acquisition, Technology, and Logistics in its discussions; 
(C)the extent to which the Council has meaningfully considered the input and expertise of the Director of Cost Assessment and Program Evaluation in its discussions; 
(D)the quality and effectiveness of efforts to estimate the level of resources needed to fulfill joint military requirements; and 
(E)the extent to which the Council has considered trade-offs among cost, schedule, and performance objectives. . 
(c)Assessment of independence of cost estimators and cost analysts required in next annual report on cost assessment activitiesIn the next annual report prepared by the Director of Cost Assessment and Program Evaluation under section 2334(e) of title 10, United States Code, the Director shall include an assessment of whether and to what extent personnel responsible for cost estimates or cost analysis developed by a military department or defense agency for a major defense acquisition program are independent and whether their independence or lack thereof affects their ability to generate reliable cost estimates. 
103.Performance management for the Joint Capabilities Integration and Development System 
(a)Requirement for programThe Secretary of Defense shall ensure that the Department of Defense develops and implements a program to manage performance in establishing joint military requirements pursuant to section 181 of title 10, United States Code. 
(b)LeadersThe Secretary of Defense shall designate an officer identified or designated as a joint qualified officer to serve as leader of a joint effort to develop the performance management program required by subsection (a). The Secretary shall also designate an officer from each Armed Force to serve as leader of the effort within the Armed Force concerned. Officers designated pursuant to this section shall have the seniority and authority necessary to oversee and direct all personnel engaged in establishing joint military requirements within the Joint Staff or within the Armed Force concerned. 
(c)Matters coveredThe program developed pursuant to subsection (a) shall: 
(1)Measure the following in relation to each joint military requirement: 
(A)The time a requirements document takes to receive validation through the requirements process. 
(B)The quality of cost information associated with the requirement and the extent to which cost information was considered during the requirements process. 
(C)The extent to which the requirements process established a meaningful level of priority for the requirement. 
(D)The extent to which the requirements process considered trade-offs between cost, schedule, and performance objectives. 
(E)The quality of information on sustainment associated with the requirement and the extent to which sustainment information was considered during the requirements process. 
(F)Such other matters as the Secretary shall determine appropriate. 
(2)Achieve, to the maximum extent practicable, the following outcomes in the requirements process: 
(A)Timeliness in delivering capability to the warfighter. 
(B)Mechanisms for controlling requirements creep. 
(C)Responsiveness to fact-of-life changes occurring after the approval of a requirements document, including changes to the threat environment, the emergence of new capabilities, or changes in the resources estimated to procure or sustain a capability. 
(D)The development of the personnel skills, capacity, and training needed for an effective and efficient requirements process. 
(E)Such other outcomes as the Secretary shall determine appropriate. 
(d)ImplementationThe program required by subsection (a) shall be developed and initially implemented not later than one year after the date of the enactment of this Act and shall apply to requirements documents entering the requirements process after the date of initial implementation. 
(e)Initial reportNot later than 90 days after the initial implementation of the program required by subsection (a), the Secretary shall submit to the congressional defense committees a report on the steps taken to develop and implement the performance management program for joint military requirements. The report shall address the measures specified in subsection (c)(1). 
(f)Final reportNot later than four years after the initial implementation of the program required by subsection (a), the Secretary shall submit to the congressional defense committees a report on the effectiveness of the program for joint military requirements in achieving the outcomes specified in subsection (c)(2). 
(g)DefinitionsIn this section: 
(1)Requirements processThe term requirements process means the Joint Capabilities Integration and Development System (JCIDS) process or any successor to such process established by the Chairman of the Joint Chiefs of Staff to support the statutory responsibility of the Joint Requirements Oversight Council in advising the Chairman and the Secretary of Defense in identifying, assessing, and validating joint military capability needs, with their associated operational performance criteria, in order to successfully execute missions. 
(2)Requirements documentThe term requirements document means a document produced in the requirements process that is provided for an acquisition program to guide the subsequent development, production, and testing of the program and that— 
(A)justifies the need for a materiel approach, or an approach that is a combination of materiel and non-materiel, to satisfy one or more specific capability gaps; 
(B)details the information necessary to develop an increment of militarily useful, logistically supportable, and technically mature capability, including key performance parameters; or 
(C)identifies production attributes required for a single increment of a program. 
(3)Requirements creepThe term requirements creep means the addition of new technical or operational specifications after a requirements document is approved. 
(h)Discretionary implementation after five yearsAfter the date that is five years after the initial implementation of the performance management program under this section, the requirement to implement a program under this section shall be at the discretion of the Secretary of Defense. 
104.Requirements for the acquisition of services 
(a)Process requiredThe Secretary of Defense shall ensure that each military department establishes a process for identifying, assessing, and approving requirements for the acquisition of services, and that commanders of unified combatant commands and other officers identified or designated as joint qualified officers have an opportunity to participate in the process of each military department to provide input on joint requirements for the acquisition of services. 
(b)Guidance and plan requiredThe Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall— 
(1)issue and maintain guidance relating to each process established under subsection (a); and 
(2)develop a plan to implement each process established under subsection (a). 
(c)Matters required in guidanceThe guidance issued under subsection (b) shall establish, in relation to a process for identifying, assessing, and approving requirements for the acquisition of services, the following: 
(1)Organization of such process. 
(2)The level of command responsibility required for identifying and validating requirements for the acquisition of services in accordance with the categories established under section 2330(a)(1)(C) of title 10, United States Code. 
(3)The composition of billets necessary to operate such process. 
(4)The training required for personnel engaged in such process. 
(5)The relationship between doctrine and such process. 
(6)Methods of obtaining input on joint requirements for the acquisition of services. 
(7)Procedures for coordinating with the acquisition process. 
(8)Considerations relating to opportunities for strategic sourcing. 
(d)Matters required in implementation planEach plan required under subsection (b) shall provide for initial implementation of a process for identifying, assessing, and approving requirements for the acquisition of services not later than 180 days after the date of the enactment of this Act and shall provide for full implementation of such process at the earliest date practicable. 
(e)Consistency with joint guidanceWhenever, at any time, guidance is issued by the Chairman of the Joint Chiefs of Staff relating to requirements for the acquisition of services, each process established under subsection (a) shall be revised in accordance with such joint guidance. 
(f)DefinitionThe term requirements for the acquisition of services means objectives to be achieved through acquisitions primarily involving the procurement of services. 
105.Joint evaluation task forces 
(a)Task forces requiredFor each joint military requirement involving a materiel solution for which the Chairman of the Joint Requirements Oversight Council is the validation authority, the Chairman shall designate a commander of a unified combatant command to provide a joint evaluation task force to participate in such materiel solution. Such task force shall— 
(1)come from a military unit or units designated by the combatant commander concerned; 
(2)be selected based on the relevance of such materiel solution to the mission of the unit; and 
(3)participate consistent with its operational obligations. 
(b)ResponsibilitiesA task force provided pursuant to subsection (a) shall, for the materiel solution concerned— 
(1)provide input to the analysis of alternatives; 
(2)participate in testing (including limited user tests and prototype testing); 
(3)provide input on a concept of operations and doctrine; 
(4)provide end user feedback to the resource sponsor; and 
(5)participate, through the combatant commander concerned, in any alteration of the requirement for such solution. 
(c)Administrative supportThe resource sponsor for the joint military requirement shall provide administrative support to the joint evaluation task force for purposes of carrying out this section. 
(d)DefinitionsIn this section: 
(1)Resource sponsorThe term resource sponsor means the organization responsible for all common documentation, periodic reporting, and funding actions required to support the capabilities development and acquisition process for the materiel solution. 
(2)Materiel solutionThe term materiel solution means the development, acquisition, procurement, or fielding of a new item, or of a modification to an existing item, necessary to equip, operate, maintain, and support military activities. 
106.Review of defense acquisition guidance 
(a)Review of guidanceThe Secretary of Defense shall review the acquisition guidance of the Department of Defense, including, at a minimum, the guidance contained in Department of Defense Instruction 5000.02 entitled Operation of the Defense Acquisition System. 
(b)Matters consideredThe review performed under subsection (a) shall consider— 
(1)the extent to which it is appropriate to apply guidance primarily relating to the acquisition of weapon systems to acquisitions not involving weapon systems (including the acquisition of commercial goods and commodities, commercial and military unique services, and information technology); 
(2)whether long-term sustainment and energy efficiency of weapon systems is appropriately emphasized; 
(3)whether appropriate mechanisms exist to communicate information relating to the mission needs of the Department of Defense to the industrial base in a way that allows the industrial base to make appropriate investments in infrastructure, capacity, and technology development to help meet such needs; 
(4)the extent to which earned value management should be required on acquisitions not involving the acquisition of weapon systems and whether measures of quality and technical performance should be included in any earned value management system; 
(5)the extent to which it is appropriate to apply processes primarily relating to the acquisition of weapon systems to the acquisition of information technology systems, consistent with the requirement to develop an alternative process for such systems contained in section 804 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2401; 10 U.S.C. 2225 note); and 
(6)such other matters as the Secretary considers appropriate. 
(c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a report detailing any changes in the acquisition guidance of the Department of Defense identified during the review required by subsection (a), and any actions taken, or planned to be taken, to implement such changes. 
107.Requirement to include references to services acquisition throughout the Federal Acquisition Regulation 
(a)FindingsCongress finds the following: 
(1)The acquisition of services can be extremely complex, and program management skills, tools, and processes need to be applied to services acquisitions. 
(2)An emphasis on the concept of services throughout the Federal Acquisition Regulation would enhance and support the procurement and project management community in all aspects of the acquisition planning process, including requirements development, assessment of reasonableness, and post-award management and oversight. 
(b)Requirement for changes to FARThe Federal Acquisition Regulation shall be revised to provide, throughout the Regulation, appropriate references to services acquisition that are in addition to references provided in part 37 (which relates specifically to services acquisition). 
(c)DeadlineThis section shall be carried out within 270 days after the date of the enactment of this Act. 
108.Procurement of military purpose nondevelopmental items 
(a)In general 
(1)Procurement of military purpose nondevelopmental itemsChapter 141 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2410r.Military purpose nondevelopmental items 
(a)DefinitionsIn this section: 
(1)The term military purpose nondevelopmental item means an item— 
(A)developed exclusively at private expense; 
(B)that meets a validated military requirement, as certified in writing by the responsible program manager; 
(C)for which delivery of an initial lot of production-representative items may be made within 9 months after contract award; and 
(D)for which the unit cost is less than $10,000,000. 
(2)The term item has the meaning provided in section 2302(3) of this title. 
(b)RequirementsThe Secretary of Defense shall ensure that, with respect to a contract for the acquisition of a military purpose nondevelopmental item, the following requirements apply: 
(1)The contract shall be awarded using competitive procedures in accordance with section 2304 of this title. 
(2)Certain contract clauses, as specified in regulations prescribed under subsection (c), shall be included in each such contract. 
(3)The type of contract used shall be a firm, fixed price type contract. 
(4)Nothing in the contract shall further restrict or otherwise affect the rights in technical data of the Government, the contractor, or any subcontractor of the contractor for items developed by the contractor or any such subcontractor exclusively at private expense, as prescribed in regulations implementing section 2320(a)(2)(B) of this title. 
(c)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall be included in regulations of the Department of Defense prescribed as part of the Federal Acquisition Regulation. At a minimum, the regulations shall include— 
(1)a list of contract clauses to be included in each contract for the acquisition of a military purpose nondevelopmental item; 
(2)definitions for the terms developed and exclusively at private expense that— 
(A)are consistent with the definitions developed for such terms in accordance with 2320(a)(3) of this title; and 
(B)also exclude an item developed in part or in whole with— 
(i)foreign government funding; or 
(ii)foreign or Federal Government loan financing at nonmarket rates; and 
(3)standards for evaluating the reasonableness of price for the military purpose nondevelopmental item, in lieu of certified cost or pricing data. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2410r. Military purpose nondevelopmental items.  . 
(b)Cost or pricing data exceptionSection 2306a(b)(1) of title 10, United States Code, is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)for the acquisition of a military purpose nondevelopmental item, as defined in section 2410r of this title, if the contracting officer determines in writing that— 
(i)the contract, subcontract or modification will be a firm, fixed price type contract; and 
(ii)the offeror has submitted sufficient information to evaluate, through price analysis, the reasonableness of the price for the military purpose nondevelopmental item. . 
(c)Effective dateSection 2410r of title 10, United States Code, as added by subsection (a), and the amendment made by subsection (b), shall apply with respect to contracts entered into after the date that is 120 days after the date of the enactment of this Act. 
IIDefense Acquisition Workforce 
201.Acquisition workforce excellence 
(a)In general 
(1)Acquisition workforce excellenceSubchapter I of chapter 87 of title 10, United States Code, is amended by inserting after section 1701 the following new section: 
 
1701a.Management for acquisition workforce excellence 
(a)PurposeThe purpose of this chapter is to require the Department of Defense to develop and manage a highly skilled professional acquisition workforce— 
(1)in which excellence and contribution to mission is rewarded; 
(2)which has the technical expertise and business skills to ensure the Department receives the best value for the expenditure of public resources; 
(3)which serves as a model for performance management of employees of the Department; and 
(4)which is managed in a manner that complements and reinforces the performance management of the defense acquisition system pursuant to chapter 149 of this title. 
(b)Performance managementIn order to achieve the purpose set forth in subsection (a), the Secretary of Defense shall— 
(1)use the full authorities provided in subsections (a) through (d) of section 9902 of title 5, including flexibilities related to performance management and hiring and to training of managers; 
(2)require managers to develop performance plans for individual members of the acquisition workforce in order to give members an understanding of how their performance contributes to their organization’s mission and the success of the defense acquisition system (as defined in section 2545 of this title); 
(3)to the extent appropriate, use the lessons learned from the acquisition demonstration project carried out under section 1762 of this title related to contribution-based compensation and appraisal, and how those lessons may be applied within the General Schedule system; 
(4)develop attractive career paths; 
(5)encourage continuing education and training; 
(6)develop appropriate procedures for warnings during performance evaluations and due process for members of the acquisition workforce who consistently fail to meet performance standards; 
(7)take full advantage of the Defense Civilian Leadership Program established under section 1112 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2496; 10 U.S.C. 1580 note prec.); 
(8)use the authorities for highly qualified experts under section 9903 of title 5, to hire experts who are skilled acquisition professionals to— 
(A)serve in leadership positions within the acquisition workforce to strengthen management and oversight; 
(B)provide mentors to advise individuals within the acquisition workforce on their career paths and opportunities to advance and excel within the acquisition workforce; and 
(C)assist with the design of education and training courses and the training of individuals in the acquisition workforce; and 
(9)use the authorities for expedited security clearance processing pursuant to section 1564 of this title. 
(c)NegotiationsAny action taken by the Secretary under this section, or to implement this section, shall be subject to the requirements of chapter 71 of title 5. 
(d)RegulationsAny rules or regulations prescribed pursuant to this section shall be deemed an agency rule or regulation under section 7117(a)(2) of title 5, and shall not be deemed a Government-wide rule or regulation under section 7117(a)(1) of such title. . 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1701 the following new item: 
 
 
1701a. Management for acquisition workforce excellence.  . 
(b)Authority to appoint highly qualified experts on part-time basisSection 9903(b)(1) of title 5, United States Code, is amended by inserting , on a full-time or part-time basis, after positions in the Department of Defense the first place it appears. 
202.Amendments to the acquisition workforce demonstration project 
(a)Codification into title 10 
(1)In generalChapter 87 of title 10, United States Code, is amended by inserting after section 1761 the following new section: 
 
1762.Demonstration project relating to certain acquisition personnel management policies and procedures 
(a)CommencementThe Secretary of Defense is encouraged to carry out a demonstration project, the purpose of which is to determine the feasibility or desirability of one or more proposals for improving the personnel management policies or procedures that apply with respect to the acquisition workforce of the Department of Defense and supporting personnel assigned to work directly with the acquisition workforce. 
(b)Terms and conditions
(1)Except as otherwise provided in this subsection, any demonstration project described in subsection (a) shall be subject to section 4703 of title 5 and all other provisions of such title that apply with respect to any demonstration project under such section. 
(2)Subject to paragraph (3), in applying section 4703 of title 5 with respect to a demonstration project described in subsection (a)— 
(A)180 days in subsection (b)(4) of such section shall be deemed to read 120 days; 
(B)90 days in subsection (b)(6) of such section shall be deemed to read 30 days; and 
(C)subsection (d)(1) of such section shall be disregarded. 
(3)Paragraph (2) shall not apply with respect to a demonstration project unless— 
(A)for each organization or team participating in the demonstration project— 
(i)at least one-third of the workforce participating in the demonstration project consists of members of the acquisition workforce; and 
(ii)at least two-thirds of the workforce participating in the demonstration project consists of members of the acquisition workforce and supporting personnel assigned to work directly with the acquisition workforce; and 
(B)the demonstration project commences before October 1, 2007. 
(c)Limitation on number of participantsThe total number of persons who may participate in the demonstration project under this section may not exceed 120,000. 
(d)Effect of reorganizationsThe applicability of paragraph (2) of subsection (b) to an organization or team shall not terminate by reason that the organization or team, after having satisfied the conditions in paragraph (3) of such subsection when it began to participate in a demonstration project under this section, ceases to meet one or both of the conditions set forth in subparagraph (A) of such paragraph (3) as a result of a reorganization, restructuring, realignment, consolidation, or other organizational change. 
(e)Assessment
(1)The Secretary of Defense shall designate an independent organization to review the acquisition workforce demonstration project described in subsection (a). 
(2)Such assessment shall include: 
(A)A description of the workforce included in the project. 
(B)An explanation of the flexibilities used in the project to appoint individuals to the acquisition workforce and whether those appointments are based on competitive procedures and recognize veteran’s preferences. 
(C)An explanation of the flexibilities used in the project to develop a performance appraisal system that recognizes excellence in performance and offers opportunities for improvement. 
(D)The steps taken to ensure that such system is fair and transparent for all employees in the project. 
(E)How the project allows the organization to better meet mission needs. 
(F)An analysis of how the flexibilities in subparagraphs (B) and (C) are used, and what barriers have been encountered that inhibit their use. 
(G)Whether there is a process for— 
(i)ensuring ongoing performance feedback and dialogue among supervisors, managers, and employees throughout the performance appraisal period; and 
(ii)setting timetables for performance appraisals. 
(H)The project’s impact on career progression. 
(I)The project’s appropriateness or inappropriateness in light of the complexities of the workforce affected. 
(J)The project’s sufficiency in terms of providing protections for diversity in promotion and retention of personnel. 
(K)The adequacy of the training, policy guidelines, and other preparations afforded in connection with using the project. 
(L)Whether there is a process for ensuring employee involvement in the development and improvement of the project. 
(3)The first such assessment under this subsection shall be completed not later than September 30, 2011, and subsequent assessments shall be completed every two years thereafter until the termination of the project. The Secretary shall submit to the covered congressional committees a copy of the assessment within 30 days after receipt by the Secretary of the assessment. 
(f)Covered congressional committeesIn this section, the term covered congressional committees means— 
(1)the Committees on Armed Services of the Senate and the House of Representatives; 
(2)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(3)the Committee on Oversight and Government Reform of the House of Representatives. 
(g)Termination of authorityThe authority to conduct a demonstration program under this section shall terminate on September 30, 2017. 
(h)ConversionWithin 6 months after the authority to conduct a demonstration project under this section is terminated as provided in subsection (g), employees in the project shall convert to the civilian personnel system created pursuant to section 9902 of title 5. . 
(2)Clerical AmendmentThe table of sections at the beginning of subchapter V of chapter 87 of title 10, United States Code, is amended by inserting after the item relating to section 1761 the following new item: 
 
 
1762. Demonstration project relating to certain acquisition personnel management policies and procedures.  . 
(b)Conforming repealSection 4308 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1701 note) is repealed. 
203.Incentive programs for civilian and military personnel in the acquisition workforce 
(a)In generalChapter 87 of title 10, United States Code, is amended by inserting after section 1762, as added by section 202, the following new section: 
 
1763.Incentive programs for civilian and military personnel in the acquisition workforce 
(a)Civilian acquisition workforce incentivesThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall provide for an enhanced system of incentives for the encouragement of excellence in the acquisition workforce by providing rewards for employees who contribute to achieving the agency’s performance goals. The system of incentives shall include provisions that— 
(1)relate salary increases, bonuses, and awards to performance and contribution to the agency mission (including the extent to which the performance of personnel in such workforce contributes to achieving the goals and standards established for acquisition programs pursuant to section 2545 of this title); 
(2)provide for consideration, in personnel evaluations and promotion decisions, of the extent to which the performance of personnel in such workforce contributes to achieving such goals and standards; 
(3)use the Department of Defense Civilian Workforce Incentive Fund established pursuant to section 9902(a) of title 5; and 
(4)provide opportunities for career broadening experiences for high performers. 
(b)Military acquisition workforce incentivesThe Secretaries of the military departments shall fully use and enhance incentive programs that reward individuals, through recognition certificates or cash awards, for suggestions of process improvements that contribute to improvements in efficiency and economy and a better way of doing business. . 
(b)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 87 of title 10, United States Code, is amended by inserting after the item relating to section 1762, as added by section 202, the following new item: 
 
 
1763. Incentive programs for civilian and military personnel in the acquisition workforce.  . 
204.Career development for civilian and military personnel in the acquisition workforce 
(a)Career paths 
(1)AmendmentChapter 87 of title 10, United States Code, is amended by inserting after section 1722a the following new section: 
 
1722b.Special requirements for civilian employees in the acquisition field 
(a)Requirement for policy and guidance regarding civilian personnel in acquisitionThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish policies and issue guidance to ensure the proper development, assignment, and employment of civilian members of the acquisition workforce to achieve the objectives specified in subsection (b). 
(b)ObjectivesPolicies established and guidance issued pursuant to subsection (a) shall ensure, at a minimum, the following: 
(1)A career path in the acquisition field that attracts the highest quality civilian personnel, from either within or outside the Federal Government. 
(2)A deliberate workforce development strategy that increases attainment of key experiences that contribute to a highly qualified acquisition workforce. 
(3)Sufficient opportunities for promotion and advancement in the acquisition field. 
(4)A sufficient number of qualified, trained members eligible for and active in the acquisition field to ensure adequate capacity, capability, and effective succession for acquisition functions, including contingency contracting, of the Department of Defense. 
(5)A deliberate workforce development strategy that ensures diversity in promotion, advancement, and experiential opportunities commensurate with the general workforce outlined in this section. 
(c)Inclusion of information in annual reportThe Secretary of Defense shall include in the report to Congress required under section 115b(d) of this title the following information related to the acquisition workforce for the period covered by the report (which shall be shown for the Department of Defense as a whole and separately for the Army, Navy, Air Force, Marine Corps, Defense Agencies, and Office of the Secretary of Defense): 
(1)The total number of persons serving in the Acquisition Corps, set forth separately for members of the armed forces and civilian employees, by grade level and by functional specialty. 
(2)The total number of critical acquisition positions held, set forth separately for members of the armed forces and civilian employees, by grade level and by other appropriate categories (including by program manager, deputy program manager, and division head positions). For each such category, the report shall specify the number of civilians holding such positions compared to the total number of positions filled. 
(3)The number of employees to whom the requirements of subsections (b)(2)(A) and (b)(2)(B) of section 1732 of this title did not apply because of the exceptions provided in paragraphs (1) and (2) of section 1732(c) of this title, set forth separately by type of exception. 
(4)The number of program managers and deputy program managers who were reassigned after completion of a major milestone occurring closest in time to the date on which the person has served in the position for four years (as required under section 1734(b) of this title), and the proportion of those reassignments to the total number of reassignments of program managers and deputy program managers, set forth separately for program managers and deputy program managers. The Secretary also shall include the average length of assignment served by program managers and deputy program managers so reassigned. 
(5)The number of persons, excluding those reported under paragraph (4), in critical acquisition positions who were reassigned after a period of three years or longer (as required under section 1734(a) of this title), and the proportion of those reassignments to the total number of reassignments of persons, excluding those reported under paragraph (4), in critical acquisition positions. 
(6)The number of times a waiver authority was exercised under section 1724(d), 1732(d), 1734(d), or 1736(c) of this title or any other provision of this chapter (or other provision of law) which permits the waiver of any requirement relating to the acquisition workforce, and in the case of each such authority, the reasons for exercising the authority. The Secretary may present the information provided under this paragraph by category or grouping of types of waivers and reasons. . 
(2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 87 of title 10, United States Code, is amended by inserting after the item relating to section 1722a the following new item: 
 
 
1722b. Special requirements for civilian employees in the acquisition field.  . 
(b)Career education and trainingChapter 87 of title 10, United States Code, is amended in section 1723 by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following new subsection: 
 
(b)Career path requirementsFor each career path, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics shall establish requirements for the completion of course work and related on-the-job training and demonstration of qualifications in the critical acquisition-related duties and tasks of the career path. The Secretary of Defense, acting through the Under Secretary, shall also— 
(1)encourage individuals in the acquisition workforce to maintain the currency of their acquisition knowledge and generally enhance their knowledge of related acquisition management disciplines through academic programs and other self-developmental activities; and 
(2)develop key work experiences, including the creation of a program sponsored by the Department of Defense that facilitates the periodic interaction between individuals in the acquisition workforce and the end user in such end user’s environment to enhance the knowledge base of such workforce, for individuals in the acquisition workforce so that the individuals may gain in-depth knowledge and experience in the acquisition process and become seasoned, well-qualified members of the acquisition workforce. . 
205.Recertification and training requirements 
(a)Continuing educationSection 1723 of title 10, United States Code, as amended by section 204, is further amended by amending subsection (a) to read as follows: 
 
(a)Qualification requirements
(1)The Secretary of Defense shall establish education, training and experience requirements for each acquisition position, based on the level of complexity of duties carried out in the position. In establishing such requirements, the Secretary shall ensure the availability and sufficiency of training in all areas of acquisition, including additional training courses with an emphasis on services contracting, market research strategies (including assessments of local contracting capabilities), long-term sustainment strategies, information technology, and rapid acquisition. 
(2)In establishing such requirements for positions other than critical acquisition positions designated pursuant to section 1733 of this title, the Secretary may state the requirements by categories of positions. 
(3)The Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish requirements for continuing education and periodic renewal of an individual’s certification. Any requirement for a certification renewal shall not require a renewal more often than once every five years. . 
(b)Standards for training 
(1)In generalSubchapter IV of Chapter 87 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1748.Guidance and standards for acquisition workforce training 
(a)Fulfillment standardsThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall develop fulfillment standards, and implement and maintain a program, for purposes of the training requirements of sections 1723, 1724, and 1735 of this title. Such fulfillment standards shall consist of criteria for determining whether an individual has demonstrated competence in the areas that would be taught in the training courses required under those sections. If an individual meets the appropriate fulfillment standard, the applicable training requirement is fulfilled. 
(b)Guidance and standards relating to contracts for trainingThe Secretary of Defense shall develop appropriate guidance and standards to ensure that the Department of Defense will continue, where appropriate and cost-effective, to enter into contracts for the training requirements of sections 1723, 1724, and 1735 of this title, while maintaining appropriate control over the content and quality of such training. . 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
1748. Guidance and standards for acquisition workforce training.  . 
(3)Deadline for fulfillment standardsThe fulfillment standards required under section 1748(a) of title 10, United States Code, as added by paragraph (1), shall be developed not later than 90 days after the date of the enactment of this Act. 
(4)Conforming repealSection 853 of Public Law 105–85 (111 Stat. 1851) is repealed. 
206.Information technology acquisition workforce 
(a)In general 
(1)Information technologySubchapter II of chapter 87 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1725.Information technology acquisition positions 
(a)Plan requiredThe Secretary of Defense shall develop and carry out a plan to strengthen the part of the acquisition workforce that specializes in information technology. The plan shall include the following: 
(1)Defined targets for billets devoted to information technology acquisition. 
(2)Specific certification requirements for individuals in the acquisition workforce who specialize in information technology acquisition. 
(3)Defined career paths for individuals in the acquisition workforce who specialize in information technology acquisitions. 
(b)DefinitionsIn this section: 
(1)The term information technology has the meaning provided such term in section 11101 of title 40 and includes information technology incorporated into a major weapon system. 
(2)The term major weapon system has the meaning provided such term in section 2379(f) of this title. . 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
1725. Information technology acquisition positions.  . 
(b)DeadlineThe Secretary of Defense shall develop the plan required under section 1725 of title 10, United States Code, as added by subsection (a), not later than 180 days after the date of the enactment of this Act. 
207.Definition of acquisition workforceSection 101(a) of title 10, United States Code, is amended by inserting after paragraph (17) the following new paragraph: 
 
(18)The term acquisition workforce means the persons serving in acquisition positions within the Department of Defense, as designated pursuant to section 1721(a) of this title. . 
208.Defense Acquisition University curriculum review 
(a)Curriculum reviewNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall lead a review of the curriculum offered by the Defense Acquisition University to ensure it adequately supports the training and education requirements of acquisition professionals, particularly in service contracting, long term sustainment strategies, information technology, and rapid acquisition. The review shall also involve the service acquisition executives of each military department. 
(b)Analysis of funding requirements for trainingFollowing the review conducted under subsection (a), the Secretary of Defense shall analyze the most recent future-years defense program to determine the amounts of estimated expenditures and proposed appropriations necessary to support the training requirements of the amendments made by section 205 of this Act, including any new training requirements determined after the review conducted under subsection (a). The Secretary shall identify any additional funding needed for such training requirements in the separate chapter on the defense acquisition workforce required in the next annual strategic workforce plan under 115b of title 10, United States Code. 
(c)Requirement for ongoing curriculum development with certain schools 
(1)RequirementSection 1746 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Curriculum developmentThe President of the Defense Acquisition University shall work with the relevant professional schools and degree-granting institutions of the Department of Defense and military departments to ensure that best practices are used in curriculum development to support acquisition workforce positions. . 
(2)Amendment to section heading
(A)The heading of section 1746 of such title is amended to read as follows: 
 
1746.Defense Acquisition University . 
(B)The item relating to section 1746 in the table of sections at the beginning of subchapter IV of chapter 87 of such title is amended to read as follows: 
 
 
1746. Defense Acquisition University.  . 
209.Cost estimating internship and scholarship programs 
(a)PurposeThe purpose of this section is to require the Department of Defense to develop internship and scholarship programs in cost estimating to underscore the importance of cost estimating, as a core acquisition function, to the acquisition process. 
(b)RequirementThe Secretary of Defense shall develop intern and scholarship programs in cost estimating for purposes of improving education and training in cost estimating and providing an opportunity to meet any certification requirements in cost estimating. 
(c)ImplementationSuch programs shall be established not later than 270 days after the date of the enactment of this Act and shall be implemented for a 4-year period following establishment of the programs. 
210.Prohibition on personal services contracts for senior mentors 
(a)ProhibitionThe Secretary of Defense shall prohibit the award of a contract for personal services by any component of the Department of Defense for the purpose of obtaining the services of a senior mentor. 
(b)InterpretationNothing in this section shall be interpreted to prohibit the employment of a senior mentor as a highly qualified expert pursuant to section 9903 of title 5, United States Code, subject to the pay and term limitations of that section. A senior mentor employed as a highly qualified expert shall be required to submit a financial disclosure report and comply with all conflict of interest laws and regulations applicable to other Federal employees with similar conditions of service. 
(c)DefinitionsIn this section: 
(1)The term contract for personal services means a contract awarded under the authority of section 129b(a) of title 10, United States Code, or section 3109 of title 5, United States Code. 
(2)The term component of the Department of Defense means a military department, a defense agency, a Department of Defense field activity, a unified combatant command, or the joint staff. 
(3)The term senior mentor means any person— 
(A)
(i)who has served as a general or flag officer in the Armed Forces; or 
(ii)who has served in a position at a level at or above the level of the senior executive service; 
(B)has retired within the 10 years preceding the award of a contract; and 
(C)who serves as a mentor, teacher, trainer, or advisor to government personnel on matters pertaining to the former official duties of such person. 
IIIFinancial Management 
301.Incentives for achieving auditability 
(a)Preferential treatment authorizedThe Under Secretary of Defense (Comptroller) shall ensure that any component of the Department of Defense that the Under Secretary determines has financial statements validated as ready for audit earlier than September 30, 2017, shall receive preferential treatment, as the Under Secretary determines appropriate— 
(1)in financial matter matters, including— 
(A)consistent with the need to fund urgent warfighter requirements and operational needs, priority in the release of appropriated funds to such component; 
(B)relief from the frequency of financial reporting of such component in cases in which such reporting is not required by law; 
(C)relief from departmental obligation and expenditure thresholds to the extent that such thresholds establish requirements more restrictive than those required by law; or 
(D)such other measures as the Under Secretary considers appropriate; and 
(2)in the availability of personnel management incentives, including— 
(A)the size of the bonus pool available to the financial and business management workforce of the component; 
(B)the rates of promotion within the financial and business management workforce of the component; 
(C)awards for excellence in financial and business management; or 
(D)the scope of work assigned to the financial and business management workforce of the component. 
(b)Inclusion of information in reportThe Under Secretary shall include information on any measure initiated pursuant to this section in the next semiannual report pursuant to section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note) after such measure is initiated. 
(c)ExpirationThis section shall expire on September 30, 2017. 
(d)DefinitionIn this section, the term component of the Department of Defense means any organization within the Department of Defense that is required to submit an auditable financial statement to the Secretary of Defense. 
302.Measures required after failure to achieve auditability 
(a)In generalThe Secretary of Defense shall ensure that corrective measures are immediately taken to address the failure of a component of the Department of Defense to achieve a financial statement validated as ready for audit by September 30, 2017. 
(b)Measures requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and issue guidance detailing measures to be taken in accordance with subsection (a). Such measures shall include— 
(1)the development of a remediation plan to ensure the component can achieve a financial statement validated as ready for audit within one year; 
(2)additional reporting requirements that may be necessary to mitigate financial risk to the component; 
(3)delaying the release of appropriated funds to such component, consistent with the need to fund urgent warfighter requirements and operational needs, until such time as the Secretary is assured that the component will achieve a financial statement validated as ready for audit within one year; 
(4)specific consequences for key personnel in order to ensure accountability within the leadership of the component; and 
(5)such other measures as the Secretary considers appropriate. 
(c)DefinitionThe term component of the Department of Defense means any organization within the Department of Defense that is required to submit an auditable financial statement to the Secretary of Defense. 
303.Review of obligation and expenditure thresholds 
(a)Sense of CongressIt is the sense of Congress that— 
(1)Department of Defense program managers should be encouraged to place a higher priority on seeking the best value for the Government than on meeting arbitrary benchmarks for spending; and 
(2)actions to carry out paragraph (1) should be supported by the Department’s leadership at every level. 
(b)Policy reviewNot later than 180 days after the date of the enactment of this Act, the Chief Management Officer of the Department of Defense, in coordination with the Chief Management Officer of each military department, shall review and update as necessary all relevant policy and instruction regarding obligation and expenditure benchmarks to ensure that such guidance does not inadvertently prevent achieving the best value for the Government in the obligation and expenditure of funds. 
(c)Process reviewNot later than one year after the date of the enactment of this Act, the Chief Management Officer, in coordination with the Chief Management Officer of each military department, the Director of the Office of Performance Assessment and Root Cause Analysis, the Under Secretary of Defense (Comptroller), and the Comptrollers of the military departments, shall conduct a comprehensive review of the use and value of obligation and expenditure benchmarks and propose new benchmarks or processes for tracking financial performance, including, as appropriate— 
(1)increased reliance on individual obligation and expenditure plans for measuring program financial performance; 
(2)mechanisms to improve funding stability and to increase the predictability of the release of funding for obligation and expenditure; and 
(3)streamlined mechanisms for a program manager to submit an appeal for funding changes and to have such appeal evaluated promptly. 
(d)TrainingThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Defense (Comptroller) shall ensure that as part of the training required for program managers and business managers, an emphasis is placed on obligating and expending appropriated funds in a manner that achieves the best value for the Government and that the purpose and limitations of obligation and expenditure benchmarks are made clear. 
304.Disclosure and traceability of the cost of Department of Defense health care contracts 
(a)Disclosure requirementThe Secretary of Defense shall require— 
(1)an offeror that submits a bid or proposal in response to an invitation for bids or a request for proposals issued by a component of the Department of Defense for a health care contract to submit with the bid or proposal a disclosure of the additional cost, if any, contained in such bid or proposal associated with compliance with the Patient Protection and Affordable Care Act (Public Law 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152); and 
(2)a contractor for a health care contract awarded following the date of the enactment of this Act to disclose on an annual basis the additional cost, if any, incurred for such contract associated with compliance with the Patient Protection and Affordable Care Act (Public Law 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 
(b)Report 
(1)RequirementNot later than April 1, 2011, and each April 1st thereafter until April 1, 2016, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a detailed report on the additional cost to the Department of Defense associated with compliance with the Patient Protection and Affordable Care Act (Public Law 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 
(2)Matters coveredThe report required by paragraph (1) shall include— 
(A)the projected costs of compliance for all health care contracts awarded during the preceding year, as disclosed in a bid or proposal in accordance with subsection (a)(1); 
(B)for all other health care contracts, the incurred cost of compliance for the preceding year, as disclosed in accordance with subsection (a)(2); and 
(C)any additional costs to the Department of Defense necessary to comply with such Acts. 
(c)Health care contract definedIn this section, the term health care contract means a contract in an amount greater than the simplified acquisition threshold for the acquisition of any of the following: 
(1)Medical supplies. 
(2)Health care services and administration, including the services of medical personnel. 
(3)Durable medical equipment. 
(4)Pharmaceuticals. 
(5)Health care-related information technology. 
IVIndustrial Base 
401.Expansion of the industrial base 
(a)Program to expand industrial base requiredThe Secretary of Defense shall establish a program to expand the industrial base of the Department of Defense to increase the Department’s access to innovation and the benefits of competition. The program shall be limited to firms within the national technology and industrial base (as defined in section 2500(1) of title 10, United States Code). 
(b)Identifying and communicating with nontraditional suppliersThe program established under subsection (a) shall use tools and resources available within the Federal Government and available from the private sector, to provide a capability for identifying and communicating with nontraditional suppliers, including commercial firms and firms of all business sizes, that are engaged in markets of importance to the Department of Defense. 
(c)Outreach to local firms near defense installationsThe program established under subsection (a) shall include outreach, using procurement technical assistance centers, to notify firms of all business sizes in the vicinity of Department of Defense installations of opportunities to obtain contracts and subcontracts to perform work at such installations. 
(d)Industrial base reviewThe program required by subsection (a) shall include a continuous effort to review the industrial base supporting the Department of Defense, including the identification of markets of importance to the Department of Defense. 
(e)DefinitionIn this section: 
(1)Nontraditional suppliersThe term nontraditional suppliers means firms that have received contracts from the Department of Defense with a total value of not more than $100,000 in the previous five years. 
(2)Markets of importance to the Department of DefenseThe term markets of importance to the Department of Defense means industrial sectors in which the Department of Defense spends more than $500,000,000 annually. 
(3)Procurement technical assistance centerThe term procurement technical assistance center means a center operating under a cooperative agreement with the Defense Logistics Agency to provide procurement technical assistance pursuant to the authority provided in chapter 142 of title 10, United States Code. 
402.Commercial pricing analysisSection 803(c) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2306a note) is amended to read as follows: 
 
(c)Commercial price trend analysis 
(1)The Secretary of Defense shall develop and implement procedures that, to the maximum extent practicable, provide for the collection and analysis of information on price trends for categories of exempt commercial items described in paragraph (2). 
(2)A category of exempt commercial items referred to in paragraph (1) consists of exempt commercial items that are in a single Federal Supply Group or Federal Supply Class, are provided by a single contractor, or are otherwise logically grouped for the purpose of analyzing information on price trends. 
(3)The analysis of information on price trends under paragraph (1) shall include, in any category in which significant escalation in prices is identified, a more detailed examination of the causes of escalation for such prices within the category and whether such price escalation is consistent across the Department of Defense. 
(4)The head of a Department of Defense agency or the Secretary of a military department shall take appropriate action to address any unjustified escalation in prices being paid for items procured by that agency or military department as identified in an analysis conducted pursuant to paragraph (1). 
(5)Not later than April 1 of each of year, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the analyses of price trends that were conducted for categories of exempt commercial items during the preceding fiscal year under the procedures prescribed pursuant to paragraph (1). The report shall include a description of the actions taken to identify and address any unjustified price escalation for the categories of items. 
(6)This subsection shall not be in effect on and after April 1, 2013. . 
403.Contractor and grantee disclosure of delinquent Federal tax debts 
(a)Requirement 
(1)In generalChapter 37 of title 31, United States Code, is amended by adding at the end of subchapter II the following new section: 
 
3720F.Contractor and grantee disclosure of delinquent Federal tax debts 
(a)Requirement relating to contractsThe head of any executive agency that issues an invitation for bids or a request for proposals for a contract in an amount greater than the simplified acquisition threshold shall require each person that submits a bid or proposal to submit with the bid or proposal a form— 
(1)certifying that the person does not have a seriously delinquent tax debt; and 
(2)authorizing the Secretary of the Treasury to disclose to the head of the agency information strictly limited to verifying whether the person has a seriously delinquent tax debt. 
(b)Requirement relating to grantsThe head of any executive agency that offers a grant in excess of an amount equal to the simplified acquisition threshold may not award such grant to any person unless such person submits with the application for such grant a form— 
(1)certifying that the person does not have a seriously delinquent tax debt; and 
(2)authorizing the Secretary of the Treasury to disclose to the head of the executive agency information strictly limited to verifying whether the person has a seriously delinquent tax debt. 
(c)Form for release of informationThe Secretary of the Treasury shall make available to all executive agencies a standard form for the certification and authorization described in subsections (a) and (b). 
(d)DefinitionsIn this section: 
(1)ContractThe term contract means a binding agreement entered into by an executive agency for the purpose of obtaining property or services, but does not include— 
(A)a contract for property or services that is intended to be entered into through the use of procedures other than competitive procedures by reason of section 2304(c)(2) of this title; or 
(B)a contract designated by the head of the agency as necessary to the national security of the United States. 
(2)Executive agencyThe term executive agency has the meaning given that term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)). 
(3)PersonThe term person includes— 
(A)an individual; 
(B)a partnership; and 
(C)a corporation. 
(4)Seriously delinquent tax debtThe term seriously delinquent tax debt— 
(A)means any Federal tax liability— 
(i)that exceeds $3,000; 
(ii)that has been assessed by the Secretary of the Treasury and not paid; and 
(iii)for which a notice of lien has been filed in public records; and 
(B)does not include any Federal tax liability— 
(i)being paid in a timely manner under an offer-in-compromise or installment agreement; 
(ii)with respect to which collection due process proceedings are not completed; or 
(iii)with respect to which collection due process proceedings are completed and no further payment is required. 
(5)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given that term in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(11)). 
(e)RegulationsThe Administrator for Federal Procurement Policy, in consultation with the Secretary of the Treasury, shall promulgate regulations that— 
(1)treat corporations and partnerships as having a seriously delinquent tax debt if such corporation or partnership is controlled (directly or indirectly) by persons who have a seriously delinquent tax debt; 
(2)provide for the proper application of subsections (a)(2) and (b)(2) in the case of corporations and partnerships; and 
(3)provide for the proper application of subsection (a) to first-tier subcontractors that are identified in a bid or proposal and are a significant part of a bid or proposal team. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 37 of such title is amended by adding after the item relating to section 3720E the following new item: 
 
 
3720F. Contractor and grantee disclosure of delinquent Federal tax debts.  . 
(b)Revision of Federal Acquisition RegulationNot later than 90 days after the final promulgation of regulations under section 3720F(e) of title 31, United States Code, as added by subsection (a), the Federal Acquisition Regulation shall be revised to incorporate the requirements of section 3720F of such title. 
404.Independence of contract audits and business system reviews 
(a)Defense Contract Audit Agency general counsel 
(1)In generalSubchapter II of chapter 8 of title 10, United States Code, is amended by adding at the end the following new section: 
 
204.Defense Contract Audit Agency general counsel 
(a)General CounselThe Director of the Defense Contract Audit Agency shall appoint a General Counsel of the Defense Contract Audit Agency. 
(b)Duties
(1)The General Counsel shall perform such functions as the Director may prescribe and shall serve at the discretion of the Director. 
(2)Notwithstanding section 140(b) of this title, the General Counsel shall be the chief legal officer of the Defense Contract Audit Agency. 
(3)The Defense Contract Audit Agency shall be the exclusive legal client of the General Counsel. 
(c)Office of the General CounselThere is established an Office of the General Counsel within the Defense Contract Audit Agency. The Director may appoint to the Office to serve as staff of the General Counsel such legal counsel as the Director determines is appropriate. . 
(2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 8 of such title is amended by adding at the end the following new item: 
 
 
204. Defense Contract Audit Agency general counsel.  . 
(b)Criteria for business system reviews 
(1)In generalChapter 131 of title 10, United States Code, is amended by inserting after section 2222 the following new section: 
 
2222a.Criteria for business system reviews 
(a)Criteria for business system reviewsThe Secretary of Defense shall ensure that any contractor business system review carried out by a military department, a Defense Agency, or a Department of Defense Field Activity— 
(1)complies with generally accepted government auditing standards issued by the Comptroller General; 
(2)is performed by an audit team that does not engage in any other official activity (audit-related or otherwise) involving the contractor concerned; 
(3)is performed in a time and manner consistent with a documented assessment of risk to the Federal Government; and 
(4)involves testing on a representative sample of transactions sufficient to fully examine the integrity of the contractor business system concerned. 
(b)Contractor business system review definedIn this section, the term contractor business system review means an audit of policies, procedures, and internal controls relating to accounting and management systems of a contractor. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by inserting after the item relating to section 2222 the following new item: 
 
 
2222a. Criteria for business system reviews.  . 
(c)Contract audit guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance relating to contract audits carried out by a military department, a defense agency, or a Department of Defense field activity that are not contractor business system reviews, as described under section 2222a of title 10, United States Code, that— 
(1)requires that such audits comply with generally accepted government auditing standards issued by the Comptroller General and are performed in a time and manner consistent with a documented assessment of risk to the Federal Government; 
(2)establishes guidelines for discussions of the scope of the audit with the contractor concerned that ensure that such scope is not improperly influenced by the contractor; 
(3)provides for withholding of contract payments when necessary to compel the submission of documentation from the contractor; and 
(4)requires that the results of contract audits performed on behalf of an agency of the Department of Defense be shared with other Federal agencies upon request, without reimbursement. 
(d)Effective dates 
(1)Section 204Section 204 of title 10, United States Code, as added by subsection (a), shall take effect on the date of the enactment of this Act. 
(2)Section 2222aSection 2222a of title 10, United States Code, as added by subsection (b), shall take effect 180 days after the date of the enactment of this Act. 
405.Blue ribbon panel on eliminating barriers to contracting with the Department of Defense 
(a)Requirement to establishThe Secretary of Defense shall establish a panel consisting of owners of large and small businesses that are not traditional defense suppliers, for purposes of creating a set of recommendations on eliminating barriers to contracting with the Department of Defense and its defense supply centers. 
(b)MembersThe panel shall consist of nine members, of whom— 
(1)three shall be appointed by the Secretary of the Army; 
(2)three shall be appointed by the Secretary of the Navy; and 
(3)three shall be appointed by the Secretary of the Air Force. 
(c)Appointment deadlineMembers shall be appointed to the panel not later than 180 days after the date of the enactment of this Act. 
(d)DutiesThe panel shall be responsible for developing a set of recommendations on eliminating barriers to contracting with the Department of Defense and its defense supply centers. 
(e)ReportNot later than one year after the date of the enactment of this Act, the panel shall submit to Congress a report containing its recommendations. 
406.Inclusion of the providers of services and information technology in the national technology and industrial base 
(a)Revised definitionsSection 2500 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking or maintenance and inserting integration, services, or information technology; 
(2)in paragraph (4), by striking or production and inserting production, integration, services, or information technology; 
(3)in paragraph (9)(A), by striking and manufacturing and inserting manufacturing, integration, services, and information technology; and 
(4)by adding at the end the following new paragraph: 
 
(15)The term integration means the process of providing systems engineering and technical direction for a system for the purpose of achieving capabilities that satisfy program requirements. . 
(b)Revised objectivesSection 2501(a) of such title is amended— 
(1)in paragraph (1), by striking Supplying and equipping and inserting Supplying, equipping, and supporting; 
(2)in paragraph (2), by striking and logistics for and inserting logistics, and other activities in support of; 
(3)in paragraph (4), by striking and produce and inserting , produce, and support; and 
(4)by redesignating paragraph (6) as paragraph (8) and inserting after paragraph (5) the following new paragraphs: 
 
(6)Providing for the generation of services capabilities that are not core functions of the armed forces and that are critical to military operations within the national technology and industrial base. 
(7)Providing for the development, production, and integration of information technology within the national technology and industrial base. . 
(c)Revised assessmentsSection 2505(b)(4) of such title is amended by inserting after of this title) the following or major automated information systems (as defined in section 2445a of this title). 
(d)Revised policy guidanceSection 2506(a) of such title is amended by striking budget allocation, weapons and inserting strategy, management, budget allocation,. 
407.Construction of Act on competition requirements for the acquisition of servicesNothing in this Act or the amendments made by this Act shall be construed to affect the competition requirements of section 2304 of title 10, United States Code, with respect to the acquisition of services. 
408. Acquisition Savings Program 
(a)Program required 
(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall carry out a program to provide opportunities to provide cost-savings on nondevelopmental items. 
(2)SavingsThe program, to be known as the Acquisition Savings Program, shall provide any person or activity within or outside the Department of Defense with the opportunity to offer a proposal to provide savings in excess of 15 percent, to be known as an acquisition savings proposal, for covered contracts. 
(3)SunsetThe program shall cease to be required on September 30, 2013. 
(b)Qualifying acquisition savings proposalsA proposal shall qualify as an acquisition savings proposal for purposes of this section if it offers to supply a nondevelopmental item that is identical to, or equivalent to (under a performance specification or relevant commercial standard), an item being procured under a covered contract. 
(c)Review by contracting officerEach acquisition savings proposal shall be reviewed by the contracting officer for the covered contract concerned to determine if such proposal qualifies under this section and to calculate the savings provided by such proposal. 
(d)Actions upon favorable reviewIf the contracting officer for a covered contract determines after review of an acquisition savings proposal that the proposal would provide an identical or equivalent nondevelopmental item at a savings in excess of 15 percent, and that a contract award to the offeror of the proposal would not result in the violation of a minimum purchase agreement or otherwise cause a breach of contract for the covered contract, the contracting officer may make an award under the covered contract to the offeror of the acquisition savings proposal or otherwise award a contract for the nondevelopmental item concerned to such offeror. 
(e)Actions upon unfavorable reviewIf a contracting officer determines after review of an acquisition savings proposal that the proposal would not satisfy the requirements of this section, the contracting officer shall debrief the person or activity offering such proposal within 30 days after completion of the review. 
(f)ReportNot later than March 1, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding the program, including the number of acquisition savings proposals submitted, the number favorably reviewed, the cumulative savings, and any further recommendations for the program. 
(g)DefinitionsIn this section: 
(1)Nondevelopmental itemThe term nondevelopmental item has the meaning provided for such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). 
(2)Covered contractThe term covered contract— 
(A)means an indefinite delivery indefinite quantity contract for property as defined in section 2304d(2) of title 10, United States Code; and 
(B)does not include any contract awarded under an exception to competitive acquisition authorized by the Small Business Act (15 U.S.C. 631 et seq.) 
(3)Performance specificationThe term performance specification means a specification of required item functional characteristics. 
(4)Commercial standardThe term commercial standard means a standard used in industry promulgated by an accredited standards organizations that is not a Federal entity. 
409.Sense of Congress regarding compliance with the Berry Amendment, the Buy American Act, and labor standards of the United StatesIn order to create jobs, level the playing field for domestic manufacturers, and strengthen economic recovery, it is the sense of Congress that the Department of Defense should— 
(1)ensure full contractor and subcontractor compliance with the Berry Amendment (10 U.S.C. 2533a) and the Buy American Act (41 U.S.C. 10a et seq.); and 
(2)not procure products made by manufacturers in the United States that violate labor standards as defined under the laws of the United States. 
410.Industrial Base Council and Fund 
(a)Industrial Base Council 
(1)In generalChapter 7 of title 10, United States Code, is amended by adding at the end the following new section: 
 
188. Industrial Base Council 
(a)Council establishedThere is in the Department of Defense an Industrial Base Council. 
(b)MissionThe mission of the Industrial Base Council is to assist the Secretary in all matters pertaining to the industrial base of the Department of Defense, including matters pertaining to the national defense technology and industrial base included in chapter 148 of this title. 
(c)MembershipThe following officials of the Department of Defense shall be members of the Council: 
(1)The Chairman of the Council, who shall be the Under Secretary of Defense for Acquisition, Technology, and Logistics, the functions of which may be delegated by the Under Secretary only to the Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(2)The Executive Director of the Council, who shall be an official from within the Office of the Under Secretary responsible for industrial base matters and who shall report directly to the Under Secretary or the Principal Deputy Under Secretary. 
(3)Officials from within the Office of the Secretary of Defense, as designated by the Secretary, with direct responsibility for matters pertaining to following areas: 
(A)Manufacturing. 
(B)Research and development. 
(C)Systems engineering and system integration. 
(D)Services. 
(E)Information Technology. 
(F)Sustainment and logistics. 
(4)The Director of the Defense Logistics Agency. 
(5)Officials from the military departments, as designated by the Secretary of each military department, with responsibility for industrial base matters relevant to the military department concerned. 
(d)DutiesThe Council shall assist the Secretary in the following: 
(1)Providing input on industrial base matters to strategy reviews, including quadrennial defense reviews performed pursuant to section 118 of this title. 
(2)Managing the industrial base. 
(3)Providing recommendations to the Secretary on budget matters pertaining to the industrial base. 
(4)Providing recommendations to the Secretary on supply chain management and supply chain vulnerability. 
(5)Providing input on industrial base matters to defense acquisition policy guidance. 
(6)Issuing and revising the Department of Defense technology and industrial base guidance required by section 2506 of this title. 
(7)Such other duties as are assigned by the Secretary. 
(e)Reporting of activitiesThe Secretary shall include a section describing the activities of the Council in the annual report to Congress required by section 2505 of this title. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
188. Industrial Base Council.  . 
(b)Industrial Base Fund 
(1)In generalChapter 148 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2508. Industrial Base Fund 
(a)EstablishmentThe Secretary of Defense shall establish an Industrial Base Fund (in this section referred to as the Fund). 
(b)Control of fundThe Fund shall be under the control of the Industrial Base Council established pursuant to section 188 of this title. 
(c)Amounts in fundThe Fund shall consist of amounts appropriated or otherwise made available to the Fund. 
(d)Use of fundSubject to subsection (e), the Fund shall be used— 
(1)to support the monitoring and assessment of the industrial base required by this chapter; 
(2)to address critical issues in the industrial base relating to urgent operation needs; 
(3)to support efforts to expand the industrial base; and 
(4)to address supply chain vulnerabilities. 
(e)Use of fund subject to appropriationsThe authority of the Secretary of Defense to use the Fund under this section in any fiscal year is subject to the availability of appropriations for that purpose. 
(f)ExpendituresThe Secretary shall establish procedures for expending monies in the Fund in support of the uses identified in subsection (d), including the following: 
(1)Direct obligations from the Fund. 
(2)Transfers of monies from the Fund to relevant appropriations of the Department of Defense. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2508. Industrial Base Fund.  . 
VOther matters 
501.Clothing allowance requirementThe Comptroller General shall conduct a study of the items purchased under section 418 of title 37, United States Code, to determine if there is sufficient domestic production of such items to adequately supply members of the Armed Forces and shall transmit the results of such study to the Secretary of Defense. Not later than 6 months after receiving the results of such study, the Secretary of Defense shall transmit to the Committees on Armed Services of the Senate and the House of Representatives an evaluation on whether such items under the study should be considered subject to section 2533a of title 10, United States Code (popularly known as the Berry Amendment). 
502.Requirement that cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts 
(a)RequirementSubparagraph (A) of section 2305(a)(3) of title 10, United States Code, is amended by striking proposals; and at the end of clause (ii) and all that follows through the end of the subparagraph and inserting the following: proposals and that must be assigned importance at least equal to all evaluation factors other than cost or price when combined.. 
(b)WaiverSection 2305(a)(3) of such title is further amended by striking subparagraph (B) and inserting the following: 
 
(B)The requirement of subparagraph (A)(ii) relating to assigning at least equal importance to evaluation factors of cost or price may be waived by the head of the agency. The authority to issue a waiver under this subparagraph may not be delegated. . 
(c)ReportSection 2305(a)(3) of such title is further amended by adding at the end the following new subparagraph: 
 
(C)Not later than 180 days after the end of each fiscal year, the Secretary of Defense shall submit to Congress, and post on a publicly available website of the Department of Defense, a report containing a list of each waiver issued by the head of an agency under subparagraph (B) during the preceding fiscal year. . 
   Passed the House of Representatives May 28, 2010. Lorraine C. Miller, Clerk   
 
June 28, 2010 
Received; read twice and placed on the calendar  
